Exhibit 10.19A

THIRD AMENDMENT

THIS THIRD AMENDMENT (“Third Amendment”) is made and entered into as of the 1st
day of September, 2006 by and between MCZ/CENTRUM FLORIDA XIX, L.L.C., a
Delaware limited liability company (the “Seller”) and MHI HOLLYWOOD, LLC, a
Delaware limited liability company (the “Purchaser”).

RECITALS

A. Purchaser and MCZ/Centrum Florida VI Owner, L.L.C., an Illinois limited
liability company (“MCZ/Centrum”) entered into that certain agreement dated
September 7, 2005 (the “Original Agreement”) regarding the purchase and sale of
a hotel condominium unit located in Hollywood, Florida.

B. On November 16, 2005, MCZ/Centrum and Purchaser entered into an amendment to
the Original Agreement by extending a period of time Purchaser has to satisfy a
condition set forth in the Original Agreement (the “First Amendment”).

C. On February     , 2006, MCZ/Centrum and Purchaser entered into a second
amendment modifying the Original Agreement by extending a period of time
Purchaser has to satisfy conditions set forth in the Original Agreement (the
“Second Amendment”; the Original Agreement as modified by the First Amendment
and the Second Amendment is hereafter referred to as the “Agreement”).

D. MCZ/Centrum has assigned all of its right, title and interest in the
Agreement to Seller.

E. The Seller and Purchaser desire to modify and amend certain terms and
provisions of the Agreement as hereinafter set forth.

NOW, THEREFORE, for and in consideration of mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Recitals. The recitals to this Third Amendment are true and correct and are
incorporated herein by reference and made a part hereof.

2. Defined Terms. Any defined terms utilized in this Third Amendment but not
defined herein shall have the meaning ascribed to said terms in the Agreement.

3. Comfort Letter. All provisions in the Agreement regarding the Comfort Letter
are hereby deleted.

4. License Agreement. The License Agreement attached to the Agreement as Exhibit
G is hereby deleted and replaced with the License Agreement and the addendum
thereto (the “Addendum”) in the form attached hereto as Exhibit “A” (as amended
to date, the “License Agreement”).



--------------------------------------------------------------------------------

5. Failure to Obtain License Agreement. Section 5.2 of the Agreement is hereby
amended to provide that in the event Purchaser does not obtain the License
Agreement consistent with the form of license agreement and addendum thereto
attached hereto as Exhibit A on or before September 15, 2006, then at any time
thereafter and prior to the date Purchaser obtains the License Agreement
substantially in the form of Exhibit A, either Purchaser or Seller may terminate
the Agreement in which event the Deposit shall be returned to Purchaser and the
parties released from all further obligations under the Agreement except for the
obligations that survive termination.

6. Design Criteria. All reference in the Agreement to the Design Criteria shall
mean the current design standards of Holiday Hospitality Franchising, Inc.
(“Franchisor”) for Crowne Plaza® hotels and the property improvement plan for
the Hotel Condominium attached to the License Agreement as Attachment “B” which
are more particularly described on Exhibit “B” attached hereto which Exhibit “B”
shall replace Exhibit “H” to the Agreement for all purposes.

7. Repurchase Option. Section 5.4 of the Agreement is hereby deleted and
replaced with the following:

A. In the event that the License Agreement is terminated for any reason, other
than a termination by Franchisor as a result of an Inventory Default (as defined
in the License Agreement) following the breach by Seller of its obligations
under Section 24 of this Third Amendment, Purchaser shall have one hundred
twenty (120) days from the date of termination of the License Agreement (the
“Cure Period”) to enter into a new license with a nationally recognized hotel
chain of similar quality, which shall be subject to the approval of Seller,
which approval shall not be unreasonably withheld or delayed, and which approval
shall be deemed given if the new license is with one of the companies listed on
Exhibit “C” attached hereto for operation of the Property consistent with the
terms of the City of Hollywood Ordinance Number 0-2006-24. During the Cure
Period and thereafter until Seller either exercises the Buy Back Option, as
hereinafter defined, and/or reacquires the Hotel Unit or Purchaser enters into a
new license agreement with a nationally recognized hotel chain of similar
quality (the “New License Agreement”), Purchaser shall continue to operate the
Property in a first class manner consistent with its previous operation under
the License Agreement. In the event that Purchaser does not enter into the New
License Agreement prior to the end of the Cure Period at any time thereafter and
prior to Purchaser entering into the New License Agreement (the “Option
Period”), Seller shall have the right to repurchase the Hotel Unit (the “Buy
Back Option”) for the fair market value of the Hotel Unit, the Personal Property
and the Rental Agreements as determined pursuant to the procedure set forth
below, provided that Seller shall have the right to exercise the Buy Back Option
only in the event Seller owns not less than 50 Units at the time Seller
exercises the Buy Back Option. In the event Seller does not own 50 or more Units
on the date that Seller exercises the Buy Back Option, the Condominium
Association shall have the exclusive right to exercise the Buy Back Option.

B. In the event Seller, or the Association, as the case may be, (the “Option
Holder”) exercises the Buy Back Option, within twenty (20) days of Purchaser’s
receipt of the notice of the Option Holder’s election to exercise the Buy Back
Option, Seller and Purchaser shall each hire and appoint a disinterested MAI
appraiser with at least ten (10) years professional experience in Broward
County, Florida, as a real estate appraiser of property similar in nature to

 

2



--------------------------------------------------------------------------------

the Hotel Unit. The appraisers thus appointed shall appoint, as an appraiser, a
third disinterested MAI appraiser with at least ten (10) years professional
experience in Broward County, Florida, as a real estate appraiser of property
similar in nature to the Hotel Unit, and the three (3) appraisers shall as
promptly as possible appraise and determine the fair market value of the Hotel
Unit, the Personal Property and the Rental Agreements as of the date the Buy
Back Option is exercised, provided; however, that:

1. If either party fails to hire and appoint an appraiser during the twenty
(20) day period, then the appraiser appointed shall establish the fair market
value of the Hotel Unit, the Personal Property and the Rental Agreements.

2. If the two appraisers appointed by the parties are unable to agree within
thirty (30) days upon the appointment of the third appraiser, they shall give
written notice of such failure to agree to Purchaser and Option Holder and if
Purchaser and Option Holder are unable to agree upon the selection of the third
appraiser within twenty (20) days thereafter, then within ten (10) days
thereafter either party, upon written notice to the other, may request such
appointment by the Director of the Broward County Commercial Arbitration
Association.

C. Within sixty (60) days after the selection of the third appraiser, each of
the three appraisers will independently determine the fair market value of the
Hotel Unit, the Personal Property and the Rental Agreements and the average of
the three appraisals will be deemed to be the fair market value and be
conclusive and binding upon Option Holder and Purchaser; provided, however, that
in determining the fair market value, no appraisal will be used which varies
from the average of the three appraisals by more than fifteen percent (15%).

D. The closing with respect to the Buy Back Option (the “Option Closing”) shall
occur within thirty (30) days of the determination of the fair market value of
the Hotel Unit, the Personal Property and the Rental Agreements. Purchaser, and
its affiliates, as appropriate, shall convey the Hotel Unit, the Personal
Property and the Rental Agreements free and clear of all liens and encumbrances,
subject only to the Permitted Exceptions and such other exceptions to title
arising by, through, or under Seller. The purchase price shall be paid in cash
at Closing, subject to customary adjustments and prorations and the payment of
customary closing costs. Purchaser shall convey the Hotel Unit by special
warranty deed, convey the Personal Property by bill of sale and execute and
deliver customary Seller’s affidavit of no liens and FIRPTA affidavit.
Purchaser, or its affiliates, as appropriate, and Option Holder shall execute an
assignment and assumption of Rental Agreements and the service contracts that
the Option Holder elects to assume. Purchaser shall not be required to close on
the sale of the Hotel Unit or the Personal Property or assign the Rental
Agreements or the service contracts if Purchaser shall have obtained a New
License Agreement prior to the Option Closing, in which case the Buy Back Option
shall expire. The Purchaser and Option Holder shall each bear an equal share of
the cost of the appraisers retained for purposes of this Section 7, provided,
however, if the Purchaser obtains a New License Agreement prior to the Option
Closing, Purchaser shall pay all of the costs for the appraisers retained for
the purposes of this Section 7. This provision shall survive the Closing and be
reflected in the special warranty deed to be delivered by Seller at Closing.

8. Pre-Sale Requirement. Article VI of the Agreement is hereby deleted.

 

3



--------------------------------------------------------------------------------

9. Sales and Marketing Program. At the request of Purchaser, Franchisor shall
have the right to review the sales and marketing materials and the sales and
marketing process and procedures implemented by Seller with respect to the Hotel
Condominium, but Franchisor shall have no obligation to review same. Franchisor
shall have no approval rights with respect to Seller’s sales and marketing
process and procedures or approval of Seller’s sales and marketing materials and
Seller shall not be required to implement any of Franchisor’s comments. Seller
acknowledges that notwithstanding any review of Seller’s sales and marketing
process and procedures and the review of Seller’s sales and marketing materials
by Franchisor, Franchisor will have no liability whatsoever to Seller or its
affiliates, managers or agents if it is ultimately determined that the sales and
marketing process and procedures and Seller’s sales and marketing materials do
not comply with applicable laws, and such review shall not affect the
indemnification obligations of Seller pursuant to the Franchise Indemnity
Agreement, as hereinafter defined. Seller agrees that it, and each of its
affiliates and each of its and their marketing staffs and agents will conduct
all sales and marketing activities relating to the offer and sale of Units in a
professional, lawful and ethical manner and refrain from disturbing guests of
the Hotel. Seller and Purchaser acknowledge and agree that Seller has not been
involved and will not be involved in the marketing of the Rental Program. This
Section 9 shall survive the Closing or termination of the Agreement.

10. Use of Trademarks or Tradenames. Seller covenants and agrees that neither
Seller nor any of its affiliates, managers, contractors, real estate agents or
sales agents involved in the solicitation, promotion, marketing and/or sale of
the Units or other aspects of the Project shall use the Crowne Plaza® Resort
name or marks (or any other names or marks owned by Franchisor or its
affiliates) regarding or in connection with any solicitation, promotion or
marketing relating to the offer and/or sale of same or in any materials relating
to the offer or sale of same. No materials used by Seller or its affiliates,
managers or agents in connection with the marketing and sale of the Units shall
state or suggest in any way that they have been approved by Franchisor, that
Franchisor has or will participate in the development, construction, operation,
marketing and/or sale of the Units or that Franchisor assumes, guarantees or is
otherwise responsible in any way for any of the obligations, acts or omissions
of Seller or its affiliates, managers or agents. Seller agrees that it and its
affiliates and each of their employees, marketing personnel and agents shall not
make any written or oral representation that suggests that Franchisor has
participated or will participate in the development, construction, operation,
marketing and/or sale of any of the Units or that Franchisor assumes, guarantees
or is otherwise responsible in any way for any of the obligations, acts or
omissions of Seller or any affiliate, manager or agent of Seller or any other
person in connection with the Units. In the event Franchisor permits the use of
any tradename or trademark owned by Franchisor or its affiliates in connection
with the marketing of the Units (which it has no obligation to do), Seller shall
conform its use of such marks to the requirements of the License Agreement. This
Section 10 shall survive the Closing or termination of this Agreement.

11. Signage. From and after the date Purchaser enters into the License Agreement
with Franchisor, Purchaser will be authorized by Seller to install temporary
signage on the Property indicating that the building currently being renovated
will be operated as a Crowne Plaza® Resort hotel. In addition, Purchaser shall
install permanent Crowne Plaza® Resort signage for the Property (the “Hotel
Signage”) in compliance with the Design Criteria, at Purchaser’s sole cost and
expense, including, without limitation the proposed monument sign and

 

4



--------------------------------------------------------------------------------

the exterior signage on the Hotel, as soon as permitted pursuant to the License
Agreement. Seller has caused the Board of Directors of the Master Association,
which Seller controls, to pre-approve the Hotel Signage shown on Exhibit “D”
attached hereto, including any modification to the Hotel Signage required to
comply with changes in Franchisor’s brand standards system wide. A copy of the
resolution of the Master Association approving such signage is set forth in
Exhibit “C-1” attached hereto.

12. Franchisor Indemnification. Seller agrees to execute the indemnification
agreement in favor of Franchisor in the form of Exhibit “E” attached hereto (the
“Franchise Indemnity Agreement”) concurrently with Purchaser’s execution of the
License Agreement and cause the principals of Seller simultaneously to deliver
to Franchisor the guaranty agreement in favor of Franchisor in the form of
Exhibit “F” attached hereto (the “Franchise Indemnity Guaranty”). Concurrently
with the execution of the Franchise Indemnity Agreement, Seller and the
principals of Seller and Purchaser and MHI Hospitality Corporation shall enter
into a contribution agreement in the form of Exhibit “G” attached hereto.

13. Purchaser Indemnification. Section 7.5 of the Agreement is hereby amended to
read as follows:

Seller agrees to indemnify and hold Purchaser and each of its affiliated
entities and each of its and their affiliates, managers, members, officers,
directors and employees (each an “Indemnified Party” and collectively, the
“Indemnified Parties”) harmless from any and all loss, claim, demand, action and
liability (excluding consequential damages and lost profits of the Indemnified
Parties), that may arise against any of the Indemnified Parties, Franchisor or
its affiliated entities as a result of lawsuits or claims by any party
(i) alleging violation of securities laws by Seller, MCZ/Centrum or any of its
or their affiliates or agents (collectively the “MCZ Entities” and individually
an “MCZ Entity”) or alleging violation of other securities laws by any such
person applicable to the offering and sale of the Units, including claims
brought by third parties, the Commission, state and securities regulators, the
Division or any other regulatory authority, excluding claims arising as a result
of actions taken solely by the Indemnified Parties and/or Franchisor or
(ii) alleging an untrue statement of material fact contained in any of the
Condominium Documents (as hereinafter defined), as the same may be amended or
restated or in any of the solicitation, promotion, sales, marketing or other
documents used by Seller or its affiliates or any of its or their agents,
employees, or other related persons in connection with the solicitation, offer
or sale of the Units (or any other portion of the Community) or arising out of
or based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (iii) the failure of Seller or any of its affiliates or any
agents, employees or other related persons to comply with any obligations under
any applicable law, regulation or other governmental or court requirement,
whether federal, state or local; or (iv) any other matter arising from the
development, construction and sale or offering for sale of the Units, the Common
Properties or any part thereof. This indemnification and hold harmless shall
include reasonable attorneys’ fees and court costs through trial and all
appellate levels which any

 

5



--------------------------------------------------------------------------------

Indemnified Party may incur defending itself against such claims, losses,
actions, demands and liabilities and in enforcing the terms of this
indemnification and hold harmless provision. This indemnification and hold
harmless provision shall survive the Closing or termination of this Agreement;
shall be continuing and irrevocable and shall continue in full force and effect
until any and all such claims, losses, actions, demands and liabilities against
the Indemnified Parties have been satisfied in full and all applicable statutes
of limitation have expired.

14. Seller Indemnification. Section 8.5 of the Agreement is hereby amended to
read as follows:

Purchaser agrees to indemnify and hold Seller and each of its affiliated
entities and each of its and their affiliates, managers, members, officers,
directors and employees (each a “Seller Indemnified Party” and collectively the
“Seller Indemnified Parties”), harmless from any and all loss, claim, damage,
action and liability (excluding consequential damages and lost profits of any
Seller Indemnified Parties), that may arise against the Seller Indemnified
Parties and Franchisor and its affiliated entities as a result of lawsuits or
claims by any party alleging violation of securities laws by Purchaser,
Franchisor or any of its or their affiliates or agents or alleging violation of
other laws applicable to the offering of the Rental Program, including claims
brought by third parties, the Commission, state and securities regulators, the
Division or any other regulatory authority, excluding claims arising solely as a
result of the actions taken by the Seller Indemnified Parties. This
indemnification and hold harmless shall include reasonable attorneys’ fees and
court costs through all trial and all appellate levels which the Seller
Indemnified Parties may incur in defending themselves against any such claims,
losses, actions, demands and liabilities and in enforcing the terms of this
indemnification and hold harmless provision. This indemnification and hold
harmless provision shall survive the Closing or termination of this Agreement,
shall be continuing and irrevocable and shall continue in full force and effect
until any and all such claims, losses, actions, demands and liabilities against
such Seller Indemnified Parties have been satisfied in full and the applicable
statutes of limitation have expired.

15. Rental Agreements. The form of Unit Rental Management Agreement (“Rental
Agreement”) which has been prepared by Purchaser and approved by Seller is
attached hereto as Exhibit “H”. Purchaser represents to Seller that Franchisor
has approved the attached form of Rental Agreement. Purchaser and Seller agree
that Purchaser may make such changes to the Rental Agreement as may be required
from time to time by Franchisor to cause such agreement to comply with
applicable law or the License Agreement. Sections 8.1 and 8.2 of the Agreement
are hereby deleted.

16. Project. Section 11.1 of the Agreement is hereby deleted in its entirety and
replaced by the following:

The Project (the “Project”) will be a multi-phased project in accordance with
the Site Plan consisting of the following elements: (i) phase I of the Project

 

6



--------------------------------------------------------------------------------

(“Phase I”) will consist of the Hotel Condominium which will involve the
renovation of the existing hotel located on the portion of the Land which when
renovated shall consist of approximately 311 hotel rooms and suites, the resort
pool located next to the intracoastal waterway (the “Resort Pool”) to be owned
by the master association (“Master Association”), beach access and walkways
substantially in accordance with the Plans; (ii) phase II of the Project (“Phase
II”) if developed, is currently envisioned to consist of a newly constructed
27-story hotel condominium containing approximately 349 hotel rooms and related
parking garage including ballroom space, meeting space, outdoor function space,
pool, restaurant space and laundry facilities; (iii) phase III of the Project
(“Phase III”), if developed, is currently envisioned to consist of either
approximately 7,000 square feet of commercial space (the “Commercial Space”)
which shall include at least 4000 square feet of meeting space on the first
floor (the “Meeting Space”) or 60 townhome units (the “Townhome Units”); (iv) an
oceanfront beach club (the “Beach Club”), if developed, is currently envisioned
to be owned by Master Association; (v) phase IV of the Project (“Phase IV”)
consists of a recently renovated 221 unit residential condominium project and
related parking garage with limited commercial space located at 4001 South Ocean
Drive, Hollywood, Florida and (vi) phase V of the Project (“Phase V”), if
developed, is currently envisioned consisting of a 46-unit residential
condominium project with 30 cabana units, a pool and related parking garage.

17. Site Plan. The Site Plan attached to the Agreement as Exhibit “B” is hereby
deleted and replaced by Exhibit “I” attached hereto and made a part hereof. The
Hotel Condominium, the Resort Pool and the Hotel Operated Common Properties, as
hereinafter defined, shall be constructed in accordance with the Site Plan. This
Section 17 shall survive the Closing.

18. Meeting Space. All references in the Agreement to the Villa Meeting Space
shall be deemed references to the Meeting Space. Section 11.4 of the Agreement
is amended to provide that in the event Seller completes Phase III as Commercial
Space, Seller shall construct the meeting space on the first floor and shall
enter into a lease with Purchaser for the meeting space, at market rates, for a
term which is co-terminous with the term of the License Agreement or longer and
contains such other terms and conditions as are mutually acceptable to Seller
and Purchaser. Seller shall not be required construct the Meeting Space if
Seller elects to develop the Townhome Units. This provision shall survive the
Closing.

19. Intracoastal Club. All references in the Agreement to the Intracoastal Club
are hereby deleted.

20. Master Association Documents. On or before the closing of the first Unit,
Seller covenants and agrees to cause MCZ/Centrum to amend the Declaration of
Covenants, Conditions, Restrictions and Easements for Sian Ocean Residence &
Resort Master Association (the “Master Association Documents”) to incorporate
the revisions described on Exhibit “J” attached hereto and made a part hereof
(the “Master Association Amendment”). Seller hereby represents to Purchaser that
the Hotel Condominium will be a part of a master planned community (the
“Community”) that will include the Hotel Condominium and the Sian Ocean

 

7



--------------------------------------------------------------------------------

Residences Condominium (a residential condominium tower located at 4001 South
Ocean Boulevard, across road South Ocean Boulevard from the Hotel Condominium,
Phase II, if developed and Phase III, if developed) and that every owner of real
property within the Community will be a member of a master homeowners’
association known as the Sian Ocean Residences Resort Master Association (the
“Master Association”) created by the Master Association Documents. Seller
further represents that the Master Association has responsibility for
maintaining the Common Properties of the Community, which include, without
limitation, the internal roadways (excluding the public road called South Ocean
Boulevard, which is a main thoroughfare that traverses the Community), beach
access areas, parking facilities, and the Resort Pool (which Resort Pool will be
part of the Hotel Operated Common Properties (as hereinafter defined)). Each
Unit owner (including the Hotel Unit) will be a member of the Master
Association. This section shall survive the Closing.

21. Management of Resort Pool and Related Common Properties. Article XVI of the
Agreement is hereby deleted and replaced with the following:

ARTICLE XVI

MANAGEMENT OF RESORT POOL AND

RELATED COMMON PROPERTIES.

16.1 Seller shall cause the Master Association to enter into a management
agreement with Purchaser or its affiliate in the form of Exhibit “K” attached
hereto and made a part hereof (the “Management Agreement”) pursuant to which
Purchaser, or its affiliate will (a) manage, among other things, the Resort
Pool, maintain the service road adjacent to the Hotel Condominium and the
outdoor function areas which are located on the Master Association Properties
and which could be perceived by hotel guests of Phase I to be part of the Hotel
Condominium (the “Hotel Operated Common Properties”) and (b) be entitled to
establish reasonable rules and regulations for use thereof consistent with the
Master Association Documents, subject to the approval of the board of directors
of the Master Association. Subject to termination rights as provided under
applicable laws, the Management Agreement shall be for the term of the License
Agreement.

16.2 Seller shall cause the Master Association to enter into an exclusive
concession agreement with Purchaser or its affiliates in the form of Exhibit
“K-l” attached hereto and made a part hereof (the “Concession Agreement”)
pursuant to which Purchaser, or its affiliate, will operate the food and
beverage operation associated with the Resort Pool.

 

8



--------------------------------------------------------------------------------

22. Completion Date. The Completion Date is hereby amended to read November 15,
2006. On or prior to the Completion Date, Seller anticipates, but does not
guaranty, completion of the Hotel Unit. Upon completion, the Hotel Condominium
and the Hotel Operated Common Properties will comply with the Hotel Plans and
Specifications (as hereinafter defined) and the Design Criteria. In addition,
Seller anticipates, but does not guaranty, complete construction of Units in the
Condominium on a floor-by-floor basis in accordance with the following Schedule:

 

Hotel Floor And No. Of Units

   Completion Date

Second Floor–2 Units

   November 15, 2006

Third Floor–35 Units

   November 15, 2006

Fourth Floor–35 Units

   November 15, 2006

Fifth Floor–35 Units

   November 15, 2006

Sixth Floor–35 Units

   December 15, 2007

Seventh Floor–35 Units

   January 15, 2007

Eighth Floor- 35 Units

   February 15, 2007

Ninth Floor–35 Units

   March 15, 2007

Tenth Floor–35 Units

   March 31, 2007

In addition, the valet parking facilities for all of the Units will be available
as of the Completion Date and the Temporary Function Space is anticipated to be
completed, without guaranty, on or before November 15, 2006. The Common
Properties of the Community will include, at a minimum, a walkway from the Hotel
to the beach which walkway may be temporary in nature until the construction of
Phase V. The walkway to the beach when completed will comply with the Hotel
Standards, as defined in the Declaration. The Units and the Temporary Function
Space shall be constructed substantially in compliance with the Hotel Plans and
Specifications and in compliance with the Design Criteria. This Section 22 shall
survive the Closing.

23. Open Date. Purchaser and Seller acknowledge that, in addition to the
requirements set forth under the License Agreement granting Franchisor approval
rights with respect to when a hotel opens in its system, the hotel will not be
opened for business until the Resort Pool is completed, pedestrian beach access
is provided to the Hotel Condominium, there is sufficient parking available to
the Hotel Condominium as contemplated by Section 12.2 of the Agreement and the
Temporary Function Space is completed and available to the hotel (the Hotel
Unit, the Units participating in the Rental Program, Hotel Operated Common
Properties and the Temporary Function Space is herein after referred to as the
“Hotel”). Seller further acknowledges that the Franchisor shall have the right
to terminate the License Agreement if the Hotel does not open on or before
June 30, 2007. Seller shall use commercially reasonable efforts to complete the
Hotel, including the Resort Pool, the Temporary Function Space and pedestrian
beach access (which may be a temporary walkway pending commencement of Phase V
construction) and parking prior to March 31, 2007. Seller shall not have any
liability to Purchaser for the failure of Seller to comply with the estimated
completion dates set forth in Section 22 or for failure to use commercially
reasonable efforts to complete the Hotel prior to March 31, 2007 unless Seller
takes actions or fails to take action with the intent of delaying the opening of
the Hotel past March 31, 2007 or otherwise causing Purchaser to breach the
License Agreement. This Section 23 shall survive the Closing.

24. Unsold Units. In the event that on March 31, 2007, owners of fewer than 200
Units have entered into Rental Agreements and Seller owns Units that have not
been conveyed to unaffiliated third parties, Seller agrees to make any such
Units available for use by Purchaser or Purchaser’s affiliate as Hotel guest
rooms in accordance with the terms of Exhibit “L,” for so long as Seller or any
of Seller’s affiliates own any such Units and fewer than 200 Units are in the
Rental Program. Thereafter, Seller, in Seller’s sole discretion, may continue to
make unsold

 

9



--------------------------------------------------------------------------------

Units available to Purchaser or its affiliate for use in accordance with Exhibit
“L.” This provision shall survive the Closing.

25. Beach Club. To the extent that Seller or an MCZ Entity or a successor in
interest to such entity allows the Beach Club to be used by persons that are not
members of the Master Association such parties shall not be permitted to utilize
the Hotel Operated Common Properties without the consent of Purchaser or its
affiliate that operates such facilities, which consent shall not be unreasonably
withheld or delayed. This Section 25 shall survive the Closing.

26. Declaration of Condominium. The Declaration of Condominium which has been
approved by the Division together with the condominium prospectus, condominium
association articles of incorporation, bylaws, rules and regulations
(collectively the “Condominium Documents”) is attached hereto as Exhibit “M.”
Prior to conveying the first Unit, Seller covenants and agrees to amend the
Declaration of Condominium by recording the Declaration of Condominium which
incorporates the revisions described on Exhibit “N” attached hereto and made a
part hereof. Seller agrees to provide Purchaser with any amendments to the
Condominium Documents prior to the Closing. This Section 26 shall survive the
Closing.

27. Management Agreement. The Management Agreement to be entered into between
the Condominium Association and Purchaser as contemplated by Section 20.1 of the
Agreement shall be in the form of Exhibit “O” attached hereto and made a part
hereof.

28. Phase I Plans and Specifications. Purchaser acknowledges that Purchaser has
reviewed the Plans and Specifications for the Hotel Condominium and the plans
and specifications for the Resort Pool, which are collectively identified on
Exhibit “P” attached hereto and made a part hereof (collectively, the “Hotel
Plans and Specifications”). Seller has submitted the Hotel Plans and
Specifications to Franchisor and, to the extent Franchisor has elected to review
the Hotel Plans and Specifications, Franchisor’s comments on the Plans and
Specifications are noted on Exhibit B. Seller covenants and agrees not to modify
the Hotel Plans and Specifications in any material respect without first
obtaining the prior written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed and which shall be granted provided the
modifications comply with the Design Criteria. The failure of the Purchaser to
respond to any request for approval of any material modification to the Hotel
Plans and Specifications within five (5) business days shall be deemed approval;
provided that any material modification which requires approval of Franchisor
pursuant to the License Agreement shall not be deemed approved until such
approval is actually received by Seller from Franchisor and Purchaser. Seller
covenants and agrees that the Hotel Condominium and the Hotel Operated Common
Properties will be constructed in accordance with the Hotel Plans and
Specifications and Design Criteria, subject to any material modifications to the
Hotel Plans and Specifications approved, or deemed approved, by Purchaser, and
Franchisor, where such approval is required and, if constructed, the Meeting
Space will be constructed in accordance with the Design Criteria. Seller agrees
to submit to Purchaser and Franchisor for prior review and approval the
specifications for the interior design and finishes for all parts of the Hotel
as well as any proposed material changes to such specifications. The same
approval process that applies to the Hotel Plans and Specifications shall apply
with respect to the plans and specifications for the interior designs and
finishes and any material changes thereto. This Section 28, shall survive

 

10



--------------------------------------------------------------------------------

Closing until completion of the construction of the Hotel Condominium, the Hotel
Operated Common Properties and the Meeting Space.

29. Certificates from Purchasers. Within five (5) business days of Seller’s
receipt of written notice from Purchaser that the License Agreement has been
fully executed and delivered by Franchisor, Seller shall request that all
purchasers who execute a purchase and sale agreement subsequent to such date
execute a certificate in the form of Exhibit “Q” attached hereto (the “Crowne
Plaza® Certificate”). If a purchaser refuses to execute the Crowne Plaza®
Certificate, Seller shall utilize commercially reasonable efforts to cause such
purchaser to execute the Alternative Crowne Plaza® Certificate, as hereinafter
defined, but will not force any purchasers to sign the Alternative Crowne Plaza®
Certificate who refuses to execute same. With respect to purchasers of Units who
previously executed purchase and sale agreements, Seller covenants and agrees to
use commercially reasonable efforts to cause, these purchasers to execute at
closing the Crowne Plaza® Certificate; however, if the purchaser refuses to sign
the Crowne Plaza® Certificate at closing Seller shall use commercially
reasonable efforts to obtain from such purchaser an executed certificate in the
form attached hereto as Exhibit “R-l” (the “Alternative Crowne Plaza®
Certificate”). Purchaser shall be required to use commercially reasonable
efforts but will not be required to force any purchasers to sign a certificate.
Seller shall not amend the Crowne Plaza® Certificate or the Alternative Crowne
Plaza® Certificate (other than insertion of the name of the purchaser(s), the
unit number and the date of execution) without the prior written consent of
Purchaser and Franchisor. Seller shall promptly deliver all signed certificates
to Purchaser. Further, Seller covenants and agrees that if Seller receives
written notice that the License Agreement has been terminated during the sales
process for any reason, then Seller will utilize commercially reasonable efforts
to notify all purchasers of the fact that the License Agreement with Franchisor
has been terminated. As of the date of this Third Amendment, Seller has entered
into binding sales contracts for 193 of the Units and one signed Reservation
Agreement. This Section 29 shall survive Closing.

30. Restrictive Covenant. At Closing and following the recording of the amended
Declaration of Condominium and the amendments to the Master Association
Documents contemplated by this Agreement, Seller, MCZ/Centrum and Purchaser
shall execute a restrictive covenant in the from of Exhibit “S” attached hereto
and made a part hereof (the “Restrictive Covenant”). Seller shall cause each of
its affiliates that owns or controls an interest in the Project to enter into
the Restrictive Covenant such that the terms thereof apply to all of the real
property in the Project located west of South Ocean Drive. Execution and
delivery by Seller and MCZ/Centrum of the Restrictive Covenant shall be a
condition to Purchaser’s obligation to close pursuant to Article XXVII.

31. ADA Compliance. Seller and Purchaser acknowledge that the Hotel Plans and
Specifications currently include twelve (12) Units that comply with the
Americans with Disabilities Act. Seller agrees to amend the Hotel Plans and
Specifications with respect to the Hotel Unit to create two (2) additional Units
that comply with the Americans with Disabilities Act out of that portion of the
Hotel Unit shown on Exhibit “T” attached hereto (the “New ADA Units”). At
Closing, Purchaser shall reimburse Seller for all third party costs and expenses
incurred by Seller in creating the New ADA Units (excluding any overhead
allocation or mark-up by Seller or any of its affiliates), which cost is
estimated to be approximately $100,000.00 for the two Units.

 

11



--------------------------------------------------------------------------------

32. Representations and Warranties. Section 24.1 of the Agreement is hereby
amended to add the following additional item:

24.1.4 To the best of Seller’s knowledge, Seller and MCZ/Centrum and each of
their employees, managers, agents and affiliates have complied with Applicable
Law applicable to the offering for sale of the Units and Seller has no knowledge
of any violation of Applicable Law by any other person or entity in each case,
pertaining to the offering for sale of the Units and/or the Rental Program. For
purposes of this section, to the Seller’s knowledge shall be deemed to be the
actual knowledge of Arthur Slaven, John McLinden and Michael Lerner, the
principals of Seller.

33. Conflict. In the event of conflict between the terms and provisions of the
Agreement and this Third Amendment, the terms and provisions of this Third
Amendment shall control. This provision shall survive the Closing.

34. Closing Certificate. At Closing, Seller shall provide Purchaser an estoppel
certificate from the Master Association certifying that the Hotel Condominium is
in compliance with the Master Association Documents as of the Closing Date.

35. Ratification. Except as hereby modified, Seller and Purchaser hereby ratify
and reaffirm all of the terms and provisions of the Agreement.

36. Counterparts. This Third Amendment may be executed in counterparts, each of
which, or any combination thereof, and combination of which, when signed by all
parties, shall be deemed an original but all of which taken together shall
constitute one Third Amendment.

37. Third Party Beneficiary. Franchisor shall be third party beneficiary of each
and every provision set forth in the Agreement that benefits Franchisor,
directly or indirectly, or that provides Purchaser with rights needed to comply
with its obligations (or those of its affiliates executing the License
Agreement) under the License Agreement. This Section 37 shall survive the
Closing.

38. Confirmation. Seller acknowledges and confirms that it shall undertake and
perform all obligations of MCZ/Centrum set forth in the Agreement. This
Section 38 shall survive the Closing.

39. Competing Brand. Seller and each of its affiliates agree that it and they
will not take any action that would result in the Units which they own that do
not participate in the Rental Program affiliating with any other hotel brand.
This Section 39 shall survive the Closing.

40. Further Agreements of Seller. Seller further agrees to comply with all
applicable laws, rules and regulations regarding the construction of the Hotel
Condominium and Common Properties and shall obtain in a timely manner all
permits, certificates and licenses necessary for the offer and sale of the Units
and shall provide Purchaser with a copy of any inspection report, notice,
warning, certification or rating issued by any governmental entity that
indicates a failure to meet or maintain governmental standards or less than full
compliance with any applicable law,

 

12



--------------------------------------------------------------------------------

rule or regulation in respect of the construction of the Hotel Condominium or
the Common Properties or the offer and sale of the Units received by Seller.

41. Publicity. Seller agrees to comply with the provisions of Section 17 of the
Addendum regarding publicity.

42. Shared Expenses. Seller and Purchaser acknowledge and agree that electric
services to the restaurant and kitchen which comprise part of the Hotel Unit
shall be paid by the Purchaser and not be included in the Shared Costs, as
defined in the Condominium Declaration. In the event that the restaurant and
kitchen cannot be separately metered Seller and Purchaser shall jointly retain
an electrical consultant who will estimated the electrical consumption of the
restaurant and kitchen and the estimated cost for such electrical consumption
which shall be paid by Purchaser and not be included in the Shared Costs. This
provision shall survive Closing.

43. Master Association Assessments. Seller and Purchaser acknowledge and agree
that the Master Association Amendment amends the Master Association Documents to
increase the Master Association assessments payable by the owner of the Hotel
Unit to twenty (20) times the assessment charged to the owner of a residential
unit and Purchaser hereby consents to such amendment.

44. Name of Hotel. Section 13.1 of the Agreement is hereby amended by deleting
the words “the Hotel Condominium and the other aspects of” and inserting after
the word “Project” the following parenthetical “(other than the Hotel”).”

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have executed this Third Amendment as of the date
first above written.

 

SELLER:

MCZ/CENTRUM FLORIDA XIX, L.L.C.,
a Delaware limited liability company By:   /s/ Brian Niven  

Brian Niven, a Manager

 

PURCHASER:

MHI HOLLYWOOD, LLC, a Delaware limited liability company

By:

  /s/ Andrew M. Sims  

Andrew M. Sims, Manager

 

14



--------------------------------------------------------------------------------

SELLER JOINDER

The undersigned join in the execution of this Third Amendment (a) to agree to
provide the Franchise Indemnity Guaranty pursuant to Section 12 of this Third
Amendment and (b) to guarantee the indemnification obligations of the Seller
pursuant to Section 13 of this Third Amendment, and for the purpose of
committing on behalf of MCZ/Centrum and its and their affiliates to comply (or
cause or enable Seller to comply) with the provisions of Sections 10, 20, 21,
22, 25 and 30 of this Third Amendment, provided, however, that under no
circumstances shall the liability of the undersigned hereunder or under the
Franchise Indemnity Guaranty exceed $5,000,000.00 in the aggregate.

 

   

Arthur Slaven

   

John McLinden

   

Michael Lerner

 

15



--------------------------------------------------------------------------------

MCZ/CENTRUM JOINDER

MCZ/Centrum joins in the execution of this Third Amendment to agree to be bound
by the provisions of Sections 17, 20, 21, 22 and 30 of this Third Amendment.

 

MCZ/CENTRUM FLORIDA VI OWNER, L.L.C., an Illinois limited liability company By:
      

Name:    Brian Niven

 

Title:      a Manager

 

16



--------------------------------------------------------------------------------

PURCHASER JOINDER

The undersigned joins in the execution of this Third Amendment for the purpose
of guaranteeing Purchaser’s indemnification obligations pursuant to Section 14
of this Third Amendment, provided, however, that the undersigned’s liability
under this guarantee shall be limited to $5,000,000.00.

 

MHI HOSPITALITY CORPORATION, a
Maryland corporation By:        Andrew M. Sims, President

 

17



--------------------------------------------------------------------------------

EXHIBIT A

License Agreement and Addendum

 

18



--------------------------------------------------------------------------------

  LOCATION:    4000 South Ocean Drive      Hollywood, FL 33019   LOCATION #:   
6336   DATE:    September     , 2006

HOLIDAY HOSPITALITY FRANCHISING, INC.

CROWNE PLAZA® LICENSE AGREEMENT

WITH

MHI HOSPITALITY TRS, LLC

LICENSEE



--------------------------------------------------------------------------------

HOLIDAY HOSPITALITY FRANCHISING, INC.

CROWNE PLAZA LICENSE AGREEMENT TABLE OF CONTENTS

 

1.    THE LICENSE:    1    A.    The Hotel:    1    B.    The System:    1

2.

   GRANT OF LICENSE:    2

3.

   LICENSEE’S RESPONSIBILITIES:    2    A.    Operational and Other
Requirements:    2    B.    Upgrading of the Hotel:    4    C.    Fees:    5

4.

   LICENSOR’S RESPONSIBILITIES:    7    A.    Training:    7    B.   
Reservation Services:    7    C.    Consultation on Operations, Facilities and
Marketing:    7    D.    Maintenance of Standards:    7    E.    Application of
Manual:    8    F.    Other Arrangements for Marketing, Etc.:    8    G.   
Licensor’s Use of Other Advertising/Promotional Support Funds:    8    H.    Use
of Services Contribution:    8    I .    Performance of Licensor’s Obligations:
   8

5.

   APPEALS, CHANGES IN THE MANUAL:    9    A.    Appeals:    9    B.    Changes
in the Manual:    9    C.    Decisions on Appeal:    9    D.    Limitation on
Appeal Rights:    9

6.

   IAHI:    10    A.    Membership:    10    B.    Function of Committees:    10

7.

   PROPRIETARY RIGHTS:    10    A.    Ownership of System:    10    B.   
Trademark Disputes:    11    C.    Protection of Name and Marks:    11    D.   
Modification or Discontinuation of Marks:    11

 

i



--------------------------------------------------------------------------------

8.    RECORDS AND AUDITS:    11    A.    Monthly Statements:    11    B.   
Preparation and Maintenance of Records:    12    C.    Audit:    12    D.   
Annual Financial Statements:    12 9.    INDEMNITY AND INSURANCE:    12    A.   
Indemnity:    12    B.    Insurance:    13    C.    Evidence of Insurance:    14

10.

   TRANSFER:    14    A.    Transfer by Licensor:    14    B.    Transfer by
Licensee:    14    C.    Transfer of Equity Interests That Are Not Publicly
Traded:    15    D.    Transfers of Publicly-Traded Equity Interests:    15   
E.    Transfer of the License:    16    F.    Transfers of Equity Interest in
the License Upon Death or To Family Members:    17    G.    Registration of a
Proposed Transfer of Equity Interests:    17    H.    Change of Ownership:    18
   I.    Transfer of Real Estate:    18    J.    Management of the Hotel:    19

11.

   CONDEMNATION AND CASUALTY:    19    A.    Condemnation:    19    B.   
Casualty:    19    C.    No Extensions of Term:    20

12.

   TERMINATION:    20    A.    Expiration of Term:    20    B.    Termination by
Licensee on Advance Notice:    20    C.    Termination by Licensor on Advance
Notice:    20    D.    Immediate Termination by Licensor:    21    E.   
De-Identification of Hotel Upon Termination:    22    F.    Payment of
Liquidated Damages:    23

13.

   RELATIONSHIP OF PARTIES:    23    A.    No Agency Relationship:    23    B.
   Licensee’s Notices to Public Concerning Independent Status:    23

 

ii



--------------------------------------------------------------------------------

14.    MISCELLANEOUS:    24    A.    Severability and Interpretation:    24   
B.    Binding Effect:    24    C.    Exclusive Benefit:    24    D.    Entire
Agreement:    24    E.    Licensor Withholding Consent:    25    F.    Notices:
   25    G.    Authority:    25    H.    General Release and Covenant Not to
Sue:    25    I.    Performance of the Work:    26    J.    Reimbursement of
Expenses:    26    K.    Descriptive Headings:    26    L.    Capital Reserve:
   27    M.    Terrorism:    27    N.    Business Judgment:    27    O.    Right
of First Refusal:    27

ATTACHMENT “A”

   29

ATTACHMENT “B”

   33

 

iii



--------------------------------------------------------------------------------

Holiday Hospitality Franchising, Inc.

Three Ravinia Drive, Atlanta, Georgia 30346

Crowne Plaza Resort License Agreement

This License dated September         , 2006 (the “Term Commencement Date”),
between Holiday Hospitality Franchising, Inc., a Delaware corporation
(“Licensor”), and MHI Hospitality TRS, LLC, a Delaware limited liability company
(“Licensee”) whose address is 814 Capitol Landing Road, Williamsburg, VA 21385.

The Parties Agree As Follows:

 

1. THE LICENSE:

Licensor operates and licenses a system designed to provide a distinctive, high
quality hotel service to the public under the name “Crowne Plaza®” (the “System”
as defined in paragraph l.B below). High standards established by Licensor are
the essence of the System. Future investments may be required of Licensee under
this License Agreement (“License”). Licensee has independently investigated the
risks of the business to be operated hereunder, including current and potential
market conditions, competitive factors and risks; has read Licensor’s Uniform
Franchise Offering Circular for prospective Crowne Plaza brand group franchisees
(“UFOC”); and has made an independent evaluation of all such facts. Neither
Licensor nor any other person on Licensor’s behalf has made any representation
to Licensee concerning this License not fully set forth herein. Aware of the
relevant facts, Licensee desires to enter into this License in order to obtain a
license to use the System in the operation of a Crowne Plaza Resort branded
hotel located at 4000 South Ocean Drive, Hollywood, FL 33019 (the “Hotel”).

 

  A. The Hotel:

The Hotel comprises all structures, facilities, appurtenances, furniture,
fixtures, equipment, and entry, exit, parking and other areas from time to time
located on the land identified by Licensee to Licensor in anticipation of this
License, or located on any land from time to time approved by Licensor for
additions, signs or other facilities. The Hotel now includes the facilities
listed on Attachment “A” hereto. No change in the number of approved guest rooms
or suites and no other significant change in the Hotel or in the manner in which
the Hotel rooms and services are offered to the public (including timesharing
and condominium hotel projects not involving short term stays by transient
guests) may be made without Licensor’s approval. Licensee represents that it is
entitled to possession of the Hotel during the entire license term without
restrictions that would interfere with anything contemplated in this License.
Throughout this License, the words “room” and “guest room” are intended to
include the word “suites” unless otherwise indicated.

 

  B. The System:

The System is composed of all elements which are designed to identify Crowne
Plaza hotels to the consuming public or are designed to be associated with those
hotels or to contribute to such identification or association and all elements
which identify or reflect the quality



--------------------------------------------------------------------------------

standards and business practices of such hotels, all as specified in this
License or as designated from time to time by Licensor. The System at present
includes, but is not limited to, the principal trade and/or service marks Crowne
Plaza®, Crowne Plaza® Suites and Crowne Plaza® Resort (as appropriate to the
specific hotel operation to which it pertains), Holidex® and the other Marks, as
defined in paragraph 7.B below, and intellectual property rights made available
to licensees of the System by reason of a license; all rights to domain names
and other identifications or elements used in electronic commerce as may be
designated from time to time by Licensor in accordance with Licensor’s
specifications to be part of the System; access to a reservation service
operated in accordance with specifications established by Licensor from time to
time; distribution of advertising, publicity and other marketing programs and
materials; the furnishing of training programs and materials; confidential or
proprietary information standards, specifications and policies for construction,
furnishing, operation, appearance and service of the Hotel, and other
requirements as stated or referred to in this License and from time to time in
Licensor’s Standards Manual (the “Manual”) or in other communications to
Licensee; and programs for inspecting the Hotel, measuring and assessing
service, quality and consumer opinion and consulting with Licensee. Licensor may
add elements to the System or modify, alter or delete elements of the System in
its sole discretion from time to time.

 

2. GRANT OF LICENSE:

Licensor hereby grants to Licensee a non-exclusive license to use the System
only at the Hotel, but only in accordance with this License and only during the
“License Term” beginning with the Term Commencement Date and terminating as
provided under paragraph 12 hereof. The License applies to the location
specified herein and to no other location. Licensee acknowledges that Licensor,
its divisions, subsidiaries, affiliates and parents are and may in the future be
engaged in other business activities including lodging and related activities,
and that Licensee is acquiring no rights hereunder other than the right to use
the System as specifically defined herein in accordance with the terms of this
License.

This License does not limit Licensor’s right or the rights of any parent,
subsidiary or affiliate of Licensor, to use or license the System or any part
thereof or to engage in or license any business activity at any other location,
including, without limitation, the licensing, franchising, ownership, operation
and/or management of lodging facilities and related activities under the names
and marks associated with the System and/or any other names and marks. Licensee
acknowledges that Licensor’s rights to use and/or license the System, referenced
immediately above, pre-date this License and are not limited or changed by the
terms of this License. Licensee agrees that by acknowledging those rights, the
parties do not intend to make Licensor’s exercise of such rights subject to
rules applicable to contractual performance or the exercise of contractual
discretion under this License.

 

3. LICENSEE’S RESPONSIBILITIES:

 

  A. Operational and Other Requirements:

During the License Term, Licensee will:

 

  (1) maintain a high moral and ethical standard and atmosphere at the Hotel;

 

2



--------------------------------------------------------------------------------

  (2) maintain the Hotel in a clean, safe and orderly manner and in first class
condition;

 

  (3) provide efficient, courteous and high-quality service to the public;

 

  (4) operate the Hotel 24 hours a day every day except as otherwise permitted
by Licensor based on special circumstances;

 

  (5) strictly comply in all respects with the Manual (as it may from time to
time be modified or revised by Licensor) and with all other policies, procedures
and requirements of Licensor which may be from time to time communicated to
Licensee (which communication may be, at Licensor’s option, in hard paper copy
or digital, electronic or computerized form and Licensee must pay any costs to
retrieve, review, use or access such digital, electronic or computerized
communication);

 

  (6) strictly comply with all of Licensor’s standards and specifications for
goods and services used in the operation of the Hotel and other reasonable
requirements to protect the System and the Hotel from unreliable sources of
supply;

 

  (7) strictly comply with Licensor’s requirements as to:

 

  (a) the types of services and products that may be used, promoted or offered
at the Hotel;

 

  (b) the types and quality of services and products that, to supplement
services listed on Attachment A, must be used, promoted or offered at the Hotel;

 

  (c) the use, display, style and type of signage and of all other forms of
identification at or pertaining to the Hotel, including but not limited to any
use of the Holiday Inn or Crowne Plaza name or any other of Licensor’s service
marks, trademarks or copyrights (in all formats, including but not limited to
print, electronic or other media), which are seen by members of the consuming
public or used to identify the Hotel to actual or prospective consumers;

 

  (d) directory and reservation service listings of the Hotel;

 

  (e) training of persons to be involved in the operation of the Hotel;

 

  (f) participation in all marketing, reservation service, advertising, training
and operating programs designated by Licensor as Systemwide (or area-wide)
programs in the best interests of hotels using the System; provided that with
regard to area-wide programs, Licensee may request Licensor’s approval that
Licensee need not participate, reasonable approval not to be withheld;

 

  (g) maintenance, appearance and condition of the Hotel; and

 

  (h) quality and types of services offered to customers at the Hotel.

 

  (8) use such automated guest service and/or hotel management and/or telephone
or telecommunication system(s) which Licensor deems to be in the best interests
of the System, including any additions, enhancements, supplements, or variants
thereof which may be developed during the term hereof;

 

  (9)

participate in and use those reservation services which Licensor deems to be in
the best interests of the System, including any additions,

 

3



--------------------------------------------------------------------------------

 

enhancements, supplements or variants thereof which may be developed during the
term hereof;

 

  (10) adopt all improvements or changes to the System as may be from time to
time designated by Licensor;

 

  (11) strictly comply with all governmental requirements, pay all taxes, and
maintain all governmental licenses and permits necessary to operate the Hotel in
accordance with the System;

 

  (12) permit inspection of the Hotel by Licensor’s representatives at any time
and give them free lodging for such time as may be reasonably necessary to
complete their inspections;

 

  (13) promote the Hotel on a local or regional basis subject to Licensor’s
requirements as to form, content and prior approvals;

 

  (14) insure that no part of the Hotel or the System is used to further or
promote a competing business or other lodging facility, except as Licensor may
approve for businesses or lodging facilities owned, licensed, operated or
otherwise approved by Licensor or its parents, divisions, subsidiaries, and
affiliates;

 

  (15) use every reasonable means to encourage use of Holiday Inn and Crowne
Plaza facilities everywhere by the public;

 

  (16) in all respects use Licensee’s best efforts to reflect credit upon and
create favorable public response to the name “Crowne Plaza”;

 

  (17) promptly pay to Licensor all amounts due Licensor, its parents,
subsidiaries and affiliates as royalties or fees, whether or not arising out of
this License, or for goods or services purchased by Licensee for use at the
Hotel; and

 

  (18) comply with Licensor’s reasonable requirements concerning confidentiality
of information, and in particular Licensee shall not disclose without Licensor’s
written permission, information pertaining to Licensor’s marketing and
reservations programs that have not been disclosed to the public.

 

  B. Upgrading of the Hotel:

Using the same requirements applicable generally to hotels under the System
operated by Licensor and its licensees in the same category as the Hotel,
Licensor may at any time during the term hereof require substantial
modernization, renovation and other upgrading of the Hotel. Limited exceptions
from those requirements may be made by Licensor based on local conditions or
special circumstances. If the upgrading requirements contained in this paragraph
3.B cause Licensee undue hardship, Licensee may terminate the License by
complying with paragraph 12.B. The provisions of this paragraph and of paragraph
12.B are not applicable to the Work as defined in this License or to future
upgrading requirements due to conversions, relicensing, product quality
inspections of the Hotel, Standards Manual requirements or a request for change
of ownership by Licensee.

 

4



--------------------------------------------------------------------------------

  C. Fees:

 

  (1) For each month (or part of a month) during the License Term, Licensee will
pay to Licensor by the 15th of the following month, except in the case of the
Technology Fee in paragraph 3.C(l)(c) and the Crowne Plaza Hotel Marketing
Association fee in paragraph 3.C(l)(f) below, which are payable monthly in
advance:

 

  (a) a royalty of 5% of the Gross Rooms Revenue attributable to or payable for
rental of guest rooms at the Hotel with no deduction for any item including but
not limited to no adjustment for the cost of any food and beverage items
provided or made available to a guest as an incident of a guest room rental,
however with deductions for sales and room taxes only (“Gross Rooms Revenue”);
and

 

  (b) a “Services Contribution” equal to three percent (3%) of Gross Rooms
Revenue, to be used by Licensor for marketing, reservations, and other related
activities which, in Licensor’s sole business judgment as to the long-term
interests of the System, support marketing, reservations and other related
functions. Costs which a Licensee incurs in the acquisition, installation or
maintenance of reservations services, equipment or training, or in its own
marketing activities, do not constitute payment of the “Services Contribution”.
The Services Contribution is subject to change by Licensor from time to time if
either approved by: (i) a majority of members (which shall be counted on the
basis of one hotel, one vote) of the System who represent a majority of the
hotels to be subject to the increase; or (ii) approved by a majority of the
members of the System or the “IAHI” (the franchisee association or successor
sanctioned as such by Licensor) at a meeting of System licensees or at an annual
IAHI meeting either as may be convened by Licensor upon no less than 45 days’
advance notice. Licensor may, in its sole discretion, upon 30 days’ prior
written notice, increase this Contribution by an amount not to exceed 1% of
Gross Rooms Revenue and such increase shall be effective for a period no longer
than 12 months; provided that, in the event of such increase, Licensor shall not
make such a discretionary increase again for a period of 24 months after the
expiration of any such increase; and

 

  (c) a monthly Technology Fee of $11.34 for each guest room at the Hotel to be
used by Licensor for provision of technology services, such as, but not limited
to satellite communications services to the Hotel, plus such increases as
Licensor may judge reasonable, but in no case exceeding in any calendar year 10%
of the fee in effect at the beginning of that year (the Technology Fee does not
include the cost of installation of any equipment at the Hotel); and

 

5



--------------------------------------------------------------------------------

  (d) all fees due for travel agent commission programs, including Electronic
Commission Services and Field Marketing Co-op programs attributable to the
Hotel; and

 

  (e) an amount equal to any sales, gross receipts or similar tax imposed on
Licensor and calculated solely on payments required hereunder, unless the tax is
an optional alternative to an income tax otherwise payable by Licensor.

 

  (f) a fee in an amount equal to $3.00 per room, per month for mandatory
participation in the Crowne Plaza Hotel Marketing Association. This amount is
subject to change from time to time by the Hotel Marketing Association. Said
fees shall be invoiced in advance, but paid in arrears along with all invoiced
fees.

Licensor may, at its election, require Licensee to pay all outstanding fees by
electronic funds transfer/direct debit of account or other similar technology
designed to accomplish the same purposes.

Licensee will operate the Hotel so as to maximize gross rooms revenue of the
Hotel consistent with sound marketing and industry practice and will not engage
in any conduct which reduces gross rooms revenue of the Hotel in order to
further other business activities.

 

  (2) A standard application fee for additional rooms as set forth in Licensor’s
then current Crowne Plaza UFOC will be charged upon application for any
additional guest rooms to be added to the Hotel.

 

  (3) Additional royalties may be charged on revenues (or upon any other basis,
if so determined by Licensor) from any activity if it is added at the Hotel by
mutual agreement and:

 

  (a) it is not now offered at System hotels generally and is likely to benefit
significantly from or be identified significantly with the Crowne Plaza name or
other aspects of the System; or

 

  (b) it is designed or developed by or for Licensor.

 

  (4) Charges may be made for optional products or services accepted by Licensee
from Licensor, either in accordance with current practice or as developed in the
future.

 

  (5) Each payment under this paragraph 3.C, except the standard Additional Room
Application Fee, shall be accompanied by the monthly statement referred to in
paragraph 8.A. Licensor may apply any amounts received under this paragraph 3.C
to any amounts due under this License. If any amounts are not paid when due,
such non-payment shall constitute a breach of this License and, in addition,
such unpaid amounts will accrue interest beginning on the first day of the month
following the due date at 1 1/2% per month or the maximum interest permitted by
applicable law, whichever is less.

 

  (6)

Local and regional marketing programs and related activities may be conducted by
Licensee, but only at Licensee’s expense and subject to Licensor’s requirements.
Reasonable charges may be made for optional

 

6



--------------------------------------------------------------------------------

 

advertising materials ordered or supplied by Licensor to Licensee for such
programs and activities.

 

  (7) Licensor has the right, in its sole discretion, to require Licensee to
tender any payments due to Licensor under this License to Licensor’s parents,
affiliates, subsidiaries or other designees.

 

  (8) Licensor shall comply with Licensee’s reasonable requirements concerning
confidentiality of information.

 

4. LICENSOR’S RESPONSIBILITIES:

 

  A. Training:

During the License Term, Licensor will continue to specify and provide required
and optional training services and programs at various locations. A fee may be
charged for certain required and optional training services. Travel, lodging and
other expenses of Licensee and its employees will be borne by Licensee.
Reasonable charges also may be assessed for training materials.

 

  B. Reservation Services:

During the License Term, so long as Licensee is in full compliance with its
material obligations hereunder, Licensor will afford Licensee access to
reservation service for the Hotel on terms consistent with this License.

 

  C. Consultation on Operations, Facilities and Marketing:

During the License Term, Licensor will, from time to time at Licensor’s
discretion, make available to Licensee consultation and advice in connection
with operations, facilities and marketing. Licensor may from time to time
furnish to Licensee names of suppliers or recommend to Licensee suppliers of
goods and services required or useful in the operation of the Hotel; however,
Licensor is not obligated to furnish any such names or to continue doing so, and
Licensee is under no obligation to use any such supplier, unless expressly
required to do so by the terms of this License, the Manual or otherwise. In
identifying or recommending suppliers, Licensor exercises its business judgment
based on its information as of that date and its sense of the long-term
interests of the System. Licensor’s identification or recommendation of a
supplier is not a warranty of the financial condition or performance of any
supplier or of any other factor, and Licensee’s use of an identified or
recommended supplier that sells products or services meeting Licensor’s
standards and specifications may facilitate compliance with those standards and
specifications, but it is not a substitute for such compliance.

 

  D. Maintenance of Standards:

Licensor will conscientiously seek to maintain high standards of quality,
cleanliness, appearance and service at all hotels using the System so as to
promote, protect and enhance the public image and reputation of the Holiday Inn
and Crowne Plaza names and to increase the demand for services offered by the
System. Licensor’s judgment in such matters shall be controlling in all
respects, and it shall have wide latitude in making such judgments.

 

7



--------------------------------------------------------------------------------

  E. Application of Manual:

Licensee’s Hotel and all other hotels operated under the System will be subject
to the Manual, as it may from time to time be modified or revised by Licensor,
including limited exceptions from compliance which may be made based on local
conditions, type of hotel or special circumstances. The Manual and any
modification to it can be delivered by Licensor to Licensee in hard paper copy
or, at Licensor’s option, be made available to Licensee in digital, electronic
or computerized form. If communicated in digital, electronic or computerized
form, Licensee must pay any costs to retrieve, review, use or access the Manual.
The Manual is confidential and remains the property of Licensor.

 

  F. Other Arrangements for Marketing, Etc.:

Licensor may enter into arrangements for development, reservation services,
marketing, operations, administrative, technical and support functions,
facilities, programs, services and/or personnel with any other entity, and may
use any facilities, programs, services or personnel used in connection with the
System, in connection with any business activities of its parents, subsidiaries,
divisions or affiliates.

 

  G. Licensor’s Use of Other Advertising/Promotional Support Funds:

To the extent that advertising and/or promotional support and/or funding may
become available to Licensor’s parents, affiliates or subsidiaries and/or
Licensor from third parties on account of the totality of the activities of
Licensor’s parents, affiliates and subsidiaries, including hotels operated under
the System, such support and/or funding may be used or designated by Licensor’s
parents, affiliates or subsidiaries, or Licensor, to benefit such enterprises in
the aggregate, in such proportion and manner as Licensor’s parents, affiliates
or subsidiaries, or Licensor determines reasonably promotes the totality of such
enterprises, exercising reasonable good faith business judgment with respect to
such determination, provided that any such support or funding coming from
activities of the System shall be used for the benefit of the System.

 

  H. Use of Services Contribution:

Licensor will make available and use Services Contribution funds computed on the
basis generally applicable to licensees of the System. Licensor is not obligated
to expend funds for marketing, reservations or related services in excess of the
amounts received from licensees using the System and those funds made available
by Licensor as set forth above. Local and regional marketing programs and
related activities may be conducted by Licensee but only at Licensee’s expense
and subject to Licensor’s requirements. Reasonable charges may be made for
optional advertising materials ordered or used by Licensee for such programs and
activities.

 

  I. Performance of Licensor’s Obligations:

Licensee understands and agrees that Licensor, in its sole discretion, may
perform any or all of its obligations under this License directly or through
Licensor’s parents, affiliates, subsidiaries or other designees.

 

8



--------------------------------------------------------------------------------

5. APPEALS, CHANGES IN THE MANUAL:

 

  A. Appeals:

Decisions, other than termination notices or decisions of Licensor’s Franchise
Committee, made on behalf of Licensor specifically with reference to the Hotel
may be appealed to Licensor’s Franchise Committee if done promptly after
Licensee has diligently sought relief through Licensor’s normal channels of
authority. With the approval in writing of any member of the Franchise
Committee, the decision may be further appealed to the Executive Committee of
Licensor’s Board of Directors.

 

  B. Changes in the Manual:

Each change in the Manual shall be communicated in writing to Licensee at least
30 days before it goes into effect (which communication may be in hard paper
copy or, at Licensor’s option, in digital, electronic or computerized form, and
if such communication is in digital, electronic or computerized form, Licensee
must pay any costs to retrieve, review, use or access same). Licensor’s
Franchise Committee or its equivalent, or designee subcommittee, must approve
any such change and must determine that the change was formulated in good faith
in the best interests of the System, after seeking the advice and counsel of the
Rules of Operation Committee of the IAHI.

 

  C. Decisions on Appeal:

Licensor shall have the right to decide appeals under this paragraph 5, solely
on the basis of written submissions. No appeal will suspend a decision or
change, until and unless the appeal is successful. Any action taken by Licensor
in the enforcement of this License that is shown to be arbitrary or capricious
will be rescinded by Licensor to the extent feasible, but wide discretion and
latitude will be allowed to the judgment of Licensor in the discharge of its
overriding responsibility to maintain and improve the standards, performance and
facilities of the hotels using the Holiday Inn, Holiday Inn Hotel & Suites,
Crowne Plaza, Holiday Inn Express, Holiday Inn Express Hotel & Suites, Holiday
Inn Garden Court, Holiday Inn SunSpree Resort, Holiday Inn Resort, Holiday Inn
Family Suites Resort, Crowne Plaza Resort, Crowne Plaza Suites, Holiday Inn
Select, Staybridge Suites, or any other Holiday Inn or Crowne Plaza hotel brand
or Holiday Inn or Crowne Plaza name. Licensor will conscientiously seek to
maintain high standards of quality, cleanliness, appearance and service at all
hotels using the System so as to promote, protect and enhance the public image
and reputation of all Holiday Inn and Crowne Plaza hotel brand names or any
other Holiday Inn or Crowne Plaza name, and to increase the demand for services
offered by the System. The Manual will apply to all hotels operated under the
System by Licensor and its licensees. Limited exceptions from compliance may be
made based on local conditions or special circumstances.

 

  D. Limitation on Appeal Rights:

Licensee will not be arbitrary, capricious or unreasonable in exercising its
appeal (or any other) rights under this License, and will use them only for the
purpose for which intended.

 

9



--------------------------------------------------------------------------------

6. IAHI:

 

  A. Membership:

Licensee, other licensees of the System, and Licensor are eligible for
membership in the IAHI and are entitled to vote at its meetings on the basis of
one hotel, one vote, provided that Licensee or Licensor, as the case may be, has
paid all its dues and fees owing to the IAHI. The purposes of the IAHI will be
to consider and discuss, and make recommendations on common problems relating to
the operation of System hotels. Licensor will seek the advice and counsel of the
IAHI Board of Directors and its Rules of Operation, Advertising and Reservation
Committees, or their successor committees.

 

  B. Function of Committees:

IAHI committees, their functions and their members will be subject to approval
in writing by Licensor, which approval will not be unreasonably withheld.
Recognizing that the IAHI must function in a manner consistent with the best
interests of all persons using the System, the Licensee and Licensor will use
their best efforts to cause the governing rules of the IAHI to be consistent
with this License.

 

7. PROPRIETARY RIGHTS:

 

  A. Ownership of System:

The Licensee acknowledges and will not contest, either directly or indirectly,
Licensor’s unrestricted and exclusive ownership of the System and any element(s)
or component(s) thereof, or that Licensor has the sole right to grant licenses
to use all or any element(s) or component(s) of the System. Licensee
specifically agrees and acknowledges that Licensor is the owner of all right,
title and interest in and to the marks Holiday Inn, Holiday Inn Hotel & Suites,
Crowne Plaza, Holiday Inn Express, Holiday Inn Express Hotel & Suites, Holiday
Inn SunSpree Resort, Holiday Inn Resort, Holiday Inn Family Suites Resort,
Crowne Plaza Suites, Crowne Plaza Resort, Holiday Inn Select, Staybridge Suites,
Candlewood Suites, Hotel Indigo and Intercontinental Hotels and Resorts and all
other marks, names or other elements associated with the System, as defined in
Section 1(B) of this License, or derived therefrom (including but not limited to
domain names or other identifications or elements used in electronic commerce),
together with the goodwill symbolized thereby, and that Licensee will not
contest directly or indirectly the validity or ownership of the marks either
during the term of this License or after its termination. All improvements and
additions whenever made to or associated with the System by the parties hereto
or anyone else, and all service marks, trademarks, copyrights, and service mark,
trademark, domain name or similar registrations at any time used, applied for or
granted in connection with the System, and all goodwill arising from Licensee’s
use of Licensor’s marks shall inure to the benefit of and become the property of
Licensor. Upon expiration or termination of this License, no monetary amount
shall be assigned as attributable to any goodwill associated with Licensee’s use
of the System or any element(s) or component(s) of the System including any
trademarks or service marks licensed hereunder.

 

10



--------------------------------------------------------------------------------

  B. Trademark Disputes:

The “Marks” means the names and marks Crowne Plaza, Crowne Plaza Suites, Crowne
Plaza Resort, Holidex, and their distinguishing characteristics and the other
service marks, trademarks, tradenames, slogans, commercial symbols, logos, trade
dress, copyrighted material and intellectual property associated with the
System, including (without limitation) those which Licensor may designate in the
future for use and those which Licensor does not designate as withdrawn from
use. Licensor will have the sole right and responsibility to handle disputes
with third parties concerning use of all or any part of the Marks or System, and
Licensee will, at its reasonable expense, extend its full cooperation to
Licensor in all such matters. All recoveries made as a result of disputes with
third parties regarding use of the Marks or System or any part thereof shall be
for the account of Licensor. Licensor need not initiate suit against alleged
imitators or infringers, and may settle any dispute by grant of a license or
otherwise. Licensee will not initiate any suit or proceeding against alleged
imitators or infringers or any other suit or proceeding to enforce or protect
the Marks or System.

 

  C. Protection of Name and Marks:

Both parties will make every effort consistent with the foregoing to protect and
maintain the Marks. Licensee agrees to execute any documents deemed necessary by
Licensor or its counsel to obtain protection for the Marks or to maintain their
continued validity and enforceability. Licensee agrees to use the Marks
associated with the System only in the manner authorized by Licensor and
acknowledges that any unauthorized use thereof shall constitute infringement of
Licensor’s rights.

 

  D. Modification or Discontinuation of Marks:

If Licensor modifies or discontinues use of any of the Marks licensed under this
License as a result of any proceeding or settlement, then Licensee agrees to
comply with Licensor’s instructions in order to implement such modification or
discontinuation. Licensee further agrees that it will have no right to any
compensation or other remedies from Licensor or any of its subsidiaries,
affiliates or parents as a consequence of any such modification or
discontinuation.

 

8. RECORDS AND AUDITS:

 

  A. Monthly Statements:

At least monthly, Licensee shall prepare a statement which will include all
information concerning Gross Rooms Revenue, other revenues generated at the
Hotel, room occupancy rates, reservation data and other information required by
Licensor that may be useful (in Licensor’s sole business judgment) in connection
with marketing and other functions of Licensor, its parents, subsidiaries,
divisions or affiliates (the “Data”). The Data shall be the property of
Licensor; however, nothing herein shall prevent the reasonable use of the Data
by Licensee during the License Term and, with respect to financial Data, for up
to three (3) years after expiration of the License Term. The Data will be
permanently recorded and retained by Licensee as may be reasonably required by
Licensor. By the third of each month, Licensee will submit to Licensor a
statement setting forth the Data and reflecting the computation of the

 

11



--------------------------------------------------------------------------------

amounts then due under paragraph 3.C. The statement will be in such form
(including but not limited to electronic transmission or automatic capture) and
detail as Licensor may reasonably request from time to time, and may be used by
Licensor for its reasonable purposes.

 

  B. Preparation and Maintenance of Records:

Licensee will, in a manner and form satisfactory to Licensor and utilizing
accounting and reporting standards as reasonably required by Licensor, prepare
on a current basis (and preserve for no less than 4 years or Licensor’s record
retention requirements, whichever is longer), complete and accurate records
concerning Gross Rooms Revenue and all financial, operating, marketing and other
aspects of the Hotel, and maintain an accounting system which fully and
accurately reflects all financial aspects of the Hotel and its business. Such
records shall include but not be limited to books of account, tax returns,
governmental reports, register tapes, daily reports, and complete quarterly and
annual financial statements (profit and loss statements, balance sheets and cash
flow statements).

 

  C. Audit:

Licensor may require Licensee to have Licensee’s Gross Rooms Revenue and/or
monies due hereunder computed and certified as accurate by a certified public
accountant. During the License Term and for two years afterward, Licensor and
its authorized agents will have the right to verify information required under
this License by requesting, receiving, inspecting and auditing, at all
reasonable times, any and all records referred to above wherever they may be
located (or elsewhere if reasonably requested by Licensor). If any such
inspection or audit discloses a deficiency in any payments due hereunder, and
the deficiency in any payment is not offset by overpayment, Licensee shall
immediately pay to Licensor the deficiency and interest thereon as provided in
paragraph 3.C(5). Licensee shall also immediately pay to Licensor an audit fee
of $3,000. If the audit does not result in a deficiency being assessed, then no
audit fee will be assessed. If the audit discloses an overpayment, Licensor will
immediately refund it to Licensee.

 

  D. Annual Financial Statements:

Licensee will submit to Licensor as soon as available but not later than 90 days
after the end of Licensee’s fiscal year, and in a format as reasonably required
by Licensor, complete financial statements for such year. Licensee will certify
them to be true and correct and to have been prepared in accordance with
generally accepted accounting principles consistently applied, and any false
certification will be a breach of this License.

 

9. INDEMNITY AND INSURANCE:

 

  A. Indemnity:

Licensee will indemnify Licensor, its parents, and its subsidiaries and
affiliates and their officers, directors, employees, agents, successors and
assigns against, hold them harmless from, and promptly reimburse them for all
payments of money (fines, damages, legal fees, expenses, etc.) by reason of any
claim, demand, tax, penalty, or judicial or administrative investigation or
proceeding whenever asserted or filed (even where negligence of Licensor

 

12



--------------------------------------------------------------------------------

and/or its parents, subsidiaries and affiliates is alleged) arising from any
claimed occurrence at the Hotel or any act, omission or obligation of Licensee
or anyone associated or affiliated with Licensee or the Hotel. At the election
of Licensor, Licensee will also defend Licensor and/or its parents, subsidiaries
and affiliates and their officers, directors, employees, agents, successors and
assigns against same. In any event, Licensor will have the right, through
counsel of its choice, to control any matter to the extent it could directly or
indirectly affect Licensor and/or its parents, subsidiaries or affiliates or
their officers, directors, employees, agents, successors or assigns. Licensee
agrees to pay Licensor all expenses including attorney’s fees and court costs,
incurred by Licensor, its parents, subsidiaries or affiliates, and their
successors and assigns to remedy any defaults of or enforce any rights under the
License, effect termination of the License or collect any amounts due under the
License.

 

  B. Insurance:

During the License Term, Licensee will comply with all insurance requirements of
any lease or mortgage covering the Hotel, and Licensor’s specifications for
insurance as to the amount and type of coverage as may be reasonably specified
by Licensor from time to time in writing, and will in any event maintain on the
Hotel as a minimum, the following insurance underwritten by an insurer approved
by Licensor:

 

  (1) employer’s liability with minimum limits of $10,000,000 per occurrence;
and

 

  (2) worker’s compensation insurance; and

 

  (3) employment practices liability insurance (including coverage for
harassment, discrimination and wrongful termination, and covering defense and
indemnity costs) with a limit of $1,000,000 per loss; and

 

  (4) the holder of the liquor license will maintain liquor liability insurance
with single limit coverage for personal and bodily injury and property damage of
at least $10,000,000 for each occurrence naming Licensor and its parents,
subsidiaries and affiliates, (and Licensee if applicable) as additional
insureds; and

 

  (5) commercial general liability insurance, (including coverage for product
liability, completed operations, contractual liability, host liquor liability
and fire legal liability) and comprehensive automobile liability insurance
(including hired and non-owned liability) with single-limit coverage for
personal and bodily injury and property damage of at least $10,000,000 per
occurrence, naming Licensor and its parents, subsidiaries and affiliates as
additional insureds. In connection with all construction at the Hotel during the
License Term, Licensee will cause the general contractor to maintain
comprehensive general liability insurance (including coverage for product
liability, completed operations and contractual liability) and comprehensive
automobile liability insurance (including hired and non-owned liability) with
limits of at least $10,000,000 per occurrence for personal and bodily injury and
property damage underwritten with insurers approved by Licensor. Licensor and
its parents, subsidiaries and affiliates will be named as additional insureds.

 

13



--------------------------------------------------------------------------------

  (6) If multiple locations are insured on policies containing an aggregate
limit, then the aggregate limit must apply on a per location aggregate basis.

All policies must be written on a fully insured basis. Deductibles or
self-insured retentions are subject to approval on an individual basis.

 

  C. Evidence of Insurance:

At all times during the License Term, Licensee will furnish to Licensor
certificates of insurance evidencing the term and limits of coverage in force,
names of applicable insurers and persons insured, and a statement that coverage
may not be canceled, altered or permitted to lapse or expire without 30 days’
advance written notice to Licensor. Revised certificates of insurance shall be
forwarded to Licensor each time a change in coverage or insurance carrier is
made by Licensee, and/or upon renewal of expired coverages. At Licensor’s
option, Licensee may be required to provide certified insurance policy copies.

 

10. TRANSFER:

 

  A. Transfer by Licensor:

Licensor shall have the right to transfer or assign this License or any of
Licensor’s rights or obligations hereunder to any person or legal entity.

 

  B. Transfer by Licensee:

Licensee understands and acknowledges that the rights and duties set forth in
this License are personal to Licensee, and that Licensor has granted this
License in reliance on the business skill, financial status, and personal
character of Licensee (if Licensee is an individual), and upon the owners,
members, partners or stockholders of Licensee (if Licensee is an entity, such as
a partnership, company or corporation (“Entity”)). Accordingly, neither Licensee
nor any immediate or remote successor to any part of Licensee’s interest in the
License, nor any individual or entity which directly or indirectly owns an
Equity Interest (as that term is defined herein) in Licensee or the License,
shall sell, assign, transfer, convey, pledge, mortgage, encumber, or give away,
any direct or indirect interest in the License or Equity Interest in Licensee,
except as provided in this License. Any purported sale, assignment, transfer,
conveyance, pledge, mortgage, or encumbrance by operation of law or otherwise,
of any interest in the License or any Equity Interest in Licensee not in
accordance with the provisions of this License, shall be null and void and shall
constitute a material breach of this License, for which Licensor may terminate
without opportunity to cure pursuant to paragraph 12.D of this License.

 

  (1)

For the purposes of this paragraph 10, the term “Equity Interests” shall mean
any ownership, membership, stock or partnership interests in Licensee and the
interests of any partner, whether general or limited, in any partnership, with
respect to such partnership, and of any stockholder, member or owner of any
corporation or company with respect to such corporation or company, which
partnership, corporation or company is the Licensee hereunder or which
partnership, corporation or company owns a direct or indirect beneficial
interest in Licensee. References in this

 

14



--------------------------------------------------------------------------------

 

License to “publicly-traded Equity Interests” shall mean any Equity Interests
which are traded on any securities exchange or are quoted in any publication or
electronic reporting service maintained by the National Association of
Securities Dealers, Inc. or any of its successors.

 

  (2) If Licensee is an Entity, Licensee represents that the Equity Interests in
Licensee are directly and (if applicable) indirectly owned, as shown in
Attachment “A.”

 

  (3) In computing changes of Equity Interest, limited partners will not be
distinguished from general partners, and Licensor’s judgment will be final if
there is any question as to the definition of Equity Interest or as to the
computation of relative Equity Interests, including transfers of Equity
Interests, the principal considerations being:

 

  (a) direct and indirect power to exercise control over the affairs of the
Licensee;

 

  (b) direct and indirect right to share in Licensee’s profits; and

 

  (c) amounts directly or indirectly exposed at risk in the Licensee’s business.

 

  C. Transfer of Equity Interests That Are Not Publicly Traded:

 

  (1) Except where otherwise provided in this License, Equity Interests in the
Licensee that are not publicly-traded may be transferred, issued, or eliminated
with Licensor’s prior written consent, which will not be unreasonably withheld,
provided that after the transaction:

 

  (a) 50% or less of all Equity Interests in Licensee will have changed hands
since Licensee first became a party to this License, or

 

  (b) 80% or less of all Equity Interests in Licensee will have changed hands
since Licensee first became a party to this License, and no Equity Interest(s)
will be held by other than those who held them when Licensee first became a
party to this License.

 

  (2) In computing the percentages referred to in paragraph 10.C(1) above,
limited partners will not be distinguished from general partners, and Licensor’s
judgment will be final if there is any question as to the definition of “Equity
Interests” or as to the computation of relative Equity Interests, the principal
considerations being:

 

  (a) direct and indirect power to exercise control over the affairs of

 

  (b) Licensee;

 

  (c) direct and indirect right to share in Licensee’s profits; and

 

  (d) amounts directly or indirectly exposed at risk in the Licensee’s business.

 

  D. Transfers of Publicly-Traded Equity Interests:

 

  (1) Except as otherwise provided in this License, publicly-traded Equity
Interests in the Licensee may be transferred without Licensor’s consent but only
if:

 

  (a) immediately before the proposed transfer, the transferor owns less than
25% of the Equity Interest of Licensee; and

 

15



--------------------------------------------------------------------------------

  (b) immediately after the transfer, the transferee will own less than 25% of
the Equity Interest of Licensee; and

 

  (c) the transfer is exempt from registration under federal securities law.

 

  (2) Publicly-traded Equity Interests may be transferred with Licensor’s
written consent, which may not be unreasonably withheld, if the transfer is
exempt from registration under federal securities law.

 

  (3) The chief financial officer of Licensee shall certify annually to Licensor
that Licensee is in compliance with the provisions of this paragraph 10.D. Such
certification shall be delivered to Licensor with the Annual Financial
Statements referred to in paragraph 8.D.

 

  E. Transfer of the License:

 

  (1) Licensee, if a natural person, may with Licensor’s consent, which will not
be unreasonably withheld, transfer the License to Licensee’s spouse, parent,
sibling, niece, nephew, descendant, or spouse’s descendant, provided that:

 

  (a) adequate provision is made for the management of the Hotel; and

 

  (b) the transferee executes a new license agreement for the unexpired term of
this License, on the standard form then being used to license new Hotels under
the System, except the fees charged thereunder shall be the same as those
contained herein including any adjustments to such fees as may have been
implemented from time to time in accordance with the terms of this License; and

 

  (c) Licensee guarantees, in Licensor’s usual form, the performance of the
transferee’s obligations under the newly executed license agreement.

 

  (2) If Licensee is a natural person, he may, without the consent of Licensor,
upon 30 days’ prior written notice to Licensor, transfer the License to a
corporation entirely owned by him, provided that:

 

  (a) adequate provision is made for the management of the Hotel; and

 

  (b) the transferee executes a new license agreement for the unexpired term of
this License on the standard form then being used to license new Hotels under
the System, except the fees charged then shall be the same as those contained
herein including any adjustments to such fees as may have been implemented from
time to time in accordance with the terms of this License; and

 

  (c) the Licensee guarantees, in Licensor’s usual form, the performance of the
new licensee’s obligations under the newly executed license agreement.

 

  (3) If Licensee is a natural person, upon Licensee’s death, the License will
pass in accordance with Licensee’s will, or, if Licensee dies intestate, in
accordance with the laws of intestacy governing the distribution of Licensee’s
estate, provided that:

 

  (a) adequate provision has been made for management of the Hotel; and

 

16



--------------------------------------------------------------------------------

  (b) Licensor gives written consent, which consent will not be unreasonably
withheld; and

 

  (c) the transferee is one or more of the decedent’s spouse, parents, siblings,
nieces, nephews, descendants, or spouse’s descendants and;

 

  (d) Licensee’s heirs or legatees promptly advise Licensor and the transferee
promptly executes a new license agreement for the unexpired term of this
License, on the standard form then being used to license new Hotels under the
System, except the fees charged thereunder shall be the same as contained herein
including any adjustments to such fees as may have been implemented from time to
time in accordance with the terms of this License.

 

  F. Transfers of Equity Interest in the License Upon Death or To Family
Members:

 

  (1) If an Equity Interest is owned by a natural person, the Equity Interest
will pass upon such person’s death, in accordance with such person’s will or, if
such person dies intestate, in accordance with the laws of intestacy governing
the distribution of such person’s estate, provided that:

 

  (a) adequate provision is made for management of the Hotel; and

 

  (b) Licensor gives written consent, which consent will not be unreasonably
withheld; and

 

  (c) the transferee is one or more of the decedent’s spouse, parents, siblings,
nieces, nephews, descendants, or spouse’s descendants and;

 

  (d) transferee assumes, in writing, on a continuing basis, the decedent’s
guarantee, if any, of the Licensee’s obligations hereunder.

 

  G. Registration of a Proposed Transfer of Equity Interests:

 

  (1) If a proposed transfer of an Equity Interest in the Licensee requires
registration under any federal or state securities law and reference to this
License, Licensor or its affiliates or the Marks or any other trademarks,
service marks or other intellectual property owned or licensed by Licensor or
any of its affiliates is included in the prospectus forming part of such
registration statement, Licensee shall:

 

  (a) Request Licensor’s consent at least 45 days before the proposed effective
date of the registration; and

 

  (b) Accompany such request with one payment of a non-refundable fee of
$25,000.

 

  (2)

Licensee hereby agrees to fully indemnify Licensor in connection with any
registration made under any federal or state securities law; to furnish the
Licensor all information requested by Licensor; to avoid any implication

 

17



--------------------------------------------------------------------------------

 

of Licensor’s participation in, or endorsing the offering; and to use Licensor’s
service marks and trademarks only as authorized by Licensor.

 

  H. Change of Ownership:

 

  (1) This License is not transferable. If Licensee (i) receives an offer to
purchase or lease the Hotel or any portion thereof, (ii) desires to sell or
lease the Hotel or any portion thereof, (iii) wishes to convey the Hotel, Hotel
site, or any Equity Interest in the Hotel, Licensee shall give prompt written
notice thereof to Licensor, stating the identity of the prospective transferee,
purchaser or lessee and the terms and conditions of the conveyance, including a
copy of any proposed agreement and all other information with respect thereto,
which Licensor may reasonably require.

 

  (2) Under the provisions of this License, (i) any Transfer of Equity Interests
(other than a permitted Transfer) or (ii) Transfer of all or a substantial part
of the Hotel or Hotel site (if the Hotel or Hotel site is owned directly or
indirectly by Licensee or by an individual or Entity that owns any Equity
Interest in Licensee), to a new owner who desires to continue to operate the
Hotel as a Holiday Inn or Crowne Plaza hotel brand, shall constitute a change of
ownership requiring submittal of an application for a new license.

 

  (3) Licensor shall process such change of ownership application in accordance
with Licensor’s then current procedures, criteria and requirements regarding
fees, upgrading of the Hotel, credit, operational abilities and capabilities,
prior business dealings, market feasibility and other factors deemed relevant by
Licensor. If such change of ownership application is approved, Licensor and the
new owner shall, upon surrender of the License, enter into a new license
agreement. The new license agreement shall be on Licensor’s then current form
and contain Licensor’s then current terms (except for duration), and if
applicable, the new license agreement will contain specified upgrading and other
requirements.

 

  (4) If a change of ownership application for the proposed new owner is not
approved by Licensor and the conveyance of the Hotel, Hotel site, or any Equity
Interest in the Hotel or Licensee to the proposed new owner occurs, then this
License shall terminate pursuant to paragraph 12.D hereof and Licensor shall be
entitled to all of its remedies.

 

  I. Transfer of Real Estate:

If the real property used in the operation of the Hotel is owned directly or
indirectly by Licensee or by an individual or Entity that owns any Equity
Interest in Licensee and Licensee, or that individual or Entity proposes to
transfer all or a substantial part of such property to a third party, such
transfer shall constitute a transfer under the provisions of this License
requiring an application for a new license agreement, unless Licensee receives
Licensor’s prior written consent for the transaction.

 

18



--------------------------------------------------------------------------------

  J. Management of the Hotel:

Licensee must at all times retain and exercise direct management control over
the Hotel’s business. Licensee shall not enter into any lease, management
agreement, or other similar arrangement for the operation of the Hotel or any
part thereof (including without limitation, food and/or beverage service
facilities) with any individual or Entity other than Licensee, without the prior
written consent of Licensor.

 

11. CONDEMNATION AND CASUALTY:

 

  A. Condemnation:

Licensee shall, at the earliest possible time, give Licensor full notice of any
proposed taking by eminent domain. If Licensor acknowledges that the Hotel or a
substantial part thereof is to be taken, Licensor will give due and prompt
consideration, without any obligation, to transferring the License to a nearby
location selected by Licensee and approved by Licensor as promptly as reasonably
possible and in any event within four months of the taking, provided that
Licensee has promptly filed an application to transfer the License to such new
location. If the new location is approved by Licensor, and the transfer
authorized by Licensor, and if Licensee opens a new hotel at the new location in
accordance with Licensor’s specifications within two years of the closing of the
Hotel, the new hotel will thenceforth be deemed to be the Hotel licensed under
this License. If a condemnation takes place and a new hotel does not, for
whatever reason, become the Hotel under this License in strict accordance with
this paragraph (or if it is reasonably evident to Licensor that such will be the
case), the License will terminate forthwith upon notice thereof by Licensor to
Licensee.

 

  B. Casualty:

If the Hotel is damaged by fire or other casualty, Licensee will expeditiously
repair the damage. If the damage or repair requires closing the Hotel, Licensee
will immediately notify Licensor; will repair or rebuild the Hotel in accordance
with Licensor’s standards; will commence reconstruction within four months after
closing; will expeditiously continue on an uninterrupted basis with such
reconstruction and will reopen the Hotel for continuous business operations as
soon as practicable (but in any event within 24 months after closing of the
Hotel), giving Licensor ample advance notice of the date of reopening. If the
Hotel is not reopened in accordance with this paragraph, the License will
forthwith terminate upon notice thereof by Licensor to Licensee. Notwithstanding
anything else herein to the contrary, during the time the Hotel is closed,
Licensee shall pay Licensor a monthly royalty of 2% of Gross Rooms Revenue based
on the average monthly Gross Rooms Revenue for the preceding 12 months prior to
the date of closing or if the Hotel has not been in the System for 12 months,
based on the average monthly Gross Rooms Revenue for the period during which the
Hotel has been in operation in the System. Said payment shall be in lieu of all
other System fees under paragraph 3.C of this License, but shall only be payable
if Licensee receives insurance proceeds for such business interruption, which
coverage Licensee agrees to obtain.

 

19



--------------------------------------------------------------------------------

The License may be replaced by a new license agreement as provided in paragraph
10 and the License may terminate as provided in this paragraph 11 without
liquidated damages.

 

  C. No Extensions of Term:

Nothing in this paragraph 11 will extend the License Term but Licensee shall not
be required to make any payments pursuant to paragraphs 3.C(1) and (3), except
as provided in paragraph 11.B above, for periods during which the Hotel is
closed by reason of condemnation or casualty.

 

12. TERMINATION:

 

  A. Expiration of Term:

This License will expire without notice ten (10) years from the date of the
opening of the Hotel, subject to earlier termination as set forth herein. This
License is not renewable, and Licensee acknowledges and agrees that this License
confers upon Licensee absolutely no rights of license renewal following the
expiration of the License Term. The parties recognize the difficulty of
ascertaining damages to Licensor resulting from premature termination of the
License, and have provided for liquidated damages which represent their best
estimate as to the damages arising from the circumstances in which they are
provided.

 

  B. Termination by Licensee on Advance Notice:

Licensee may terminate the License as provided in paragraph 3.B, by giving at
least 12 but less than 15 months’ advance notice to Licensor accompanied by a
lump sum payment as an early termination fee, and not as a penalty or in lieu of
any other payments required under this License, equal to the total of all
amounts required under paragraph 3.C for the 12 calendar months of operation
preceding the notice or if the Hotel has been in operation in the System for
less than 12 months, the greater of (i) 12 times the monthly average of such
amounts for the period during which the Hotel has been in operation in the
System, or (ii) 12 times such amounts as are due for the one month preceding the
termination.

 

  C. Termination by Licensor on Advance Notice:

 

  (1) In accordance with notice from Licensor to Licensee, this License will
terminate (without any further notice unless required by law), provided that:

 

  (a) the notice is mailed at least 30 days (or longer, if required by law) in
advance of the termination date; and

 

  (b) the notice reasonably identifies one or more breaches of the Licensee’s
obligations; and

 

  (c) the breach(es) are not fully remedied within the time period specified in
the notice.

 

  (2)

If Licensee shall have engaged in a violation of this License, for which a
notice of termination was given and termination failed to take effect because
the default was remedied during the then preceding 12 months,

 

20



--------------------------------------------------------------------------------

 

the period given to remedy defaults will, if and to the extent permitted by
applicable law, thereafter be 10 days instead of 30 (provided, however, if there
have been two or more violations of the License in the preceding twelve months
for which notices of termination were given, upon the next violation, if and to
the extent permitted by applicable law, the License may be terminated by
Licensor immediately upon notice).

 

  (3) In any judicial proceeding in which the validity of termination is at
issue, Licensor will not be limited to the reasons set forth in any notice sent
under this paragraph.

 

  (4) Licensor’s notice of termination or suspension of services shall not
relieve Licensee of its obligations under this License.

 

  D. Immediate Termination by Licensor:

This License may be terminated by Licensor immediately (or at the earliest time
permitted by applicable law) if:

 

  (1)      (a) Licensee or any guarantor of Licensee’s obligations hereunder
shall generally not pay its debts as they become due, or shall admit in writing
its inability to pay its debts, or shall make a general assignment for the
benefit of creditors; or

 

  (b) Licensee or any such guarantor shall commence any case, proceeding or
other action seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property; or

 

  (c) Licensee or any such guarantor shall take any corporate or other action to
authorize any of the actions set forth above in paragraphs (a) or (b); or

 

  (d) any case, proceeding or other action against Licensee or any such
guarantor shall be commenced seeking to have an order for relief entered against
it as debtor, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action: (i) results in the entry of any order for relief against it which
is not fully stayed within seven business days after the entry thereof, or
(ii) remains undismissed for a period of 45 days; or

 

  (e) an attachment remains on all or a substantial part of the Hotel or of
Licensee’s or any such guarantor’s assets for 30 days; or

 

  (f)

Licensee or any such guarantor fails, within 60 days of the entry of a final
judgment against Licensee in any amount exceeding $50,000, to discharge, vacate
or reverse the judgment, or to stay

 

21



--------------------------------------------------------------------------------

 

execution of it, or if appealed, to discharge the judgment within 30 days after
a final adverse decision in the appeal; or

 

  (2) Licensee voluntarily or involuntarily loses possession or the right to
possession of all or a significant part of the Hotel, except as otherwise
provided in paragraph 11; or

 

  (3) Licensee, or any entity or individual having a direct or indirect
ownership interest in it, contests in any court or proceeding Licensor’s
ownership of the System or any part of it, or the validity of the Marks or other
service marks or trademarks or intellectual property associated with any of
Licensor’s businesses; or

 

  (4) A breach of paragraph 9B or paragraph 10 occurs; or

 

  (5) Licensee fails to continue to identify the Hotel to the public as a System
hotel, engages in any action that violates Licensor’s proprietary rights under
paragraph 7 or ceases to operate the Hotel as a System hotel; or

 

  (6) Any action is taken toward dissolving or liquidating Licensee or any
guarantor hereunder, if it is an Entity, except for any such actions resulting
from the death of a partner; or

 

  (7) Licensee (or any principal stockholder, owner, member or partner of
Licensee as the case may be) is, or is discovered to have been, convicted of a
felony (or any other offense if it is likely to adversely reflect upon or affect
the Hotel, the System or Licensor in any way); or

 

  (8) Licensee maintains false books and records of account or submits false
reports or information to Licensor; or

 

  (9) Licensee knowingly fails to comply with the requirements of the License
and/or the Manual on safety, security, or privacy for its guests at the Hotel,
or on the reputation of the management, employees or operation of the Hotel, and
such failure may significantly adversely reflect upon or affect the Hotel, the
System or Licensor, its parents, subsidiaries and affiliates in any way; or

 

  (10) A breach of paragraph 14.M occurs.

 

  E. De-Identification of Hotel Upon Termination:

Licensee will take whatever action is necessary to assure that no use is made of
any part of the System at or in connection with the Hotel after the License Term
ends. This will involve, among other things, returning to Licensor the Manual
and all other materials proprietary to Licensor, ceasing the use of any of
Licensor’s trademarks or service marks, physical changes of distinctive System
features of the Hotel, including removal of the primary freestanding sign down
to the structural steel, and all other actions required to preclude any
possibility of confusion on the part of the public and to ensure that the Hotel
is no longer using all or any part of the System or otherwise holding itself out
to the public as a Crowne Plaza hotel. Anything not done by Licensee in this
regard within 30 days after termination, may be done at Licensee’s expense by
Licensor or its agents who may enter upon the premises of the Hotel for that
purpose.

 

22



--------------------------------------------------------------------------------

  F. Payment of Liquidated Damages:

If the License terminates pursuant to paragraph 12.C or 12.D above, Licensee
will promptly pay Licensor (as liquidated damages for the premature termination
only, and not as a penalty nor as damages for breaching the License nor in lieu
of any other payment) a lump sum equal to the total amounts required under
paragraphs 3.C(1), (3) and (4) during the 36 calendar months of operation
preceding the termination or such shorter period as equals the unexpired License
Term at the time of termination; or if the Hotel has not been in operation in
the System for 36 months, the greater of:

 

  (1) 36 times the monthly average of such amounts for the period during which
the Hotel has been in operation in the System, or

 

  (2) 36 times such amounts as are due for the one month preceding such
termination.

 

13. RELATIONSHIP OF PARTIES:

 

  A. No Agency Relationship:

Licensee is an independent contractor. Neither party is the legal representative
nor agent of, or has the power to obligate (or has the right to direct or
supervise the daily affairs of) the other for any purpose whatsoever. Licensor
and Licensee expressly acknowledge that the relationship intended by them is a
business relationship based entirely on and circumscribed by the express
provisions of this License and that no partnership, joint venture, agency,
fiduciary or employment relationship is intended or created by reason of this
License.

 

  B. Licensee’s Notices to Public Concerning Independent Status:

Licensee will take such steps as are necessary and such steps as Licensor may
from time to time reasonably request to minimize the chance of a claim being
made against Licensor for anything that occurs at the Hotel or for acts,
omissions or obligations of Licensee or anyone associated or affiliated with
Licensee or the Hotel. Such steps may, for example, include giving notice in
guest rooms, public rooms and advertisements and on business forms and
stationery, etc., making clear to the public that Licensor is not the owner or
operator of the Hotel and is not accountable for what happens at the Hotel.
Unless required by law, Licensee will not use Licensor’s name, the Marks or any
other trademarks, service marks or other intellectual property owned or licensed
by Licensor or any of its affiliates, or any similar word in its corporate,
partnership or trade name, nor authorize or permit such use by anyone else.
Licensee will not use Licensor’s name, the Marks or any other trademarks,
service marks or other intellectual property owned or licensed by Licensor or
any of its affiliates, to incur any obligation or indebtedness on behalf of
Licensor.

Licensee shall not register Licensor’s name, the Marks or any other trademarks,
service marks or other intellectual property owned or licensed by Licensor or
any of its affiliates, as part of any internet domain name or Uniform Resource
Locator (URL), and may not display or use any of the Marks or other intellectual
property rights related to the System in connection with any web site and may
not promote, maintain, implement or be responsible for any web site in
connection with the licensed Hotel without the prior written approval of
Licensor, and if

 

23



--------------------------------------------------------------------------------

approved by Licensor, any such web site shall comply with all of Licensor’s web
site requirements as set forth in the Manual or otherwise.

 

14. MISCELLANEOUS:

 

  A. Severability and Interpretation:

The remedies provided in this License are not exclusive. In the event any
provision of this License is held to be unenforceable, void or voidable as being
contrary to the law or public policy of the United States or any other
jurisdiction entitled to exercise authority hereunder, all remaining provisions
shall nevertheless continue in full force and effect, unless deletion of the
provision(s) deemed unenforceable, void or voidable impairs the consideration
for this License in a manner which frustrates the purpose of the parties or
makes performance commercially impracticable. In the event any provision of this
License requires interpretation, such interpretation shall be based on the
reasonable intention of the parties in the context of this transaction without
interpreting any provision in favor of, or against, any party hereto by reason
of the draftsmanship of the party or its position relative to the other party.

 

  B. Binding Effect:

This License shall become valid when executed and accepted by Licensor at
Atlanta, Georgia. It shall be deemed made and entered into in the State of
Georgia, and shall be governed and construed under, and in accordance with, the
laws and decisions (except any conflicts of law provisions) of the State of
Georgia. In entering into this License, Licensee acknowledges that it has
sought, voluntarily accepted and become associated with Licensor who is
headquartered in Atlanta, Georgia. The choice of law designation permits, but
does not require, that all suits concerning this License may be filed in the
State of Georgia.

 

  C. Exclusive Benefit:

This License is exclusively for the benefit of the parties hereto, and it may
not give rise to liability to a third party. No agreement between Licensor and
anyone else is for the benefit of Licensee.

 

  D. Entire Agreement:

This is the entire agreement between the parties pertaining to the licensing of
the Hotel and supersedes all previous negotiations and agreements between the
parties pertaining to the licensing of the Hotel as a Crowne Plaza brand hotel.
That certain “Addendum to Holiday Hospitality Franchising, Inc. License
Agreement for a Condominium Hotel” executed by and between Licensor and Licensee
(the “Addendum”) is deemed part of the License and is hereby incorporated by
this reference. No change in this License will be valid unless in writing signed
by both parties. No failure to require strict performance or to exercise any
right or remedy hereunder will preclude requiring strict performance or
exercising any right or remedy in the future.

 

24



--------------------------------------------------------------------------------

  E. Licensor Withholding Consent:

Licensor’s consent, whenever required, may be withheld if any breach by Licensee
exists under this License. Approvals and consents by Licensor will not be
effective unless evidenced by a writing duly executed on behalf of Licensor.

 

  F. Notices:

Notices will be effective hereunder when and only when they are reduced to
writing and delivered personally or mailed by Federal Express or comparable
overnight or express delivery service, by documented facsimile transmission or
by certified mail to the appropriate party at its address, hereinafter set
forth, or to such person and at such address as may subsequently be designated
by one party to the other.

 

Licensor:

  

Holiday Hospitality Franchising, Inc.

  

Three Ravinia Drive, Suite 100

  

Atlanta, Georgia 30346

Attn:

  

Vice President, Franchise Administration

Licensee:

  

MHI Hospitality TRS, LLC

  

c/o: Andrew M. Sims

  

4801 Courthouse Street, Suite 201

  

Williamsburg, VA 21388

 

  G. Authority:

Licensee represents and warrants to Licensor that the entities and persons
signing this License on behalf of Licensee are duly authorized to do so and to
bind Licensee to enter into and perform this License. Licensee further
represents and warrants to Licensor that Licensee and the entities and persons
signing this License on behalf of Licensee have obtained all necessary approvals
and that their execution, delivery and performance of this License will not
violate, create a default under or breach any charter, bylaws, agreement or
other contract, license, permit, order or decree to which they are a party or to
which they are subject or to which the Hotel is subject. If Licensee has not
already done so prior to the execution of this License, Licensee agrees to
submit to Licensor by the date specified by Licensor all of the documents and
information that Licensor required or requested in the license application and
in connection with the licensing process. Licensee acknowledges that its breach
of the representations and warranties in this paragraph, its failure to comply
with Licensor’s requirements for the submission of information and documents, or
any omission or misrepresentation of any material fact in the information or
documents submitted to Licensor in connection with the license application
and/or the licensing process will constitute a material breach of Licensee’s
obligations under this License.

 

  H. General Release and Covenant Not to Sue:

Licensee and its respective heirs, representatives, successors and assigns,
hereby release, remise and forever discharge Licensor and its parents,
subsidiaries and affiliates and their directors, employees, agents, successors
and assigns from any and all claims, whether

 

25



--------------------------------------------------------------------------------

known or unknown, of any kind or nature, absolute or contingent, if any there
be, at law or in equity, from the beginning of time to and including, the date
of Licensor’s execution of this License, and Licensee and its respective heirs,
representatives, successors and assigns do hereby covenant and agree that they
will not institute any suit or action at law or otherwise against Licensor,
directly or indirectly relating to any claim released hereby by Licensee. This
release and covenant not to sue shall survive the termination of this License.
Licensee shall take whatever steps are necessary or appropriate to carry out the
terms of this release and covenant not to sue upon Licensor’s request.

 

  I. Performance of the Work:

Licensee agrees to perform the construction and renovation work including,
without limitation, the purchase of furniture, fixtures and equipment set forth
on Attachment B attached hereto and incorporated herein by reference (“the
Work”). Licensee acknowledges that its agreement to perform the Work is an
essential element of the consideration relied upon by Licensor in entering into
the License and agrees that, Licensee may be authorized, in Licensor’s sole
discretion, to use the System at the Hotel prior to completion of the Work, but
only during such time as Licensee is actively meeting its performance
obligations in full compliance with the requirements of Attachment “B”.
Licensee’s failure to perform the Work in accordance with Licensor’s
requirements and specifications (including the progress, milestone, completion
and other dates specified in Attachment “B”) shall constitute a material breach
of Licensee’s obligations under the License.

In the event Licensor terminates this License due to Licensee’s breach of any of
its obligations under the License prior to the time that Licensee is authorized
to use the System at the Hotel or all conditions set forth in Paragraph 24 of
the Addendum are not fulfilled by the dates set forth therein (other than by
reason of a default of the seller under the Purchase Agreement (as defined in
the Addendum), Licensee shall pay the Licensor (as liquidated damages for the
premature termination only, and not as a penalty nor as damages for breaching
the license or in lieu of any other payment), a lump sum equal to 2 1/2 times
the full amount of application fees that would be due and owing for the Hotel,
based upon the proposed number of rooms for the Hotel or the minimum Application
Fee required (whichever is applicable), as disclosed in Item 5 of the Crowne
Plaza UFOC, and irrespective of whether any application fees have been paid or
assessed for the Hotel.

 

  J. Reimbursement of Expenses:

Licensee agrees to pay Licensor all expenses, including reasonable attorney’s
fees and court costs, incurred by Licensor, its parents, subsidiaries,
affiliates, and their successors and assigns, to remedy any defaults of or
enforce any rights under the License, effect termination of the License or
collect any amounts due under the License.

 

  K. Descriptive Headings:

The descriptive headings in this License are for convenience only and shall not
control or affect the meaning or construction of any provision in this License.

 

26



--------------------------------------------------------------------------------

  L. Capital Reserve:

Licensor may establish capital reserve requirements on Licensee (“Reserve”) in
an amount not in excess of 4% of Gross Rooms Revenue annually (inclusive of
lender and unit owner reserves) to be used for capital expenditures and
upgrading of the Hotel including renovation of guest rooms, guest room corridors
and other public spaces and replacement of furniture, fixtures and equipment.
Licensor shall give Licensee no less than ninety (90) days notice of any such
Reserve requirements as the same may be established or changed by Licensor from
time to time, and in such event, Licensee shall establish an escrow reserve
account funded monthly in a bank selected by Licensee. Licensee shall make
expenditures from such account for the purposes hereinbefore specified in
accordance with Licensor’s requirements. Licensee acknowledges that the Reserve
may not be sufficient to maintain the Hotel as a first class facility in
accordance with Licensor’s standards and Licensee shall promptly provide any
necessary additional funds to meet Licensor’s product quality and consumer
quality requirements.

 

  M. Terrorism:

Licensee represents, warrants and covenants that neither it nor any entity or
individual having a direct or indirect ownership interest in it nor any of
Licensee’s affiliates nor any officer, director, employee, member, partner or
shareholder (provided that this representation shall not apply to any holder of
publicly-traded shares of Licensee or its affiliates purchased through a stock
exchange transaction) of any of the foregoing, has, does or will (i) support or
supported terrorism; (ii) provide or provided money or financial services to
terrorists; (iii) engage or engaged in terrorism; (iv) appear or appeared on the
United States government list of organizations that support terrorism; and
(v) engage or engaged in or be or been convicted of fraud, corruption, bribery,
money laundering, narcotics trafficking or other crimes. Licensee further
warrants and represents that all of the foregoing individuals are eligible under
applicable United States immigration laws to travel to the United States for
training or any other purpose.

 

  N. Business Judgment:

Licensor and Licensee recognize and agree, and any mediator or judge is
affirmatively advised, that certain provisions of this License describe the
right of Licensor (or one of its committees) to take (or refrain from taking)
certain actions in the exercise of its business judgment as to the long-term
overall interests of the System, and/or upon its determination that the change
was adopted in good faith and is consistent with the long-term overall interests
of the System. Where such judgment has been exercised by Licensor (or one of its
committees), neither a mediator, nor a judge, nor any trier of fact, shall
substitute his, her or their judgment for the judgment so exercised by Licensor.

 

  O. Right of First Refusal:

(this paragraph intentionally deleted)

(Signatures on the following page)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this License, as of the date first
stated above.

 

Licensee: MHI HOSPITALITY TRS, LLC By:        Andrew M. Sims Title:     
Witness:     

 

Licensor: HOLIDAY HOSPITALITY FRANCHISING, INC.

By:

      

Jenny Tidwell

Vice President

 

Franchise Administration

 

Attest:

       Assistant Secretary

 

28



--------------------------------------------------------------------------------

ATTACHMENT “A”

 

Facilities and Services (paragraph 1):    Site-area and general description:   
Ten story, interior corridor Fee owner (name and address):    MHI Hollywood, LLC
   4801 Courthouse Street, Suite 201    Williamsburg, VA 21388 Fee lessee
(Licensee):    MHI Hospitality TRS, LLC    4801 Courthouse Street, Suite 201   
Williamsburg, VA 21388 Separate parcels for signs:    N/A Number of guest rooms
(including suites):    Up to 309 guest rooms, subject to them being
Participating Units (as defined in the Condominium Hotel Addendum), plus 2 ADA
Residential Units (as defined in the Condominium Hotel Addendum) Restaurants and
lounges (number, seating capacity, names and description):    Minimum of 1
restaurant and 1 lounge, with seating capacity, name and description to be
approved by Licensor Holidome indoor recreation center:    N/A Gift shop:    1
gift shop Other concessions and shops:    Licensee to operate pool deck and pool
bar concession Parking facilities:    Sufficient valet parking spaces to support
the room count, but in no event less than one space (unstacked) per
Participating Unit or such greater number as is required by applicable zoning or
parking laws Swimming pool:    Outdoor pool Other facilities and services:    At
the date of opening, a fitness center and a minimum of 9,000 sq. ft. of
dedicated meeting space within the Hotel Unit (as defined in the

 

29



--------------------------------------------------------------------------------

   Condominium Hotel Addendum) and 4,000 sq. ft. of tented leased function
space, plus, if Phase III is completed as commercial space and not as
townhouses, at least 4,000 sq. ft. of additional dedicated meeting space within
the improvements constructed as part of Phase III, which will replace the tented
leased function space. Ownership of Licensee (paragraph 10):    As set forth on
attached Exhibit A

 

30



--------------------------------------------------------------------------------

Exhibit A

Ownership of MHI Hospitality TRS, LLC

 

MHI Hospitality TRS, LLC

       100 %

MHI Hospitality TRS Holding, Inc., sole member

     100 %  

MHI Hospitality, L.P., sole shareholder

       100 %

General Partner

      

MHI Hospitality Corporation publicly traded

     1.0 %  

Limited Partners

      

MHI Hospitality Corporation publicly traded

     62.2 %  

AMS Family Partnership, R.L.L.L.P.

     5.9 %  

General Partner and Limited Partner

      

Andrew M. Sims

   100 %    

KES Family Partnership. R.L.L.L.P.

     5.9 %  

General Partner and Limited Partner

      

Kim E. Sims

   100 %    

CLS Family Partnership, R.L.L.L.P.

     5.9 %  

General Partner and Limited Partner

      

Christopher L. Sims

   100 %    

Steven McDonnell Smith Family Partnership,

     2.7 %  

R.L.L.L.P.

      

General Partner and Limited Partner

      

Steven McDonnell Smith

   100 %    

Triplezzz, R.L.L.P.

     2.0 %  

General Partner and Limited Partner

      

William Zaiser

   100 %    

Edgar Sims Jr. Irrevocable Family Trust

     0.7 %  

FBO Edgar Sims, Jr.

      

Wilmington Hotel Associates Corp.

     3.6 %  

Jeanette Sims, sole shareholder

   100 %    

Celia K. Krichman Charitable Trust

     3.1 %  

FBO Celia K. Krichman

      

IPAX Corporation

     0.1 %  

Supreme Corp., shareholder

   100 %    

Shareholders

      

Cheong Kee Cheok

   20 %    

Cheong Kee Fong

   20 %    

Cheong Kee Laie

   20 %    

Cheong Kee Seong

   20 %    

Cheong Kee Soon

   20 %    

Khersonese Investment (USA) Inc.

     2.9 %  

Shareholders

      

Cheong Kee Cheok

   16 %    

Cheong Kee Fong

   16 %    

 

31



--------------------------------------------------------------------------------

Cheong Kee Laie

   16 %    

Cheong Kee Seong

   16 %    

Cheong Kee Soon

   16 %    

Kwok Yuet Ling

   8 %    

Cheong Mooi Suet

   6 %    

Cheong Tho Yuen

   6 %    

Supreme Corp.

     3.5 %  

Shareholders

      

Cheong Kee Cheok

   20 %    

Cheong Kee Fong

   20 %    

Cheong Kee Laie

   20 %    

Cheong Kee Seong

   20 %    

Cheong Kee Soon

   20 %    

Phileo Land Corporation

     0.5 %  

Shareholders

      

Cheong Kee Cheok

   20 %    

Cheong Kee Fong

   20 %    

Cheong Kee Laie

   20 %    

Cheong Kee Seong

   20 %    

Cheong Kee Soon

   20 %    

MAVAS, LLC

     0.0 %  

Mark V. Smith, member

   100 %    

 

32



--------------------------------------------------------------------------------

ATTACHMENT “B”

THE WORK

[Conversion License]

Licensee acknowledges that its agreement to perform and complete the
construction, upgrading and renovation work and other items described in the
attached Property Improvement Plan (the “Work”) is an essential element of the
consideration relied upon by Licensor in entering into the License.

Licensee shall not commence its operation of the System at the Hotel unless and
until it receives Licensor’s written authorization to do so.

Licensor may authorize Licensee to open and operate the Hotel as a Crowne Plaza
branded hotel even though Licensee has not fully complied with the terms of the
License, provided Licensee fulfills all remaining terms of this License,
including completion of the Work, on or before an outside date designated by
Licensor. Notwithstanding any consent by Licensor to the authorized conditional
opening of the Hotel as a Crowne Plaza branded hotel, the Work described below
in this Attachment “B” must be completed and the Hotel must otherwise be in
compliance with the License and open as a Crowne Plaza branded hotel by no later
than June 30, 2007.

In the event Licensor terminates this License due to Licensee’s breach of any of
its obligations under the License prior to the time that Licensee is authorized
to use the System at the Hotel, Licensee shall pay to Licensor (as liquidated
damages for the premature termination only, and not as a penalty nor as damages
for breaching the License nor in lieu of any other payment), a lump sum equal to
2-1/2 times the full (undiscounted) amount of the application fee ($500 per
guest room) for the Hotel, as disclosed in Item 5 of the UFOC, based on 309
guest rooms, irrespective of whether, in fact, any application fees have been
paid or assessed for the Hotel.

 

33



--------------------------------------------------------------------------------

Property Improvement Plan

Proposed Conversion of the Ambassador Resort & Conference Center to a

Crowne Plaza Resort

Hollywood, FL

December 12, 2002

PROPERTY IMPROVEMENT PLAN

LOGO [g79817img02.jpg]

Proposed Conversion of the Ambassador Resort & Corporate Center

to a Crowne Plaza Resort

Hollywood, FL

December 12, 2002

 

34



--------------------------------------------------------------------------------

Table of Contents:

 

PROPERTY INFORMATION

   1

STANDARDS (BRAND / LIFE SAFETY / ADA)

   3

PIP ISSUES

   4



--------------------------------------------------------------------------------

Property Information

 

Address:

  

4000 South Ocean Drive

   Hollywood, FL 33019    954.458.1900    954.455.9829   
www.ambassadorresort.com

General Description

 

  •   This ten-story, interior corridor hotel was originally constructed in 1987
and is of the Miami Beach architectural flavor. U-shaped commercial spaces are
located on the first floor with smaller meeting rooms and a few guestrooms on
the second floor. The guest tower is centrally located above with primarily
north and south views. All guestrooms (floors 3-10) have their own balconies.
The back of the hotel faces the Intracoastal Waterway and has an expansive pool
deck and landscaped courtyards as well as a small pier on the water.

 

  •   The exterior finishes consist of decoratively painted concrete with
natural coral rock accents on the commercial space facade.

 

  •   The following Guestrooms were inspected in preparation of this report:
#929 (std. double), #936 (king), #937 (suite), #1027 (std. king), #1022 suite),
#1035 (king corner). All standard rooms are identical, each floor has corner
guestrooms suites on SE and NW of tower.

 

  •   The hotel is convenient to the beach and area shopping and dining.

 

  •   This hotel’s primary customer base is 20% business & 80% leisure.

 

  •   Market competitors include The Diplomat.

 

  •   The property will require renovation to update its appearance and meet
current Brand Standards. Specific renovation requirements are described in the
body of the following report.

 

  •   All areas of the hotel must meet current Brand Standards, including all
Life Safety Standards.

Professional Architectural, Interior Design and Landscape Design assistance is
required during the renovation process of a Six Continents Hotels Brand Hotel.

Please submit all plans (drawings), specifications and color boards to Six
Continents Hotels, Property Improvement Department for review and approval prior
to purchasing or renovation. Any items not formally submitted for approval may
require replacement or modification if they do not meet Design Standards.

The Licensee is to ensure all areas of the hotel are in complete compliance with
local codes and Americans with Disabilities Act (ADA). Owner is required to
address federal and local building codes as related to the presence and removal
of any asbestos. Owner is required to repair or replace all items and finishes
in the hotel that may be damaged during the course of the renovation. Ensure all
areas of the hotel are in new condition upon completion of the PIP.

 

1



--------------------------------------------------------------------------------

Hotel Specifics

 

Year Built:

   1987    Highest Story:    10    Year(s) Renovated:    1999, 2001

Parking Spaces: -

   650 +/-    Swimming Pool Dimensions:    40 x 80    Maximum Depth:    8’

 

Guestrooms:

   No. of Rooms

Original # of Rooms

   307

Total Rooms

   307

 

Food Service Facility

  

Palm Court

   # of seats    75

Food Service Facility

  

Pizza/Cafe

   # of seats    25

Food Service Facility

  

Tiki Hut

   # of seats    100+

Lounge

  

Finnegan’s

   # of seats    50

 

Meeting / Banquet Room

  

Florida Ballroom

   # of seats    950 banquet

Meeting / Banquet Room

   Regency    # of seats    100 banquet

Meeting / Banquet Room

   Hallandale    # of seats    20 banquet

Meeting / Banquet Room

   Hollywood Breakout Rooms    # of seats    60 banquet

Meeting / Banquet Room

   Dania Beach Breakout Room    # of seats    30 banquet

Meeting / Banquet Room

   Salon 1    # of seats    20 banquet

Meeting / Banquet Room

   Salon 2    # of seats    30 banquet

Meeting / Banquet Room

   Salon 3    # of seats    270 banquet

Meeting / Banquet Room

   Salon 4    # of seats    220 banquet

Meeting / Banquet Room

   Salon 5    # of seats    60 banquet

Meeting / Banquet Room

   Salon 6    # of seats    100 banquet

Meeting / Banquet Room

   Salon 7    # of seats    100 banquet

 

Fitness Room

   yes        X        no   

Guest Laundry

   yes        X        no   

Gift Shop

   yes       no    X

 

HVAC Systems:

  

Commercial Area

   Roof Top

Guestroom Building

   PTAC

 

Fire Safety Systems:

           

Hardwire Smoke

  

Commercial Area

   yes    X    no   

Guestrooms

   yes    X    no   

Guestroom Corridors

   yes    X    no

Sprinkler System

  

Commercial Area

   yes    X    no   

Guestrooms

   yes    X    no   

Guestroom Corridors

   yes    X    no

This Product Improvement Plan was developed from an on-site review of the
subject hotel on December 12, 2002, by Kathreen F. Walton and Terry Logsdon, Six
Continents Hotels, accompanied by Barry Gilliland, Managing Director, Ambassador
Hotel.

 

2



--------------------------------------------------------------------------------

Standards (Brand / Life Safety / ADA)

 

Brand Standard    THE LICENSEE MUST ENSURE THAT THE PROPERTY COMPLIES WITH ALL
BRAND STANDARDS AS NOTED IN THE CURRENT BRAND STANDARDS MANUAL.    Upon
completion of the required Property Improvement Plan (PIP) work, the Licensee is
responsible for ensuring that the building and building site comply with all
applicable building codes, Life Safety codes, Fire Safety requirements, the
Americans with Disabilities Act (ADA) and any other applicable codes and
ordinances. Life Safety    PRIOR TO ISSUANCE OF THE LICENSE, WRITTEN
DOCUMENTATION MUST BE SUBMITTED CERTIFYING THAT THE FIRE SAFETY SYSTEM MEETS OR
EXCEEDS BRAND STANDARDS AND THAT THE SYSTEM IF FULLY OPERATIONAL AS OF THAT
DATE.   

•      Please note that in some cases the Six Continents Hotels Life Safety
Standards are more stringent than local building and /or fire code requirements.
Six Continents Hotels, including Life Safety Standards, shall be fully enforced.

ADA (Americans with Disabilities Act)    Upon completion of the required
Property Improvement Plan (PIP) work, the Licensee is responsible for ensuring
that the building and building site comply with the Federal Americans with
Disabilities Act (ADA), brand Standards and any other applicable codes and
ordinances.   

•      Canadian properties must ensure all areas of the hotel are in complete
compliance with local, federal and provincial Canadian handicap accessibility
codes and brand Standards.

 

3



--------------------------------------------------------------------------------

This hotel requires major renovation that affects all areas of the hotel.
Exterior façades and architectural detail must be upgraded with full replacement
required for windows, doors, railings, etc.

All public and guestroom areas of the hotel require a complete renovation to
include new FF&E throughout and modifications to the existing layout.

A comprehensive design package must be submitted to Six Continents Hotels for
review and approval. All replacement materials and structural modifications must
be clearly identified and addressed.

Professional Architectural, Interior Design and Landscape Design assistance is
required during the renovation process of a Six Continents Hotels Brand Hotel.

Please submit all plans (drawings), Color boards and specifications for review
and approval prior to purchasing or renovation to:

Six Continents Hotels

Property Improvement Department

Three Ravinia Drive, Suite 2900

Atlanta, GA 30346-2149

Any items not formally submitted for approval may require replacement or
modification if they do not meet design approval or Brand Standards.

PIP Issues

Exterior

(The exterior requires a complete renovation, work must include but is not
limited to the following.)

 

  1. Provide a new upscale porte cochere structure at the main entrance to
signify brand change and a heightened sense of arrival. Provide an upgrade
texture, pavers or other architectural feature to the drive surface in
conjunction with the new entrance refurbishment. Modify curbs and ramps to
ensure building is ADA accessible.

 

  2. Repair all structural deficiencies where existing (e.g., cracking concrete,
roof leaks, exposed block, mildewed stone, etc.) and provide a new exterior
façade and architectural detail to both the commercial and guestroom buildings.
Enhance the roofline detail to compliment the overall aesthetic improvements and
to conceal rooftop equipment where existing.

 

  3. Replace all entrance doors with new units that meet current standards.
Repair or replace all exterior service doors and coordinate color with new
exterior improvements. Auxiliary entrance doors that allow access to guestroom
corridors must be controlled by electronic locks.

 

  4. Replace all spandrel sections and sliding doors as noted at guestroom
balconies.

 

  5. Replace all exterior railing with new railing that meets current code
requirements and Six Continents Hotels standards.

 

4



--------------------------------------------------------------------------------

  6. Repair and refinish all sidewalks and steps surrounding building. Ensure
primary entrance areas are ADA acceptable.

 

  7. Weed, prune and trim all existing landscape features and fill in where
needed to eliminate sparse areas. Remove dead or under-grown foliage and replace
with mature foliage. Expand scope of landscape package to address entire site.

 

  8. Level and re-surface and stripe the entire parking lot. Provide ADA spaces
as required by Six Continents Hotels and Federal Guidelines. In conjunction with
the new parking surface, provide a continuous concrete curb around the property.
Ensure illumination meets Six Continents Hotels requirements and that landscape
lighting and parking area fixtures are upgraded and upscale in appearance.

 

  9. Provide architectural or landscape screens for all ground level equipment,
dumpster enclosures and service areas.

 

  10. Entire pool area must be renovated to meet Crowne Plaza brand and life
safety standards. Renovation must include a new 48” pool fence with
self-closing/latching gate to restrict access to pool area. Pool area
furnishings must be upscale in style and design. (Refer to standards for pool
requirements.)

 

  11. Recreational facilities including the courtyard, pool and shuffleboard
must be repaired and restored to like new condition; or, eliminated as a feature
at the property.

 

  12. The pool side lounge must be fully renovated in conjunction with the pool
area refurbishment.

 

  13. All existing signage (identity signage and directional signage) must be
removed and all scars repaired from its removal. New primary and directional
signage that meets Crowne Plaza requirements must be provided.

Lobby / Entrance/ Front Desk

(This area requires a complete renovation, work must include but is not limited
to the following.)

 

  1. Replace and upgrade the vestibule, lobby and lobby corridor floor finishes
with new large-scale ceramic or natural stone and CYP carpeting (or better) that
meets current Crowne Plaza requirements.

 

  2. Replace and upgrade the overall directional signage package with a package
that meets current Crowne Plaza standards.

 

  3. Replace the lighting package throughout with new recessed (i.e., can)
ambient fixtures and decorative pieces (e.g., chandeliers, pendants, sconces,
etc.) where appropriate.

 

  4. Replace and upgrade the ceiling finish with a new drywall ceiling or a
combination of drywall and 2x2 acoustical tile with a tegular edge. A
multi-plane ceiling, where possible, is required.

 

  5. Replace all wall finishes with new Type II wall vinyl enhanced by a new
architectural millwork package.

 

  6. Replace all lobby area doors with new doors and upscale hardware.

 

  7.

Replace and upgrade the lobby seating package to include new sofas, loveseats,
lounge chairs, occasional and console tables, etc. with new furnishings in a
blend

 

5



--------------------------------------------------------------------------------

 

of upholstery fabrics and finishes that compliments the overall design direction
of the newly renovated hotel. Seating groupings that encourage guests
interaction and that break up the lobby are recommended.

 

  8. Provide a new décor package throughout to include such elements as
professionally framed artwork, themed pieces, live plants, architectural
millwork, decorative lighting, etc.

 

  9. Replace and upgrade the lobby and lobby corridor public telephone area.

 

  10. Provide an upgraded Bell Man Station and Concierge Desk per requirements.

 

  11. Modify the existing front desk as need to coordinate with the overall
improvements; or, replace.

 

  12. Eliminate the use of store fronts in public areas in conjunction with this
renovation.

 

  13. Provide a Gift Shop and Business Center per Crowne Plaza standards.

 

  14. Renovate the administrative areas providing new wall and floorcovering and
furnishings throughout. In general, these areas must be presentable for guests.

 

6



--------------------------------------------------------------------------------

Public Restrooms

(All three sets of public restrooms require complete renovation, work must
include but is not limited to the following.)

 

  1. Modify at least one set of public restrooms to meet full ADA clearance and
facility requirements.

 

  2. Replace and upgrade entrance doors and hardware.

 

  3. Repair ceilings as needed and provide either new drywall ceilings or 2x2
architectural ceiling tile per standards.

 

  4. Replace all public restroom wall finishes with new finishes that meet
Crowne Plaza standards. A tile or stone wainscot must be provided on all fixture
walls.

 

  5. Provide a new lighting package.

 

  6. Replace and upgrade the vanity with a new natural stone or solid surface
vanity and skirt. Provide under-mounted china sinks and new ADA compliant
hardware in an upscale design. Provide upgraded vanity lighting and decoratively
framed mirrors for the vanity area.

 

  7. Provide a new amenity package for public restrooms - ensure recessed or
semi-recessed towel/waste units, feminine products dispensers, and soap
dispensers are provided in each restroom.

 

  8. Repair or replace damaged toilets and provide new seats.

 

  9. Renovate the break-out meeting room restrooms to meet the standards and
requirements of a public restroom.

 

  10. Provide a baby changing station in at least one set of public restrooms.

 

  11. Lighting in public restrooms must be continuous; and, emergency lighting
is required in all public restrooms.

 

7



--------------------------------------------------------------------------------

Food Service

(The restaurant requires complete renovation, work must include but is not
limited to the following.)

 

  1. Provide a new professionally designed entrance to the restaurant.

 

  2. Provide a new multi-plane drywall ceiling; or, incorporate a blend of
drywall and 2x2 ceiling tiles.

 

  3. Replace and upgrade wall finishes with new Type II wall vinyl supplemented
by a suitable millwork package.

 

  4. Replace floor finishes with new CYP carpet, large-scale stone, commercial
quality wood, or a combination flooring package.

 

  5. Provide décor appropriate to the new restaurant theme and overall design
including upscale elements and features.

 

  6. Replace and upgrade the overall lighting package with dimmer capable
fixtures.

 

  7. Replace and upgrade all tables and bases.

 

  8. Replace and upgrade all chairs.

 

  9. Provide a structural screen to shield wait stations and equipment.

 

  10. Provide a music system.

 

  11. Clean or replace HVAC grilles.

 

  12. Modify the concept of the Pizza Café with a new facility that provides an
upscale image. This area must be completely refurbished to include an all-new
FF&E package.

 

  13. Modify sunken areas as needed to ensure restaurant is fully ADA compliant.

 

8



--------------------------------------------------------------------------------

Lounge

(The Lounge requires a complete renovation, work must include but is not limited
to the following.)

 

  1. Replace and upgrade lounge entrance doors with new upgraded doors and
hardware.

 

  2. Repair and paint the lounge ceiling, clean and restore grilles in
conjunction with this work.

 

  3. Replace and upgrade wall finishes (see restaurant requirements).

 

  4. Replace and upgrade floor finishes (see restaurant requirements).

 

  5. Replace and upgrade the overall lighting package with dimmer capable
fixtures.

 

  6. Provide a décor package appropriate to the design and theme.

 

  7. Replace and upgrade all tables and bases.

 

  8. Replace and upgrade all chairs and bar stools.

 

  9. Provide structural screens to shield wait stations and work areas.

 

  10. Replace and upgrade bar top and façade with new stone top and millwork,
metal or stone façade. Repair or replace back bar equipment and finishes where
damage or wear is evident.

 

  11. Provide armoires or custom cabinets for all televisions.

 

  12. Relocate vending machines to an appropriate vending alcove.

 

9



--------------------------------------------------------------------------------

Meeting / Banquet Rooms / Pre-Function

(All meeting spaces require a complete renovation, work must include but is not
limited to the following.)

 

  1. Replace all doors and hardware in Pre-Function Area and Meeting Rooms.
Ensure meeting rooms doors have viewers.

 

  2. Replace and upgrade signage to coordinate with the new overall directional
signage package.

 

  3. Wherever possible in pre-function areas and meeting rooms, provide a
multi-plane drywall ceiling. When ceiling tile is installed (i.e., in meeting
rooms), provide 2x2 architectural ceiling tile per standards. Existing drywall
ceilings must be repaired and restore to like new condition.

 

  4. Replace and upgrade the Pre-Function Area lighting package.

 

  5. Provide new furniture and appointments appropriate to the pre-function
area.

 

  6. Replace and upgrade all wall covering with new Type II wall vinyl and
appropriate trim. Reupholster partition walls in meeting rooms. Renovate columns
in meeting rooms in conjunction with wall refurbishment.

 

  7. Provide alcoves for folding partitions.

 

  8. Replace and upgrade carpet in Pre-Function and Meeting Rooms with new CYP
carpet (or better) per standards.

 

  9. Replace damaged banquet tables.

 

  10. Replace and upgrade stack chairs.

 

  11. Replace and upgrade the meeting room lighting package.

 

  12. Provide new drapery treatments that provide full black-out capability.

 

  13. Provide an executive upscale Boardroom per standards.

 

10



--------------------------------------------------------------------------------

Fitness Room

(The Fitness Room requires a complete renovation, work must include but is not
limited to the following.)

 

  1. Ensure electronic lock meets standards. Provide a view window into room per
standards.

 

  2. Repair ceiling and paint. Restore HVAC grilles in this process. Upgrade
lighting in this room.

 

  3. Replace wall finish with new wall vinyl. One full wall (floor to ceiling)
must be fully mirrored.

 

  4. Replace and upgrade carpet.

 

  5. Provide exercise equipment that meets Crowne Plaza Standards. Ten pieces of
equipment are required - refer to current standards for full requirements.

 

  6. Provide a house phone that rings to the front desk.

 

  7. Provide a water fountain per standards.

 

  8. Provide upscale towels, hamper and cabinets per standards.

 

  9. Provide an electric clock.

 

  10. Provide a wall-mounted television per standards.

 

11



--------------------------------------------------------------------------------

Kitchen

The kitchen requires renovation address conditional and life safety issues. All
back-of-the-house work and service areas must be in good working order, clean
and provide a safe, upbeat working environment.

Renovation to this area must include refurbishing and restoring all employee
areas and modifying the existing life safety equipment as needed to meet Six
Continents Hotels requirements. Employee restrooms and break area must be
included with this renovation.

 

12



--------------------------------------------------------------------------------

Interior Guestroom Corridors

(Guestroom corridors require a complete renovation, work must include but is not
limited to the following.)

 

  1. Provide either lever-style or panic hardware for all doors leading to a
stairwell.

 

  2. Restrict access on the exterior elevator so that non-registered guests do
not have easy access to guestroom floors via an electronic lock.

 

  3. Replace and upgrade the ceiling in the exterior elevator; and, replace
ceiling in main cabs.

 

  4. Upgrade and enhance elevator lighting.

 

  5. Replace and upgrade all elevator cab walls.

 

  6. Provide new floor finishes within elevators.

 

  7. Repair doors and restore to like new condition on all cabs.

 

  8. Ensure elevator(s) control panels meet ADA requirements.

 

  9. Upgrade the ceiling at the main bank of elevators to signify access to
elevators. Repair and refinish corridor ceiling to coordinate with improvements.

 

  10. Replace and upgrade carpet in corridors and at elevator landings.

 

  11. Upgrade corridor lighting package - sconces are recommended.

 

  12. Conceal all exposed conduit and wiring within architectural or design
features.

 

  13. Replace and upgrade signage.

 

  14. Per Six Continents Hotels requirements, provide smoke detectors along
corridors no further apart than every 40’ O.C.

 

  15. Provide appropriate window treatments for corridor windows.

 

  16. Repair and refinish guestroom entrance doors and frames.

 

  17. Replace padlocks with keyed locks and repair all scars and damage on
service doors and frames. Paint to coordinate with overall improvements.

 

  18. Clean and paint (or replace) all utility grilles.

 

  19. Provide upgraded décor and finishes to the Club Level Floor and Corridor
to differentiate this floor from others. Access to the club floor must be
controlled by electronic access.

 

  20. If a Club Floor is provided, a Club Lounge must be included. Refer to
standards for specific FF&E requirements.

 

  21. Renovate vending alcoves to coordinate with corridors.

 

  22. Clean and restore vending area flooring.

 

  23. Replace ill-functioning vending equipment as needed. Ensure all equipment
has GFI back-up.

 

  24. Provide continuous lighting in the vending alcoves.

 

  25. A Guest Laundry is not required for a Crowne Plaza Hotel and was not
inspected. If provided, this area must be renovated to Crowne Plaza standards
with upgraded finishes and new equipment. Guest laundries, when provided, cannot
have exposed wire mold, conduit or pipes.

 

  26. Clean and paint stairwell ceilings and walls.

 

  27. Replace handrails with new code compliant handrails.

 

  28. Provide lenses for all light fixtures.

 

13



--------------------------------------------------------------------------------

  29. Provide emergency lighting within the stairwells and 6” reflective floor
numbers on each floor. Signage must be visible when the stairwell doors is open.

Guestrooms

(Model guestrooms and baths are well-designed and acceptable aesthetically;
however, specifications must be provided to ensure Crowne Plaza performance
standards are met. Guestrooms require a complete renovation, work must include
but is not limited to the following.)

 

  1. As previously noted, repair, sand and paint guestroom doors and frames.
Provide a new ADA compliant signage package in conjunction with this
refurbishment. And, replace door hardware where corroded or damaged.

 

  2. Repair and paint connecting doors as needed and ensure connecting door
hardware meets standards.

 

  3. Provide closet doors for all guestrooms. Upgrade shelving and rods.

 

  4. Repair guestroom ceilings where damaged and paint.

 

  5. Replace and upgrade all carpet.

 

  6. Replace and upgrade all window treatments.

 

  7. Replace and upgrade all bedcovering with new coverlets or duvets with
dusters.

 

  8. Replace and upgrade linens and pillows.

 

  9. Replace and upgrade all guestroom and suite wall finishes with new Type I
vinyl or acrylic based texture. A supplementary millwork package is strongly
encouraged.

 

  10. Replace and upgrade all guestroom and suite lighting including all
entrance lighting, desk lamps, occasional lamps, floor lamps, wall-mounted lamps
and table lamps.

 

  11. Replace and upgrade the guestroom seating package in all rooms and suites
including new lounge chairs and ottomans, executive style ergonomic desk chairs,
sofas, occasional seating, side chairs, dining chairs, etc.

 

  12. Replace and upgrade all guestroom and suite casegoods including all
armoires, dressers, nightstands, occasional tables, activity tables, desks, etc.
Refer to standards for specific requirements.

 

  13. Provide wall-mounted thermostats for the HVAC units. A new 4-pipe system
is recommended for the guestroom areas of the hotel.

 

  14. Ensure all televisions are in good working order and are 25” minimum.

 

  15. Provide 2-touch tone telephones in every room per standards.

 

  16. Provide upscale finishes for mini-bars (i.e., cabinetry, stone counters,
etc.) and ensure equipment is in good working order.

 

  17. Replace and upgrade all bedsets to meet Crowne Plaza standards.

 

  18. Club Level Guestrooms, if provided, must feature upgraded finishes and
amenities to differentiate them from typical guestrooms.

 

  19. Provide natural stone or solid surface counters for all counters and
cabinet tops. Provide upgraded faucetry at wet bars and sinks.

 

  20. Renovate all parlors with new upscale furnishings and finishes.

 

14



--------------------------------------------------------------------------------

  21. ADA guideline and Six Continents Hotels requires 12 accessible guestrooms
for a hotel with 307 room (8 standard accessible rooms plus 4 with roll-in
shower units). Rooms must be distributed among the various available room types.
An additional 8 standard rooms (i.e., non-ADA) must be equipped for guests with
hearing disabilities.

Guest Bathrooms

Guestrooms require a complete renovation, work must include but is not limited
to the following.)

 

  1. Repair and paint doors and frames to coordinate with overall improvements.
Replace hardware where damaged or corroded. Provide upscale double robe hooks
per standards.

 

  2. Repair ceilings where damaged and paint to provide a consistent finish.

 

  3. Replace and upgrade floor tile with new ceramic tile and base.

 

  4. Replace and upgrade all finishes with new wall vinyl.

 

  5. Replace general lighting with new recessed lighting.

 

  6. Repair or replace toilets as needed. Provide new seats and lids.

 

  7. Replace tissue dispensers with new dual role units.

 

  8. Repair exhaust systems and clean and paint grilles.

 

  9. Replace and upgrade vanities with new stone or solid surface counters and
skirts with under-mounted china sinks and upgraded faucetry sets.

 

  10. Replace and upgrade vanity lighting with decorative sconces or other
upscale fixture.

 

  11. Provide either a towel bar/shelf unit or towel cubbies recessed in the
vanity skirts.

 

  12. Recondition tubs, replacing any severely worn or chipped units.

 

  13. Replace and upgrade tub enclosures with new 6x6 or larger tile, or new
3-panel solid surface or stone walls.

 

  14. Replace and upgrade tub hardware with new upscale central-mixer sets.

 

  15. Provide new recessed soap dishes.

 

  16. Provide grab bars at the entrance side of the tub.

 

  17. Replace and upgrade the shower curtain and rod. The new bowed rod with the
‘peek-a-boo’ curtain is recommended.

Back of House

The back of house areas must be renovated to address conditional and life safety
requirements. Work spaces must be clean and provide adequate storage to keep
them clutter free.

 

15



--------------------------------------------------------------------------------

ADDENDUM TO

HOLIDAY HOSPITALITY FRANCHISING, INC.

LICENSE AGREEMENT FOR A CONDOMINIUM HOTEL

THIS ADDENDUM is made on September         , 2006 between Holiday Hospitality
Franchising, Inc., a Delaware corporation (“Licensor”), and MHI Hospitality TRS,
LLC, a Delaware limited liability company (“Licensee”). This Addendum is
attached to, and intended to be a part of, the License executed by and between
Licensor and Licensee concurrently herewith (the “License”), for the operation
of a Crowne Plaza® Resort hotel in Hollywood, Florida pursuant to the terms of
the License. In the event of any conflict between the terms of this Addendum and
the terms of the License, the terms of this Addendum shall control. All
capitalized terms not defined in this Addendum have the respective meanings set
forth in the License. All references to the License or License Agreement shall
include this Addendum (and all other addenda to the License).

1. Background. Licensee hereby represents to Licensor the matters set forth in
this paragraph. The Hotel (as hereinafter defined) will be part of a condominium
hotel that is being developed by MCZ/Centrum Florida XIX, L.L.C., a Delaware
limited liability company (“Developer”). The condominium hotel is a conversion
of an existing building located at 4000 South Ocean Drive, Hollywood, Florida.
The land and the airspace occupied by the condominium hotel improvements has
been or will be submitted to the condominium form of ownership. The Condominium
Documents have “carved” or will “carve” the real property into one commercial
condominium unit (the “Hotel Unit”) and 309 residential condominium units (each
a “Residential Condominium Unit” and, collectively, the “Residential Condominium
Units”). The Hotel Unit includes or will include within its boundaries the
entire building comprising the Condominium (the “Hotel Building”), except for
the Residential Condominium Units and the common elements of the Condominium
Association, if any, within the Hotel Building. The Hotel Unit and Residential
Condominium Units are more specifically described and graphically depicted in
the exhibits to the declaration of condominium. The Hotel Unit will include the
structure, roof, balconies, public areas, common systems, the ADA Residential
Units (as hereinafter defined), at least 9,000 square feet of function space,
and other physical facilities located within the Hotel Building. An Affiliate of
Licensee, MHI Hollywood LLC, a Delaware limited liability company (“Purchaser”),
has entered into a purchase agreement dated as of September, 2005 between
MCZ/Centrum Florida VI Owner, L.L.C., an Illinois limited liability company, as
seller, and Purchaser, as purchaser, to purchase the Hotel Unit, which purchase
agreement was assigned by MCZ/Centrum Florida VI Owner, L.L.C. to Developer and
amended by amendment dated November 16, 2005, amendment dated February         ,
2006 and an amendment dated September         , 2006 (as amended from time to
time, the “Purchase Agreement”). Upon acquiring title, Purchaser will
simultaneously lease the Hotel Unit to Licensee on a long-term basis (“Hotel
Unit Lease”), which shall in any event not expire prior to the expiration of the
License. MHI Hotels Services LLC (“Management Company”), an affiliate of
Purchaser and Licensee, will, pursuant to a management agreement with Licensee
(“Management Agreement”), operate the Hotel Unit and the Participating Units
(hereafter defined) that will serve as Hotel guest rooms and the Leased Function
Space (as hereinafter defined). A swimming pool and certain other amenities that
are not part of the Condominium will be managed by Licensee (and sub-managed by
the Management Company) pursuant to a



--------------------------------------------------------------------------------

management agreement with the Master Association or a sub-management agreement
with a management company retained by the Master Association. Purchaser will
offer owners of the Residential Condominium Units (“Residential Unit Owners”)
the option of participating in a voluntary rental management program to be
operated as part of the Hotel (the “Rental Management Program”). Each
Residential Unit Owner that elects to participate will enter into a rental
agreement in the form attached hereto as Exhibit D (“Rental Agreement”) engaging
Purchaser to act as the Residential Unit Owner’s exclusive agent for the purpose
of renting, operating and managing its Residential Condominium Unit (thereby
making the Residential Condominium Unit one of the “Participating Units” and
making the Residential Unit Owner a “Participating Unit Owner,” as those terms
are hereinafter defined). The Participating Units will be rented on a transient
basis to guests of the Hotel as part of the Hotel operation. The Hotel,
including the Participating Units, will be operated by Licensee as a Crowne
Plaza® Resort hotel in accordance with the System and the License.
Notwithstanding anything herein to the contrary, if Developer submits any
Residential Condominium Unit that it owns to the Rental Management Program, the
terms and conditions governing its participation in the Rental Management
Program (which terms and conditions shall be as set forth in the Purchase
Agreement) shall be deemed for purposes hereof a “Rental Agreement,” the
applicable unit (after Licensor has delivered written confirmation as required
by the Purchase Agreement confirming that the unit meets Licensor’s brand
standards) shall be deemed a “Participating Unit” and Developer shall be deemed
a “Participating Unit Owner” with respect to that unit notwithstanding the fact
that Developer did not execute a Rental Agreement.

2. Definitions. The following terms when used in the License (including this
Addendum) shall have the meanings indicated below. To the extent any term
defined below is defined differently in the original License, such definition in
the original License shall be deleted in its entirety and replaced with the
definition below.

“ADA Residential Units” has the meaning set forth in Section 21 of this
Addendum.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. For all purposes
hereof, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of any
Person, or in each case, the power to veto major policy decisions of any Person,
in each case whether through the ownership of voting securities or by contract
or other legally binding obligation. For purposes of Licensee, the term
“Affiliate” shall include, without limitation, the Management Company and the
Purchaser. In no event shall Licensor or Licensee be deemed Affiliates of one
another.

“Common Properties” means the portions of the Community that are designated as
“Common Properties” in the Master Declaration. Licensee hereby represents that
owners of real property within the Community and their authorized agents, guests
and invitees have an easement to use the Common Properties subject to the terms
and conditions of the Master Declaration. Licensee further represents that
certain Common Properties located west of South Ocean Drive will be operated by
Licensee as part of the Hotel Operation, including the Resort Pool and all other
amenities and properties necessary to conduct operations of the Hotel in
accordance with the License, the Manual and all other System requirements.

 

2



--------------------------------------------------------------------------------

“Community” has the meaning set forth in Section 12 of this Addendum.

“Condominium” means Sian Resort Residences I Condominium, a condominium formed
or to be formed under the laws of the State of Florida pursuant to the
declaration of condominium thereof, filed or to be filed in the public records
of Broward County, Florida.

“Condominium Association” means Sian Resort Residences I Condominium
Association, Inc., a Florida corporation not for profit.

“Condominium Documents” means the documents offering, creating and evidencing
the Condominium regime including, without limitation, condominium prospectus,
declaration of condominium, and Condominium Association articles, bylaws and
rules and regulations.

“Condominium Units” means, collectively, the Hotel Unit and each of the
Residential Condominium Units.

“Developer” means MCZ/Centrum Florida XIX, L.L.C., a Delaware limited liability
company.

“FF&E” means all furniture, fixtures and equipment located at or used in
connection with any portion of the Hotel, including (as applicable and without
limitation): (i) all furniture, furnishings, built-in furniture, carpeting,
draperies, decorative millwork, decorative lighting, doors, cabinets, hardware,
partitions (but not permanent walls), televisions and other electronic
equipment, interior plantings, interior water features, artifacts and artwork,
and interior and exterior graphics; (ii) communications equipment; (iii) all
fixtures and specialized hotel equipment used in the operation of kitchens,
laundries, dry cleaning facilities, bars and restaurants; (iv) telephone and
call accounting systems; (v) rooms management systems, point-of-sale accounting
equipment, front and back office accounting, computer, duplicating systems and
office equipment; (vi) cleaning and engineering equipment and tools;
(vii) recreational equipment; and (viii) all other similar items which are used
in the operation of the Hotel, excluding, however, any personal property owned
by Non-Participating Unit Owners and guests and excluding any personal property
owned by Participating Unit Owners that is stored or not made available for use
in connection with the operation of the Hotel.

“Hotel” means (and Paragraph l.A of the original License is hereby deleted and
replaced with the following definition) the Participating Units (at any given
time), the Hotel Unit, the Hotel Operated Common Properties, the Leased Function
Space and all other improvements, structures, facilities, appurtenances,
amenities, easements, entry and exit rights, parking rights, and other rights
and property owned by or leased to Licensee or its Affiliates or managed by
Licensee or its Affiliates and used in connection with the Hotel operation,
including, without limitation, (i) the freehold title of Licensee or its
Affiliates to the Hotel Unit, and (ii) all FF&E and other fixed assets installed
in, or located at, the foregoing improvements, structures and facilities. The
Hotel shall not include the Non-Participating Units. Licensee hereby represents
that, as of the Opening Date, the facilities listed on Attachment “A” to the
License will be available for use by guests of the Hotel (exclusive of
Non-Participating Units). Licensee agrees that no change in the number of
Residential Condominium Units or the number of potential “keys” represented by
the Residential Condominium Units and no other significant change in the

 

3



--------------------------------------------------------------------------------

Hotel or in the manner in which the Hotel rooms and services are offered to the
public (including timesharing of existing Condominium Units or any part thereof
or changes to the legal or governance structure established by the Condominium
Documents and/or Master Declaration if the proposed changes could adversely
affect the Hotel or Licensee’s ability to comply with the terms, conditions and
payment obligations of the License) may be made without Licensor’s prior written
approval. Throughout the License, the words “room” and “guest room” are intended
to mean the Participating Units and ADA Residential Units (and include the word
“suites” unless otherwise indicated).

“Hotel Building” has the meaning set forth above in Section 1.

“Hotel Operated Common Properties” means those portions of the Common Properties
located West of South Ocean Drive including the Resort Pool and outdoor function
areas which are located on Common Properties and which could be perceived by
guests of the Hotel to be part of the Hotel.

“Hotel Unit” has the meaning set forth above in Section 1, and includes, without
limitation, the ADA Residential Units and at least 9,000 square feet of function
space.

“Hotel Unit Lease” has the meaning set forth above in Section 1.

“Inventory Default” has the meaning set forth in Section 3.

“Leased Function Space” has the meaning set forth in Section 12(f).

“Management Agreement” has the meaning set forth above in Section 1.

“Master Association” has the meaning set forth in Section 12(a).

“Master Declaration” means that certain Declaration of Covenants, Conditions,
Restrictions and Easements for Sian Ocean Residences & Resort Master Association
filed August, 2006 in Official Records Book 41532, Page 1989, of the Public
Records of Broward County, Florida, as same may be amended from time to time.

“Minimum Fee” shall have the meaning set forth in Section 4.

“Non-Participating Units” means, at any given time, all Residential Condominium
Units that are not then Participating Units (i.e., are not subject to a Rental
Agreement and do not participate in the Rental Management Program).

“Non-Participating Unit Owner” means the owner of a Non-Participating Unit.

“Opening Date” means the date the Hotel or any part thereof opens for business
to the public as a Crowne Plaza® Resort hotel pursuant to the normal opening
procedures established by Licensor, which, pursuant to Paragraph 5 below, must
occur by no later than June 30, 2007.

 

4



--------------------------------------------------------------------------------

“Participating Units” means and includes from time to time all Residential
Condominium Units which Licensee has a right to rent as a Hotel room to the
general public pursuant to a Rental Agreement or other arrangement satisfactory
to Licensor.

“Participating Unit Owner” shall mean the owner of a Participating Unit.

“Person” means (i) an individual, corporation, partnership, joint venture,
limited liability company, limited liability partnership, estate, trust,
unincorporated association or other entity, (ii) any governmental authority, and
(iii) a fiduciary acting in such capacity on behalf of any of the foregoing.

“Phase II” has the meaning set forth in Section 12(c).

“Phase III” has the meaning set forth in Section 12(c).

“PIP” means the Property Improvement Plan (including all supplemental amendments
thereto by Licensor) attached as Attachment “B” to the License.

“Rental Agreement” has the meaning set forth above in Section 1.

“Rental Management Program” shall have the meaning set forth above in Section 1.

“Residential Condominium Units” has the meaning set forth above in Section 1.

“Residential Unit Owners” shall have the meaning set forth above in Section 1.

“Resort Pool” has the meaning set forth in Section 9(b).

“Rolling 12-Month Period” shall mean each period of twelve (12) full consecutive
calendar months during the License Term, commencing on or after July 1, 2007.

“Territory” means a 2.5 mile radius extending outwards in all directions from
the Hotel Building.

3. Grant of License; Area of Protection; Termination Right. The first two
sentences of Paragraph 2 of the original License are hereby deleted and replaced
with the following (except as expressly modified by this provision, all other
portions of Paragraph 2 remain in full force and effect):

“Licensor hereby grants to Licensee, upon and subject to the terms and
conditions contained in this License, including all addenda, a non-exclusive
license to use the System only at the Hotel Building, and only during the
“License Term,” beginning with the Term Commencement Date and terminating as
provided under Paragraph 12 hereof. This License applies to the Hotel and to no
other location.

As long as (a) the Hotel remains a Crowne Plaza® Resort hotel, (b) Licensee is
not in default under this License, and (c) Licensee maintains, as Participating
Units, an average of not less than two hundred (200) daily room nights available
for rental to Hotel

 

5



--------------------------------------------------------------------------------

guests per calendar month, calculated on the basis of a Rolling 12-Month Period
throughout the License Term, then during the License Term, Licensor will not
open a Crowne Plaza®-branded hotel (including, without limitation, Crowne Plaza®
Suites and Crowne Plaza® Resort hotels) within the Territory, provided that this
restriction does not apply to any such hotel open or licensed in the Territory
as of the Term Commencement Date. Licensee acknowledges and agrees that,
notwithstanding anything else herein to the contrary, this prohibition does not
include any other of Licensor’s or its Affiliates’ existing or future brands,
including, without limitation, Intercontinental® Hotels and Resorts, Holiday
Inn®, Holiday Inn Express®, Staybridge Suites®, Candlewood Suites®, or Hotel
Indigo™, or any brand extensions of any of the same.

Notwithstanding anything else herein to the contrary, Licensee’s rights to
protection in the Territory under this Paragraph 2 shall (a) automatically and
immediately terminate (i) if the Hotel fails during any Rolling 12-Month Period
to achieve and maintain the level determined by Licensor to be the System
average for such period under Licensor’s then current program(s) for measuring
and assessing quality, service, cleanliness, condition, brand standards and/or
customer satisfaction for the System, and such failure is not cured by achieving
the System average within 120 days after notice from Licensor specifying such
failure; (ii) if Licensor sends to Licensee a notice of default and termination;
or (iii) if this License expires or terminates for any reason or the Hotel
ceases for any reason to be a Crowne Plaza® Resort hotel; and (b) immediately
terminate, at Licensor’s discretion, upon written notice from Licensor to
Licensee, if Licensee fails to maintain, as Participating Units, during any
Rolling 12-Month Period, an average of not less than two hundred (200) daily
room nights available for rental to Hotel guests per calendar month (an
“Inventory Default”); provided that Licensor’s right to terminate such Territory
protection as a result of an Inventory Default shall lapse with respect to such
Inventory Default if not exercised within ninety (90) days of such default, but
Licensor shall continue to have the right during the License Term to terminate
the Territory protection within ninety (90) days of any other occurrence of an
Inventory Default. Notwithstanding anything else herein to the contrary,
Licensor shall have the right to develop, own, operate, manage and/or grant a
license to a Crowne Plaza®-branded hotel (including, without limitation, Crowne
Plaza® Suites and Crowne Plaza® Resort hotels) within the Territory to serve as
a replacement for any Crowne Plaza®-branded hotel operating within the Territory
as of the Term Commencement Date or licensed but not yet open or operating as of
the Term Commencement Date.”

 

  4. Fees; Minimum Fees.

(a) Per-Room Fees. The parties acknowledge that the number of Participating
Units can vary from day to day in a hotel condominium and therefore agree that,
notwithstanding anything to the contrary set forth in Paragraphs 3.C(l)(c) and
(f) of the original License, the monthly fees payable under Paragraphs 3.C(l)(c)
and (f) of the License (Technology Fees and Hotel Marketing Association fees,
respectively) and any other monthly fees based on a per room basis shall be
based on the average number of Participating Units participating in the Rental
Management Program during the subject month, subject to the Minimum Fee
described below.

 

6



--------------------------------------------------------------------------------

(b) Minimum Fees. The following language is added after Paragraph 3.C(1)(f) of
the License:

“Notwithstanding anything to the contrary set forth in Paragraphs 3.C(1)(a),
(b), (c) and (f) above, commencing on April 1, 2007, in no event shall the fees
owed by Licensee to Licensor under any one of Paragraphs 3.C(1)(a), (b), (c) or
(f) in any month be less than the applicable Minimum Fee (hereinafter defined).
The “Minimum Fee” shall be as follows: (i) with respect to the Technology Fee
and Hotel Marketing Association fee (which are calculated on a “per guest room”
basis), the Minimum Fee for any given month shall be the greater of: (x) the
amount due for the subject month pursuant to the License based on the average
number of Participating Units that actually participated in the Rental
Management Program during the subject month, and (y) the amount that would have
been due for the subject fee for the subject month pursuant to the License if
the number of Participating Units each day that entire month was two hundred
(200), and (ii) with respect to the royalty fee and Services Contribution fee
(which are calculated based on a percentage of Gross Rooms Revenue), the Minimum
Fee for any given month shall be the greater of: (x) the amount due for the
subject month pursuant to the License based on the actual Gross Rooms Revenue
attributable to or payable for rental of guest rooms (i.e., Participating Units)
at the Hotel during the subject month multiplied by the applicable percentage
set forth in the License, and (y) the amount that would have been due for the
subject fee for the subject month pursuant to the License if there had been two
hundred (200) Participating Units available for rental to Hotel guests each
night that entire month, with a sixty percent (60%) occupancy rate and an
average daily room rate of One Hundred and Twenty Dollars ($120.00) per night
(i.e. $14,400 in Gross Rooms Revenue per night). These amounts set forth in both
items (y) above have been negotiated by the parties to establish minimum fees
given the lack of assurance of room inventory by Licensee and is not, and is in
no way intended to be, a representation or estimate by either party of the
average inventory, average daily room rate or occupancy rate expected for the
Hotel.”

5. Conversion; Upgrading. Licensee may not commence to operate the Hotel, or
permit any agent or Affiliate to commence to operate the Hotel, as a Crowne
Plaza® Resort hotel without Licensor’s written authorization. Upon Licensee’s
written request, Licensor will issue such written authorization upon (and only
upon) completion of all pre-opening requirements provided for in the PIP and all
other requirements set forth in the License. Licensor may, however, in its sole
discretion, authorize Licensee to conditionally open and operate the Hotel as a
Crowne Plaza® Resort hotel even though Licensee has not fully complied with the
terms of the License or has not fully performed the Work described in the PIP
(other than the pre-opening Work), provided Licensee fulfills all remaining
terms of the License and PIP on or before the date designated by Licensor.
Notwithstanding any consent by Licensor to the authorized conditional operation
of the Hotel as a Crowne Plaza® Resort hotel, the Work more fully described in
Paragraph 14.1 of the License and the PIP shall be completed and the Hotel shall
otherwise be in compliance with the License and shall open as a Crowne Plaza®
Resort hotel by no later than June 30, 2007. Licensee’s failure to perform the
Work in accordance Licensor’s requirements and specifications (including the
completion and other dates specified in the PIP or

 

7



--------------------------------------------------------------------------------

the outside date specified above in this provision) shall constitute a material
breach of Licensee’s obligations under the License.

6. Condominium Documents. Licensee shall deliver to Licensor a true and complete
copy of the Condominium Documents filed with the Division of Florida Land Sales,
Condominiums and Mobile Homes, including all previous and subsequent amendments
thereto. It is understood and agreed, however, that Licensor’s review of the
Condominium Documents will not be deemed an approval of the legal sufficiency,
marketability or other effects or characteristics thereof. Until control of the
Condominium Association is transferred to the Residential Unit Owners, Licensee
will ensure that the Condominium Documents will not be amended without
Licensor’s prior written consent if the proposed amendment could adversely
affect in any material respect the Hotel or Licensee’s ability to comply with
the terms, conditions and payment obligations of the License, which consent will
not be unreasonably withheld. In addition, until transfer of control of the
Condominium Association to the Residential Unit Owners, Licensee will ensure
that the Board of Directors of the Condominium Association does not take any
action that adversely affects in any material respect the Hotel or Licensee’s
ability to comply with the terms, conditions and payment obligations of the
License and does not deny approval of reasonable requests made by Licensee
relating to the operation of the Hotel.

7. Sale of Condominium Units.

(a) No Use of Crowne Plaza® Marks in Sales. Subject to the terms and conditions
of the License (including, without limitation, the provisions of Section 20 of
this Addendum), Developer shall have the right to sell Condominium Units within
the Condominium at any time and from time to time in accordance with the
Condominium Documents and in compliance with all applicable federal, state and
local laws. However, notwithstanding any other term or provision of this License
or other document or communication, neither Developer nor Licensee, nor any of
their respective Affiliates, agents, employees or other Persons involved in the
solicitation, promotion, marketing, sales or rental of Condominium Units or the
Rental Management Program shall have the right or license at any time to use the
“Crowne Plaza®” name and marks (or any other names and marks owned by Licensor
or its Affiliates) regarding or in connection with any solicitation, promotion
or marketing relating to the offer and/or sale of the Condominium Units or the
Rental Management Program or in any materials relating to the offer or sale of
any Condominium Unit or the Rental Management Program; except that Licensee may
use the “Crowne Plaza®” name and marks in connection with the promotion and
marketing of the Hotel to prospective guests of the Hotel and in connection with
the operation of the Rental Management Program at the Hotel in accordance with
and subject to the License. No such materials shall state or suggest in any way
that they have been approved by Licensor, that Licensor has participated or will
participate in the development, construction, operation, marketing and/or sale
of any of the Condominium Units or the Rental Management Program or that
Licensor assumes, guarantees or is otherwise responsible in any way for any of
the obligations, acts or omissions of the Developer, Licensee or any Affiliate,
manager or agent of either or of any other Person in connection with the
Condominium Units or the Rental Management Program. Licensee expressly
acknowledges and agrees that Licensor has in fact had no involvement whatsoever
in the development, construction, operation, marketing and/or sale of any of the
Condominium Units or the Rental Management Program. Licensee shall ensure that
it and Developer and its and Developer’s Affiliates’ marketing staff and agents
do not

 

8



--------------------------------------------------------------------------------

make any written or oral representations that suggest that Licensor has
participated or will participate in the development, construction, operation,
marketing and/or sale of any of the Condominium Units or Rental Management
Program or that Licensor assumes, guarantees, or is otherwise responsible in any
way for, any of the obligations, acts or omissions of the Developer, Licensee or
any Affiliate, manager or agent of either or of any other Person in connection
with the Condominium Units or Rental Management Program.

(b) Special Authorization; Disclaimers. Notwithstanding the foregoing, if, in
connection with any on-going sales of Condominium Units or resales or the Rental
Management Program, Licensor, in its sole discretion, expressly permits in
writing the use of the Crowne Plaza® name and mark (or any other names and marks
owned by Licensor or its Affiliates), any sales or marketing materials for the
Condominium Units or Rental Management Program shall contain the disclaimers and
waivers and other provisions set forth in Exhibit A attached to this Addendum.

(c) Conduct of Sales Professionals. Licensee shall further ensure that it,
Developer and their respective Affiliates’ marketing staff and agents conduct
all sales and marketing activities for the offer and sale of Condominium Units
and the Rental Management Program in a professional, lawful and ethical manner
and refrain from disturbing guests at the Hotel. Licensor’s failure to object to
any sales or marketing activities shall not constitute any judgment or
determination by Licensor that all or any part of such activities are in
compliance with applicable laws or other requirements.

(d) Review of Sales and Marketing Materials. Licensor shall have the right (but
not the obligation), upon request, to review all Condominium Unit and Rental
Management Program sales and marketing materials or similar or related documents
to confirm they comply with the License. Licensor’s review of any such materials
shall not constitute any judgment or determination by Licensor that such
materials are in compliance with applicable laws or other requirements.

(e) Purchaser Certificates. Licensee shall cause Developer to request each
purchaser of a Condominium Unit that signs a sales contract to purchase the
Condominium Unit, following the Term Commencement Date, to execute a Certificate
in favor of Licensor in the form attached hereto as Exhibit B-1, in which the
purchaser acknowledges and agrees to the contents of the Certificate. If the
purchaser refuses to sign the Certificate, Licensee shall cause Developer to use
commercially reasonable efforts to obtain an alternate Certificate from the
purchaser in the form attached hereto as Exhibit B-2. in which the purchaser
acknowledges receipt of the disclosures and disclaimers but does not expressly
agree to them. With respect to purchasers who signed a sales contract for a
Condominium Unit prior to the Term Commencement Date, Licensee shall cause
Developer to use commercially reasonable efforts to obtain from each such
purchaser at closing an executed Certificate in favor of Licensor in the same
form as attached hereto as Exhibit B-1; however, if the purchaser refuses to
sign the Certificate at closing, Licensee shall cause Developer to use
commercially reasonable efforts to obtain the alternate Certificate from the
purchaser in the form attached hereto as Exhibit B-2. Licensee shall be required
to cause Developer to use commercially reasonable efforts, but shall not be
required to cause Developer to force or require, a purchaser or prospective
purchaser to sign a Certificate. No modification shall be made to any
Certificate that would cause it to differ

 

9



--------------------------------------------------------------------------------

from the applicable attached form, without the prior written consent of Licensor
(other than insertion of the name of the purchaser(s), the unit number and the
date of execution). Licensee shall cause Developer to deliver each original,
signed Certificate to Licensee promptly after it is executed by the purchaser(s)
and Licensee shall promptly forward all original, signed Certificates to
Licensor. These Certificates are in addition to, and not in lieu of, any
certificate for the benefit of Licensor required to be signed by owners of
Condominium Units electing to become Participating Unit Owners.

(f) FF&E Package. All Residential Condominium Units that are eligible to be a
Participating Unit must be sold or furnished with a standard package of FF&E
approved by Licensor for the Hotel.

(g) Notification. Licensee shall notify Licensor immediately upon its receipt of
notice or knowledge of any action by Developer or any of its Affiliates that is
reasonably likely to materially impair the ability of Licensee to comply with
the provisions of the License.

8. Rental Management Program: Operation of Hotel.

(a) Rental Agreements. Before a Residential Condominium Unit (other than those
owned by Licensee or Developer) may be included in the Hotel as a Participating
Unit, Licensee shall cause Purchaser to enter into a Rental Agreement with the
Residential Unit Owner of such Residential Condominium Unit, pursuant to which
the Residential Unit Owner shall grant Purchaser the exclusive authority to
manage the Residential Condominium Unit and to rent the Residential Condominium
Unit to the general public as part of the Hotel as a guest room pursuant to the
requirements of the System. In its operation of the Rental Management Program,
Licensee shall cause Purchaser to use the attached form of Rental Agreement and
no material changes shall be made to the form without the prior written consent
of Licensor. Licensor shall have the right to specify provisions that must be
included in any agreement between a Non-Participating Unit Owner or the
Condominium Association and the Licensee, Purchaser or Management Company.
Licensor shall also have the right to require modifications to the Rental
Agreement as may be reasonably necessary to cause such agreement to comply with
applicable laws or the License. Licensee acknowledges and agrees that, during
the License Term, Licensee will be the lessee of the Hotel Unit under the Hotel
Unit Lease and will acquire from Purchaser, pursuant to the Hotel Unit Lease,
the exclusive authority to manage and rent all of the Participating Units in
accordance with the Rental Agreements. Further, Licensee will enter into the
Management Agreement with the Management Company to operate the Hotel Unit and
perform the obligations of Licensee under the Hotel Unit Lease with respect to
the Rental Agreements. Licensee agrees not to assign (or permit an assignment
of) or materially amend the Hotel Unit Lease or the Management Agreement without
the prior written consent of Licensor. Notwithstanding Licensor’s
acknowledgement of Licensee as the lessee of the Hotel Unit and of Management
Company as the sub-manager of the Hotel Unit, and notwithstanding Licensor’s
review of the Hotel Unit Lease and Management Agreement, Licensee and all
guarantors shall remain fully liable to Licensor under the terms of the License
and the guarantees and Licensor need look only to Licensee and the guarantors
with respect to any matter arising under the License.

 

10



--------------------------------------------------------------------------------

(b) Participating Units’ Compliance With Brand Standards. No Residential
Condominium Unit (including any Residential Condominium Unit previously
withdrawn from the Hotel as a Participating Unit as permitted under the Rental
Agreement) shall become a Participating Unit that may be rented to a guest as
part of the Hotel until such Residential Condominium Unit meets all System brand
standards for Crowne Plaza® Resort hotel properties and Licensee has certified
in writing to Licensor that it meets all such standards. Licensor reserves the
right to inspect each Participating Unit for compliance with the terms of the
License and may suspend or revoke the approval of any Residential Condominium
Unit that fails to meet such standards as a Participating Unit. Licensee shall
maintain or cause to be maintained each Participating Unit in good repair and
condition and in full compliance with the System. Licensee, its agents and
Affiliates, shall not rent or offer to rent any Residential Condominium Unit as
a Participating Unit that (i) has not been certified in writing by Licensee to
Licensor as complying with the System, (ii) does not actually comply with the
System, or (iii) has been rejected by Licensor. Licensee, its agents and
Affiliates, shall prohibit Participating Unit Owners from personalizing their
Residential Condominium Units (including anything in the Condominium Unit other
than the standard FF&E package) and further shall require any such Residential
Unit Owners to maintain their Residential Condominium Unit in accordance with
the System’s brand standards for Crowne Plaza® Resort hotel properties.

(c) Other Areas Compliance with Brand Standards. Licensee shall ensure that any
and all common elements of the Condominium that are or may be accessible to
guests of the Hotel, all Hotel Operated Common Properties and the Leased
Function Space also are maintained in accordance with all System brand standards
for Crowne Plaza® Resort hotel properties.

(d) No Nuisance. Licensee shall ensure that all Participating Unit Owners and,
to the extent within Licensee’s control, all Non-Participating Unit Owners and
their respective families, tenants and guests are prohibited from using
Residential Condominium Units in any way that would interfere with or be
inconsistent with the use of one or more of the Residential Condominium Units as
part of the Hotel, including, but not limited to, a prohibition on conducting
illegal, offensive or commercial activities of any kind in or from a Residential
Condominium Unit or exceeding maximum occupancy rates per Residential
Condominium Unit or creating excessive or unreasonable noise or odors.

(e) Front Desk. Licensee shall at all times maintain or cause to be maintained a
reservations desk and equipment for the Hotel in the lobby of the Hotel for
purposes of check-in/check-out and related services for guests of the Hotel and
for key pick-up and drop-off for Participating Unit Owners and shall comply or
cause compliance with all standards of the System related to reservations.

(f) Insurance. The commercial general liability insurance and business
automobile liability insurance single-limit coverage required to be carried by
Licensee under Paragraph 9.B of the License for personal and bodily injury and
property damage is hereby amended to be not less than Fifteen Million Dollars
($15,000,000) per occurrence (all other portions of Paragraph 9.B remain in
effect and unchanged). In addition to the liability and other insurance required
to be carried by Licensee under Paragraph 9.B. of the License, at all times
during the License Term, Licensee shall be required to carry “All Risk” (or its
equivalent)

 

11



--------------------------------------------------------------------------------

property damage insurance for the Hotel Unit and shall cause each Participating
Unit Owner to carry, at all times that they are participating in the Rental
Management Program, “All Risk” (or its equivalent) property damage insurance for
the FF&E in their Participating Unit in the amount and upon the terms and
conditions set forth in the form Rental Agreement. In addition, Licensee shall
carry “All Risk” (or its equivalent) property damage insurance for the FF&E in
any Condominium Unit owned by Licensee or its Affiliates and shall cause
Developer to carry “All Risk” (or its equivalent) property damage insurance for
the FF&E in any Condominium Unit owned by Developer or its Affiliates,
protecting Licensee and Licensor and their respective Affiliates, as their
interests may appear, with replacement cost valuation in an amount not less than
the replacement value thereof. In addition, Licensee shall carry for any
Condominium Unit that it or its Affiliate owns, and shall cause Participating
Unit Owners to carry for their Participating Units and Developer to carry for
its Participating Units, commercial general liability insurance and all other
insurance required to be carried by Participating Unit Owners pursuant to the
terms and provisions set forth in the form Rental Agreement.

9. Licensee Representations. Acknowledging that Licensor is relying on the
representations, warranties, covenants, and other agreements contained in this
Addendum, Licensee, after adequate inquiry and investigation, expressly
represents and warrants:

(a) Management of Condominium Association. That Licensee or an Affiliate of
Licensee has entered (or will prior to the Opening Date enter) into a valid,
enforceable management agreement with the Condominium Association in which the
Condominium Association retains Licensee or its Affiliate to manage all of the
common elements of the Condominium during the License Term in accordance with
the System standards, and has delivered (or will prior to the Opening Date
deliver) an accurate and complete copy of such agreement to Licensor. For so
long as Licensee or its Affiliate shall manage the Condominium Association,
Licensee shall manage same, or shall cause such management to be, in accordance
with the License and the System standards.

(b) Possession of Hotel; Management of Hotel Operated Common Properties. That
Licensee is entitled to possession of the Hotel during the entire License Term
without restrictions that would interfere with anything contemplated in the
License. That Licensee or an Affiliate of Licensee has entered into a valid,
enforceable management agreement with the Master Association giving Licensee or
its Affiliate the exclusive right to manage the portions of Common Properties
located west of South Ocean Drive, including the resort pool located adjacent to
the intracoastal waterway (the “Resort Pool”) and the outdoor function areas
which are located on Common Properties and which could be perceived by guests of
the Hotel to be part of the Hotel, during the License Term and to impose rules
and regulations restricting and regulating usage of same, all in accordance with
the License, the System standards and the Master Declaration. That Licensee
shall manage the Resort Pool and Hotel Operated Common Properties, or shall
cause such management to be performed, in accordance with the License and the
System standards. That the Resort Pool and all walkways and facilities necessary
to access the Resort Pool from the Hotel will be available for use and enjoyment
by Licensee, all Residential Unit Owners and their respective authorized agents,
guests and invitees by the Opening Date and throughout the License Term in
accordance with the System standards.

 

12



--------------------------------------------------------------------------------

(c) Beach Access. That Purchaser, Licensee and all Residential Unit Owners and
their respective authorized agents, guests and invitees have been granted an
easement which gives them perpetual access at all times over Common Properties
to the beach, which access has been granted by easement and can not be
unreasonably restricted or blocked. That all Common Properties necessary to
access the beach from the Hotel will be available for use and enjoyment by
Purchaser, Licensee, all Residential Unit Owners and their respective authorized
agents, guests and invitees by the Opening Date and throughout the License Term
in accordance with the System standards. Notwithstanding the foregoing, the
walkway to the beach shall not be required to be beautified to System standards
until completion of Phase V of the Project.

(d) Rental Agreements. That Purchaser has entered into (or will enter into
before the Opening Date) Rental Agreements with Participating Unit Owners of at
least one hundred (100) Participating Units. That, on or before June 30, 2007,
Purchaser will have entered into Rental Agreements with Participating Unit
Owners of at least two hundred (200) Participating Units. That, pursuant to the
Hotel Unit Lease, Purchaser has delegated (or will delegate prior to the Opening
Date) to Licensee Purchaser’s exclusive authority to manage and rent the
Participating Units in accordance with the Rental Agreements.

(e) Condominium Filing. That it, Developer or the appropriate Affiliates of
each, have properly prepared and filed the Condominium Documents with the
Division of Florida Land Sales, Condominiums and Mobile Homes and have properly
addressed any deficiencies cited by the Division and that the “Shared Costs”
budget attached as an exhibit to the Condominium Documents is adequate to enable
Licensee to operate the Hotel in conformance with the System and the License.
Licensee hereby represents that, as of the date of this License, Developer has
binding sales contracts for one hundred and ninety three (193) of the
Residential Condominium Units and one (1) signed Reservation Agreement.

(f) Securities Laws. That there have been no violations by any Person of any
federal or state securities laws or regulations or any other laws (including,
without limitation, the Interstate Land Sales Act) or regulations applicable to
the offering for sale or the sale of any of the Condominium Units and/or
participation in the Rental Management Program.

(g) Delivery of Documents. That it has delivered to Licensor true and correct
copies of all agreements and documents referenced in Sections 9(a), (b) and (e),
as well as true and correct copies of the Hotel Unit Lease Agreement and the
Management Agreement and all other agreements or documents reasonably requested
by Licensor.

(h) Ability to Perform. If Licensee cannot directly accomplish all of the
requirements set forth in the License (including this Addendum), Licensee
covenants, represents and warrants that (i) Licensee or Purchaser has
enforceable agreements with Developer providing Licensee or Purchaser with
rights to require Developer to act in accordance with the requirements of the
License, and Licensee agrees to take all action as may be necessary to enforce
such rights whether held by Licensee or Purchaser, (ii) Licensee will cause
Purchaser and Management Company to act in accordance with the requirements of
the License, and (iii) Licensee will cause Participating Unit Owners to act in
accordance with the requirements of the License. Accordingly, Licensee
acknowledges that it shall not be relieved from timely and

 

13



--------------------------------------------------------------------------------

complete performance of any obligation hereunder on the basis that the failure
to perform was outside of its control or authority.

10. Non-Participating Units. Licensee understands and agrees that the
Non-Participating Units are not part of the Hotel and that Licensee has no
license from Licensor to operate the Non-Participating Units as part of a Crowne
Plaza® Resort hotel. Therefore, with respect to any Non-Participating Units:

(i) Licensee shall not, and shall use its best efforts to ensure that all
Non-Participating Unit Owners do not, rent, lease or otherwise make such
Non-Participating Units available to the general public through the Crowne
Plaza® reservation system required by Licensor for the Hotel, nor shall it or
they use any part of the System in any other manner in connection with the
Non-Participating Units. No reservations for Non-Participating Units may be made
through the reservations phone line or website used by the Hotel for rental of
Participating Units.

(ii) Licensee shall ensure that the registration signed by all guests using
Non-Participating Units shall include the following language: “The unit being
rented is not affiliated in any manner with the Crowne Plaza® system of hotels
or resorts or the franchisor or owner thereof and that those guests using
Non-Participating Units are informed at the time of reservation and check-in and
at all other appropriate times that the Non-Participating Units are not
affiliated with the Hotel, the System, Licensor or its Affiliates.

(iii) Licensee and its Affiliates will not use the words “Crowne Plaza®” or any
other mark or name associated with the System, or any variation of such marks or
names, with respect to the Non-Participating Units. Such names or marks shall
not appear on any items or products in the Non-Participating Units. Licensee and
its Affiliates will not, and will ensure that Developer and its Affiliates do
not, and Licensee and its Affiliates will use their best efforts to ensure that
all Non-Participating Unit Owners do not, identify any Non-Participating Units
with any other hotel brand.

(iv) Licensee will take such other and further steps as Licensor may reasonably
require from time to time and as may be permitted under applicable law and the
Condominium Documents to disassociate the Non-Participating Units from the
System and to minimize the chance of a claim being made against Licensor or its
Affiliates for anything relating to the Non-Participating Units.

(v) Notwithstanding the fact that the Non-Participating Units are not part of
the Hotel, Licensee expressly agrees that all indemnity, hold harmless, defense
and release provisions of the License (including this Addendum) shall apply to
any matter, occurrence, act or omission arising from or in connection with the
Non-Participating Units or any of them (even where the negligence of Licensor
and/or its Affiliates is alleged).

 

14



--------------------------------------------------------------------------------

11. Responsibility for and Assurance of Product Quality. Licensee understands
and agrees that among the most significant purposes of the License is the
requirement of Licensee to comply with the brand standards of the System at the
Hotel and to timely complete the PIP. Licensee represents to Licensor that
Licensee has the ability to comply, and to secure compliance with, all System
brand standards at the Hotel (including the Participating Units, Hotel Managed
Common Properties and Leased Function Space) and to timely complete the PIP.
Accordingly, should any of the terms and conditions of the License not be
satisfied, Licensor shall have the right to terminate the License and to collect
liquidated damages pursuant to Paragraph 12.F of the License. Licensee
acknowledges such default and termination risks may be increased due to the
operation of the Hotel as a condominium hotel. Licensee further acknowledges
that all portions of the Hotel other than the Non-Participating Units must
satisfy and be subject to the Licensor’s regular product quality and service
requirements as provided in the License and the brand standards of the System
and that all such portions of the Hotel must be available for Licensor’s
inspection as required in the License.

12. Planned Community; Master Association; Future Development.

(a) Master Association. Licensee hereby represents to Licensor that prior to the
Opening Date, the Condominium will be a part of a master planned community (the
“Community”) that will include the Condominium, the Common Properties and the
Sian Ocean Residences Condominium Property (a residential condominium tower
located at 4001 South Ocean Drive) and that every owner of real property within
the Community will be a member of the master homeowners’ association known as
the Sian Ocean Residences Resort Master Association (the “Master Association”).
Licensee further represents that the Master Association has responsibility for
maintaining the Common Properties of the Community, which include, or will
include, prior to the Opening Date, the internal roadways (excluding the public
road identified as A1A or South Ocean Drive, which is a main thoroughfare that
traverses the Community), beach and beach access areas, parking facilities, and
the Resort Pool (which Resort Pool will be part of the Hotel Operated Common
Properties). Licensee agrees to secure, at the time of, and as a condition to,
the opening of the Hotel and otherwise upon Licensor’s request from time to
time, a duly-executed estoppel certificate from the Master Association
certifying that the Condominium is in compliance with the requirements of the
Master Association. Licensee further agrees to obtain an undertaking from the
Master Association to provide Licensor with written notice of any failure by the
Condominium to comply with the requirements of the Master Association.

(b) Hotel and Common Properties Plans and PIP. Licensee shall cause a provision
to be included in the Purchase Agreement that requires Developer to construct
the Hotel and Hotel Operated Common Properties in accordance with the plans and
specifications previously submitted to Licensor for review and the PIP, and that
prohibits material changes from being made to such plans and specifications
without the prior written consent of Licensor and that names Licensor as a third
party beneficiary of such provision. Licensee further agrees to cause a
provision to be included in the Purchase Agreement requiring Developer and
Licensee to submit to Licensor for prior review and approval the specifications
for the interior design and finishes for all parts of the Hotel, as well as any
proposed material changes to such specifications and that names Licensor as a
third party beneficiary of such provision.

 

15



--------------------------------------------------------------------------------

(c) Future Development Parcels. Licensee has informed Licensor that there are
two future development parcels on the west side of South Ocean Drive that
Developer may submit to the Master Declaration and make part of the Community.
Developer has informed Licensee that it currently intends to develop the one
that is to the south of the Condominium (“Phase II”) as a hotel or hotel
condominium and the one that is to the north of the Condominium (“Phase III”) as
commercial space or town homes. Licensee shall cause the current site plan for
Phase II and Phase III previously submitted to Licensor for review to be
attached as an exhibit to the Purchase Agreement and shall cause the Purchase
Agreement to be amended to provide that if Developer constructs Phase II and/or
Phase III, it will be constructed substantially in accordance with said site
plan and no material changes will be made to the site plan without Licensor’s
prior written consent and Licensor shall be a named third party beneficiary to
said provision of the Purchase Agreement.

(d) Covenant Running With Land – Phases I, II and III. Licensee shall cause
Developer or its Affiliate to record in the public records, concurrently with
Purchaser’s acquisition of the Hotel Unit (and prior to the filing of any
mortgage, ground lease or other encumbrance against the land included in Phase
II or III), the deed restriction attached hereto as Exhibit C, which shall be
binding upon all of the real property included in Phases I, II and III and shall
require the exterior appearance and quality of all improvements, facilities and
landscaping constructed or placed within Phases II and III to be equal to or
better (at the time of such completion, renovation or replacement) than the
exterior appearance and quality of the Hotel Building on the date the Hotel
opened for business, and require the interior finishes of all improvements
within Phases II and III to be of a complementary quality or better quality than
the finishes of the Hotel Building on the date the Hotel opened for business.
The deed restriction shall also require all commercial uses in Phases II and III
to be upscale uses and shall expressly prohibit uses that would detract from the
operation of the Hotel including, without limitation, flea markets, dollar
stores, adult entertainment, pawn shops and adult-themed restaurants and
establishments (it being agreed that competition from a second hotel shall not
be deemed a detraction). Licensee agrees to enforce Licensee’s rights under the
restrictive covenant and enforce the provisions thereof, including upon
Licensor’s request.

(e) Review of Phases II and III Plans. Licensor shall have the right, but not
the obligation, to review and comment upon the plans and specifications for the
improvements to be constructed upon Phases II and III, and to review and comment
upon any subsequent material changes to such plans and specifications, but only
to confirm that the exterior appearance of all improvements, facilities and
landscaping within Phases II and III, and the interior finishes of all
improvements within Phases II and III, will conform to the standards imposed by
the deed restriction described in the preceding paragraph and to comment upon
the configuration and finishes of the replacement Leased Function Space
described in subsection (f) below, which Leased Function Space must meet all
System standards.

(f) Leased Function Space. In addition to the function space in the Hotel
Building, Licensee represents to Licensor that Licensee has (or will have prior
to the Opening Date) the exclusive right, throughout the License Term, by
written lease or other binding agreement, to use and occupy approximately 4,000
square feet of space in a semi-permanent tent or similar structure acceptable to
Licensor which shall be constructed west of South Ocean Drive by the Opening
Date, as Hotel function space for meetings, events, conferences, catered parties

 

16



--------------------------------------------------------------------------------

and similar activities, upon terms and conditions acceptable to Licensee and
Licensor (the “Leased Function Space”). Licensee further represents that, if
Phase III is developed with commercial or mixed use improvements (as opposed to
town homes), the improvements will include at least 4,000 square feet of Hotel
function space and Licensee will have the exclusive right, throughout the
remaining License Term, by written lease or other binding agreement, to use at
least 4,000 square feet of permanent space within the Phase III improvements as
the Leased Function Space for meetings, events, conferences, catered parties and
similar activities, upon terms and conditions acceptable to Licensee and
Licensor, in lieu of the semi-permanent tent.

13. Monthly Statements. In addition to the statements and information required
under Paragraph 8.A of the License, Licensee shall provide a written report to
Licensor by the third (3rd) day of each month, stating the average daily number
of Participating Units during the immediately preceding calendar month and
including all documents and information required by Licensor to substantiate
Licensee’s calculations pursuant to Sections 3, 4 and 14(ii) of this Addendum.
The written report will be in such form (including but not limited to electronic
transmission or automatic capture) and detail as Licensor may request from time
to time.

14. Termination by Licensor. In addition to, but not in lieu of, Licensor’s
termination rights under the original License (including Paragraph 12 thereof),
Licensor shall have the right to terminate the License immediately upon delivery
of written notice to Licensee and, with respect to Subsection 14(iii)(B) and
(C) only, the expiration of the cure period set forth in Paragraph 12.C of the
original License:

(i) If Licensee’s right to (A) possess or manage any part of the Hotel is
terminated, surrendered or lost for any reason (provided that (1) the
termination of one or more Rental Agreements shall not give rise to a
termination right unless it meets the termination criteria of Section 14(ii)
below, and (2) the termination of the Condominium Association management
agreement referred to in Section 9(a) hereof shall not give rise to a
termination right), or (B) participate as part of the Master Association with at
least the level of voting rights and voting power that it is entitled to have as
of the Term Commencement Date; or

(ii) If an Inventory Default occurs (i.e., during any Rolling 12-Month Period,
an average of less than two hundred (200) daily room nights are available for
rental to Hotel guests per calendar month); provided Licensor exercises its
termination right and delivers written notice of same to Licensee within one
hundred and eighty (180) days after the last day of the last month of the
subject Rolling 12-Month Period in which the Inventory Default occurs; or

(iii) If (A) there has been a material misrepresentation or material breach of
any warranty on the part of the Licensee in the representations and warranties
contained in this Addendum, (B) Licensee has breached any covenant or agreement
contained in this Addendum or otherwise failed to comply with or fulfill any of
its obligations hereunder, (C) Licensor reasonably determines that the operation
of the Hotel is derogating, injuring or impairing the reputation, standards
and/or trademark rights of the System, Licensor or its Affiliates, (D)

 

17



--------------------------------------------------------------------------------

Licensor reasonably determines that the solicitation, promotion, marketing or
sale of Condominium Units is derogating, injuring or impairing the reputation,
standards and/or trademark rights of the System, Licensor or its Affiliates, or
(E) Licensor determines that the filing (or imminent filing) of lawsuit(s) by
Residential Unit Owners alleging violation by any Person of any federal or state
securities laws or regulations or any other laws (including, without limitation,
the Interstate Land Sales Act) or regulations applicable to the offering for
sale or the sale of any of the Condominium Units and/or the offering of
participation in the Rental Management Program, is derogating, injuring or
impairing the reputation, standards and/or trademark rights of the System,
Licensor or its Affiliates; or

(iv) If the Master Declaration or Condominium Documents are amended in a manner
that Licensor reasonably determines has an adverse effect upon the reputation,
standards and/or trademark rights of the System, Licensor or its Affiliates or
Licensor’s fees; or

(v) If the Master Association or Condominium Association takes any action (or
fails to take any action or grant any reasonable request or approval) and
Licensor reasonably determines that such act or inaction has an adverse effect
upon the reputation, standards and/or trademark rights of the System, Licensor
or its Affiliates or Licensor’s fees or leads to unacceptable risks of
liability; or

(vi) If the Purchase Agreement is terminated or materially modified without
Licensor’s consent; or

(vii) Non-Participating Unit Owners identify any Non-Participating Unit with any
other hotel brand.

15. Liquidated Damages. Notwithstanding any other term or provision of this
License or otherwise, Licensee acknowledges and agrees that the liquidated
damages payment calculated pursuant to Paragraph 12.F of the original License,
which provision is being amended as set forth below, shall also be payable (as
liquidated damages for the premature termination only, i.e., loss of anticipated
fees for the remainder of the term, and not as a penalty nor as damages for
breaching the License nor in lieu of any other payment) in the event Licensor
terminates the License pursuant to this Addendum, including, without limitation,
pursuant to Section 14 hereof. Paragraph 12.F of the original License is hereby
modified to provide that (except as expressly modified by this provision, all
other portions of said Paragraph 12.F remain in full force and effect): (a) the
amounts due as liquidated damages will be calculated based on the total amounts
required under Paragraph 3.C(1), (3) and (4) of the original License as amended
by Section 4 of this Addendum to include the Minimum Fee requirement in such
calculations, and (b) after the fifth (5th) anniversary of the Opening Date, the
amounts due as liquidated damages under Paragraph 12.F will be calculated on a
twenty-four (24) month basis, rather than a thirty-six (36) month basis.

16. Guaranties and Indemnification Agreement. MHI Hospitality Corporation, a
publicly traded corporation, Purchaser and Management Company each agrees to
guarantee Licensee’s performance of all of Licensee’s obligations, covenants,
indemnities and agreements

 

18



--------------------------------------------------------------------------------

in the License by executing the form of Guaranty attached as Exhibit E hereto.
In addition, Licensee shall cause Developer to execute and deliver to Licensor
the Indemnification Agreement in favor of Licensor in the form of Exhibit F
attached hereto concurrently with Licensee’s execution of the License and cause
certain principals of Developer simultaneously to execute and deliver to
Licensor the Guaranty in favor of Licensor in the form of Exhibit G attached
hereto.

17. Prior Consent to Release of Information. Without Licensor’s prior written
consent after adequate time for review (which shall in no event be less than ten
(10) days), there shall be no publicity (regardless of format or forum or
whether instigated or undertaken by Licensee or Developer or their respective
Affiliates or any agents of any of same) which includes, but is not limited to,
a statement, press release, interview, article, advertisement, commercial, or
other release or dissemination of information intended to give dissemination of
information to the public which identifies Licensor, its Affiliates, Crowne
Plaza®, or the franchise arrangement established by the License in connection
with the Condominium, the Hotel, the Licensee, the Developer, or any other
Person having a role in the Condominium. Licensor understands Licensee’s desire
to achieve an appropriate level of publicity, but Licensee acknowledges that
Licensor has a substantial interest in the Crowne Plaza® name and reputation and
therefore needs to be completely satisfied with the content and means of
publication for all such publicity and accordingly can withhold its consent for
any reason. Upon request of Licensee, Licensor will designate a person for
Licensee to contact to process such review. Through such designated person,
Licensor will use its best efforts to review and give its reactions to each item
of publicity within ten (10) days after receipt of such submission. The
foregoing shall not apply with respect to any filing or disclosure obligation of
Licensee or its Affiliates under the federal securities laws or the listing
requirements of any securities exchange or market on which its or its
Affiliate’s securities are listed or quoted, provided, however, that such
disclosures are true and correct.

18. Third Party Beneficiary Rights.

(a) No Third Party Beneficiaries of License. Except as otherwise specifically
set forth in the License, no provision of the License (including this Addendum)
is intended or shall be construed to provide or create any third party
beneficiary right or interest or any other right or interest of any kind in any
Residential Unit Owner, the Developer or any Affiliate of either or any other
Person (including, without limitation, the Condominium Association, the Master
Association or any lender), and all terms and provisions hereof shall be
personal solely between the parties to the License and their proper successors
and assigns.

(b) Third Party Beneficiary of Purchase Agreement. On or prior to the date of
this License, Licensee shall cause Licensor to be made a third party beneficiary
of the provisions in the Purchase Agreement that directly or indirectly benefit
Licensor.

19. Indemnification. In addition to, but not in lieu of, Licensee’s obligations
(and Licensor’s rights) under Paragraph 9.A of the original License and
Section 10(v) of this Addendum and any other indemnity set forth in the License
(including this Addendum), Licensee agrees to indemnify Licensor and its
Affiliates and its and their respective members, managers, officers, directors,
employees, agents, successors and assigns (collectively, the “Indemnified

 

19



--------------------------------------------------------------------------------

Parties”) and hold each of them harmless against, and promptly reimburse each of
them upon demand for, all costs, liabilities and payments of money (including,
but not limited to, fines, damages, legal fees, expenses and court costs through
all trial and appellate levels) incurred or suffered by the Indemnified Party
(excluding consequential damages for the premature termination of the License,
i.e., loss of anticipated fees for the remainder of the term, but not other
consequential damages), by reason of any claim, demand, tax, penalty, or
judicial or administrative investigation or proceeding whenever asserted or
filed, including, but not limited to, claims brought by the Securities and
Exchange Commission, the State of Florida securities regulators, the Division of
Florida Land Sales, and any other regulatory authority (even where negligence of
Licensor and/or its Affiliates is alleged), arising out of or related to:

(i) the development, construction, promotion, marketing, offer, sale, lease or
transfer of any Condominium Unit or any other part of the Condominium or
Community;

(ii) (a) the development, promotion, marketing, or offering of the Rental
Management Program, or (b) any Rental Agreement;

(iii) any violation or alleged violation of the Securities Act of 1933, as
amended, or any other applicable federal or state securities laws, rules or
regulations, by Licensee, Developer, Purchaser, Management Company, or their
respective Affiliates or the agents or contractors of any of same arising in
connection with or relating to (i) any sales or offers of sales of any of the
Condominium Units (or any other portion of the Community) or (ii) the Rental
Management Program;

(iv) the inaccuracy or breach by Licensee of any representation, warranty,
covenant or agreement made in the License (including this Addendum);

(v) any untrue statement or alleged untrue statement of material fact contained
in any of the Condominium Documents, as the same may be amended or restated, or
in any of the solicitation, promotion, sales, rental, marketing or other
documents, materials, procedures or practices used by Licensee, Purchaser,
Management Company, Developer or any Residential Unit Owner, or any of their
respective Affiliates, or any agents, contractors, employees, or other Persons
associated with any of them who are involved in the solicitation, promotion,
sale, rental or marketing of any of the Condominium Units (or any other portion
of the Community), or arising out of or based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading;

(vi) the failure of Licensee, Purchaser, Management Company, Developer or any
Residential Unit Owner, or any of their respective Affiliates, or any agents,
contractors, employees, or other Persons related to any of them, to comply with
any obligations under any applicable law, regulation or other governmental or
court requirement, whether federal, state or local;

 

20



--------------------------------------------------------------------------------

(vii) the use or occupancy of the Hotel, Condominium Units, Condominium, Common
Properties or any other amenity, or any part of any of same, by any Person or
any incident involving any Residential Unit Owner or guest of any Residential
Condominium Unit (whether or not it is a Participating Unit) or any invitee of
either (including, without any implied limitation, the disruption of Hotel
guests and/or the Hotel’s orderly operations);

(viii) any other matter arising from the development, construction, sale or
rental, offering for sale or rental, use, management, occupancy or operation of
the Hotel, Condominium, Community, Common Properties or any part of any of same.

Licensee understands and agrees that the defense rights and obligations set
forth in the second and third sentences of Paragraph 9.A of the original License
shall apply to the indemnifications set forth in this Section 19. The
indemnification obligations provided for in the License (including this
Addendum), including, without limitation, Paragraph 9.A of the original License
and in Section 10(v) and this Section 19 of this Addendum shall survive the
expiration or termination of the License for whatever reason. In the event of a
conflict between any provision of the original License and any provision of this
Addendum relating to the indemnification and defense obligations of Licensee,
the provision affording Licensor and other indemnified Persons the broadest
rights to indemnification and defense shall control.

20. Compliance with Laws. Licensee agrees to comply with, and shall cause its
Affiliates, Developer, Developer’s Affiliates and Participating Unit Owners to
comply with, all laws, rules, and regulations applicable to the Hotel or Hotel
operations, including, without limitation, the Americans With Disabilities Act
and federal and state securities laws, rules and regulations. Licensee shall
obtain (or cause to be obtained) in a timely manner all permits, certificates,
and licenses necessary to the full and proper opening and operation of the Hotel
(including those, if any, required to be obtained for each Participating Unit)
and shall cause the Developer and Developer’s Affiliates to obtain in a timely
manner all permits, certificates and licenses necessary for the offer and sale
of any of the Condominium Units. Licensee agrees to forward to Licensor a copy
of all inspection reports, warnings, certifications and ratings issued by any
governmental entity during the License Term in connection with the Hotel or the
offer and sale of any of the Condominium Units that indicates a failure to meet
or maintain governmental standards or less than full compliance with any
applicable law, rule, or regulation within five (5) days of receipt thereof by
Licensee or its agent or Affiliate.

21. ADA-Compliant Units. Licensee agrees that it will cause Purchaser to
purchase from Developer prior to the Opening Date at least two (2) guest rooms
that are ADA-compliant (i.e., designed and constructed to comply with
requirements of the Americans With Disabilities Act) as part of the Hotel Unit,
to retain them as ADA-compliant guest rooms during the entire License Term and
to lease such rooms to Licensee under the Hotel Unit Lease during the License
Term for use in the Rental Management Program (the “ADA Residential Units”). In
addition to the restrictions set forth in Paragraph 10 of the original License,
Licensee agrees that it will not, and will cause its Affiliates not to, sell,
assign, transfer, convey, pledge, mortgage, encumber or give away, directly or
indirectly, any interest in such ADA Residential Units without the prior written
consent of Licensor. It is understood and agreed by Licensee that these ADA
Residential

 

21



--------------------------------------------------------------------------------

Units are not adequate to meet all ADA requirements for the Hotel and that
Licensee is obligated at all times to meet all requirements of the Americans
With Disabilities Act. Licensee agrees that it shall at all times ensure that
there are sufficient ADA-compliant Participating Units to meet all ADA
requirements for the Hotel. For purposes of calculating fees and other amounts
due to Licensor and the minimum number of guest rooms or Participating Units
under the License, the ADA Residential Units shall be deemed guest rooms and
Participating Units.

22. Waivers. Licensor’s failure to insist upon strict compliance by Licensee
with any of the terms, covenants, or conditions of the License or to exercise
any termination right shall not be deemed a waiver of such terms, covenants or
conditions, nor shall any waiver or relinquishment of any right or power under
the License at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

23. Management of the Hotel. The first sentence of Paragraph 10.J of the
original License is hereby deleted and replaced with the following (except as
expressly modified by this provision, all other portions of Paragraph 10.J
remain in full force and effect):

“Licensor hereby acknowledges that the Management Company will be the manager of
the Hotel pursuant to the Management Agreement between Licensee and the
Management Company. Licensee shall cause the Management Company to accept, abide
by and be subject to the License and all rules, regulations and requirements of
Licensor. Upon termination or expiration of the License, Licensee shall cause
the Management Company to cease operating the Hotel as a Crowne Plaza® hotel. In
the event of any conflict between the terms of the Management Agreement between
Licensee and the Management Company and the terms of the License, the terms of
the License shall govern and control. Notwithstanding Licensor’s acknowledgement
of the Management Company as the manager of the Hotel or Licensor’s review of
the Management Agreement, Licensee and all guarantors shall remain liable to
Licensor under the terms of the License and the guarantees. The Management
Agreement between Licensee and the Management Company shall include provisions
acceptable to Licensor by which the Management Company agrees to all of the
foregoing.”

24. Site Control. The following is added as Paragraph 15.A of the License:

“Licensee expressly understands and agrees that control of the Hotel by Licensee
is a condition precedent to the opening of the Hotel as a Crowne Plaza® hotel.
Licensor agrees that, as of the Term Commencement Date, the Purchase Agreement
is sufficient evidence of control of the Hotel for purposes of this Paragraph,
provided that Licensor retains the right to terminate this License for lack of
such control unless: (i) Purchaser acquires fee simple title to the Hotel Unit
as evidenced by a recorded deed therefor prior to the Opening Date,
(ii) Licensee enters into the Hotel Unit Lease with Purchaser prior to the
Opening Date and such lease is acceptable to Licensor, (iii) Purchaser enters
into Rental Agreements for at least one hundred (100) Participating Units with
its respective Residential Condominium Unit Owners prior to the Opening Date,
and (iv) the Purchase Agreement remains in full force and effect until the
matters described in (i) and (ii) herein shall have occurred. Unless Licensor
receives a copy of the documents described in (i) and (ii) herein by the Opening
Date and Licensor receives satisfactory evidence that the events described in
(iii) and (iv) herein have occurred by the Opening Date, Licensor shall have the
right to terminate the License by written notice to Licensee. Such right

 

22



--------------------------------------------------------------------------------

shall expire upon Licensor’s receipt and acceptance of a copy of the documents
described in (i) and (ii) herein and Licensor’s receipt of evidence that the
events described in (iii) and (iv) herein have occurred.”

(Signatures on following page)

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum to License as of the
date first set forth above.

 

LICENSEE: MHI HOSPITALITY TRS, LLC By:      Name:      Title:      Attest:     

 

LICENSOR:

HOLIDAY HOSPITALITY

FRANCHISING, INC.

By:      Name:      Title:      Attest:     

 

24



--------------------------------------------------------------------------------

EXHIBIT A

SALES MATERIAL DISCLAIMERS AND WAIVERS

FOR SALES IF USE OF CROWNE PLAZA NAME IS EXPRESSLY PERMITTED BY

LICENSOR

No material or publicity used in the solicitation, promotion, marketing, sale,
offering, lease and conveyance of the Condominium Units (regardless of format or
forum), including sales brochures, magazines, television or cable channels and
programs, telephone calls or messages, model displays, signs, interviews,
articles, advertisements, or contracts of sale (collectively, the “Sales
Materials”) shall state or suggest in any way that they have been approved by
Licensor or its Affiliates; that Licensor or its Affiliates has or will
participate in the marketing and/or sale of the Condominium Units; or that
Licensor or its Affiliates assumes, guarantees or is otherwise responsible in
any way for any of the obligations, acts or omissions of the seller in
connection with the Condominium Units.

All Sales Materials shall include the following statements:

(1) Owners of condominium units have no interest in the Crowne Plaza license
granted to the hotel operator by Holiday Hospitality Franchising, Inc.
(“Franchisor”).

(2) Owners of condominium units have no right of any kind to the use of the
“Crowne Plaza®” name and marks or related names and marks licensed to the hotel
operator by Franchisor.

(3) Franchisor and its affiliates have no obligation of any kind (including, but
not limited to, any contractual or fiduciary duty or obligation express or
implied) to Owners of condominium units or to any mortgagee of a condominium
unit.

(4) Franchisor and its affiliates have not approved or endorsed, and are not
responsible for these sales materials.

(5) Franchisor and its affiliates have not participated and will not participate
in the marketing and/or sale of the condominium units.

(6) Franchisor and its affiliates do not assume, guarantee or have any
responsibility in any way for any of the obligations, acts or omissions of the
seller of the condominium units, the hotel operator or any of their respective
affiliates, agents or contractors.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM PURCHASER CERTIFICATE

(Disclosure, Acknowledgement and Agreement)

[see attached]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM PURCHASER CERTIFICATE

(Disclosure and Acknowledgement)

[see attached]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT C

DEED RESTRICTION

[see attached]

 

E-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM RENTAL AGREEMENT

[see attached]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY

[see attached]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

INDEMNIFICATION AGREEMENT

[see attached]

 

E-6



--------------------------------------------------------------------------------

EXHIBIT G

GUARANTY (OF INDEMNIFICATION OBLIGATIONS)

[see attached]

 

E-7



--------------------------------------------------------------------------------

EXHIBIT B

Design Criteria

 

19



--------------------------------------------------------------------------------

Property Improvement Plan

Proposed Conversion of the Ambassador Resort & Conference Center to a

Crowne Plaza Resort

Hollywood, FL

December 12, 2002

PROPERTY IMPROVEMENT PLAN

LOGO [g79817img02.jpg]

Proposed Conversion of the Ambassador Resort & Corporate Center

to a Crowne Plaza Resort

Hollywood, FL

December 12, 2002

 

34



--------------------------------------------------------------------------------

Table of Contents:

 

PROPERTY INFORMATION

   1

STANDARDS (BRAND / LIFE SAFETY / ADA)

   3

PIP ISSUES

   4



--------------------------------------------------------------------------------

Property Information

 

Address:    4000 South Ocean Drive    Hollywood, FL 33019    954.458.1900   
954.455.9829    www.ambassadorresort.com

General Description

 

  •   This ten-story, interior corridor hotel was originally constructed in 1987
and is of the Miami Beach architectural flavor. U-shaped commercial spaces are
located on the first floor with smaller meeting rooms and a few guestrooms on
the second floor. The guest tower is centrally located above with primarily
north and south views. All guestrooms (floors 3-10) have their own balconies.
The back of the hotel faces the Intracoastal Waterway and has an expansive pool
deck and landscaped courtyards as well as a small pier on the water.

 

  •   The exterior finishes consist of decoratively painted concrete with
natural coral rock accents on the commercial space facade.

 

  •   The following Guestrooms were inspected in preparation of this report:
#929 (std. double), #936 (king), #937 (suite), #1027 (std. king), #1022 suite),
#1035 (king corner). All standard rooms are identical, each floor has corner
guestrooms suites on SE and NW of tower.

 

  •   The hotel is convenient to the beach and area shopping and dining.

 

  •   This hotel’s primary customer base is 20% business & 80% leisure.

 

  •   Market competitors include The Diplomat.

 

  •   The property will require renovation to update its appearance and meet
current Brand Standards. Specific renovation requirements are described in the
body of the following report.

 

  •   All areas of the hotel must meet current Brand Standards, including all
Life Safety Standards.

Professional Architectural, Interior Design and Landscape Design assistance is
required during the renovation process of a Six Continents Hotels Brand Hotel.

Please submit all plans (drawings), specifications and color boards to Six
Continents Hotels, Property Improvement Department for review and approval prior
to purchasing or renovation. Any items not formally submitted for approval may
require replacement or modification if they do not meet Design Standards.

The Licensee is to ensure all areas of the hotel are in complete compliance with
local codes and Americans with Disabilities Act (ADA). Owner is required to
address federal and local building codes as related to the presence and removal
of any asbestos. Owner is required to repair or replace all items and finishes
in the hotel that may be damaged during the course of the renovation. Ensure all
areas of the hotel are in new condition upon completion of the PIP.

Hotel Specifics

 

Year Built:    1987 Highest Story:    10 Year(s) Renovated:    1999, 2001

 

1



--------------------------------------------------------------------------------

Parking Spaces:   650 +/-    Swimming Pool Dimensions:    40 x 80   
Maximum Depth:    8’

 

Guestrooms:

  

No. of Rooms

Original # of Rooms

   307

Total Rooms

   307

 

Food Service Facility

   Palm Court    # of seats    75

Food Service Facility

   Pizza/Cafe    # of seats    25

Food Service Facility

   Tiki Hut    # of seats    100+

Lounge

   Finnegan’s    # of seats    50

 

Meeting / Banquet Room

   Florida Ballroom    # of seats    950 banquet

Meeting / Banquet Room

   Regency    # of seats    100 banquet

Meeting / Banquet Room

   Hallandale    # of seats    20 banquet

Meeting / Banquet Room

   Hollywood Breakout Rooms    # of seats    60 banquet

Meeting / Banquet Room

   Dania Beach Breakout Room    # of seats    30 banquet

Meeting / Banquet Room

   Salon 1    # of seats    20 banquet

Meeting / Banquet Room

   Salon 2    # of seats    30 banquet

Meeting / Banquet Room

   Salon 3    # of seats    270 banquet

Meeting / Banquet Room

   Salon 4    # of seats    220 banquet

Meeting / Banquet Room

   Salon 5    # of seats    60 banquet

Meeting / Banquet Room

   Salon 6    # of seats    100 banquet

Meeting / Banquet Room

   Salon 7    # of seats    100 banquet

 

Fitness Room      yes    X    no    Guest Laundry      yes    X    no    Gift
Shop      yes       no    X

 

HVAC Systems:    Commercial Area    Roof Top Guestroom Building    PTAC

 

Fire Safety Systems:            

Hardwire Smoke

   Commercial Area    yes    X    no    Guestrooms    yes    X    no   
Guestroom Corridors    yes    X    no

Sprinkler System

   Commercial Area    yes    X    no    Guestrooms    yes    X    no   
Guestroom Corridors    yes    X    no

This Product Improvement Plan was developed from an on-site review of the
subject hotel on December 12, 2002, by Kathreen F. Walton and Terry Logsdon, Six
Continents Hotels, accompanied by Barry Gilliland, Managing Director, Ambassador
Hotel.

 

2



--------------------------------------------------------------------------------

Standards (Brand / Life Safety / ADA)

 

Brand Standard    THE LICENSEE MUST ENSURE THAT THE PROPERTY COMPLIES WITH ALL
BRAND STANDARDS AS NOTED IN THE CURRENT BRAND STANDARDS MANUAL.    Upon
completion of the required Property Improvement Plan (PIP) work, the Licensee is
responsible for ensuring that the building and building site comply with all
applicable building codes, Life Safety codes, Fire Safety requirements, the
Americans with Disabilities Act (ADA) and any other applicable codes and
ordinances. Life Safety    PRIOR TO ISSUANCE OF THE LICENSE, WRITTEN
DOCUMENTATION MUST BE SUBMITTED CERTIFYING THAT THE FIRE SAFETY SYSTEM MEETS OR
EXCEEDS BRAND STANDARDS AND THAT THE SYSTEM IF FULLY OPERATIONAL AS OF THAT
DATE.   

=>     Please note that in some cases the Six Continents Hotels Life Safety
Standards are more stringent than local building and /or fire code requirements.
Six Continents Hotels, including Life Safety Standards, shall be fully enforced.

ADA (Americans with Disabilities Act)    Upon completion of the required
Property Improvement Plan (PIP) work, the Licensee is responsible for ensuring
that the building and building site comply with the Federal Americans with
Disabilities Act (ADA), brand Standards and any other applicable codes and
ordinances.   

=>     Canadian properties must ensure all areas of the hotel are in complete
compliance with local, federal and provincial Canadian handicap accessibility
codes and brand Standards.

 

3



--------------------------------------------------------------------------------

This hotel requires major renovation that affects all areas of the hotel.
Exterior façades and architectural detail must be upgraded with full replacement
required for windows, doors, railings, etc.

All public and guestroom areas of the hotel require a complete renovation to
include new FF&E throughout and modifications to the existing layout.

A comprehensive design package must be submitted to Six Continents Hotels for
review and approval. All replacement materials and structural modifications must
be clearly identified and addressed.

Professional Architectural, Interior Design and Landscape Design assistance is
required during the renovation process of a Six Continents Hotels Brand Hotel.

Please submit all plans (drawings), Color boards and specifications for review
and approval prior to purchasing or renovation to:

Six Continents Hotels

Property Improvement Department

Three Ravinia Drive, Suite 2900

Atlanta, GA 30346-2149

Any items not formally submitted for approval may require replacement or
modification if they do not meet design approval or Brand Standards.

PIP Issues

Exterior

(The exterior requires a complete renovation, work must include but is not
limited to the following.)

 

  1. Provide a new upscale porte cochere structure at the main entrance to
signify brand change and a heightened sense of arrival. Provide an upgrade
texture, pavers or other architectural feature to the drive surface in
conjunction with the new entrance refurbishment. Modify curbs and ramps to
ensure building is ADA accessible.

 

  2. Repair all structural deficiencies where existing (e.g., cracking concrete,
roof leaks, exposed block, mildewed stone, etc.) and provide a new exterior
façade and architectural detail to both the commercial and guestroom buildings.
Enhance the roofline detail to compliment the overall aesthetic improvements and
to conceal rooftop equipment where existing.

 

  3. Replace all entrance doors with new units that meet current standards.
Repair or replace all exterior service doors and coordinate color with new
exterior improvements. Auxiliary entrance doors that allow access to guestroom
corridors must be controlled by electronic locks.

 

  4. Replace all spandrel sections and sliding doors as noted at guestroom
balconies.

 

  5. Replace all exterior railing with new railing that meets current code
requirements and Six Continents Hotels standards.

 

4



--------------------------------------------------------------------------------

  6. Repair and refinish all sidewalks and steps surrounding building. Ensure
primary entrance areas are ADA acceptable.

 

  7. Weed, prune and trim all existing landscape features and fill in where
needed to eliminate sparse areas. Remove dead or under-grown foliage and replace
with mature foliage. Expand scope of landscape package to address entire site.

 

  8. Level and re-surface and stripe the entire parking lot. Provide ADA spaces
as required by Six Continents Hotels and Federal Guidelines. In conjunction with
the new parking surface, provide a continuous concrete curb around the property.
Ensure illumination meets Six Continents Hotels requirements and that landscape
lighting and parking area fixtures are upgraded and upscale in appearance.

 

  9. Provide architectural or landscape screens for all ground level equipment,
dumpster enclosures and service areas.

 

  10. Entire pool area must be renovated to meet Crowne Plaza brand and life
safety standards. Renovation must include a new 48” pool fence with
self-closing/latching gate to restrict access to pool area. Pool area
furnishings must be upscale in style and design. (Refer to standards for pool
requirements.)

 

  11. Recreational facilities including the courtyard, pool and shuffleboard
must be repaired and restored to like new condition; or, eliminated as a feature
at the property.

 

  12. The pool side lounge must be fully renovated in conjunction with the pool
area refurbishment.

 

  13. All existing signage (identity signage and directional signage) must be
removed and all scars repaired from its removal. New primary and directional
signage that meets Crowne Plaza requirements must be provided.

Lobby / Entrance / Front Desk

(This area requires a complete renovation, work must include but is not limited
to the following.)

 

  1. Replace and upgrade the vestibule, lobby and lobby corridor floor finishes
with new large-scale ceramic or natural stone and CYP carpeting (or better) that
meets current Crowne Plaza requirements.

 

  2. Replace and upgrade the overall directional signage package with a package
that meets current Crowne Plaza standards.

 

  3. Replace the lighting package throughout with new recessed (i.e., can)
ambient fixtures and decorative pieces (e.g., chandeliers, pendants, sconces,
etc.) where appropriate.

 

  4. Replace and upgrade the ceiling finish with a new drywall ceiling or a
combination of drywall and 2x2 acoustical tile with a tegular edge. A
multi-plane ceiling, where possible, is required.

 

  5. Replace all wall finishes with new Type II wall vinyl enhanced by a new
architectural millwork package.

 

  6. Replace all lobby area doors with new doors and upscale hardware.

 

  7. Replace and upgrade the lobby seating package to include new sofas,
loveseats, lounge chairs, occasional and console tables, etc. with new
furnishings in a blend

 

5



--------------------------------------------------------------------------------

       of upholstery fabrics and finishes that compliments the overall design
direction of the newly renovated hotel. Seating groupings that encourage guests
interaction and that break up the lobby are recommended.

 

  8. Provide a new décor package throughout to include such elements as
professionally framed artwork, themed pieces, live plants, architectural
millwork, decorative lighting, etc.

 

  9. Replace and upgrade the lobby and lobby corridor public telephone area.

 

  10. Provide an upgraded Bell Man Station and Concierge Desk per requirements.

 

  11. Modify the existing front desk as need to coordinate with the overall
improvements; or, replace.

 

  12. Eliminate the use of store fronts in public areas in conjunction with this
renovation.

 

  13. Provide a Gift Shop and Business Center per Crowne Plaza standards.

 

  14. Renovate the administrative areas providing new wall and floorcovering and
furnishings throughout. In general, these areas must be presentable for guests.

 

6



--------------------------------------------------------------------------------

Public Restrooms

(All three sets of public restrooms require complete renovation, work must
include but is not limited to the following.)

 

  1. Modify at least one set of public restrooms to meet full ADA clearance and
facility requirements.

 

  2. Replace and upgrade entrance doors and hardware.

 

  3. Repair ceilings as needed and provide either new drywall ceilings or 2x2
architectural ceiling tile per standards.

 

  4. Replace all public restroom wall finishes with new finishes that meet
Crowne Plaza standards. A tile or stone wainscot must be provided on all fixture
walls.

 

  5. Provide a new lighting package.

 

  6. Replace and upgrade the vanity with a new natural stone or solid surface
vanity and skirt. Provide under-mounted china sinks and new ADA compliant
hardware in an upscale design. Provide upgraded vanity lighting and decoratively
framed mirrors for the vanity area.

 

  7. Provide a new amenity package for public restrooms - ensure recessed or
semi-recessed towel/waste units, feminine products dispensers, and soap
dispensers are provided in each restroom.

 

  8. Repair or replace damaged toilets and provide new seats.

 

  9. Renovate the break-out meeting room restrooms to meet the standards and
requirements of a public restroom.

 

  10. Provide a baby changing station in at least one set of public restrooms.

 

  11. Lighting in public restrooms must be continuous; and, emergency lighting
is required in all public restrooms.

 

7



--------------------------------------------------------------------------------

Food Service

(The restaurant requires complete renovation, work must include but is not
limited to the following.)

 

  1. Provide a new professionally designed entrance to the restaurant.

 

  2. Provide a new multi-plane drywall ceiling; or, incorporate a blend of
drywall and 2x2 ceiling tiles.

 

  3. Replace and upgrade wall finishes with new Type II wall vinyl supplemented
by a suitable millwork package.

 

  4. Replace floor finishes with new CYP carpet, large-scale stone, commercial
quality wood, or a combination flooring package.

 

  5. Provide decor appropriate to the new restaurant theme and overall design
including upscale elements and features.

 

  6. Replace and upgrade the overall lighting package with dimmer capable
fixtures.

 

  7. Replace and upgrade all tables and bases.

 

  8. Replace and upgrade all chairs.

 

  9. Provide a structural screen to shield wait stations and equipment.

 

  10. Provide a music system.

 

  11. Clean or replace HVAC grilles.

 

  12. Modify the concept of the Pizza Café with a new facility that provides an
upscale image. This area must be completely refurbished to include an all-new
FF&E package.

 

  13. Modify sunken areas as needed to ensure restaurant is fully ADA compliant.

 

8



--------------------------------------------------------------------------------

Lounge

(The Lounge requires a complete renovation, work must include but is not limited
to the following.)

 

  1. Replace and upgrade lounge entrance doors with new upgraded doors and
hardware.

 

  2. Repair and paint the lounge ceiling, clean and restore grilles in
conjunction with this work.

 

  3. Replace and upgrade wall finishes (see restaurant requirements).

 

  4. Replace and upgrade floor finishes (see restaurant requirements).

 

  5. Replace and upgrade the overall lighting package with dimmer capable
fixtures.

 

  6. Provide a décor package appropriate to the design and theme.

 

  7. Replace and upgrade all tables and bases.

 

  8. Replace and upgrade all chairs and bar stools.

 

  9. Provide structural screens to shield wait stations and work areas.

 

  10. Replace and upgrade bar top and façade with new stone top and millwork,
metal or stone façade. Repair or replace back bar equipment and finishes where
damage or wear is evident.

 

  11. Provide armoires or custom cabinets for all televisions.

 

  12. Relocate vending machines to an appropriate vending alcove.

 

9



--------------------------------------------------------------------------------

Meeting / Banquet Rooms /Pre-Function

(All meeting spaces require a complete renovation, work must include but is not
limited to the following.)

 

  1. Replace all doors and hardware in Pre-Function Area and Meeting Rooms.
Ensure meeting rooms doors have viewers.

 

  2. Replace and upgrade signage to coordinate with the new overall directional
signage package.

 

  3. Wherever possible in pre-function areas and meeting rooms, provide a
multi-plane drywall ceiling. When ceiling tile is installed (i.e., in meeting
rooms), provide 2x2 architectural ceiling tile per standards. Existing drywall
ceilings must be repaired and restore to like new condition.

 

  4. Replace and upgrade the Pre-Function Area lighting package.

 

  5. Provide new furniture and appointments appropriate to the pre-function
area.

 

  6. Replace and upgrade all wall covering with new Type II wall vinyl and
appropriate trim. Reupholster partition walls in meeting rooms. Renovate columns
in meeting rooms in conjunction with wall refurbishment.

 

  7. Provide alcoves for folding partitions.

 

  8. Replace and upgrade carpet in Pre-Function and Meeting Rooms with new CYP
carpet (or better) per standards.

 

  9. Replace damaged banquet tables.

 

  10. Replace and upgrade stack chairs.

 

  11. Replace and upgrade the meeting room lighting package.

 

  12. Provide new drapery treatments that provide full black-out capability.

 

  13. Provide an executive upscale Boardroom per standards.

 

10



--------------------------------------------------------------------------------

Fitness Room

(The Fitness Room requires a complete renovation, work must include but is not
limited to the following.)

 

  1. Ensure electronic lock meets standards. Provide a view window into room per
standards.

 

  2. Repair ceiling and paint. Restore HVAC grilles in this process. Upgrade
lighting in this room.

 

  3. Replace wall finish with new wall vinyl. One full wall (floor to ceiling)
must be fully mirrored.

 

  4. Replace and upgrade carpet.

 

  5. Provide exercise equipment that meets Crowne Plaza Standards. Ten pieces of
equipment are required - refer to current standards for full requirements.

 

  6. Provide a house phone that rings to the front desk.

 

  7. Provide a water fountain per standards.

 

  8. Provide upscale towels, hamper and cabinets per standards.

 

  9. Provide an electric clock.

 

  10. Provide a wall-mounted television per standards.

 

11



--------------------------------------------------------------------------------

Kitchen

The kitchen requires renovation address conditional and life safety issues. All
back-of-the-house work and service areas must be in good working order, clean
and provide a safe, upbeat working environment.

Renovation to this area must include refurbishing and restoring all employee
areas and modifying the existing life safety equipment as needed to meet Six
Continents Hotels requirements. Employee restrooms and break area must be
included with this renovation.

 

12



--------------------------------------------------------------------------------

Interior Guestroom Corridors

(Guestroom corridors require a complete renovation, work must include but is not
limited to the following.)

 

  1. Provide either lever-style or panic hardware for all doors leading to a
stairwell.

 

  2. Restrict access on the exterior elevator so that non-registered guests do
not have easy access to guestroom floors via an electronic lock.

 

  3. Replace and upgrade the ceiling in the exterior elevator; and, replace
ceiling in main cabs.

 

  4. Upgrade and enhance elevator lighting.

 

  5. Replace and upgrade all elevator cab walls.

 

  6. Provide new floor finishes within elevators.

 

  7. Repair doors and restore to like new condition on all cabs.

 

  8. Ensure elevator(s) control panels meet ADA requirements.

 

  9. Upgrade the ceiling at the main bank of elevators to signify access to
elevators. Repair and refinish corridor ceiling to coordinate with improvements.

 

  10. Replace and upgrade carpet in corridors and at elevator landings.

 

  11. Upgrade corridor lighting package - sconces are recommended.

 

  12. Conceal all exposed conduit and wiring within architectural or design
features.

 

  13. Replace and upgrade signage.

 

  14. Per Six Continents Hotels requirements, provide smoke detectors along
corridors no further apart than every 40’ O.C.

 

  15. Provide appropriate window treatments for corridor windows.

 

  16. Repair and refinish guestroom entrance doors and frames.

 

  17. Replace padlocks with keyed locks and repair all scars and damage on
service doors and frames. Paint to coordinate with overall improvements.

 

  18. Clean and paint (or replace) all utility grilles.

 

  19. Provide upgraded décor and finishes to the Club Level Floor and Corridor
to differentiate this floor from others. Access to the club floor must be
controlled by electronic access.

 

  20. If a Club Floor is provided, a Club Lounge must be included. Refer to
standards for specific FF&E requirements.

 

  21. Renovate vending alcoves to coordinate with corridors.

 

  22. Clean and restore vending area flooring.

 

  23. Replace ill-functioning vending equipment as needed. Ensure all equipment
has GFI back-up.

 

  24. Provide continuous lighting in the vending alcoves.

 

  25. A Guest Laundry is not required for a Crowne Plaza Hotel and was not
inspected. If provided, this area must be renovated to Crowne Plaza standards
with upgraded finishes and new equipment. Guest laundries, when provided, cannot
have exposed wire mold, conduit or pipes.

 

  26. Clean and paint stairwell ceilings and walls.

 

  27. Replace handrails with new code compliant handrails.

 

  28. Provide lenses for all light fixtures.

 

13



--------------------------------------------------------------------------------

  29. Provide emergency lighting within the stairwells and 6” reflective floor
numbers on each floor. Signage must be visible when the stairwell doors is open.

Guestrooms

(Model guestrooms and baths are well-designed and acceptable aesthetically;
however, specifications must be provided to ensure Crowne Plaza performance
standards are met. Guestrooms require a complete renovation, work must include
but is not limited to the following.)

 

  1. As previously noted, repair, sand and paint guestroom doors and frames.
Provide a new ADA compliant signage package in conjunction with this
refurbishment. And, replace door hardware where corroded or damaged.

 

  2. Repair and paint connecting doors as needed and ensure connecting door
hardware meets standards.

 

  3. Provide closet doors for all guestrooms. Upgrade shelving and rods.

 

  4. Repair guestroom ceilings where damaged and paint.

 

  5. Replace and upgrade all carpet.

 

  6. Replace and upgrade all window treatments.

 

  7. Replace and upgrade all bedcovering with new coverlets or duvets with
dusters.

 

  8. Replace and upgrade linens and pillows.

 

  9. Replace and upgrade all guestroom and suite wall finishes with new Type I
vinyl or acrylic based texture. A supplementary millwork package is strongly
encouraged.

 

  10. Replace and upgrade all guestroom and suite lighting including all
entrance lighting, desk lamps, occasional lamps, floor lamps, wall-mounted lamps
and table lamps.

 

  11. Replace and upgrade the guestroom seating package in all rooms and suites
including new lounge chairs and ottomans, executive style ergonomic desk chairs,
sofas, occasional seating, side chairs, dining chairs, etc.

 

  12. Replace and upgrade all guestroom and suite casegoods including all
armoires, dressers, nightstands, occasional tables, activity tables, desks, etc.
Refer to standards for specific requirements.

 

  13. Provide wall-mounted thermostats for the HVAC units. A new 4-pipe system
is recommended for the guestroom areas of the hotel.

 

  14. Ensure all televisions are in good working order and are 25” minimum.

 

  15. Provide 2-touch tone telephones in every room per standards.

 

  16. Provide upscale finishes for mini-bars (i.e., cabinetry, stone counters,
etc.) and ensure equipment is in good working order.

 

  17. Replace and upgrade all bedsets to meet Crowne Plaza standards.

 

  18. Club Level Guestrooms, if provided, must feature upgraded finishes and
amenities to differentiate them from typical guestrooms.

 

  19. Provide natural stone or solid surface counters for all counters and
cabinet tops. Provide upgraded faucetry at wet bars and sinks.

 

  20. Renovate all parlors with new upscale furnishings and finishes.

 

14



--------------------------------------------------------------------------------

  21. ADA guideline and Six Continents Hotels requires 12 accessible guestrooms
for a hotel with 307 room (8 standard accessible rooms plus 4 with roll-in
shower units). Rooms must be distributed among the various available room types.
An additional 8 standard rooms (i.e., non-ADA) must be equipped for guests with
hearing disabilities.

Guest Bathrooms

Guestrooms require a complete renovation, work must include but is not limited
to the following.)

 

  1. Repair and paint doors and frames to coordinate with overall improvements.
Replace hardware where damaged or corroded. Provide upscale double robe hooks
per standards.

 

  2. Repair ceilings where damaged and paint to provide a consistent finish.

 

  3. Replace and upgrade floor tile with new ceramic tile and base.

 

  4. Replace and upgrade all finishes with new wall vinyl.

 

  5. Replace general lighting with new recessed lighting.

 

  6. Repair or replace toilets as needed. Provide new seats and lids.

 

  7. Replace tissue dispensers with new dual role units.

 

  8. Repair exhaust systems and clean and paint grilles.

 

  9. Replace and upgrade vanities with new stone or solid surface counters and
skirts with under-mounted china sinks and upgraded faucetry sets.

 

  10. Replace and upgrade vanity lighting with decorative sconces or other
upscale fixture.

 

  11. Provide either a towel bar/shelf unit or towel cubbies recessed in the
vanity skirts.

 

  12. Recondition tubs, replacing any severely worn or chipped units.

 

  13. Replace and upgrade tub enclosures with new 6x6 or larger tile, or new
3-panel solid surface or stone walls.

 

  14. Replace and upgrade tub hardware with new upscale central-mixer sets.

 

  15. Provide new recessed soap dishes.

 

  16. Provide grab bars at the entrance side of the tub.

 

  17. Replace and upgrade the shower curtain and rod. The new bowed rod with the
‘peek-a-boo’ curtain is recommended.

Back of House

The back of house areas must be renovated to address conditional and life safety
requirements. Work spaces must be clean and provide adequate storage to keep
them clutter free.

 

15



--------------------------------------------------------------------------------

EXHIBIT C

List of Acceptable Franchisors

Any franchise that is categorized as upper scale or luxury by Smith Travel
Research.

 

20



--------------------------------------------------------------------------------

EXHIBIT D

Hotel Signage

 

21



--------------------------------------------------------------------------------

LOGO [g79817img03.jpg]

(LAYOUT @ EAST ELEVATION)



--------------------------------------------------------------------------------

CROWNE PLAZA       145.56 SQ.FT.    LOGO LAYOUT         
TOTAL SQ.FT. = 145.56 SQ.FT.                                             
                      END VIEW    150.0 SQ.FT. MAX PER CODE   

LOGO [g79817img04.jpg]

WEEDED OUT. FLAG & RING TO HAVE #3630-131 METALLIC GOLD VINYL APPLIED TO 1st
SURFACE.

 

•   INTERNALLY-ILLUMINATED w/ HIGH-OUTPUT FLUORESCENT LAMPS.

 

•   LOGO TO BE CLIP-MOUNTED TO BUILDING WALL.

LETTERS:

 

•   ALUMINUM RETURNS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   RETAINERS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   CLEAR LEXAN FACES w/ #3630-53 CARDINAL RED VINYL APPLIED TO 1st SURFACE.

 

•   RED L.E.D. ILLUMINATION.

 

•   REMOTE POWER SUPPLIES.

 

•   LETTERS TO BE CLIP-MOUNTED TO BUILDING WALL.

LOGO [g79817img05.jpg]

LAYOUT @ SOUTH ELEVATION



--------------------------------------------------------------------------------

CROWNE PLAZA®       145.56 SQ.FT.    LOGO LAYOUT         
TOTAL SQ.FT. = 145.56 SQ.FT.                                             
                      END VIEW    150.0 SQ.FT. MAX PER CODE   

LOGO [g79817img04.jpg]

LOGO [g79817img06.jpg]

LAYOUT @ NORTH ELEVATION

 

•   WEEDED OUT FLAG & RING TO HAVE #3630-131 METALLIC GOLD VINYL APPLIED TO 1st
SURFACE.

 

•   INTERNALLY-ILLUMINATED w/ HIGH-OUTPUT FLUORESCENT LAMPS.

 

•   LOGO TO BE CLIP-MOUNTED TO BUILDING WALL.

LETTERS:

 

•   ALUMINUM RETURNS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   RETAINERS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   CLEAR LEXAN FACES w/ #3630-53 CARDINAL RED VINYL APPLIED TO 1st SURFACE.

 

•   RED L.E.D. ILLUMINATION.

 

•   REMOTE POWER SUPPLIES.

 

•   LETTERS TO BE CLIP-MOUNTED TO BUILDING WALL.



--------------------------------------------------------------------------------

LOGO [g79817img07.jpg]

LAYOUT @ WEST ELEVATION



--------------------------------------------------------------------------------

LOGO [g79817img08.jpg]

15.52 SQ.FT.

CROWNE PLAZA®

59.54 SQ.FT.

LOGO [g79817img09.jpg]

SIGN SPECIFICATIONS:

LOGO:

 

•   ALUMINUM CABINET & RETAINERS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   WHITE PANAFLEX BLEED FACE w/ SCOTCHCAL VTV-12371 RED OPAQUE VINYL BACKGROUND
APPLIED TO 1st SURFACE. FLAG & RING TO BE WEEDED OUT. FLAG & RING TO HAVE
#3630-131 METALLIC GOLD VINYL APPLIED TO 1st SURFACE.

 

•   INTERNALLY-ILLUMINATED w/ HIGH-OUTPUT FLUORESCENT LAMPS.

 

•   LOGO TO BE CLIP-MOUNTED TO BUILDING WALL.

LETTERS:

 

•   ALUMINUM RETURNS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   RETAINERS PAINTED AKZO SIGN7988 GOLD, HIGH-GLOSS FINISH.

 

•   CLEAR LEXAN FACES w/ #3630-53 CARDINAL RED VINYL APPLIED TO 1st SURFACE.

 

•   RED L.E.D. ILLUMINATION.

 

•   REMOTE POWER SUPPLIES.

 

•   LETTERS TO BE CLIP-MOUNTED TO BUILDING WALL.

LOGO [g79817img10.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

Franchisor Indemnity Agreement

 

22



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made this __ day of
_____________, 2006, by and between MCZ/Centrum Florida XIX, L.L.C., a Delaware
limited liability company (“Indemnitor”), and Holiday Hospitality Franchising,
Inc., a Delaware corporation (“Licensor”).

W I T N E S S E T H :

WHEREAS, as an inducement for Licensor to execute concurrently herewith that
certain License Agreement between Licensor and MHI Hospitality TRS, LLC, a
Delaware limited liability company (“Licensee”), granting Licensee the right to
operate a hotel to be located at 4000 South Ocean Drive, Hollywood, Florida as a
Crowne Plaza® branded hotel (as it may be amended from time to time, the
“License Agreement”), Licensor required the execution and delivery of (a) this
Agreement, and (b) a guaranty by Arthur Slaven, Michael Lerner, and John
McLinden (“Guarantors”), principals of Indemnitor, in favor of the Indemnified
Parties (as defined below), guarantying the payment and performance by
Indemnitor of all of its obligations set forth in this Agreement (the
“Guaranty”);

WHEREAS, Indemnitor has agreed to indemnify and hold harmless Licensor and its
Affiliates and its and their respective members, managers, officers, directors,
employees, agents, successors and assigns (each, including Licensor, an
“Indemnified Party” and collectively the “Indemnified Parties”) with respect to
the matters and subject to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Indemnitors and Licensor agree as follows (capitalized
terms used but not defined in this Agreement shall have the meanings ascribed to
them in the License Agreement):

1. Recitals. The foregoing recitals are true and correct and incorporated by
this reference.

2. Representations. Acknowledging that the Indemnified Parties are relying on
the representations, warranties, covenants, and other agreements contained in
this Agreement, Indemnitor represents, warrants and covenants as follows:

(a) Management of Condominium Association. Indemnitor will cause the Condominium
Association to enter into, prior to the Opening Date, a valid, enforceable
management agreement with Licensee in which the Condominium Association retains
Licensee to manage all of the common elements of the Condominium during the
License Term in accordance with the System standards, subject to the termination
rights provided under applicable laws, which Management Agreement shall be in
the form of Exhibit “A” attached hereto.

 

1



--------------------------------------------------------------------------------

(b) Management of Common Properties. Indemnitor will cause the Master
Association to enter into a valid, enforceable management agreement with
Licensee giving Licensee the exclusive right to manage the pool adjacent to the
Condominium (the “Pool”), the walkway between the Pool and Sian Resort Residence
I Condominium (the “Hotel Condominium”), the service road leading to South Ocean
Drive and the Hotel Condominium and the turn around to be located at the end of
the service road (the “Service Road”), the parking facility on the West side of
the South Ocean Drive and the related landscaping along the Service Road and
such walkway during the License Term, in the form of Exhibit “B” attached
hereto.

(c) Beach Access. Subject to the terms and provisions of the Master Declaration,
all members of the Master Association and their guests and invitees have access
over the Common Properties to the beach and the Pool, and the right to utilize
same as provided in the Master Declaration. Indemnitor has caused an easement to
be recorded in the Public Records of Broward County, Florida in the form of
Exhibit “C” attached hereto (the “Easement Agreement”).

(d) Condominium Filing. Indemnitor has prepared and filed the Condominium
Documents with the Division of Florida Land Sales, Condominiums and Mobile Homes
(the “Division”) and has addressed any deficiencies cited by the Division in a
manner satisfactory to the Division.

(e) To the best of its Knowledge, the Indemnitor and its parent company,
subsidiaries, affiliates, managers, members, officers, directors, employees,
agents and contractors, including brokers and sales agents, and MCZ/Centrum
Florida VI Owner, L.L.C., an Illinois limited liability company (“MCZ/Centrum
VI”) and its parent company, subsidiaries, affiliates, managers, members,
officers, directors, employees, agents and contractors, including brokers and
sales agents, have complied with all federal securities laws including, without
limitation, the Securities Act of 1933, as amended, as such laws have been
interpreted by the Securities and Exchange Commission (“SEC”) “no action”
letters, and all state securities laws (collectively the federal and state
securities laws shall be referred to as the “Securities Laws”) applicable to the
promoting, marketing, offering for sale, lease or transfer of the Condominium
Units, the Condominium, the Community and/or any rental management program with
respect to the Condominium Units.

(f) To the best of its Knowledge, Indemnitor and its parent company,
subsidiaries, affiliates, managers, members, officers, directors, employees,
agents and contractors, including brokers and sales agents, and MCZ/Centrum VI
and its parent company, subsidiaries, affiliates, managers, members, officers,
directors, employees, agents and contractors, including brokers and sales
agents, have complied with all laws applicable to the promoting, marketing,
offering for sale, lease or transfer of the Condominium Units, including,
without limitation, in accordance with Section 718 of the Florida Statutes
(Florida Condominium Act) and the federal Interstate Land Sales Act.

(g) Indemnitor has no Knowledge of any violation by any Person of the Securities
Laws or other laws applicable to the promoting, marketing, offering for sale,
lease or transfer of the Condominium Units, Condominium, Community and/or any
rental management program with respect to the Condominium Units.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Knowledge” shall mean the actual
current knowledge of Arthur Slaven, Michael Lerner, John McLinden and Brian
Niven, or any of them.

3. Indemnity. Indemnitor hereby agrees to indemnify each of the Indemnified
Parties and hold each of them harmless against, and promptly reimburse each of
them upon demand for, all costs, liabilities and payments of money (including,
but not limited to, fines, damages, legal fees, expenses and court costs through
all trial and appellate levels) incurred or suffered by the Indemnified Party,
excluding consequential damages and lost profits of any such Indemnified Party,
by reason of any claim, demand, tax, penalty or judicial or administrative
investigation or proceeding, whenever asserted or filed, including, but not
limited to, claims brought by the SEC, the State of Florida securities
regulators, the Division of Florida Land Sales, and any other regulatory
authority (even where negligence of any Indemnified Party is alleged) arising
out of or related to:

(a) the development, construction, promotion, marketing, offer, sale, lease or
transfer of any Condominium Unit or any other part of the Condominium or
Community; and/or

(b) the development, promotion, marketing, or offering of the (i) Rental
Management Program or (ii) any Rental Agreement; and/or

(c) any violation or alleged violation of any of the Securities Laws by an
Indemnitor or any of its Affiliates or the agent or contractor of any of same
arising in connection with or relating to (i) any sales or offers of sales of
any of the Condominium Units (or any other portion of the Community), or
(ii) the Rental Management Program; and/or

(d) the inaccuracy or breach by an Indemnitor of any representation, warranty,
covenant or agreement made in this Agreement; and/or

(e) any untrue statement or alleged untrue statement of material fact contained
in any of the Condominium Documents, as the same may be amended or restated, or
in any of the solicitation, promotion, sales, rental, marketing or other
documents, materials, procedures or practices used by Indemnitor or any of its
Affiliates, or any agents, contractors, employees, or other Persons associated
with Indemnitor who are involved in the solicitation, promotion, sale, rental or
marketing of any of the Condominium Units (or any other portion of the
Community), or arising out of or based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading.

These indemnification and hold harmless provisions shall survive the termination
of the License Agreement, shall be continuing and irrevocable and shall continue
in full force until any and all such claims, losses, actions, demands and
liabilities against the Indemnified Parties have been satisfied in full.

4. Guaranty. Indemnitor shall cause the Guarantors to execute and deliver the
Guaranty simultaneously with execution of this Agreement.

 

3



--------------------------------------------------------------------------------

5. Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by all
parties to this Agreement and making specific reference to this Agreement.

6. Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective legal representatives, successors and permitted assigns.

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

8. Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Agreement, and supersedes all other negotiations, understandings and
representations (if any), whether oral or written, made by and between such
parties regarding the subject matter of this Agreement.

9. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Georgia without regard to principles of
conflicts of laws.

10. Jurisdiction and Venue. The parties acknowledge that a substantial portion
of the negotiations and anticipated performance of this Agreement occurred or
shall occur in DeKalb County, Georgia. Any civil action or legal proceeding
arising out of or relating to this Agreement shall be brought in the courts of
record (federal, superior, or state) situated in the County of DeKalb, State of
Georgia. Each party consents to the jurisdiction of such Georgia court in any
such civil action or legal proceeding and waives any objection to the laying of
venue of any such civil action or legal proceeding in such Georgia court.
Service of any court paper may be effected on any party in any manner permitted
under applicable laws, rules of procedure or local rules.

11. Severability. If any provision of this Agreement is held to be
unenforceable, void or voidable as being contrary to the law or public policy of
the United States or any other jurisdiction entitled to exercise authority
hereunder, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby. If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.

12. Waivers. The failure or delay of any Indemnified Party at any time to
require performance by the Indemnitor of any provision of this Agreement, even
if known, shall not affect the right of such Indemnified Party or any other
Indemnified Party to require performance of that provision or to exercise any
right, power or remedy under this Agreement. Any waiver by any Indemnified Party
of any breach of any provision of this Agreement should not be

 

4



--------------------------------------------------------------------------------

construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right, power or remedy
under this Agreement. No notice to or demand on Indemnitor in any circumstance
shall, of itself, entitle the Indemnitor to any other or further notice or
demand in similar or other circumstances.

13. General Representations. Indemnitor represents and warrants to the
Indemnified Parties that: (a) there are no agreements to which Indemnitor is a
party or binding on Indemnitor that are in conflict with this Agreement,
(b) there are no actions or proceedings pending or, to Indemnitor’s Knowledge,
threatened, against Indemnitor that challenge or impair Indemnitor’s ability to
execute or perform its obligations under this Agreement, and (c) Indemnitor and
the person signing this Agreement on behalf of Indemnitor has obtained all
necessary approvals and the execution, delivery and performance of this
Agreement will not violate, create a default under or breach any charter,
bylaws, agreement or other contract, license, permit, order or decree to which
Indemnitor is a party or to which it is subject or to which the Hotel is
subject.

I Notices. Notices will be effective hereunder when and only when they are
reduced to writing and delivered personally or mailed by Federal Express or
comparable overnight or express delivery service, by documented facsimile
transmission or by certified mail to the appropriate party at its address,
hereinafter set forth, or to such person and at such address as may subsequently
be designated by one party to the other.

 

Indemnitor:    MCZ/Centrum Florida XIX, L.L.C.    c/o MCZ Development, Inc.   
1555 N. Sheffield Avenue    Chicago, Illinois 60622    Attn: Brian Niven and
Michael Lerner    Telephone: 312-573-1122    Fax: 312-573-1028 Licensor:   
Holiday Hospitality Franchising, Inc.    Three Ravinia Drive, Suite 100   
Atlanta, Georgia 30346    Attn: Vice President, Franchise Administration   
Telephone: 770-604-2135    Fax: 770-604-8895 Licensee:    MHI Hospitality TRS,
LLC    c/o: Andrew M. Sims    4801 Courthouse Street, Suite 201    Williamsburg,
VA 23188    Attn: Andrew M. Sims    Telephone: 757-564-5684    Fax: 757-564-8801

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of this      day
of                         , 2006.

 

Indemnitors     Licensor

MCZ/Centrum Florida XIX, L.L.C., a

Delaware limited liability company

   

Holiday Hospitality Franchising, Inc.,

a Delaware corporation

By:          By:     

Name:          Name:     

Title:          Title:     

Witness:          Attest:     

 

6



--------------------------------------------------------------------------------

EXHIBIT F

Franchise Indemnity Guaranty

 

23



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY (this “Guaranty”) is made and given as of
                        , 2006 by Michael Lerner, Arthur Slaven, and John
McLinden (each a “Guarantor”; and collectively, the “Guarantors”) for the
benefit of Holiday Hospitality Franchising, Inc., a Delaware corporation
(“Licensor”), and its parent company, and each of their respective affiliates,
managers, members, officers, directors, employees, agents, successors and
assigns (each, including Licensor, an “Indemnified Party”; and collectively, the
“Indemnified Parties”).

W I T N E S S E T H :

WHEREAS, as an inducement for Licensor to execute concurrently herewith that
certain License Agreement between MHI Hospitality TRS, LLC (“Licensee”) and
Licensor for the Crowne Plaza® branded hotel (the “Hotel”) to be located at 4000
South Ocean Drive, Hollywood, Florida (the “License Agreement”), Licensor
required the execution of (a) that certain Indemnification Agreement dated
concurrently herewith between MCZ/Centrum Florida XIX, L.L.C., a Delaware
limited liability company (the “Indemnitor”) and the Licensor (the
“Indemnification Agreement”), and (b) this Guaranty;

WHEREAS, pursuant to the Indemnification Agreement, the Indemnitor has agreed to
indemnify and hold harmless each of the Indemnified Parties with respect to the
matters and subject to the terms and conditions set forth in the Indemnification
Agreement; and

WHEREAS, pursuant to this Guaranty, the Guarantors (jointly and severally)
guaranty Indemnitor’s obligations with respect to the Indemnification Agreement
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantors (jointly and severally) agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated by
this reference.

2. Guaranty.

2.1 Subject to the limitation set forth in Section 2.2 below, the Guarantors,
jointly and severally, hereby irrevocably and unconditionally (a) guarantee,
warrant and represent to each of the Indemnified Parties that all of the
Indemnitor’s warranties and representations in the Indemnification Agreement are
true, complete and correct in all material respects, and (b) guarantee that all
of the obligations, covenants, agreements and indemnities of Indemnitor under
the Indemnification Agreement will be punctually and fully paid and performed in
strict accordance with the terms and conditions of the Indemnification Agreement
and this Guaranty (a and b are collectively the “Guaranteed Obligations”).



--------------------------------------------------------------------------------

2.2 Notwithstanding any provision of this Guaranty to the contrary, the
liability of Guarantors under this Guaranty and under the joinder executed by
Guarantors to that Third Amendment dated as of August 1, 2006 by and between
Indemnitor and MHI Hollywood, LLC, a Delaware limited liability company shall
not exceed an aggregate amount of Five Million Dollars ($5,000,000).

2.3 This Guaranty shall be continuing, irrevocable and remain in full force and
effect from the date of execution of this Guaranty, until any and all statutes
of limitation for any cause of actions, claims or other legal or administrative
proceedings with respect to any matter giving rise to a Guaranteed Obligation
shall have expired, and thereafter for a sufficient period of time as is
necessary or appropriate (as determined by Licensor in its sole and absolute
discretion) to finally resolve and satisfy any claims, actions, demands,
proceedings and liabilities against the Indemnified Parties brought during such
period and to satisfy all of the Guaranteed Obligations.

2.4 Upon the failure of Indemnitor to punctually and fully pay and/or perform
any of the obligations, covenants, agreements and/or indemnities of Indemnitor
arising under the Indemnification Agreement, and upon delivery of written notice
from Licensor, the Guarantors will immediately perform the Guaranteed
Obligations. Without affecting the obligations of the Guarantors under this
Guaranty, Licensor may without notice to the Guarantors extend, modify or
release any indebtedness or obligation of Indemnitor or any of the Guarantors,
or settle, adjust or compromise any claims against the Indemnitor or any of the
Guarantors. The Guarantors waive notice of amendment of the Indemnification
Agreement and notice of presentment and demand for payment and/or performance
under the Indemnity Agreement.

2.5 This Guaranty constitutes a guaranty of payment and performance and not of
collection, and each of the Guarantors specifically waives any obligation of the
Indemnified Parties to proceed against Indemnitor for any money or property held
by Indemnitor or by any other person or entity as collateral security, by way of
set off or otherwise. The Guarantors further agree that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
payment of any of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by any of the Indemnified Parties upon the insolvency,
bankruptcy or reorganization of any of the Guarantors, all as though such
payment had not been made.

2.6 The obligations of Guarantors hereunder shall be absolute and primary and in
no way contingent, and shall be complete and binding as to Guarantors upon the
execution of this Guaranty, and shall be subject to no conditions precedent.

3. Representations. Each Guarantor represents and warrants to each of the
Indemnified Parties that: (a) there are no agreements to which he is a party or
binding on him that are in conflict with this Guaranty, (b) there are no actions
or proceedings pending or, to such Guarantor’s knowledge, threatened, against
such Guarantor that challenge or impair his ability to execute or perform his
obligations under this Guaranty, and (c) Guarantor’s execution, delivery and
performance of this Guaranty will not violate, create a default under or breach
any agreement or other contract, license, permit, order or decree to which he is
a party or to which he is subject or to which the Hotel is subject.

 

2



--------------------------------------------------------------------------------

4. Continuing Guaranty; Transfer. This Guaranty is a continuing guaranty and
shall be binding upon each Guarantor and their respective heirs, administrators,
executors, successors and assigns, who shall be jointly and severally liable
hereunder in accordance with the terms hereof; provided, however, Guarantors may
not assign any of their rights and obligations hereunder without the prior
written consent of Licensor. Notwithstanding the foregoing, upon the death of an
individual Guarantor, the estate of such Guarantor will be bound by this
Guaranty, and the obligations of the other Guarantors will continue in full
force and effect. This Guaranty shall inure to the benefit of and be enforceable
by each of the Indemnified Parties and their respective heirs, administrators,
executors, successors and assigns.

5. Reimbursement, Subrogation, Etc. The Guarantors each covenant and agree that
they will not enforce or otherwise exercise any rights of reimbursement,
subrogation, contribution or other similar rights against the Indemnitor with
respect to the Guaranteed Obligations prior to termination or expiration of, and
payment in full of all amounts then due and owing under the Indemnification
Agreement.

6. Notices. Notices will be effective hereunder when and only when they are
reduced to writing and delivered personally or mailed by Federal Express or
comparable overnight or express delivery service, by documented facsimile
transmission or by certified mail to the appropriate party at its address,
hereinafter set forth, or to such person and at such address as may subsequently
be designated by one party to the other.

To Licensor and Indemnified Parties:

Holiday Hospitality Franchising, Inc.

Three Ravinia Drive, Suite 100

Atlanta, Georgia 30346

Attn: Vice President, Franchise Administration

Phone: 770-604-2135

Fax:

To Guarantors:

Michael Lerner

c/o MCZ Development

1555 North Sheffield

Chicago, IL   60622

Phone: (312) 573-1122

Fax: (312) 573-1028

John McLinden

c/o Centrum Properties, Inc.

225 W. Hubard Street

4th Floor

Chicago, IL   60610

Phone: (312) 832-2500

Fax: 312-832-2525

 

3



--------------------------------------------------------------------------------

Arthur Slaven

c/o Centrum Properties, Inc.

225 W. Hubard Street

4th Floor

Chicago, IL 60610

Phone: (312) 832-2500

Fax: 312-832-2525

7. Governing Law. This Guaranty and the obligations provided for hereunder shall
be governed and construed in all respects by the internal laws and decisions
(except any conflicts of law provisions) of the State of Georgia, including all
matters of construction, validity, enforceability and performance.

8. Venue and Jurisdiction. To the extent permitted by law, the Guarantors each
(i) consent and submit, at Licensor’s election and without limiting the
Indemnified Parties’ rights to commence an action in any other jurisdiction, to
the personal jurisdiction and venue of any courts of record (federal, superior,
or state) situated in the County of DeKalb, State of Georgia. Each party
consents to the jurisdiction of such Georgia court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such Georgia court. Service of any court
paper may be effected on any party in any manner permitted under applicable
laws, rules of procedure or local rules.

9. Severability. If any provision of this Agreement is held to be unenforceable,
void or voidable as being contrary to the law or public policy of the United
States or any other jurisdiction entitled to exercise authority hereunder,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby. If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

10. Remedies; Costs of Enforcement. Upon any breach or default with respect to
any of Guarantors’ obligations, covenants, agreements, warranties or
representations under this Guaranty, each of the Indemnified Parties shall be
entitled to any and all remedies available at law or in equity subject to the
limitation of liability set forth in Section 2.2 above. In addition to all other
remedies available, the Guarantors each agree to pay the Indemnified Parties,
subject to the limitations contained in Section 2.2, all expenses (including,
without limitation, all attorneys’ fees, court costs, and all fees, taxes, costs
and expenses incident to arbitration, appellate, bankruptcy and post judgment
proceedings), incurred by any of the Indemnified Parties, to remedy any defaults
of or enforce any rights under this Guaranty or the Indemnification Agreement,
or to collect any amounts due under this Guaranty or the Indemnification
Agreement. Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, sales and use taxes and all other
charges billed by the attorney to the prevailing party (including any fees and
costs associated with collecting such amounts). No remedy herein conferred upon
the Indemnified Parties is intended to be exclusive of any other

 

4



--------------------------------------------------------------------------------

remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.

11. Entire Agreement. This Guaranty represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Guaranty, and supersedes all other negotiations, understandings and
representations (if any), whether oral or written, made by and between such
parties regarding the subject matter of this Guaranty.

12. Waivers. The failure or delay of any Indemnified Party at any time to
require performance by any of the Guarantors of any provision of this Guaranty,
even if known, shall not affect the right of such Indemnified Party to require
performance of that provision or to exercise any right, power or remedy under
this Guaranty. Any waiver by any Indemnified Party of any breach of any
provision of this Guaranty should not be construed as a waiver of any continuing
or succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right, power or remedy under this Guaranty. No notice to or demand
on any Guarantor in any circumstance shall, of itself, entitle any Guarantor to
any other or further notice or demand in similar or other circumstances.

13. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

14. Amendments. The provisions of this Guaranty may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
Guarantors and Licensor making specific reference to this Guaranty.

15. Headings. The headings in this Guaranty are for convenience only and shall
not control or affect the meaning or construction of any provision in this
Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Guaranty as of the day first
set forth above.

 

Guarantors:     Witnesses:           Michael Lerner     Print Name:            
    Print Name:                Arthur Slaven     Print Name:                
Print Name:                John McLinden     Print Name:                
Print Name:     

 

6



--------------------------------------------------------------------------------

EXHIBIT G

Contribution Agreement

 

24



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into as of the
     day of September     , 2006 (the “Effective Date”) by and among MCZ/Centrum
Florida XIX, L.L.C., a Delaware limited liability company (“MCZ”), and MHI
Hollywood LLC, a Delaware limited liability company (“Hollywood”). The
signatories hereto are hereinafter collectively referred to as the “Parties”.
Capitalized terms sued herein but not defined shall, unless otherwise specified
herein, have the meaning ascribed to such terms in the Franchise Agreement (as
defined below).

WITNESSETH

WHEREAS, MCZ and Hollywood have entered into that Third Amendment dated the
Effective Date (the “Amendment”) amending that certain agreement dated
September 7, 2005 between Hollywood and MCZ/Centrum Florida VI Owner, L.L.C., an
Illinois limited liability company (“MCZ/Centrum”), regarding the purchase and
sale of a hotel condominium unit located in Hollywood, Florida which agreement
was subsequently amended on November 16, 2005 and February     , 2006 and
MCZ/Centrum’s rights assigned to MCZ (as so amended, the “Purchase Agreement”);

WHEREAS, MCZ has agreed to indemnify Holiday Hospitality Franchising, Inc., a
Delaware Corporation (“Franchisor”) and its Affiliates and its and their
respective members, managers, officers, directors, employees, agents, successors
and assigns (each, including Franchisor, an “Indemnified Party” and
collectively, the “Indemnified Parties”), pursuant to an Indemnification
Agreement dated the Effective Date (the “Indemnification Agreement”);

WHEREAS, the Guarantors (as defined in the Indemnification Agreement) have
agreed, subject to certain limitations, to guaranty the obligation of MCZ
pursuant to such Indemnification Agreement (the “IHG Guaranty”);

WHEREAS, Franchisor and MHI Hospitality TRS LLC (“MHI TRS”) have entered into a
Franchise Agreement and related Addendum dated the Effective Date (collectively,
the “Franchise Agreement”) pursuant to which MHI TRS has agreed to indemnify the
Indemnified Parties respect to certain matters set forth in Section 19 of the
Addendum to the Franchise Agreement (the “Franchise Indemnity”) and Hollywood
and MHI Hospitality Corporation, a Delaware corporation (“MHI”), have executed a
guaranty in favor of Franchisor with respect to the Franchise Agreement,
including the Franchise Indemnity;

WHEREAS, pursuant to the Amendment and the Purchase Agreement, MCZ and Hollywood
have each agreed to indemnify the other with respect to certain matters; and

WHEREAS, the Parties wish to agree upon their respective responsibilities, one
to another, in the event of a claim against an Indemnified Party or a Party or
an affiliate of a Party that results in a claim for indemnification under the
Indemnification Agreement, the Amendment or the Franchise Indemnity.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and the execution of
the Amendment, the Franchise Agreement and the Indemnification Agreement and
other consideration the mutual receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

Section 1. Claims by an Indemnified Party Against MCZ. In the event any
Indemnified Party seeks indemnification from MCZ under the Indemnification
Agreement arising out or relating to any of the following matters (each an “MHI
Matter”): (i) the development, promotion, marketing, or offering of the Rental
Management Program or the Rental Agreements by Hollywood, MHI TRS and their
parent companies, subsidiaries, Affiliates, managers, members, officers,
directors, employees, agents and contractors, including brokers and sales agents
(collectively a “Hollywood Party”); (ii) any violation or alleged violation of
any Securities Laws, as defined in the Indemnification Agreement, by a Hollywood
Party based solely on activities by a Hollywood Party relating to the Rental
Management Program and/or the Rental Agreement; (iii) a claim based solely on an
untrue statement or alleged untrue statement of material fact contained in any
solicitation, promotion, rental, marketing or other documents, materials,
procedures or practices by a Hollywood Party related to the Rental Management
Program and/or the Rental Agreement; and/or (iv) a claim relating to the
solicitation, promotion or marketing by a Hollywood Party of the Rental
Management Program and/or a Rental Agreement based solely upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, Hollywood shall bear
the costs of the defense of any Indemnified Party and shall promptly reimburse
any Indemnified Party for the losses arising from such claim or, if such losses
have been paid by MCZ and/or the Guarantors, reimburse MCZ and/or the Guarantors
for the amount of such losses paid by MCZ and/or the Guarantors to any
Indemnified Party in respect of such claim.

Section 2. Claims by Indemnified Party Against MHI TRS. In the event any
Indemnified Party seeks indemnification from MHI TRS under the Franchise
Indemnity arising out of or relating to any of the following matters (each an
“MCZ Matter”): (i) the development, construction, marketing, offer, sale, lease
or transfer of any Condominium Units or any part of the Condominium or Community
by MCZ and its parent company, subsidiaries, Affiliates, managers, members,
officers, directors, employees, agents and contractors, including brokers and
sales agents (collectively a “MCZ Party”); (ii) any violation or alleged
violation of the Securities Act of 1933, as amended, or any other applicable
state securities laws, rules or regulations based solely on activities by an MCZ
Party, arising in connection with or relating to any sales or offers of sales of
any of the Condominium Units (or any other portion of the Community); (iii) any
untrue statement or alleged untrue statement of material fact contained in any
of the Condominium Documents, as the same may be amended or restated, or in any
of the solicitation, promotion, sales, marketing or other documents, materials,
procedures or practices used by a MCZ Party who is involved in the solicitation,
promotion, sale or marketing of any of the Condominium Units (or any other
portion of the Community), or arising out of or based solely upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading by a MCZ
Party; (iv) the failure of a MCZ Party to comply with any obligations under any
applicable law, regulation or other governmental or court requirement, whether
federal, state or local; and/or (v) any other matter arising from the
development, construction, sale or offering for sale of the Hotel Condominium,
Community, Common Properties or any part of same by a MCZ Party, MCZ shall bear
the costs

 

2



--------------------------------------------------------------------------------

of the defense of any Indemnified Party and shall promptly reimburse any
Indemnified Party for the losses arising from such MCZ Matter or, if such losses
have been paid by MHI TRS, Hollywood or MHI, reimburse MHI TRS for the amount of
such losses paid by MHI TRS, Hollywood and/or MHI to any Indemnified Party in
respect of such MCZ Matter.

Section 3. Securities Law Claim Against MHI TRS and MCZ. In the event (i) any
Indemnified Party seeks indemnification by either or both of MHI TRS and MCZ
with respect to a claim alleging a violation of any securities laws and
asserting that the sale of Units and the offering of the Rental Program
allegedly constituted the offering of a security (a “Securities Law Claim”);
(ii) any Indemnified Party seeks indemnification by either or both of MHI TRS
and MCZ with respect to a claim alleging an untrue statement or alleged untrue
statement of a material fact or the omission or alleged omission of a material
fact necessary to make the statements therein not misleading in connection with
(a) the solicitation, promotion, sales, marketing or other documents, materials,
procedures or practices relating to the Rental Management and/or the Rental
Agreement and (b) the solicitation, promotion, sale or marketing of any of the
Condominium Units (or any other portion of the Community) (an “Omissions Claim”)
or (iii) a third party other than an Indemnified Party initiates a Securities
Law Claim and/or an Omissions Claim against MHI, MHI TRS or Hollywood (each an
“MHI Party”) as well as MCZ or an Affiliate (a “MCZ/Centrum Party”), Hollywood
and MCZ shall equally share the costs of the defense relating to the Securities
Law Claim and/or an Omissions Claim during the pendency of such claim and MCZ
and Hollywood shall each bear that portion of the losses (including, without
limitation, the costs of defense) that the relative fault of such Hollywood
Party and such MCZ/Centrum Party bears to the relative fault of the other with
respect to such claim. It is agreed that the relative fault of a Hollywood Party
versus a MCZ Party, with respect to a Securities Law Claim and/or an Omissions
Claim shall be determined by reference to, among other things, whether a Party
breached a representation or warranty in the Purchase Agreement regarding the
manner in which the Rental Program or the Units should be offered. In the event
that losses relating to a Securities Law Claim and/or an Omissions Claim arise
from a final adjudication of such claim and the adjudication makes a
determination as to the relative fault of the Hollywood Party and the MCZ Party,
such determination shall be binding upon the Parties for purposes of allocating
the losses between the Parties pursuant to this Section 3. Absent such a
determination, the Parties shall meet and confer for purposes of allocating
losses between the Parties on such basis. If the Parties are unable to agree
upon an allocation within ten (10) days of a request by either Party to meet and
confer, the matter may be submitted by either Party to binding arbitration
pursuant to Section 5 below.

Section 4. Multiple Claims by Indemnified Party Against MHI TRS and MCZ. In the
event (i) any Indemnified Party seeks indemnification from both MHI TRS and MCZ
with respect to claims that include a Securities Law Claim and/or an Omissions
Claim along with additional causes of action (“Multiple Claims”) for which any
Indemnified Party seeks or may seek indemnification from MHI TRS and/or MCZ; or
(ii) a third party other than any Indemnified Party initiates Multiple Claims
against a MCZ/Centrum Party and a MHI Party, the Parties shall share the costs
of defense with respect to the Multiple Claims in the proportion that the
damages sought in such actions in respect of causes of action arising from an
MHI Matter, in the case of Hollywood, and causes of action arising from MCZ
Matters, in the case of MCZ, bear to the aggregate damages sought with respect
to the Multiple Claims and the Parties shall each bear that portion of the
aggregate losses (including, without limitation, costs of defense) arising

 

3



--------------------------------------------------------------------------------

from such claims determined in accordance with the following: (i) that portion
of the losses reasonably allocated to a Securities Law Claim and/or an Omissions
Claim shall be borne by the Parties in accordance with Section 3 above;
(ii) that portion of the losses reasonably allocated to MHI Matters shall be
borne by Hollywood and (ii) that portion of the losses reasonably allocated to
MCZ Matters shall be borne by MCZ. In the event that any such losses arise from
a final adjudication of such Multiple Claims and the adjudicator makes a
determination as to an allocation of losses among the Multiple Claims, such
allocation shall be binding on the Parties. Absent such an allocation, the
Parties shall meet and confer to establish an allocation of the losses. If the
Parties are unable to agree upon an allocation within ten (10) days of a written
request by either Party to so confer, the matter may be submitted by either
Party to binding arbitration pursuant to Section 5 below.

Section 5. Arbitration. Any controversy, dispute or claim of any nature arising
out of, in connection with or in relation to the interpretation, performance,
enforcement or breach of this Agreement shall be resolved by binding arbitration
under the commercial rules of arbitration of the American Arbitration
Association (“AAA”). Such arbitration may be initiated by either Party with
written notice to the other Party. The arbitration shall be held in Miami,
Florida and shall be conducted by a single arbitrator to be selected by the
Parties from a list of AAA arbitrators. If the Parties are unable to agree on an
arbitrator, the AAA will select the arbitrator. The decision of the arbitrator
shall be final and binding on the Parties and the Parties shall share equally in
the cost of the arbitrator. Each shall bear their own legal fees and other
costs.

Section 6. MCZ Guaranty. MCZ shall cause the Guarantors to execute and deliver
the guaranty attached hereto as Exhibit “A” (the “MCZ Guaranty”) simultaneously
with the execution of this Agreement. The MCZ Guaranty shall oblige the
Guarantors to guaranty the obligations of MCZ hereunder provided that the
aggregate obligation of the Guarantors under the MCZ Guaranty, the Amendment and
the IHG Guaranty shall not in any event exceed $5 million.

Section 7. MHI Guaranty. Hollywood shall cause MHI to execute and deliver the
guaranty attached hereto as Exhibit “B” (the “MHI Guaranty”) simultaneously with
the execution of this Agreement. The MHI Guaranty shall oblige MHI to guaranty
the obligations of Hollywood hereunder provided that the aggregate obligation of
MHI under the MHI Guaranty shall not in any event exceed $5 million.

Section 8. Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by all
Parties to this Agreement and making specific reference to this Agreement.

Section 9. Binding Effect. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
Parties and their respective legal representatives, successors and permitted
assigns.

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature page shall be binding upon
any party so confirming.

 

4



--------------------------------------------------------------------------------

Section 11. Entire Agreement. This Agreement represents the entire understanding
and agreement between the Parties with respect to the subject matter of this
Agreement, and supersedes all other negotiations, understandings and
representations (if any), whether oral or written, made by and between such
Parties regarding the subject matter of this Agreement.

Section 12. Governing Law. This Agreement and all transactions contemplated by
this Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Florida without regard to principles of
conflicts of laws.

Section 13. Jurisdiction and Venue. The Parties acknowledge that a substantial
portion of the negotiations and anticipated performance of this Agreement
occurred or shall occur in Broward County, Florida. Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record (federal, superior, or state) situated in the County of
Broward, State of Florida. Each Party consents to the jurisdiction of such
Florida court in any such civil action or legal proceeding and waives any
objection to the laying of venue of any such civil action or legal proceeding in
such Florida court. Service of any court paper may be effected on such Party in
such manner as may be provided under applicable laws, rules of procedure or
local rules.

Section 14. Severability. If any provision of this Agreement is held to be
unenforceable, void or voidable as being contrary to the law or public policy of
the United States or any other jurisdiction entitled to exercise authority
hereunder, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby. If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.

Section 15. Waivers. The failure or delay of any Party at any time to require
performance by the other Party of any provision of this Agreement, even if
known, shall not affect the right of such Indemnified Party or any other
Indemnified Party to require performance of that provision or to exercise any
right, power or remedy under this Agreement. Any waiver by any Indemnified Party
of any breach of any provision of this Agreement should not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to or demand on Indemnitor in any circumstance shall, of
itself, entitle the Indemnitor to any other or further notice or demand in
similar or other circumstances.

Section 16. General Representations. Each party represents and warrants to the
that: (a) there are no agreements to which the Party is a party or binding on
such Party that are in conflict with this Agreement, (b) there are no actions or
proceedings pending or, to the Party’s Knowledge, threatened, against any such
Party that challenge or impair any the Party’s ability to execute or perform its
obligations under this Agreement, and (c) the Party and the person signing this
Agreement on behalf of such Party has obtained all necessary approvals and the
execution, delivery and performance of this Agreement will not violate, create a
default under or breach any

 

5



--------------------------------------------------------------------------------

charter, bylaws, agreement or other contract, license, permit, order or decree
to which such Party is a party or to which it is subject or to which the Hotel
is subject.

Section 17. Notices. Notices will be effective hereunder when and only when they
are reduced to writing and delivered personally or mailed by Federal Express or
comparable overnight or express delivery service, by documented facsimile
transmission or by certified mail to the appropriate party at its address,
hereinafter set forth, or to such person and at such address as may subsequently
be designated by one Party to the other.

 

Indemnitor:    MCZ/Centrum Florida XIX, L.L.C.    c/o MCZ Development, Inc.   
1555 N. Sheffield Avenue    Chicago, Illinois 60622    Attn: Michael
Lerner/Brian Nivan    Telephone: 312-573-1122    Fax: 312-573-1028    MHI
Hollywood LLC    c/o: Andrew M. Sims    4801 Courthouse Street    Suite 201   
Williamsburg, VA 23188    Attn: Andrew M. Sims    Telephone: 757-564-5684   
Fax: 757-564-8801

Section 18. WAIVER OF JURY TRIAL. THE PARTIES EACH HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY ANY PARTY, RELATING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT OR THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

MHI Hollywood LLC,

a Delaware limited liability company

By:      Name:      Title:     

 

6



--------------------------------------------------------------------------------

MCZ/Centrum Florida XIX, L.L.C., a

Delaware limited liability company

By:      Name:      Title:     

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

GUARANTY

THIS GUARANTY (this “Guaranty”) is made and given as of
                        , 2006 by Michael Lerner, Arthur Slaven, and John
McLinden (each a “Guarantor”; and collectively, the “Guarantors”) for the
benefit of MHI Hollywood, LLC, a Delaware limited liability company
(“Hollywood”).

WITNESSETH:

WHEREAS, MCZ/Centrum Florida XIX, L.L.C., a Delaware limited liability company
(“MCZ”) and Hollywood have executed that certain Contribution Agreement
concurrently herewith (the “Contribution Agreement”).

WHEREAS, pursuant to the Contribution Agreement, MCZ has agreed to reimburse
Hollywood and bear certain costs with respect to certain matters set forth in
the Contribution Agreement subject to the terms and conditions set forth in such
agreement; and

WHEREAS, pursuant to this Guaranty, the Guarantors (jointly and severally)
guaranty MCZ’s obligations with respect to the Contribution Agreement subject to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantors (jointly and severally) agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated by
this reference.

2. Guaranty.

2.1 Subject to the limitation set forth in Section 2.2 below, the Guarantors,
jointly and severally, hereby irrevocably and unconditionally guarantee that all
of the obligations, covenants, agreements and indemnities of MCZ under the
Contribution Agreement will be punctually and fully paid and performed in strict
accordance with the terms and conditions of the Contribution Agreement and this
Guaranty (collectively, the “Guaranteed Obligations”).

2.2 Notwithstanding any provision of this Guaranty to the contrary, the
liability of Guarantors under (i) this Guaranty, (ii) the joinder to the Third
Amendment between Hollywood and MCZ executed concurrently herewith and (iii) the
guaranty in favor of Holiday Hospitality Franchising, Inc., a Delaware
corporation executed concurrently herewith shall not exceed an aggregate amount
of Five Million Dollars ($5,000,000).



--------------------------------------------------------------------------------

2.3 This Guaranty shall be continuing, irrevocable and remain in full force and
effect from the date of execution of this Guaranty, until any and all statutes
of limitation for any cause of action, claim or other legal or administrative
proceeding with respect to any matter giving rise to a Guaranteed Obligation
shall have expired, and thereafter for a sufficient period of time as is
necessary or appropriate (as determined by Hollywood in its sole and absolute
discretion) to finally resolve and satisfy any claim, action, demand, proceeding
and liability against any MHI Party, as defined in the Contribution Agreement,
or any claim, action, proceeding and liability with respect to which any MHI
Party may have an obligation to indemnify an Indemnified Party pursuant to the
Franchise Indemnity (as such terms are defined in the Contribution Agreement)
brought during such period and to satisfy all of the Guaranteed Obligations.

2.4 Upon the failure of MCZ to punctually and fully pay and/or perform any of
the obligations, covenants, agreements and/or indemnities of MCZ arising under
the Contribution Agreement, and upon delivery of written notice from Hollywood,
the Guarantors will immediately perform the Guaranteed Obligations. Without
affecting the obligations of the Guarantors under this Guaranty, Hollywood may
without notice to the Guarantors extend, modify or release any indebtedness or
obligation of MCZ or any of the Guarantors, or settle, adjust or compromise any
claims against the MCZ or any of the Guarantors. The Guarantors waive notice of
amendment of the Contribution Agreement and notice of presentment and demand for
payment and/or performance under the Contribution Agreement.

2.5 This Guaranty constitutes a guaranty of payment and performance and not of
collection, and each of the Guarantors specifically waives any obligation of
Hollywood to proceed against MCZ for any money or property held by MCZ or by any
other person or entity as collateral security, by way of set off or otherwise.
The Guarantors further agree that this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time payment of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
any MHI Party upon the insolvency, bankruptcy or reorganization of any of the
Guarantors, all as though such payment had not been made.

2.6 The obligations of Guarantors hereunder shall be absolute and primary and in
no way contingent, and shall be complete and binding as to Guarantors upon the
execution of this Guaranty, and shall be subject to no conditions precedent.

3. Representations. Each Guarantor represents and warrants to Hollywood that:
(a) there are no agreements to which he is a party or binding on him that are in
conflict with this Guaranty, (b) there are no actions or proceedings pending or,
to such Guarantor’s knowledge, threatened, against such Guarantor that challenge
or impair his ability to execute or perform his obligations under this Guaranty,
and (c) Guarantor’s execution, delivery and performance of this Guaranty will
not violate, create a default under or breach any agreement or other contract,
license, permit, order or decree to which he is a party or to which he is
subject.

4. Continuing Guaranty; Transfer. This Guaranty is a continuing guaranty and
shall be binding upon each Guarantor and their respective heirs, administrators,
executors, successors and assigns, who shall be jointly and severally liable
hereunder in accordance with the terms hereof; provided, however, Guarantors may
not assign any of their rights and obligations

 

2



--------------------------------------------------------------------------------

hereunder without the prior written consent of Hollywood. Notwithstanding the
foregoing, upon the death of an individual Guarantor, the estate of such
Guarantor will be bound by this Guaranty, and the obligations of the other
Guarantors will continue in full force and effect. This Guaranty shall inure to
the benefit of and be enforceable by Hollywood and its heirs, administrators,
executors, successors and assigns.

5. Reimbursement, Subrogation, Etc. The Guarantors each covenant and agree that
they will not enforce or otherwise exercise any rights of reimbursement,
subrogation, contribution or other similar rights against MCZ with respect to
the Guaranteed Obligations prior to termination or expiration of, and payment in
full of all amounts then due and owing under the Contribution Agreement.

6. Notices. Notices will be effective hereunder when and only when they are
reduced to writing and delivered personally or mailed by Federal Express or
comparable overnight or express delivery service, by documented facsimile
transmission or by certified mail to the appropriate party at its address,
hereinafter set forth, or to such person and at such address as may subsequently
be designated by one party to the other.

To Hollywood:

MHI Hollywood LLC

c/o Andrew M. Sims

4801 Courthouse Street

Suite 201

Williamsburg, VA 23188

Telephone: 757-564-5684

Fax: 757-564-8801

To Guarantors:

Michael Lerner

c/o MCZ Development

1555 North Sheffield

Chicago, IL 60622

Phone: (312) 573-1122

Fax:     (312) 573-1028

John McLinden

c/o Centrum Properties, Inc.

225 W. Hubard Street

4th Floor

Chicago, IL 60610

Phone: (312) 832-2500

Fax:    312-832-2525

 

3



--------------------------------------------------------------------------------

Arthur Slaven

c/o Centrum Properties, Inc.

225 W. Hubard Street

4th Floor

Chicago, IL 60610

Phone: (312) 832-2500

Fax:    312-832-2525

7. Governing Law. This Guaranty and the obligations provided for hereunder shall
be governed and construed in all respects by the internal laws and decisions
(except any conflicts of law provisions) of the State of Florida, including all
matters of construction, validity, enforceability and performance.

8. Venue and Jurisdiction. To the extent permitted by law, the Guarantors each
(i) consent and submit, at Hollywood’s election and without limiting Hollywood’s
rights to commence an action in any other jurisdiction, to the personal
jurisdiction and venue of any courts of record (federal, superior, or state)
situated in the County of Broward, State of Florida. Each party consents to the
jurisdiction of such Florida court in any such civil action or legal proceeding
and waives any objection to the laying of venue of any such civil action or
legal proceeding in such Florida court. Service of any court paper may be
effected on such party by in such manner as may be provided under applicable
laws, rules of procedure or local rules.

9. Severability. If any provision of this Agreement is held to be unenforceable,
void or voidable as being contrary to the law or public policy of the United
States or any other jurisdiction entitled to exercise authority hereunder,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby. If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

10. Remedies; Costs of Enforcement. Upon any breach or default with respect to
any of Guarantors’ obligations, covenants, agreements, warranties or
representations under this Guaranty, Hollywood shall be entitled to any and all
remedies available at law or in equity subject to the limitation of liability
set forth in Section 2.2 above. In addition to all other remedies available, the
Guarantors each agree to pay the Hollywood, subject to the limitations contained
in Section 2.2, all expenses (including, without limitation, all attorneys’
fees, court costs, and all fees, taxes, costs and expenses incident to
arbitration, appellate, bankruptcy and post judgment proceedings), incurred by
Hollywood, to remedy any defaults of or enforce any rights under this Guaranty
or the Contribution Agreement, or to collect any amounts due under this Guaranty
or the Contribution Agreement. Attorneys’ fees shall include, without
limitation, paralegal fees, investigative fees, administrative costs, sales and
use taxes and all other charges billed by the attorney to the prevailing party
(including any fees and costs associated with collecting such amounts). No
remedy herein conferred upon Hollywood is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.

 

4



--------------------------------------------------------------------------------

11. Entire Agreement. This Guaranty represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Guaranty, and supersedes all other negotiations, understandings and
representations (if any), whether oral or written, made by and between such
parties regarding the subject matter of this Guaranty.

12. Waivers. The failure or delay of Hollywood at any time to require
performance by any of the Guarantors of any provision of this Guaranty, even if
known, shall not affect the right of Hollywood to require performance of that
provision or to exercise any right, power or remedy under this Guaranty. Any
waiver by any Hollywood of any breach of any provision of this Guaranty should
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right, power or
remedy under this Guaranty. No notice to or demand on any Guarantor in any
circumstance shall, of itself, entitle any Guarantor to any other or further
notice or demand in similar or other circumstances.

13. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

14. Amendments. The provisions of this Guaranty may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
Guarantors and Hollywood making specific reference to this Guaranty.

15. Headings. The headings in this Guaranty are for convenience only and shall
not control or affect the meaning or construction of any provision in this
Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Guaranty as of the day first
set forth above.

 

Guarantors:     Witnesses:           Michael Lerner     Print Name:            
    Print Name:               

Arthur Slaven

    Print Name:                 Print Name:                John McLinden    
Print Name:                 Print Name:     

 

6



--------------------------------------------------------------------------------

EXHIBIT “B”

GUARANTY

THIS GUARANTY (this “Guaranty”) is made and given as of
                        , 2006 by MHI HOSPITALITY CORPORATION, a Delaware
corporation (the “Guarantor”) for the benefit of MCZ/CENTRUM FLORIDA XIX,
L.L.C., a Delaware limited liability company (“MCZ”).

W I T N E S S E T H :

WHEREAS, MCZ and Hollywood have executed that certain Contribution Agreement
concurrently herewith (the “Contribution Agreement”).

WHEREAS, pursuant to the Contribution Agreement, Hollywood has agreed to
reimburse MCZ and bear certain costs with respect to certain matters set forth
in the Contribution Agreement subject to the terms and conditions set forth in
such agreement; and

WHEREAS, pursuant to this Guaranty, the Guarantor guaranties Hollywood’s
obligations with respect to the Contribution Agreement subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor agrees as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated by
this reference.

2. Guaranty.

2.1 Subject to the limitation set forth in Section 2.2 below, the Guarantor
hereby irrevocably and unconditionally guarantee that all of the obligations,
covenants, agreements and indemnities of Hollywood under the Contribution
Agreement will be punctually and fully paid and performed in strict accordance
with the terms and conditions of the Contribution Agreement and this Guaranty
(collectively, the “Guaranteed Obligations”).

2.2 Notwithstanding any provision of this Guaranty to the contrary, the
liability of Guarantor under (i) this Guaranty, (ii) the joinder to the Third
Amendment between Hollywood and MCZ executed concurrently herewith and (iii) the
guaranty in favor of Holiday Hospitality Franchising, Inc., a Delaware
corporation executed concurrently herewith shall not exceed an aggregate amount
of Five Million Dollars ($5,000,000).

2.3 This Guaranty shall be continuing, irrevocable and remain in full force and
effect from the date of execution of this Guaranty, until any and all statutes
of limitation for any cause of action, claim or other legal or administrative
proceeding with respect to any matter giving rise to a Guaranteed Obligation
shall have expired, and thereafter for a sufficient period of



--------------------------------------------------------------------------------

time as is necessary or appropriate (as determined by MCZ in its sole and
absolute discretion) to finally resolve and satisfy any claim, action, demand,
proceeding and liability against any MCZ Party, as defined in the Contribution
Agreement, or any claim, action, proceeding and liability with respect to which
any MCZ Party may have an obligation to indemnify an Indemnified Party pursuant
to the Franchise Indemnity (as such terms are defined in the Contribution
Agreement) brought during such period and to satisfy all of the Guaranteed
Obligations.

2.4 Upon the failure of Hollywood to punctually and fully pay and/or perform any
of the obligations, covenants, agreements and/or indemnities of Hollywood
arising under the Contribution Agreement, and upon delivery of written notice
from MCZ, the Guarantor will immediately perform the Guaranteed Obligations.
Without affecting the obligations of the Guarantor under this Guaranty, MCZ may
without notice to the Guarantor extend, modify or release any indebtedness or
obligation of Hollywood, or settle, adjust or compromise any claims against the
Hollywood. The Guarantor waives notice of amendment of the Contribution
Agreement and notice of presentment and demand for payment and/or performance
under the Contribution Agreement.

2.5 This Guaranty constitutes a guaranty of payment and performance and not of
collection, and the Guarantor specifically waives any obligation of MCZ to
proceed against Hollywood for any money or property held by Hollywood or by any
other person or entity as collateral security, by way of set off or otherwise.
Guarantor further agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by any MCZ
Party upon the insolvency, bankruptcy or reorganization of the Guarantor, all as
though such payment had not been made.

2.6 The obligations of Guarantor hereunder shall be absolute and primary and in
no way contingent, and shall be complete and binding as to Guarantor upon the
execution of this Guaranty, and shall be subject to no conditions precedent.

3. Representations. Guarantor represents and warrants to MCZ that: (a) there are
no agreements to which it is a party or binding on it that are in conflict with
this Guaranty, (b) there are no actions or proceedings pending or, to
Guarantor’s knowledge, threatened, against Guarantor that challenge or impair
his ability to execute or perform his obligations under this Guaranty, and
(c) Guarantor’s execution, delivery and performance of this Guaranty will not
violate, create a default under or breach any agreement or other contract,
license, permit, order or decree to which it is a party or to which it is
subject.

4. Continuing Guaranty; Transfer. This Guaranty is a continuing guaranty and
shall be binding upon Guarantor and its respective heirs, administrators,
executors, successors and assigns, who shall be jointly and severally liable
hereunder in accordance with the terms hereof; provided, however, Guarantor may
not assign any of his rights and obligations hereunder without the prior written
consent of MCZ. Notwithstanding the foregoing, upon the death of an individual
Guarantor, the estate of such Guarantor will be bound by this Guaranty, and the
obligations of the Guarantor will continue in full force and effect. This
Guaranty shall inure to the benefit of and be enforceable by MCZ and its heirs,
administrators, executors, successors and assigns.

 

2



--------------------------------------------------------------------------------

5. Reimbursement, Subrogation, Etc. Guarantor covenants and agrees that it will
not enforce or otherwise exercise any rights of reimbursement, subrogation,
contribution or other similar rights against Hollywood with respect to the
Guaranteed Obligations prior to termination or expiration of, and payment in
full of all amounts then due and owing under the Contribution Agreement.

6. Notices. Notices will be effective hereunder when and only when they are
reduced to writing and delivered personally or mailed by Federal Express or
comparable overnight or express delivery service, by documented facsimile
transmission or by certified mail to the appropriate party at its address,
hereinafter set forth, or to such person and at such address as may subsequently
be designated by one party to the other.

To Guarantor:

MHI Hospitality Corporation

c/o Andrew M. Sims

4801 Courthouse Street

Suite 201

Williamsburg, VA 23188

Telephone: 757-564-5684

Fax: 757-564-8801

To MCZ:

MCZ/Centrum Florida XIX, L.L.C.

c/o MCZ Development

1555 North Sheffield

Chicago, IL 60622

Phone: (312) 573-1122

Fax:    (312)573-1028

Attn: Brian Niven/Michael Lerner

7. Governing Law. This Guaranty and the obligations provided for hereunder shall
be governed and construed in all respects by the internal laws and decisions
(except any conflicts of law provisions) of the State of Florida, including all
matters of construction, validity, enforceability and performance.

8. Venue and Jurisdiction. To the extent permitted by law, Guarantor
(i) consents and submits, at MCZ’s election and without limiting MCZ’s rights to
commence an action in any other jurisdiction, to the personal jurisdiction and
venue of any courts of record (federal, superior, or state) situated in the
County of Broward, State of Florida. Each party consents to the jurisdiction of
such Florida court in any such civil action or legal proceeding and waives any
objection to the laying of venue of any such civil action or legal proceeding in
such Florida court. Service of any court paper may be effected on such party by
in such manner as may be provided under applicable laws, rules of procedure or
local rules.

 

3



--------------------------------------------------------------------------------

9. Severability. If any provision of this Agreement is held to be unenforceable,
void or voidable as being contrary to the law or public policy of the United
States or any other jurisdiction entitled to exercise authority hereunder,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby. If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

10. Remedies; Costs of Enforcement. Upon any breach or default with respect to
any of Guarantor’s obligations, covenants, agreements, warranties or
representations under this Guaranty, MCZ shall be entitled to any and all
remedies available at law or in equity subject to the limitation of liability
set forth in Section 2.2 above. In addition to all other remedies available,
Guarantor agrees to pay MCZ, subject to the limitations contained in
Section 2.2, all expenses (including, without limitation, all attorneys’ fees,
court costs, and all fees, taxes, costs and expenses incident to arbitration,
appellate, bankruptcy and post judgment proceedings), incurred by MCZ, to remedy
any defaults of or enforce any rights under this Guaranty or the Contribution
Agreement, or to collect any amounts due under this Guaranty or the Contribution
Agreement. Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, sales and use taxes and all other
charges billed by the attorney to the prevailing party (including any fees and
costs associated with collecting such amounts). No remedy herein conferred upon
MCZ is intended to be exclusive of any other remedy, and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

11. Entire Agreement. This Guaranty represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Guaranty, and supersedes all other negotiations, understandings and
representations (if any), whether oral or written, made by and between such
parties regarding the subject matter of this Guaranty.

12. Waivers. The failure or delay of MCZ at any time to require performance by
Guarantor of any provision of this Guaranty, even if known, shall not affect the
right of MCZ to require performance of that provision or to exercise any right,
power or remedy under this Guaranty. Any waiver by any MCZ of any breach of any
provision of this Guaranty should not be construed as a waiver of any continuing
or succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right, power or remedy under this Guaranty. No notice to or demand
on Guarantor in any circumstance shall, of itself, entitle Guarantor to any
other or further notice or demand in similar or other circumstances.

13. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

 

4



--------------------------------------------------------------------------------

14. Amendments. The provisions of this Guaranty may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
Guarantor and MCZ making specific reference to this Guaranty.

15. Headings. The headings in this Guaranty are for convenience only and shall
not control or affect the meaning or construction of any provision in this
Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Guaranty as of the day first
set forth above.

 

Guarantor:     Witnesses: MHI HOSPITALITY CORPORATION,        a Delaware
corporation     Print Name:               By:          Print Name:        Andrew
M. Sims, President      

 

6



--------------------------------------------------------------------------------

EXHIBIT H

Rental Agreement

 

25



--------------------------------------------------------------------------------

UNIT RENTAL MANAGEMENT AGREEMENT

This Agreement is entered into effect as of                         , between
MHI Hollywood, LLC, a Delaware Limited Liability Company (“Manager”), and the
persons named on Schedule 1 (“Owner”).

WITNESSETH:

WHEREAS, Owner is the owner of or has contracted to purchase condominium unit
Number                          of Sian Resort Residences I Condominium
(hereinafter referred to as the “Condominium”) according to the Declaration of
Condominium thereof recorded in Official Records Book                     ,
Pages                      through                     , of the Public Records
of Broward County, Florida; (filing information to be completed by Manager upon
filing of the Declaration of Condominium).

WHEREAS, if and when title to the Unit is transferred to Owner, Owner desires to
have Manager manage and market the rental of the Unit on an exclusive basis
during the term of this Agreement, and Manager desires to manage the rental of
the Unit on an exclusive basis through its rental management program (the
“Rental Management Program”);

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the parties hereby agree as follows:

1. Exclusive Management of Unit; Manager Responsibilities. This Agreement shall
be effective and enforceable as of the Effective Date (as defined in
Section 17(k)). Commencing on the Effective Date, Owner agrees to make the Unit
available for rental or lease by Manager on an exclusive basis, and Manager
agrees to offer the Unit for rental on a daily or weekly basis (as determined by
Manager). Manager will have the exclusive right and authority to manage the
rental of the Unit to third parties (“Rental Guests”) during the term of this
Agreement. For purposes of the preceding sentence, any person or entity other
than Owner or a guest of Owner who uses the Unit on a complimentary basis will
be deemed to be a “third party.” All decisions concerning the operation of the
Rental Management Program and the rental of the Unit during the term hereof will
be made by Manager in its sole discretion.

Manager shall manage in a commercially reasonable manner the Unit and the other
Units at the Condominium which are part of the Rental Management Program as a
hotel. Manager shall market and maintain the Unit in the manner described
herein.

2. Occupancy of Unit. Owner agrees that, in order to assist in the promotion and
rental of the Unit through the Rental Management Program, the use of the Unit by
Owner and Owner’s guests will be subject to the limitations described on Exhibit
A to this Agreement.

3. Establishment of Rental Rates; Collection of Rent. During the term of this
Agreement, Manager will have the sole right to establish rental rates for the
Unit and to modify such rental rates from time to time as Manager, in its
reasonable discretion, may deem appropriate. Owner acknowledges and agrees that
the rental rates will be established based on a variety of factors, including,
without limitation, through negotiations with a prospective renter,



--------------------------------------------------------------------------------

with consideration given to competition, location, time of year, length of stay,
and the number of persons occupying the subject Unit. No Rental Guest of the
Unit will be charged any rate other than the rate determined by Manager. Manager
will establish a system which attempts to equitably allocate rental requests
among comparable units which are participating in the Rental Management Program
after considering any specific requests of prospective renters or other factors
deemed relevant by Manager. Manager is not required to adhere to a strict
rotation system and may vary the rental of the Unit in its reasonable discretion
including, but not limited to: (a) preferences for a particular size, feature,
location or type of unit expressed by potential Rental Guests; (b) prior
reservations or other occurrences making a Unit unavailable for the duration of
occupancy desired by potential Rental Guests; (c) needed or ongoing repair or
replacement operations or unsuitability of the Unit for rental; (d) the effect
of nearby construction activity on the use of, and guest experience with respect
to particular Units; (e) personal usage of the Unit by Owner; (f) the rental
rate commanded by the Unit; and (g) the length of an Owner’s participation in
the Rental Management Program. Manager will, at Manager’s expense, use
commercially reasonable efforts to collect all rent payable by Rental Guests who
rent the Unit during the term of this Agreement.

4. Contiguous Construction. For some time in the future, Owners, their guests,
tenants and invitees, may be disturbed by the noise, commotion, and other
unpleasant effects of nearby construction activity and as a result, Owner and
its guests, tenants, and invitees may be impeded in using portions of the
Condominium by that activity. Because the Condominium is located in an urban
area, demolition or construction of buildings and other structures within the
immediate area, or with view lines of any particular Unit or other part of the
Condominium (“Views”) may block, obstruct, shadow or otherwise affect the Views.
Manager has no control of and is not responsible for such nearby construction
activity and the Owner agrees to release, indemnify and hold harmless Manager
and its affiliates from and against any and all claims, demands, costs, expenses
(including without limitation attorneys’ fees) and damages incurred by Manager
or any of its affiliates which occur or exist at any time during the term of
this Agreement resulting from inconvenience, loss of rental income, or any other
loss whatsoever in connection with such construction activity. Owner’s
indemnification obligations hereunder will survive the termination of this
Agreement and will be binding on the successors, heirs and permitted assigns of
Owner.

5. Standards. Owner acknowledges that by entering the Unit into the Rental
Management Program, Owner’s Unit must conform to the standards and requirements
referenced in the Declaration of Condominium or those established by the Manager
from time to time, whichever are higher (the “Standards”), which Standards will
be consistent with other high-end, first class hotels and resorts.

6. Maintenance of Units. During the term of this Agreement, the Unit will be
maintained in accordance with the terms set forth on Exhibit B to this
Agreement.

7. Marketing of Unit. Manager will provide marketing services for the rental of
the Unit in accordance with the Standards and as may be required by a Franchise
System (as hereinafter defined), if any, together with such additional marking
as it deems appropriate in its sole discretion. Without limiting the generality
of the foregoing, Manager may, in its sole discretion, affiliate the Unit with
other condominium units or hotels under a hotel branding, franchise, license or
similar agreement or arrangement, or enter into any other similar arrangements
with

 

-2-



--------------------------------------------------------------------------------

respect to the Unit or terminate any such branding, franchise or license or
similar agreement or arrangement. Owner will not engage in any marketing efforts
for the rental of the Unit during the term of this Agreement, provided that
Owner may solicit Rental Guests so long as such guests make their reservations
through Manager. Owner will not accept any remuneration from any party other
than Manager for rental of the Unit. Owner authorizes Manager to make the Unit
available to third parties on a complimentary basis for up to 5 nights per
calendar year for promotional or administrative purposes.

8. Utilities and Services. Utilities and certain other services for the Unit
will be provided in accordance with the terms set forth on Exhibit C to this
Agreement.

9. Insurance. Owner will obtain the insurance coverage with respect to the Unit
and will take certain related actions as set forth on Exhibit D to this
Agreement.

10. Rental Management Program Base Fee. Exhibit E to this Agreement sets forth
the Manager’s Base Fee (as defined in Exhibit E) relating to Owner’s
participation in the Rental Management Program.

11. Indemnification. Owner will indemnify and hold harmless Manager and its
affiliates from and against any and all claims, demands, costs, expenses
(including without limitation attorneys’ fees) and damages incurred by Manager
or any of its affiliates arising out of any incident, action, omission, fact or
circumstance relating to the Unit which occurs or exists at any time during the
term of this Agreement, including without limitation injury to any person or
property in, on, or about the Unit, any action or omission on the part of
Manager or its affiliates in performing its obligations under this Agreement or
other management agreements, any neglect or misconduct by Owner or Owner’s
guests or any Rental Guests, except to the extent caused by the gross negligence
or willful misconduct by Manager. Owner’s indemnification obligations hereunder
will survive the termination of this Agreement and will be binding on the
successors, heirs and permitted assigns of Owner.

12. Assignment. The Owner shall not have the right to assign its rights and
obligations under this Agreement without the express written consent of the
Manager and any such attempted assignment or delegation without such consent
will be null and void. This Agreement shall terminate upon the transfer of title
to the Unit to an unaffiliated party pursuant to a bona fide sale provided,
however, that this Agreement shall survive such transfer of title for so long as
necessary for Manager to honor all confirmed reservations for occupancy of the
Unit in place on the date of the closing and the purchaser of the Unit shall
purchase the Unit subject to all such confirmed reservations and this Agreement
until such reservations have been satisfied provided, however, that Manager may
elect in its sole discretion to transfer such reservations to other Units in the
Rental Management Program and terminate this Agreement effective on such closing
date. Any transfer of title to a Unit to an institutional lender through
foreclosure or other transfer in lieu of foreclosure shall operate to terminate
this Agreement, subject to all confirmed reservations for occupancy of the Units
in place as of the date of title transfer; provided, however, that Manager may
elect in its sole discretion to transfer such reservations to other Units in the
Rental Management Program. Manager (and its successors and assigns) will have
the right to assign Manager’s rights and obligations under this Agreement
without Owner’s consent to (i) any lender of Manager or any of its affiliates or
(ii) any person or entity which directly or

 

-3-



--------------------------------------------------------------------------------

indirectly controls or is controlled by Manager or is under common control with
Manager or (iii) any other person or entity which agrees, in writing, to assume
and perform the obligations of Manager hereunder. Upon any such assignment of
Manager’s rights and obligations under this Agreement, Manager will be deemed to
have been released from all of its obligations hereunder. Manager shall have the
right to contract with third parties and affiliates to carry out all or any part
of its responsibilities under this Agreement. MHI Hotels Services, LLC will
manage the Hotel Unit (as defined in the Declaration of Condominium) and the
units in the Condominium participating in the Rental Management Program
(collectively, the “Hotel”), and MHI Hospitality TRS, LLC will have a leasehold
interest in the Hotel Unit subject to this Agreement. As currently contemplated,
this Agreement would not be assigned to MHI Hospitality TRS, LLC.

13. Term and Termination of Agreement. This Agreement shall be enforceable as of
the Effective Date and will have the term and will be subject to termination by
Owner and Manager in accordance with the provisions set forth on Exhibit F to
this Agreement and those set forth above in Paragraph 12.

14. Other Covenants of Owner.

(a) Rules and Procedures. Owner agrees to comply with all rules, regulations,
procedures and requirements established by Manager relating to the operation of
the Rental Management Program and the occupancy and maintenance of the Unit.

(b) Condominium Documents. During the term of this Agreement, Owner will not
vote to amend or otherwise alter the condominium association documents or the
Master Association (as defined in the Declaration of Condominium) documents
governing the Unit or any similar documents relating to the Unit that would
adversely affect, prevent or restrict (i) the rental of the Unit by the Manager
through the Rental Management Program, or (ii) the management or operation of
the Condominium, the Hotel Unit, the Hotel or the Property (as defined in the
Master Association documents) to the Standards and in accordance with this
Agreement or any applicable franchise or license agreement, or to support any
action by the Condominium association for the Unit that would prevent or
restrict the rental of the Unit by the Manager through the Rental Management
Program. If any such documents are amended or actions taken that in any way
prevent or restrict Manager’s rental of the Unit through the Rental Management
Program (whether Owner votes for such amendment or action or not), such
amendment or action shall be deemed a breach of this Agreement and Manager may
seek any remedies available to it at law or in equity and, Manager may, at its
option, terminate this Agreement.

(c) Taxes and Assessments. Owner agrees to pay promptly, and before delinquency,
all taxes, insurance premiums, condominium maintenance and other fees, charges
and assessments (including without limitation any special Condominium
association and Master Association assessments) levied on or with respect to the
Unit, including, without limitation, Owner’s share of Shared Costs (as defined
in the Declaration of Condominium). Owner will provide Manager proof of payment
of any such Taxes and Assessments (as defined in Exhibit E) upon request
therefor. If Owner fails to pay any such amounts, Manager may (but will not be
required to) pay any such amounts and bill

 

-4-



--------------------------------------------------------------------------------

Owner therefor or deduct the cost thereof from the Gross Owner’s Revenue (as
defined in Exhibit E). In addition, a ten percent (10%) service charge per
occurrence shall be charged to Owner by Manager for any recurring expenses paid
by Manager on behalf of Owner.

(d) Expenses and Charges. Manager will deduct from Gross Owner’s Revenue (as
defined in Exhibit E) certain expenses incurred in connection with the
participation of the Unit in the Rental Management Program including Commissions
and Hotel Expenses (as such terms are defined in Exhibit E) allocable to the
Unit and the Base Fee. Manager may, in its discretion, also deduct from the
Gross Owner’s Revenue, the Refurbishment Reserve, Taxes and Assessments and Unit
Owner Expenses (as defined in Exhibit E) payable by Owner pursuant to this
Agreement (“Expenses and Charges”), to the extent such expenses are not paid
directly by Owner. In the alternative, Manager may elect to bill Owner for such
Expenses and Charges. Owner will be required to pay increases in the Expenses
and Charges for those services provided by Manager, as the Expenses and Charges
may be modified from time to time by Manager. Owner agrees to accept all
modifications to such Expenses and Charges; provided, however, that the Expenses
and Charges for services provided by Manager may not be increased by Manager in
any year by an amount in excess of the greater of (x) the percentage increase in
the Consumer Price Index or such other nationally recognized price index as may
be selected by Manager in its sole discretion or (y) any increase in Manager’s
actual costs and expenses of providing the applicable service(s). Manager shall
not have the right to revise the percentage split of Net Rental Income as the
basis for the Manager’s Base Fee during the term of this Agreement without the
written consent of Owner

(e) Refund. Manager may offer a refund of the rent paid to any Rental Guest due
to adverse weather conditions, failures of heating, air conditioning or other
systems, major appliance failures, or other problems or circumstances affecting
the Rental Guest’s stay or use and enjoyment of the Unit or related facilities
and amenities, if Manager deems this action necessary to promote Rental Guest
satisfaction. Rental Guest transfers, or refunds, as a result of the
dissatisfaction of the Rental Guest, are to be made at the sole discretion of
Manager and shall be considered as a deduction from Gross Rental Revenue.

(f) Forfeiture of Reservation Deposits. All forfeited reservation deposits and
all other related cancellation charges pursuant to the cancellation policy
adopted by Manager, in its sole discretion, shall be applied first to pay
Manager the full amount of the Base Fee that Manager would have earned if the
reservation had not been cancelled. Any remaining forfeited deposit shall be
credited to Owner.

(g) Further Assurances. Upon the request of Manager, Owner will promptly execute
any additional documents and take any additional action necessary or advisable
to give effect to the terms hereof, including without limitation the execution
and filing of a Declaration or other document in the Public Records of Broward
County, Florida with respect hereto.

 

-5-



--------------------------------------------------------------------------------

(h) Risk of Loss. Owner assumes all risk for the loss of personal property kept
in the Unit. Manager shall not incur liability for the loss or damage of any
such personal property. In addition, Manager shall not be liable or responsible
for, or in any manner a guarantor or insurer of, the health, safety or welfare
of any Rental Guest, Owner and/or any occupant or user of any portion of the
Unit, including, without limitation, Owner and Owner’s guests, invitees, agents,
servants, contractors or subcontractors or for any property of any such persons.

15. Representations and Warranties of Owner.

(a) Understanding and Professional Review of Agreement. OWNER HAS READ AND
UNDERSTANDS THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL OF THE EXHIBITS
A, B, C, D, E, F, G AND H HERETO, EACH OF WHICH CONSTITUTES AN INTEGRAL PART OF
THIS AGREEMENT. OWNER ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH HIS LEGAL COUNSEL, FINANCIAL AND TAX ADVISERS, AND OTHER
PROFESSIONAL ADVISERS.

(b) Use and Occupancy of Unit. OWNER UNDERSTANDS THAT HE IS NOT REQUIRED TO
ENTER INTO THIS AGREEMENT OR TO MAKE THE UNIT AVAILABLE FOR RENTAL THROUGH THE
RENTAL MANAGEMENT PROGRAM. OWNER UNDERSTANDS THAT BY ENTERING INTO THIS
AGREEMENT HE WILL GRANT MANAGER THE EXCLUSIVE RIGHT TO RENT THE UNIT TO RENTAL
GUESTS.

(c) Other Available Methods of Rental. OWNER ACKNOWLEDGES THAT HE HAS BEEN
INFORMED THAT THERE ARE OTHER AVAILABLE METHODS FOR THE RENTAL OF THE UNIT,
INCLUDING WITHOUT LIMITATION LOCAL RENTAL AGENTS.

(d) No Pooling of Rental Amounts. OWNER UNDERSTANDS THAT ANY NET MONTHLY PAYMENT
(AS DEFINED ON EXHIBIT E HERETO) PAID TO HIM THROUGH HIS PARTICIPATION IN THE
RENTAL MANAGEMENT PROGRAM WILL BE BASED SOLELY ON THE ACTUAL RENTAL OF HIS UNIT
RATHER THAN ANY POOLING OF RENTAL AMOUNTS FROM UNITS PARTICIPATING IN THE RENTAL
MANAGEMENT PROGRAM.

(e) No Representations, Estimates or Guarantees. OWNER ACKNOWLEDGES THAT NEITHER
MANAGER, NOR DEVELOPER, NOR ANY OF MANAGER’S OR DEVELOPER’S EMPLOYEES, AGENTS OR
REPRESENTATIVES, NOR ANY OTHER PERSON OR ENTITY, HAS MADE ANY REPRESENTATIONS,
SUGGESTIONS, IMPLICATIONS, STATEMENTS OR ESTIMATES AS TO ANY REQUIREMENT THAT
OWNER PARTICIPATE IN THE RENTAL MANAGEMENT PROGRAM, OR THE NUMBER OF TIMES THE
UNIT WILL BE RENTED OR THE RENTAL INCOME, IF ANY, OWNER MIGHT RECEIVE THROUGH
HIS PARTICIPATION IN THE RENTAL MANAGEMENT PROGRAM, OR THE PARTICIPATION OF THE
HOTEL AS PART OF ANY FRANCHISE SYSTEM.

 

-6-



--------------------------------------------------------------------------------

OWNER ACKNOWLEDGES THAT HE HAS NOT IN ANY MANNER BEEN INDUCED TO PURCHASE THE
UNIT BY REASON OF THE RENTAL MANAGEMENT PROGRAM, OR ANY EXPECTED OR ANTICIPATED
RENTAL INCOME TO BE DERIVED FROM HIS PARTICIPATION IN SUCH PROGRAM, OR THE
ASSURANCE, STATEMENT OR REPRESENTATION OF PARTICIPATION OF THE HOTEL AS PART OF
ANY FRANCHISE SYSTEM. OWNER ACKNOWLEDGES THAT HIS PARTICIPATION IN THE RENTAL
MANAGEMENT PROGRAM MAY IN FACT RESULT IN A NET LOSS TO OWNER. OWNER ACKNOWLEDGES
THAT NEITHER MANAGER, NOR DEVELOPER, NOR ANY OF MANAGER’S OR DEVELOPER’S
EMPLOYEES, AGENTS OR REPRESENTATIVES, NOR ANY OTHER PERSON OR ENTITY, OTHER THAN
OWNER’S TAX ADVISOR (IF AT ALL), HAS GIVEN OWNER ANY ADVICE WITH RESPECT TO ANY
TAX STRUCTURES OR TAX IMPLICATIONS.

(f) Waiver Of Jury Trial. BY ACCEPTANCE AND EXECUTION HEREOF THE PARTIES AGREE,
THAT NEITHER PARTY, NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE
OF EITHER OF THEM (ALL OF WHOM ARE HEREINAFTER REFERRED TO AS THE “PARTIES”)
SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER
LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
INSTRUMENT EVIDENCING, SECURING OR RELATING TO THIS AGREEMENT, OR THE DEALINGS
OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM. NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN
WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES, ARE A MATERIAL INDUCEMENT FOR THIS AGREEMENT, AND SHALL BE SUBJECT TO
NO EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. THE VENUE OF ANY ACTION SHALL BE IN THE COUNTY AND STATE OF THE
LOCATION OF THE UNIT UNLESS THE PARTIES AGREE TO SOME OTHER LOCATION.

(g) Franchise And Certification. THE HOTEL IS NOT CURRENTLY OPERATED (AND MAY
NOT BE OPERATED) AS A FRANCHISE UNDER A NATIONAL HOTEL BRAND. HOWEVER, IF AT ANY
TIME DURING THE TERM OF THIS AGREEMENT, THE HOTEL IS OPERATED AS PART OF A
FRANCHISE SYSTEM OF A NATIONAL HOTEL BRAND (A “FRANCHISE SYSTEM”), WHICH SHALL
BE AT THE SOLE DISCRETION OF MANAGER, THE PROVISIONS SET FORTH IN EXHIBIT H TO
THIS AGREEMENT WILL APPLY AUTOMATICALLY, WITHOUT REQUIREMENT OF NOTICE TO OR
CONSENT OF OWNER, AND OWNER EXPRESSLY ACKNOWLEDGES AND AGREES TO ALL OF THE
TERMS AND PROVISIONS OF SUCH EXHIBIT H AND AGREES TO EXECUTE ANY DOCUMENTATION
THAT MAY BE REQUESTED BY ANY FRANCHISOR TO CONFIRM SUCH ACKNOWLEDGEMENTS AND
AGREEMENTS (ALTHOUGH

 

-7-



--------------------------------------------------------------------------------

OWNER EXPRESSLY RECOGNIZES THAT NO SUCH CONFIRMATION IS NECESSARY FOR THE TERMS
AND PROVISIONS OF EXHIBIT H TO BE BINDING ON OWNER).

OWNER ACKNOWLEDGES THAT ON THE EXECUTION DATE OF THIS AGREEMENT AND AT SUCH
OTHER TIME AS REQUESTED BY MANAGER, OWNER SHALL BE OBLIGATED TO EXECUTE
ACKNOWLEDGEMENT CERTIFICATES IN FAVOR OF MANAGER AND ANY FRANCHISOR IN THE FORM
OF EXHIBIT G.

OWNER UNDERSTANDS AND AGREES THAT, IN EXECUTING ANY FRANCHISE OR LICENSE
AGREEMENT WITH MANAGER, A FRANCHISOR WILL BE RELYING ON THE ACKNOWLEDGEMENTS AND
AGREEMENTS OF OWNER SET FORTH IN THIS AGREEMENT AND THE ACKNOWLEDGEMENT
CERTIFICATES.

16. Agreement As Easement And Covenant Running With The Unit. THIS AGREEMENT,
INCLUDING ALL EXHIBITS HERETO, WILL CONSTITUTE AN EASEMENT DURING THE TERM OR
EXTENSION HEREOF WITH RESPECT TO THE UNIT, AND THE TERMS OF THIS AGREEMENT WILL
CONSTITUTE A COVENANT RUNNING WITH THE UNIT. THIS AGREEMENT WILL BE BINDING UPON
AND WILL INURE TO THE BENEFIT OF THE PARTIES HERETO AND ALL SUBSEQUENT OWNERS OF
THE UNIT TO THE EXTENT PROVIDED IN PARAGRAPH 12 OR EXHIBIT F TO THIS AGREEMENT.
OWNER UNDERSTANDS AND AGREES THAT THIS AGREEMENT OR A DECLARATION OR OTHER
INSTRUMENT WITH RESPECT HERETO MAY BE RECORDED BY MANAGER IN THE PUBLIC RECORDS
OF BROWARD COUNTY, FLORIDA. UPON THE REQUEST OF MANAGER, OWNER WILL PROMPTLY
EXECUTE AND DELIVER TO MANAGER ALL SUCH DOCUMENTS, AND WILL TAKE ALL SUCH
ACTION, AS MANAGER MAY DEEM NECESSARY OR APPROPRIATE TO EFFECT SUCH RECORDING
AND/OR TO CONFIRM THAT THE RESTRICTIONS CONTAINED HEREIN CONSTITUTE AN EASEMENT
WITH RESPECT TO THE UNIT AND A COVENANT RUNNING WITH THE UNIT.

17. Miscellaneous.

(a) Notices. All notices, demands or other writings contemplated by this
Agreement will be in writing and will be deemed given if delivered by hand or
three days after deposit in the United States mail, by registered or certified
mail, postage prepaid, addressed to the parties as follows:

If to Owner, to the mailing address for Owner set forth on the signature page
hereto.

 

If to Manager, to:

   MHI Hollywood, LLC    814 Capitol Landing Road    Williamsburg, VA 23690   
Telephone 757-229-5648    Attention: Chief Executive Officer

 

-8-



--------------------------------------------------------------------------------

With a copy to:

   MHI Hollywood, LLC    6411 Ivy Lane, Suite 510    Greenbelt, MD 20770   
Telephone 301-220-5400    Attention: Chief Financial Officer

Owner understands that he cannot rely on verbal or telephonic instructions or
notifications to Manager regarding reservations, maintenance or any other matter
whatsoever unless confirmed in writing.

(b) No Joint Venture. Nothing in this Agreement will constitute or be construed
to create a partnership or joint venture between Manager and Owner.

(c) Entire Agreement; Amendments. This Agreement (including without limitation
the Exhibits hereto) contains the entire agreement of the parties with respect
to the subject matter hereof, and there are no other agreements or
understandings, oral or written, between the parties with respect to the subject
matter hereof. This Agreement may be amended, modified or supplemented only by a
writing signed by both parties. Notwithstanding the foregoing or any other term
or provision of this Agreement to the contrary, Manager shall have the right to
unilaterally amend this Agreement to the extent of any inconsistency or conflict
between this Agreement and any license or franchise agreement that may be
executed by Manager in the future with respect to the Hotel in order to comply
with the terms of any such franchise. The foregoing includes, without
limitation, any necessary changes to the insurance requirements, amount, types
and additional insureds.

(d) Binding Effect. All of the terms and conditions of this Agreement
(including, without limitation, the Exhibits hereto) will be binding upon, inure
to the benefit of, and be enforceable by the parties hereto and their respective
administrators, executors, legal representatives, heirs, successors and
permitted assigns.

(e) Headings. The headings contained in this Agreement are for convenience of
reference only, and will not limit or otherwise affect in any way the meaning or
interpretation hereof.

(f) Severability. If any part of this Agreement (including, without limitation,
any part of any Exhibit hereto) is deemed invalid under any applicable laws,
such provision will be inapplicable and will be deemed omitted to the extent of
such invalidity, but the remainder of this Agreement will not be invalidated
thereby and will be given full force and effect.

(g) Waivers. The failure or delay of any party at any time to require
performance by the other party of any provision of this Agreement, even if
known, will not affect the right of such party to require performance of that
provision or to exercise any rights,

 

-9-



--------------------------------------------------------------------------------

powers or remedies hereunder, and any waiver by any party of any breach of any
provision of this Agreement will not be construed as a waiver of any continuing
or succeeding breach of such provision or any other provision of this Agreement
or as a waiver of any rights, powers or remedies hereunder. No notice to or
demand on any party in any case shall, of itself, entitle such party to any
other or further notice or demand in similar or other circumstances.

(h) Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the applicable laws of the State of Florida without
regard to principles of conflicts of laws, but this Agreement will not be
governed by the provisions of Chapter 718 of the Florida Statutes (the Florida
Condominium Act).

(i) Counterparts. This Agreement may be executed in multiple counterparts, each
of which when executed and delivered will be deemed to be an original and all of
which counterparts taken together will constitute one and the same document.

(j) Attorneys’ Fees and Venue. If any action at law or in equity will be brought
to enforce any provision of this Agreement, the prevailing party will be
entitled to recover from the other party, as part of the prevailing party’s
costs, reasonable attorneys’ fees, the amount of which will be fixed by the
court and will be made a part of any judgment or decree rendered, in addition to
any damages or other relief awarded by the court. Both parties agree that venue
for any such action will be Broward County, Florida and that the laws of the
State of Florida will apply, without giving effect to the conflicts of laws
principles thereof.

(k) Effective Date. If Owner has not closed on title to the Unit at the time
Owner executes this Agreement, then the “Effective Date” shall be the date Owner
closes on title to the Unit. If Owner has closed on title to the Unit at the
time Owner executes this Agreement, then the “Effective Date” shall be the date
that Manager executes this Agreement.

(l) Gender, Singular and Plural. In this Agreement, the use of any gender shall
be deemed to include all genders, and the use of the singular shall include the
plural and vice versa, wherever it appears appropriate from the context.

 

-10-



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO BE EXECUTED BY MANAGER

IN WITNESS WHEREOF, MANAGER HAS SIGNED THIS AGREEMENT AS OF THE DATE SET FORTH
BELOW.

 

      MHI HOLLYWOOD, LLC       (“Manager”) Date:        , 2005    

By:

             Title:     

 

-11-



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO BE EXECUTED BY OWNER(S)

IN WITNESS WHEREOF, OWNER(S) HAVE SIGNED THIS AGREEMENT AS OF THE DATE SET FORTH
BELOW.

 

     

NAME(S) AND MAILING ADDRESS OF OWNER(S):

[CONTACT PERSON]:

Date:        , 2005             

SIGNATURE(S) OF OWNER(S)

     

NAME(S) AND MAILING ADDRESS OF OWNER(S):

Date:        , 2005              SIGNATURE(S) OF OWNER(S)                      
          

MAILING ADDRESS

 

-12-



--------------------------------------------------------------------------------

Exhibit A

Limitations on Occupancy of Unit

1. Limited Occupancy of Unit. Owner and his guests may use the Unit for the
maximum number of nights reserved by Owner, which use may be further limited
during the period between December 15 and May 1, as set forth in Exhibit E to
this Agreement. In addition, Owner may request additional occupancy of the Unit
for Owner’s own personal use on an “as available” basis (as determined by
Manager) subject to certain limitations imposed by Manager. Notwithstanding
anything to the contrary herein, Owner’s use of the Unit shall in all cases
comply with all zoning ordinances which may effect or apply to the Unit.

Owner recognizes and understands that personal use will reduce the availability
of the Unit and negatively affect potential rentals and the Owner’s remuneration
from rental of the Unit. This is especially true on weekends and holidays
throughout the year. Owner and his personal guests shall: (a) comply with any
applicable arrival / departure requirements established by Manager for use of
the Unit during holidays, special events, and peak occupancy periods; (b) comply
with any established check-in and check-out procedures and times; and (c) pay
for daily linen and housekeeping service fee of $30.00 (subject to change by
Manager from time to time), if such service is requested. In the event the daily
cleaning service is not requested, a $30.00 departure cleaning charge will be
charged per visit (subject to change by Manager from time to time).

Owner recognizes and understands that Manager is not affiliated in any way with
the developer/seller of the Condominium or the Units. Manager has not made, and
makes, no promises or representations as to future income from the Unit and has
provided no projections or estimates regarding financial performance or the tax
effect of participating in the Rental Management Program. The Manager will
retain the services of an experienced manager of hotel properties and agrees to
use reasonable efforts consistent with the efforts of managers of similar
properties to market and promote the Hotel operation.

Owner agrees to abide by the standard check-in and check-out times established
by Manager during periods of occupancy of the Unit by Owner or his guests. At
other times, Owner will not enter the Unit or permit any other person (including
any family member, repairman or guest) to enter the Unit without prior
notification to, approval of, and coordination by, Manager. Manager approval
shall be granted to permit Owner to perform periodic inspections of the Unit so
long as Owner requests approval more than 24 hours in advance, such inspections
do not unduly interfere with the operation of the resort, or the rental of the
Unit and the Unit is unoccupied at the time of inspection. During the term of
the Unit Rental Management Agreement, Owner may have access to the Unit only
through a key card maintained by Manager.

2. Reservation of Unit by Owner. To assist Owner in making timely reservations
and to minimize reservation conflicts, Manager will contact Owner, at least once
per year, requesting Owner to specify, as far in advance as possible, the dates
during which Owner desires that the Unit be available for him or his guests (the
“Reserved Owner Occupancy”). Subject to any limitations on use by Owner as
provided in Exhibit E, Manager will accommodate Owner’s Reserved Owner Occupancy
requested occupancy dates provided Manager receives such written notice at least
360 days prior to the requested periods of occupancy; provided, however, in the

 

-1-



--------------------------------------------------------------------------------

event Owner’s Unit is out of order or if Manager is precluded by law from
allowing Owner occupancy of the Unit, then Owner shall not be entitled to occupy
the Unit, and Manager shall use reasonable efforts to accommodate Owner in
comparable accommodations.

Owner agrees that, other than (i) during periods of occupancy of the Unit by
Owner or his guests and (ii) in Owner’s storage areas designated by Manager,
Owner will not store any personal belongings in the Unit (other than the
standard furnishings and the standard housewares contained in the Unit as
provided in this Agreement). Owner understands that any personal property or
possessions stored in or left in the Unit should not be left unsecured and
Manager assumes no liability for the loss or damage thereto.

 

-2-



--------------------------------------------------------------------------------

Exhibit B

Maintenance and Cleaning of Units; Administration of Units

1. Unit and Contents. Manager intends to market the rental of the Unit as part
of a consistent, top quality resort experience and in accordance with the
Standards. Owner acknowledges that uniformity in the appearance and contents of
the condominium units participating in the Rental Management Program, including,
without limitation, the Unit and its contents, is absolutely essential to the
successful marketing and rental of the Unit by Manager. Owner, therefore, agrees
not to modify in any way the design, appearance, furnishings, standard
housewares or other contents of the Unit from the design, appearance,
furnishings and other contents specified or established by Manager from time to
time in its sole discretion or to remove or alter any equipment in the Unit
without notifying and receiving the prior written approval of the Manager.

2. Standard Unit Appearance; Standard Furnishings. Owner will (i) maintain at
Owner’s expense the standard furnishings for the Unit as determined by Manager
from time to time for purposes of complying with the Standards (as the same may
be required and modified from time to time by Manager in its sole discretion)
(the “Furnishings Standard”), and (ii) be responsible for all costs and expenses
associated with the periodic refurbishment of the Unit which refurbishment will
occur in such manner and at such times as Manager may determine from time to
time in its sole discretion. It is anticipated that the Unit will be completely
refurbished approximately once every 7 years, but this is an estimate only, and
such refurbishment may occur more frequently if any inspection of the Unit
reveals that the painting, carpeting, furnishings, appliances, electronic
equipment or other contents are inadequate, excessively worn or damaged. Manager
will make reasonable efforts to notify Owner at least 90 days prior to the
commencement of any required refurbishment which exceeds the funds available in
the Refurbishment Reserve. The list of initial standard furnishings for a Unit
are set forth on Attachment 1 hereto.

3. Refurbishment Reserve. The term “Refurbishment Reserve” will mean any reserve
account established by Manager and funded by Owner either directly or through
deductions by Manager from the Gross Owner’s Revenue (as defined on Exhibit E)
for the periodic refurbishment of the Unit. Unless otherwise determined by
Manager, Manager shall, immediately following the date on which Owner takes
title to the Unit, deduct from the Gross Owner’s Revenue a Refurbishment Reserve
payment equal to 5% of Gross Owner’s Revenue. Manager may, in its reasonable
discretion, from time to time withdraw funds from the Refurbishment Reserve to
pay for the refurbishment of the Unit or for the cost of bringing the Unit into
conformity with the Furnishings Standard (“Refurbishment Costs”), but Owner will
remain liable for any refurbishment costs and expenses in excess of the funds
withdrawn from the Refurbishment Reserve. Such excess costs may be charged, at
Manager’s discretion, as a Unit Owner’s Expense for purposes of Exhibit E, to
the extent not paid directly by Owner.

4. Repairs and Replacements. Manager will at Owner’s expense make or contract
for such repairs and replacements to the Unit, to the furnishings, appliances,
electronic equipment or other contents of the Unit, as Manager deems appropriate
in its reasonable discretion. Manager may maintain an inventory of, and restock
expendables in the Unit to ensure a complete

 

-1-



--------------------------------------------------------------------------------

inventory for all Rental Guests. Owner will pay Manager the following amounts
for replacement:

 

  •   Housewares and Expendables Replacement - Invoice plus 10%

 

  •   Linen Replacement (sheets, towels and pillow cases only) - Paid by Manager

 

  •   Bedspreads and other durable bed elements - Replaced every two years at
Owner expense. If damaged prior to the end of two (2) years - Invoice plus 10%

 

  •   Softgoods: Cost plus 10% (blankets, pillows, etc.)

 

  •   Small appliances: Cost plus10%

If the cost of any individual repair or replacement is expected to exceed $500,
Manager will use commercially reasonable efforts to advise Owner in advance,
except that under emergency conditions, as determined by Manager, such repairs
and replacements will be performed without prior notice to Owner. The cost of
such repairs and replacements (“Repair and Replacement Charges”) shall be Unit
Owner Expenses for purposes of Exhibit E.

5. Cleaning. Manager shall perform or contract for the deep cleaning of the Unit
on an annual or more frequent basis as Manager may require. Owner will pay
Manager $175.00 per deep cleaning (subject to adjustment by Manager from time to
time) if performed by Manager, which charge does not include charges for
services performed by outside vendors. If the Owner elects to have his/her Unit
cleaned daily while occupying his/her own Unit, a daily cleaning charge of
$30.00 (subject to adjustment by Manager from time to time) may be assessed.
After Owner has occupied his/her Unit, the Owner may be assessed a departure
charge of $30.00 (subject to adjustment by Manager from time to time) for the
expense of cleaning the Unit upon departure. The deep cleaning, daily cleaning
and departure cleaning charges are subject to change at the discretion of the
Manager, subject to the restrictions set forth herein. Such cleaning expenses
(“Cleaning Charges”) shall be Unit Owner Expenses for purposes of Exhibit E.

6. Standard Housewares. Owner agrees to maintain in the Unit, at Owner’s
expense, the standard housewares required pursuant to the Standards, as such
housewares package may be modified by Manager from time to time in its sole
discretion. Such expenses shall be Unit Owner Expenses for purposes of Exhibit
E. The initial list of standard housewares for a Unit is set forth on Attachment
2 hereto.

7. Removal of Unit from Rental Management Program. Manager reserves the right to
remove the Unit from the Rental Management Program upon written notice to Owner
if Manager deems the Unit or the contents thereof to be unsatisfactory, and,
upon written notification by Manager, Owner fails to cure or authorize the cure
of such defects within 30 days thereof, in

 

-2-



--------------------------------------------------------------------------------

which event Owner will be deemed to have breached this Agreement, and Manager
will be entitled to terminate this Agreement or to exercise any and all rights
and remedies available to Manager at law or in equity. Any decision to remove
the Unit from the Rental Management Program will be at the sole discretion of
Manager. Manager reserves the right to cure the subject defects, enter the Unit
back into the Rental Management Program, and bill the Owner at cost plus a 15%
service charge via a deduction to the Owner’s Net Monthly Payment.
Notwithstanding the foregoing, if the cost of such repairs and replacements is
expected to exceed $500, Manager will use commercially reasonable efforts to
advise Owner in advance, except that under emergency conditions, as determined
by Manager, such repairs and replacements will be performed without prior notice
to Owner. Upon rectification of all defects by Owner to the satisfaction of
Manager, the Unit may be returned to the Rental Management Program at the option
of Manager.

8. General Maintenance Services. Manager will provide the minor maintenance
services for the Unit described on Attachment 3 to this Exhibit B for which
Owner will be charged the annual fee specified in Attachment 3. In addition,
Manager will provide for the investigation or repair of minor problems other
than “Minor Maintenance,” for which the Owner will be charged at the standard
rate established by Manager for the personnel involved, which charge does not
include the cost of parts or other out-of-pocket expenses such as labor charges
by independent contractors. This charge will be incurred even if Manager does
not perform any work beyond an investigation of the problem. Such charges (the
“Maintenance Charges”) shall be Unit Owner Expenses for purposes of Exhibit E.

9. Administration. Owner shall pay Manager an annual administrative charge of
$500.00 (the “Annual Administration Charge”) for computerized reservation
services, accounting services, and property management inspections, State of
Florida Licensing fees and telephone connection to the switchboard used by the
general public to make reservations at the resort. Such charge shall be Unit
Owner Expenses for purposes of Exhibit E.

 

-3-



--------------------------------------------------------------------------------

Attachment 1 to Exhibit B

Standard Furnishings

KING/DOUBLE UNIT

 

BEDROOM AREA    KITCHEN AREA

1  King or 2 Double Beds w/ Headboards

  

1  Cabinet w/bar sink & granite counter top

2  Standard or

  

1  Microwave

1  Large Nightstand

  

1  Refrigerator

1  Dresser

  

1  Coffee Maker

1  Desk

  

2  Coffee Mugs

1  Ergonomic Desk Chair

  

1  Lounge Chair

  

1  Floor Lamp

  

2  Single or

  

1  Double Nightstand Lamp

  

1  Desk Lamp

   BATH AREA

1  Television

  

1  Telephone on Nightstand

  

1  Granite vanity w/ under mount bowl and cabinet

1  Telephone w/ Speaker on Desk

  

1  Framed mirror

1  Drapery w/ blackout & sheers 2/3 Framed Artwork

  

2  Towel holders

1  Framed Full Length Mirror

  

2  Wall sconces

1  Closet rack

  

1  Shower w/ glass doors OR Bathtub (Both in suites)

1  Luggage Rack

  

1  Toilet

1  CD Player/Alarm Clock/Radio

  

2  Toilet paper holders

1  Ironing Board

  

1  Framed Artwork

1  Iron

  

5  Skirt Hangers

  

5  Standard Hangers

   BALCONY    LIVING ROOM (IN SUITE UNITS ONLY)

1  Cocktail Table

  

1  Sofa

2  Chairs

  

2  Lounge Chairs

1  Safety Glass Ashtray

  

1  Coffee Table

  

1  Console Table

  

2  Side Tables

  

2  Table Lamps

  

1  Telephone

  

1  Dining Table

  

4  Dining Chairs

  

1  Floor Lamp

 

* All listed items must meet or exceed Standards.

 

B-4



--------------------------------------------------------------------------------

Attachment 2 to Exhibit B

Standard Housewares

 

LINENS (PER BED)   

4  Standard Pillows w/ pillowcase

  

2  Euro Pillows w/ Sham

  

1  Decorative Pillow

  

1  Blanket

  

1  Fitted Sheet

  

2  Flat Sheets

  

1  Duvet Comforter

  

1  Mattress Pad

  

1  Bed Skirt

  

TERRY (PER UNIT)

3 Bath Towels

3 Hand Towels

3 Wash Cloths

1 Bath Mat

2 Dish Towels

2 Dish Cloths

HOUSEWARES (PER UNIT)

2 Trash Cans

1 Corkscrew/Bottle Opener

1 Cutting Board

1 Paring Knife

1 Ice Bucket w/ Tray

4 Glass Tumblers

 

* All listed items must meet or exceed Standards.

 

B-5



--------------------------------------------------------------------------------

Attachment 3 to Exhibit B

Minor Maintenance Services

For purposes hereof, the term “Minor Maintenance” will mean any of the following
maintenance tasks, which will be performed by Manager on an “as needed” basis:

 

  •   Replacement of light bulbs.

 

  •   Flushing or plunging of toilets.

 

  •   Quick examination of air conditioning unit prior to calling contractor.

 

  •   Unlocking interior doors.

 

  •   Guest service calls (e.g., to assist with TV’s or VCR’s).

 

  •   Resetting or turning on circuit breakers.

 

  •   Resetting button on garbage disposal.

 

  •   Examination of air conditioner thermostats.

 

  •   Instruction of guests on operation of equipment and appliances.

 

  •   Adjustment of sliding doors or screen doors.

 

  •   Inspection of the Unit.

 

  •   Lubrication of door locks or other mechanisms.

 

  •   Replacement of drapery hooks and glides.

In addition. Manager will provide the following parts and supplies at no
additional cost to Owner as part of Manager’s Minor Maintenance services:

 

  •   Air conditioner filters.

 

  •   Light bulbs other than fluorescent tubes.

 

  •   Standard curtain hooks, pins and glides.

 

  •   Toilet seats.

 

  •   Moen cartridges.

 

  •   Sliding glass door handle.

 

  •   Standard light switch.

 

  •   Electrical wall plate covers.

 

  •   Batteries for TV remote control.

 

  •   Minor lock adjustments and lubrication.

 

  •   Door stop.

 

  •   Fluid master valve.

 

  •   Tile grout/tub caulking.

 

B-6



--------------------------------------------------------------------------------

Any items of maintenance, repair or replacement which are not specifically
listed above will not be covered by the Minor Maintenance charge. Without
limiting the generality of the foregoing, the following items will not be
covered by the Minor Maintenance charge:

 

  •   Television(s), clock radio(s) or other electronic devices.

 

  •   Dishwasher or other appliances.

 

  •   Ceiling fan(s).

 

  •   Hot water heaters.

 

  •   Wall coverings, floor coverings and furnishings.

 

  •   Ceilings and interior walls.

 

  •   Window glass, screens and framing.

 

  •   Air conditioner air handler and condensing units.

 

  •   Electrical or plumbing system repair.

 

  •   Door glass, screens or roller replacement.

 

  •   Damages resulting from excessive wear and tear of furnishings.

 

  •   Interior spot painting.

 

  •   Third party charges (including plumbing or electrician fees or expenses).

Owner shall pay Manager an annual charge of $300 in consideration of Manager’s
agreement to perform the Minor Maintenance set forth on this Attachment 3.

 

B-7



--------------------------------------------------------------------------------

Exhibit C

Utilities and Services

1. In General. Owner will promptly pay all other costs and expenses of any kind
whatsoever relating to the use, operation and maintenance of the Unit during the
term of the Agreement (other than any such costs and expenses paid for by the
condominium association for the Unit and any services which Manager expressly
agrees to provide without cost to Owner in the Agreement) including electricity,
telephone, cable television, internet access and other utilities and services of
every kind furnished to the Unit. Manager may pay delinquent bills for the Unit
to avoid the interruption of any utilities or other services to the Unit, in
which event Manager may bill Owner for such charges plus a $25.00 surcharge.
Expenses described in this Exhibit C are referred to as “Utility and Services
Expenses.”

Manager reserves the right to contract for, or to otherwise provide or obtain
for the Unit, utilities or other services and to re-sell such utilities or other
services to Owner, Owner’s guests or renters of the Unit for a profit so long as
the terms and rates charged Owner for such utilities or other services do not
exceed the prevailing rates generally charged individual consumers of such
utilities or services.

2. Telephone Service. Manager will maintain a telephone switchboard and related
facilities for telephone service to the Unit, and Owner will not install or
permit any other telephone lines in the Unit during the term of the Agreement.
Owner will install and maintain in the Unit, two (2) telephones (of the type
specified by Manager) connected to Manager’s telephone switchboard. All long
distance and local telephone calls will be charged to the registered occupant of
the Unit at the rates determined by Manager in its sole discretion, and will be
collected at check-out. Free local calls will be provided to the Unit Owner
while Owner is occupying the Unit. All interior wiring and cabling shall be the
responsibility of Owner.

3. Television Service. Owner agrees that the television(s) in the Unit will be
connected to a cable and on-demand movie system operated by Manager or by the
condominium association for the Unit. Manager may repair or modify such
television(s), at Owner’s expense, if deemed appropriate by Manager.

4. Utility and Management Systems. Manager may, at Owner’s expense, install,
replace or modify various utility or management systems for the Unit, including
without limitation security and energy management systems, if deemed appropriate
by Manager and approved by a majority of the Units in the Rental Management
Program.

5. Internet Service. Owner agrees that the Unit will be connected to a wired or
wireless internet access service via an internet service provider (ISP) to be
selected by Manager or by the condominium association. Manager may repair or
modify such at Owner’s expense, if deemed appropriate by Manager.

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Insurance Requirements

1. Required Insurance Coverages. Owner shall, at Owner’s expense, acquire and
maintain in effect throughout the term of this agreement, bodily injury and
property damage limited liability insurance with a combined single limit of not
less than $1,000,000.00 per occurrence. Additionally, Owner will be solely
responsible for acquiring and maintaining business interruption insurance for
Owner’s portion of the Gross Income derived from this Agreement. All such
policies and coverages shall be underwritten by an insurance company reasonably
acceptable to Manager. Manager shall notify Owner immediately of any incident
that might give rise to a liability claim,

Owner is solely responsible for acquiring insurance covering the contents of the
Unit. Manager shall not be liable for any damage to or destruction of Owner’s
property, including but not limited to damage to furniture, equipment,
appliances or any other property used or retained by Owner in the Unit.

2. Certificates of Insurance. Owner will deliver to Manager certificates of
insurance certifying that (i) the above-described insurance coverages are in
full force and effect, (ii) Manager and any franchisor will receive at least 30
days advance written notice before any such insurance policy is canceled for any
reason, including without limitation any failure by Owner to pay any premium or
to renew any insurance policy, and (iii) Manager, MHI Hotels Services, LLC, MHI
Hospitality TRS, LLC, and their respective affiliates and the applicable
franchisor (if any) will be named as additional insureds on such policies. Such
certificates of insurance will be delivered to Manager within 10 days following
the execution of the Agreement and on an annual basis thereafter. Failure to
provide the required insurance coverages with an insurance company reasonably
acceptable to Manager will be considered a material breach of the Agreement, and
Manager may, at its option, obtain such insurance coverages at Owner’s expense,
terminate the Agreement or exercise any other rights thereunder.

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Base Fee, Revenue Split

1. Owners Revenue Split. Owner will pay to Manager a base management fee (“Base
Fee”) determined in the following manner:

 

Level

  

Description

  

Restrictions

  

Net
Income

  

Rental

  

Manager’s

Base Fee

  

Owner’s
Commitment*
(select one only)

#1

   337 Day Commitment No more than 7 days use 12/15-5/1    None    50% to Owner
   50% of Net Rental Income          No more than 21 days use between 5/2-12/14
           

#2

   323 Day Commitment No more than 14 days use 12/15-5/1    None    45% to Owner
   55% of Net Rental Income          No more than 28 days use between 5/2-12/14
           

 

* Owner must initial next to the Commitment Level desired for Rental Management
Program. If Owner fails to select one of the foregoing Commitment Levels,
Commitment Level #1 will automatically be selected.

2. Definitions. The following terms will have the meanings set forth below:

(a) Gross Rental Income. The term “Gross Rental Income” means actual collections
by Manager solely from the rental of the Unit through the Rental Management
Program and the Unit’s portion of any forfeited reservation deposits (i.e. the
amount remaining from any forfeited reservation deposit paid with respect to
that Unit after the Manager is paid its Base Fee from the forfeited deposit
amount) but shall not include revenues generated by Manager through the sale of
food, beverages, telephone services or other goods or services.

(b) Commissions. The term “Commissions” means any commissions, fees, payments or
other amounts paid to entities or individuals in connection with the

 

-1-



--------------------------------------------------------------------------------

generation or collection of rental income, including, without limitation, travel
agent and intermediary commissions and fees, credit card commissions and fees
and marketing costs incurred by Manager pursuant to the Standards or any
applicable Franchise System. Marketing expenses incurred by Manager other than
pursuant to the Standards or Franchise System will be borne by the Manager.
Total Commissions incurred by Manager in the operation of the Rental Management
Program shall be allocated to Owner based upon the ratio of the Unit’s Gross
Rental Income before Commissions to the aggregate Gross Rental Income from the
rental of all units and rooms at the Hotel, multiplied by the total Commissions
paid from the rental of all units and rooms at the Hotel.

(c) Refurbishment Reserve. The term “Refurbishment Reserve” will mean any
reserve account established by Manager and funded by Owner either directly or
through deductions by Manager for the periodic refurbishment of the Unit as more
particularly described in Section 3 of Exhibit B.

(d) Hotel Expenses. The term “Hotel Expenses” means any Hotel franchise fees and
charges, and credit card fees and bank charges relating to the Rental Management
Program. Hotel Expenses incurred by Manager in the operation of the Hotel shall
be allocated to Owner based on the ratio of the Unit’s Gross Rental Income
before Commissions to the aggregate Gross Rental Income from all Units in the
Rental Management Program.

(e) Taxes and Assessments. All taxes, insurance premiums, condominium
maintenance and other fees, charges and assessments (including without
limitation any special Condominium association and Master Association
assessments) levied on or with respect to the Unit including, without
limitation, Shared Costs (as defined in the Declaration of Condominiums) unless
paid directly by Owner. Manager shall be entitled to add a 10% service charge
per occurrence for any taxes, premiums, maintenance or other charges or
assessments paid by Manager on behalf of Owner.

(f) Unit Owner Expenses. Any and all expenses and charges payable by a
particular Owner to Manager pursuant to this Agreement, including, without
limitation, Utility and Services Expenses, Repair and Replacement Charges,
Cleaning Charges, unpaid housekeeping services provided to the Unit, Annual
Administration Charge, Maintenance Charges, any Refurbishment costs in excess of
the Refurbishment Reserve and expenses incurred by Manager in maintaining the
standard housewares for the Unit.

(g) Net Rental Income. Gross Rental Income less Commissions and Hotel Expenses
allocated to the Unit.

(h) Gross Owner’s Revenue. Net Rental Income less the Manager’s Base Fee.

(i) Net Monthly Payment. The term “Net Monthly Payment” means the Gross Owners
Revenue minus the Refurbishment Reserve, any unpaid Taxes and Assessments and
Unit Owner Expenses.

 

-2-



--------------------------------------------------------------------------------

3. Payment of Net Monthly Payment to Owner. By the 20th day of each month,
commencing in the month immediately following the first month in which the Unit
is rented to a third party through the Rental Management Program, Manager shall
(i) provide an accounting of the Gross Owner’s Revenue and Net Monthly Payment
showing the Gross Rental Income from the rental of the Unit during such prior
month, the deductions payable by Owner to Manager with respect to such month
hereunder, any additions to or withdrawals from the Refurbishment Reserve (if a
Refurbishment Reserve has been established by Manager), and any other applicable
charges or expenses payable by Owner, and (ii) pay the Net Monthly Payment to
Owner. In the event that the Net Monthly Payment for any month is negative,
Owner shall, no later than the first of the following month, pay to Manager an
amount equal to such negative amount

4. Sale or Transfer. Upon the expiration or earlier termination of the Agreement
and if Manager does not in its discretion transfer confirmed reservations to
other units in the Rental Management Program, Owner will be required to reach an
agreement in writing with the purchaser or other transferee of the Unit
regarding the allocation of the Net Monthly Payment between such parties;
provided, however, that in the absence of any such written agreement, the Net
Monthly Payment will be allocated between Owner and such purchaser or transferee
on a pro rata basis based on the date of actual transfer of possession of the
Unit. Upon transfer, the Refurbishment Reserve shall remain with Manager for the
benefit of the transferee if the transferee elects to participate in the Rental
Management Program with Manager. Owner shall coordinate times to show the Unit
for purposes of a sale of the Unit with Manager. Manager shall attempt to
accommodate such showings in a manner that does not adversely affect Rental
Guest use.

5. Overdue Amounts. Any fees, charges, expenses or amounts payable by Owner
hereunder which are not paid when due shall, commencing thirty (30) days
following the due date, accrue interest at the rate of one and one-half percent
(l 1/2%) per month (or such lesser rate as may be the highest permissible rate
under applicable law) until paid by Owner.

6. Failure of Owner to Maintain Commitment Level. In addition to all other
remedies provided by this Agreement, if Owner fails to make the Unit available
in accordance with the Commitment Level selected and initialed above by Owner,
upon such occurrence, Owner’s percentage of Net Rental Income set forth above in
the revenue split illustration shall automatically be reduced to thirty five
percent (35%) for the remainder of the Term of this Agreement. Owner shall abide
by its initial Commitment Level notwithstanding a reduction in Net Rental Income
described herein.

 

-3-



--------------------------------------------------------------------------------

Exhibit F

Term and Termination

1. Initial Term with Automatic Extensions. This Agreement will continue in full
force and effect for a period of [Owner must initial one box]:

 

  ¨ six (6) years*

 

    OR

 

  ¨ four (4) years

from the date upon which the Owner obtains title to the Unit.

 

* As an incentive for selecting the six (6) year initial term, Owner will not be
charged for minor maintenance services to the Unit for the first two (2) years
of this Agreement.

IF NO BOX IS CHECKED, THE INITIAL TERM WILL BE FOR SIX (6) YEARS COMMENCING ON
THE DATE UPON WHICH THE OWNER OBTAINS TITLE TO THE UNIT. NOTWITHSTANDING THE
FOREGOING, ON AN ANNUAL BASIS, THE TERM OF THIS AGREEMENT AUTOMATICALLY WILL BE
EXTENDED FOR ADDITIONAL ONE-YEAR PERIODS UNLESS EITHER PARTY NOTIFIES THE OTHER
PARTY IN WRITING AT LEAST 30 DAYS PRIOR TO THE NEXT ANNIVERSARY OF THE DATE THE
OWNER FIRST OBTAINS TITLE TO THE UNIT THAT IT DOES NOT WISH TO SO EXTEND THE
TERM HEREOF. IN EFFECT, UNLESS EITHER PARTY NOTIFIES THE OTHER PARTY IN WRITING
THAT IT DOES NOT WISH TO EXTEND THE TERM OF THIS AGREEMENT, THE TERM OF THIS
AGREEMENT AUTOMATICALLY WILL BE EXTENDED SUCH THAT THE TERM REMAINS AT ALL TIMES
A 6-YEAR TERM OR 4-YEAR TERM, AS THE CASE MAY BE. By way of example, if neither
party notifies the other party at least 30 days prior to the end of the first
anniversary of the date the Owner first obtains title to the Unit, then the
6-year initial term or 4-year initial term of this Agreement, as the case may
be, automatically will be extended for an additional 1-year period, and the same
automatic extension of the term will occur in subsequent years during the term
of this Agreement (as the same may be extended from time to time).
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL NOT COME INTO EFFECT AND
SHALL EXPIRE IN THE EVENT THAT THE OWNER HAS NOT OBTAINED TITLE TO THE UNIT ON
OR BEFORE DECEMBER 31, 2008.

2. Termination upon Breach by Manager. If for any reason Manager violates any of
the material terms of this Agreement and fails to correct such violation within
30 days after written notice thereof (or, if such violation cannot reasonably be
cured within 30 days, fails to commence efforts to correct such violation within
such 30 day period), Owner will have the right to terminate this Agreement
immediately, in which event Manager will be given an additional 30 days to
remove any Manager-owned contents from the Unit. IF OWNER TERMINATES THIS
AGREEMENT FOLLOWING ANY SUCH UNCURED BREACH BY MANAGER, THEN MANAGER WILL BE
LIABLE TO OWNER FOR ANY AND ALL GROSS OWNER’S

 

-1-



--------------------------------------------------------------------------------

REVENUE EARNED WITH RESPECT TO RENTAL OF THE UNIT THROUGH THE DATE OF
TERMINATION AND OWNER SHALL HAVE ALL RIGHTS AND REMEDIES TO RECOVER SUCH INCOME.

3. Termination upon Breach by Owner. If for any reason Owner violates any of the
terms of this Agreement and fails to correct such violation within 30 days after
written notice thereof, Manager will have the right, but is not required, to
terminate this Agreement immediately. IF MANAGER TERMINATES THIS AGREEMENT
FOLLOWING ANY SUCH UNCURED BREACH BY OWNER, THEN OWNER WILL BE LIABLE TO MANAGER
FOR ANY AND ALL DAMAGES RESULTING FROM SUCH BREACH AND MANAGER SHALL HAVE ALL
RIGHTS AND REMEDIES TO RECOVER SUCH DAMAGES.

4. Termination by Manager Upon Amendment to Condominium Documents. As set forth
above in Paragraph 14 of the Agreement, if any condominium association documents
or documents relating to the Master Association governing the Unit or any
similar documents relating to the Unit are amended or actions taken that would
adversely affect, prevent or restrict (i) the rental of the Unit by the Manager
through the Rental Management Program or (ii) the management or operation of the
Condominium, the Hotel Unit, the Hotel or the Property to the Standards and in
accordance with the Agreement or any applicable Franchise or License Agreement
or if Unit Owner supports any action by the Condominium association that would
prevent or restrict the rental of the Unit by the Manager through the Rental
Management Program (whether Owner votes for such amendment or action or not),
such amendment or action shall be deemed a breach of the Agreement and Manager
may seek any remedies available to it at law or in equity and Manager may, at
its option, terminate this Agreement.

5. Termination by Manager. Manager shall be entitled to terminate this Agreement
upon sixty (60) days prior written notice at any time prior to December 31,
2008.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1

The Owners of the Condominium Unit are:

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                     
                                        
                                        
                                        
                                        
                                            

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                     
                                        
                                        
                                        
                                        
                                            

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                     
                                        
                                        
                                        
                                        
                                            

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                     
                                        
                                        
                                        
                                        
                                            

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                     
                                        
                                        
                                        
                                        
                                            

The above named Owners hereby designate the person named below as the Primary
Contact Person for Sian Resort Residences I Condominium (the “Condominium”),
Unit Number:                     , to act as agent for the Owners, to make and
receive all payments, and to make all elections and decisions of the Owners as
authorized by this Agreement.

Owner:                                     
                                        
                                        
                                        
                                        
                                             

Address:                                    
                                        
                                        
                                        
                                        
                                            

Home                                      
   Phone:                                    
     (    )                             
                                        
                                                         

Work                                      
   Phone:                                    
     (    )                             
                                        
                                                         

E-mail    address:                                         
                                        
                                                                     

Social Security or Taxpayer ID #:                                         

 

-1-



--------------------------------------------------------------------------------

Exhibit G

Unit Owner Certification and Acknowledgement

The undersigned, owner or contract purchaser of a condominium unit at the Sian
Resort Residences I Condominium (“Owner”), hereby acknowledges, warrants,
represents and agrees in connection with the execution of the Unit Rental
Management Agreement (the “Agreement”) as follows:

(a) Understanding and Professional Review of Agreement. Owner has read and
understands the Agreement, including, without limitation, all of the Exhibits
thereto, each of which constitutes an integral part of the Agreement. Owner
acknowledges that he has had the opportunity to review the Agreement with his
legal counsel, financial and tax advisers, and other professional advisers.

(b) Use and Occupancy of Unit. Owner understands that he is not required to
enter into the Agreement or to make the Unit (as that term is defined in the
Agreement) available for rental through the Rental Management Program (as that
term is defined in the Agreement). Owner understands that by entering into the
Agreement he will grant manager the exclusive right to rent the Unit to Rental
Guests (as that term is defined in the Agreement).

(c) Other Available Methods of Rental. Owner acknowledges that he has been
informed that there are other available methods for the rental of the Unit,
including without limitation local rental agents.

(d) No Pooling of Rental Amounts. Owner understands that any net monthly payment
(as defined on Exhibit E to the Agreement) paid to him through his participation
in the Rental Management Program will be based solely on the actual rental of
his Unit rather than any pooling of rental amounts from units participating in
the Rental Management Program.

(e) No Representations, Estimates or Guarantees. Owner acknowledges that none of
Manager (as that term is defined in the Agreement), developer or seller of the
Unit, any franchisor of the Hotel (as that term is defined in the Agreement),
nor any of their respective employees, agents or representatives, nor any other
person or entity, has made any representations, suggestions, implications,
statements or estimates as to any requirement that Owner participate in the
Rental Management Program, or the number of times the Unit will be rented or the
rental income, if any, Owner might receive through his participation in the
Rental Management Program, or the participation of the Hotel as part of any
franchise system. Owner acknowledges that he has not in any manner been induced
to purchase the Unit by reason of the Rental Management Program, or any expected
or anticipated rental income to be derived from his participation in such
program, or the assurance, statement or representation of participation of the
Hotel as part of any hotel franchise system. Owner acknowledges that his
participation in the Rental Management Program may in fact result in a net loss
to Owner. Owner acknowledges

 

-1-



--------------------------------------------------------------------------------

that none of Manager, developer or seller of the Unit, any franchisor of the
Hotel, nor any of their respective employees, agents or representatives, nor any
other person or entity, other than Owner’s tax advisor (if at all), has given
Owner any advice with respect to any tax structures or tax implications.

This certification is executed by the Owner for the benefit of Manager and any
franchisor of the Hotel and may be relied upon by such. The delivery of this
certification is a condition to Manager’s execution and performance of the
Agreement and Manager has relied on the acknowledgments set forth above in
executing such Agreement.

This certification will survive the termination or expiration of the Agreement
and will be binding on the successors, heirs and assigns of Owner.

In Witness Whereof this certification and acknowledgement is executed and
delivered by the undersigned this              day of                     ,
2006.

 

OWNER    

 

-2-



--------------------------------------------------------------------------------

Exhibit H

The Owner hereby expressly understands, acknowledges, warrants, represents and
agrees:

(1) Any franchise or license agreement with respect to the Hotel (the
“Franchise”) is between the Manager, as Franchisee, and the named franchisor
under such Franchise (the “Franchisor”) only.

(2) The Franchisor is not the owner, developer, operator, manager, seller,
builder, broker, offer or, sponsor or lessor of the Unit, the Hotel, the Rental
Management Program (as defined in the Agreement), the Condominium or the
Property (as defined in the Agreement), and is not an affiliate of any of such
persons or entities.

(3) Any right to use the Franchisor’s licensed trademarks, service marks,
systems or other intellectual property (collectively “Trademarks”) in connection
with the Hotel is a right of the Manager under the Franchise and is limited
strictly by the Franchise. The Owner has no right, title or interest whatsoever
in or to the Trademarks or any other rights that are licensed to the Manager and
may not use in any manner any of such Trademarks, and the Manager’s rights to
use the Trademarks is subject to the terms, provisions, limitations and
obligations of the Franchise, which may be terminated or expire in accordance
with its terms without notice or liability to, or consent of, the Owner. The
Franchisor has no obligation to renew or extend the Franchise and the Owner has
no right, title or interest whatsoever in or to the Franchise or any of the
rights or licenses granted therein and is not a third party beneficiary thereof
and shall not object to or defend or take any other action against, delaying or
impeding in any way any termination, expiration, modification or non-renewal of
the Franchise. In the event that there is a change in Franchisor or any of the
Franchise standards, Owner’s Unit must at all times comply with the standards of
the new franchisor or the revised standards, as the case may be.

(4) The Franchisor has no duty, obligation or responsibility of any kind
(including, but not limited to, any contractual or fiduciary duty or obligation,
express or implied) to the Owner or any mortgagee of a Unit under the Agreement,
the Franchise, or otherwise. The Franchisor does not assume nor does it have any
liability or responsibility for any financial statements, projections, or other
financial information provided to an Owner by any person or entity. Owner agrees
to look solely and exclusively to the Manager or developer with respect to any
claims relating to the Hotel, Rental Management Program, the Agreement,
Condominium, Property or their Unit.

(5) Any Franchise will provide that it may be amended and modified from time to
time by the Franchisor and the Manager, and the Franchisor may from time to time
modify or change the Franchise System and any standards and requirements of such
Franchise System without requirement of any consent from or notice to the Owner.

 

-3-



--------------------------------------------------------------------------------

(6) The Franchisor is making no representation, warranty or guaranty or
providing any assurances or promises with respect to the Hotel, the Units, the
Rental Management Program, the Agreement, the Condominium, the Property, the
developer or the Manager or any aspect thereof (including without limitation the
Condominium and Property governing and disclosure documents), and the Franchisor
is not acting as a principal, guarantor or surety with respect to the design,
development, construction, sales, maintenance, rental, operation or management
of the Hotel, Condominium, Property, Rental Management Program, the Agreement or
any Unit or any aspect thereof. The Franchisor is not a partner or joint
venturer with Manager, any developer or the Owner.

(7) The Manager and any developer are not acting, nor do they have any authority
to act, as an agent, representative or otherwise on behalf of the Franchisor
with respect to the Hotel, the Condominium, the Rental Management Program, the
Property, the Unit or the Trademarks or any aspect thereof. Nothing contained in
this Agreement or otherwise shall modify the terms and conditions of the
Franchise or any other agreement that is entered into between the Manager and a
Franchisor.

(8) The rights of the Franchisor under any Franchise will be solely and
exclusively for the benefit of the Franchisor and its affiliates and shall not
be deemed to create any right in or obligation or liability to any other person,
including, but not limited to, the Owner, any condominium or other association,
any developer or any governmental authority. No approval or consent by the
Franchisor pursuant to its rights will constitute any assurance or promise of
any sort by the Franchisor that any actions of Manager, the developer or any
other person are in compliance with any legal or contractual obligations.

(9) Pursuant to any Franchise, the Manager will require that the Owner maintain
and authorize Manager to manage Owner’s Unit in accordance with the brand
standards and requirements of the Franchise System, as such may be changed by
the Franchisor from time to time. In addition to any rights of entry granted by
Owner authorizing Manager to enter the Unit, Owner hereby grants to Franchisor
and any independent contractors of Franchisor the right to enter into Owner’s
Unit for the purpose of assessing compliance of the Unit with the brand
standards and requirements of the Franchise System. The Owner shall cooperate
and in no way interfere with or impede Manager in its operation and management
of the Hotel and Rental Management Program in accordance with the Franchise and
the Franchise System and any brand standards and requirements of such Franchise
System.

(10) The Franchisor will have the right to cause Manager to terminate any Unit
from the Rental Management Program which is not in compliance with the Franchise
System and each standard and requirement of such Franchise System.

(11) Owner will indemnify and hold harmless Franchisor and its affiliates from
and against any claims, demands, costs, expenses (including, without limitation,

 

-4-



--------------------------------------------------------------------------------

attorneys’ fees) and damages incurred by Franchisor or any of its affiliates
arising out of any incident, action, omission, fact or circumstance relating to
the Unit, the Hotel, the Rental Management Program, the Condominium, the
Property or the Agreement which occurs or exists at any time, whether during,
before or after the term of the Agreement, including without limitation injury
or death to any person or damage or destruction to property in, on or about the
Unit, the Hotel, the Condominium or the Property, or otherwise related to or
arising out of this Agreement, the Franchise, the Rental Management Program (as
defined in the Agreement), the Unit, the Hotel, the Property or any aspect of
any of same.

(12) Owner acknowledges and agrees that where there is a conflict between the
terms of this Exhibit and the remainder of the Agreement, the terms of this
Exhibit shall control.

(13) It is intended by Owner, and Owner agrees, that Franchisor, while not a
party to this Agreement, is to be a third party beneficiary of the provisions of
this Exhibit and Exhibit “G” and of Paragraph 15(g) and any other provisions of
the Agreement inserted for the benefit of Franchisor and shall have the right to
directly assert all available rights and remedies against Owner, including,
without limitation, the enforcement of the indemnity and hold harmless
provisions set forth above.

(14) The understandings, acknowledgements, representations, warranties,
agreements and obligations of Owner set forth in this Exhibit H, including
without limitation the indemnity and hold harmless obligations contained in
Paragraph 11 above, will survive termination or expiration of the Agreement and
will be binding on the successors, heirs and assigns of Owner.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT I

Site Plan

 

26



--------------------------------------------------------------------------------

LOGO [g79817img11.jpg]



--------------------------------------------------------------------------------

EXHIBIT J

Master Association Amendment

The Master Association Documents shall be amended to incorporate the following
changes:

1. Reflect that the Master Association assessments payable by the owner of a
Hotel Unit, as defined in the Master Association Documents, will be twenty
(20) times the assessment charged to the owner of a residential unit.

2. Revise the schedules to reflect Item 1 above.

 

27



--------------------------------------------------------------------------------

EXHIBIT K

Management Agreement

 

28



--------------------------------------------------------------------------------

FACILITIES MANAGEMENT AGREEMENT

THIS FACILITIES MANAGEMENT AGREEMENT (the “Agreement”) is made as of the
             day of             , 2006, by and between SIAN OCEAN RESIDENCES &
RESORT MASTER ASSOCIATION, INC., a Florida not-for-profit corporation
(hereinafter referred to as the “Association”), whose address is 4001 South
Ocean Drive, Hollywood, Florida 33409 and MHI Hospitality TRS, L.L.C., a
Delaware limited liability company (hereinafter referred to as “Manager”),
having its principal office at 6411 Ivy Lane, Suite 510, Greenbelt, Maryland
20770.

RECITALS:

WHEREAS, the Association consists of the condominium units which are a part, and
which may be made a part following the date hereof, of the Sian Ocean
Residences & Resort, South Ocean Drive, Hollywood, Florida (the “Community”).
The function of the Association is the operation and management of the Common
Property of the Community and all such other duties as are set forth in the
Declaration of Easements, Covenants, Conditions and Restrictions for Sian Ocean
Residences and Resort Master Association, as amended from time to time
(“Declaration”).

WHEREAS, the Association desires to employ Manager as the sole and exclusive
operator and manager of the swimming pool to be located along the intracoastal
waterway and identified as the Resort Pool on the site plan attached as Exhibit
1 (the “Site Plan”), the walkway between the Resort Pool and the Sian Resort
Residences I Condominium (the “Condominium Hotel”), the service road leading
from South Ocean Drive to the Condominium Hotel and the turnaround to be located
at the end of such service road (the “Service Road”), the parking facility on
the West Side of South Ocean Drive and the related landscaping along the Service
Road and such walkway (collectively, the “Managed Elements”).

WHEREAS, Manager is the lessee of the commercial unit of the Condominium Hotel
(the “Hotel Unit”) and has entered into a management agreement pursuant to which
the Condominium Hotel will be operated as a hotel (the “Hotel”).

WHEREAS, the Managed Elements will be an integral part of the experience of the
guests of the Condominium Hotel and the Association acknowledges and agrees that
the Managed Elements will be managed and operated hereunder in a manner to
facilitate their use by hotel guests as well as the members of the Association
in accordance with the terms and provisions of the Declaration.

WHEREAS, in consideration of Manager’s agreement to provide the Management
Services (as hereinafter defined) the Association has agreed to grant to Manager
the sole and exclusive right to provide food and beverage and other services to
patrons of the Resort Pool pursuant to the terms and conditions of a Concession
Agreement dated the date hereof (the “Concession Agreement”).

 

1



--------------------------------------------------------------------------------

WHEREAS, the Association has retained a third party to operate and manage the
Common Property other than the Managed Elements (the “Coral Managed Property”)
and Manager shall have no responsibilities or obligations with respect to the
Coral Managed Property.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

Management

Section 1.1 Sole Operator and Manager. The Association hereby appoints Manager
as the sole and exclusive manager of the Managed Elements to supervise and
direct the management, operation, maintenance and repair or replacement of the
Managed Elements in the manner as set forth in the Declaration. All services and
actions provided under this Agreement shall be performed on the Association’s
behalf and at the Association’s expense, and Manager hereby accepts such
position on the terms and conditions set forth herein. Subject to Section 1.10
and the requirements of the budget, the Manager shall have discretion and
control in all matters relating to the management and operation of the Managed
Elements, including, without limitation, hours and scope of operations,
security, life and safety issues, procedures for access to the Resort Pool,
employment policies, procurement of inventories, supplies and services and,
generally, all activities necessary for the operation of the Managed Elements.
The Manager shall not have any responsibility for the management or supervision
of individual Units or the Coral Managed Property. The activities of Manager
with respect to the operation of the Condominium Hotel shall not be considered
to be a conflict of interest or otherwise obligate Manager to take any action.
The Association represents and warrants that no person or entity other than
Manager is presently under contract to manage or operate the Managed Elements.
The Manager shall have the exclusive authority for keeping and maintaining the
Managed Elements fully equipped and maintained in accordance with the Hotel
Standards (as defined in the Declaration), subject to construction, fire and
safety standards and any applicable budgets.

Section 1.2 Cost of Operations. The Association shall bear the entire cost and
expense incurred by Manager in connection with the management, operation,
maintenance and repair or replacement of the Managed Elements. The Association
shall also bear the cost of acquiring and maintaining pool chairs and lounges
and other inventory for the Resort Pool consistent with the Hotel Standards.

Section 1.3 Budgets and Reserves. In accordance with the Association Documents,
the Manager shall prepare an annual budget for the management, operation and
maintenance of the Managed Elements, including the amounts to be allocated for
reserves for replacement, repair and upgrading of the Managed Elements as may be
reasonably necessary to cause the Managed Elements to comply with Hotel
Standards and the Declaration (“Reserve Amounts”). Such budgets and the Reserve
Amounts shall include, without limitation, amounts necessary to maintain and
replace, as reasonably determined by Manager, pool chairs and lounges, repair
and replace pool and deck lighting, repair and resurface the pool and pool deck
and repair and replace pool equipment including pumps, filters and the like
regardless of whether such costs and

 

2



--------------------------------------------------------------------------------

expenses are capital costs or operating costs. Such budgets and Reserve Amounts
shall be submitted for approval by the Board of Directors of the Association
(the “Board”) pursuant to the Declaration. The Manager will consult with the
Association whenever there are deviations between actual and budget line items.
The Association shall disburse funds to the Manager pursuant to the approved
budgets as provided in such budgets. The Association also shall allocate from
Annual Assessments (as defined in the Declaration) the Reserve Amounts approved
by the Board and as necessary for purposes of maintaining the Managed Elements
consistent with the Hotel Standards and the Declaration.

Section 1.4 Bookkeeping. Manager agrees to handle the bookkeeping for the
Association with respect to the Managed Elements; said bookkeeping will include
all monthly disbursements in connection with maintaining and operating of the
Managed Elements. Not later than the twentieth (20th) day of each month, the
Manager will render a detailed financial report to the Association’s Board.

Section 1.5 Books and Records. Manager agrees that all books and records will be
available during normal business hours for the purpose of an audit of said books
and records and shall assist the manager of the Coral Managed Property in the
preparation of the annual audit in accordance with the provisions of Chapter 720
of the Florida Statutes, and any other applicable rules and regulations, at the
Association’s expense.

Section 1.6 Repair and Maintenance. Manager is authorized at the expense of the
Association to make, or cause to be made, such routine repair work or normal
maintenance work to the Managed Elements as may be required for the operation or
physical protection of the Managed Elements. The expenditures to be incurred for
any one item or replacement shall be in accordance with the approved budget or
the reserves set aside for such purpose, unless authorized specifically by the
Association’s President or his duly authorized representative, which
authorization shall not be unreasonably held or delayed and which authorizations
shall be given if such expenditure or replacement is necessary to maintain
compliance with Hotel Standards. Under such circumstances as Manager shall deem
to be an emergency, the Manager will cause emergency repairs to be made for the
following reasons: (i) to avert danger to life and/or property; (ii) when such
repairs are necessary immediately for the preservation and safety of the
property; (iii) for the safety of the members of the Association; or (iv) when
such repairs are required to be made to avoid the suspension of any service to
the Association. Such emergency repairs may be made by the Manager irrespective
of the budget limitation imposed herein. Notwithstanding this authority as to
emergency repairs, it is agreed that the Manager, if at all possible, will
notify the President of the Association, or his designated representative,
immediately concerning the ordered emergency repairs. Supervision of
extraordinary repairs (such as fire, flood or windstorm) and significant capital
improvements (such as building or roofing) will be billed at the rate of $50.00
per hour.

Section 1.7 Subcontractors. Subject to the approval of the Board and consistent
with the approved budget, the Manager is hereby authorized to enter into
contracts, equipment leases, agreements or arrangements pertaining to or
otherwise reasonably necessary for the management, operation, maintenance,
repair and or replacement of the Managed Elements on behalf of the Association
with the prior approval of the Board. Such arrangements may relate to,

 

3



--------------------------------------------------------------------------------

without limitation, re-surfacing the Resort Pool and surrounding deck,
maintenance, repair and replacement of pool equipment and lighting, pool deck
cleaning and maintenance, routine landscape maintenance, janitorial maintenance
(where applicable), refuse collection, vermin exterminating and such other
necessary service or services as the Board shall deem advisable. Such contracts
will be signed by the Association’s President or his designated representative.

Section 1.8 Inspections. Manager will conduct regular inspections of the Managed
Elements on a not less than weekly basis and will take action to correct any
deficiencies of the service performed for the Association and report such
irregularities to the Association’s President or his designated representative.
Other management inspections will include overseeing and supervising duly
authorized routine work being performed on the Managed Elements on behalf of the
Association.

Section 1.9 Compliance. Manager will take such action as may be necessary to
comply promptly with any and all orders or requirements affecting the Managed
Elements placed thereon by any governmental authority having jurisdiction, and
orders of the Board of Fire Underwriters, or other similar bodies subject to the
same limitation. The Manager, however, shall not take any action under this
paragraph so long as the Association is contesting or has affirmed its intention
to contest any such order or requirement. The Manager shall promptly, and in no
event later than seventy-two (72) hours from the time of their receipt, notify
the Association in writing of all such orders and requirements.

Section 1.10 Rules and Regulations. Manager shall be entitled to establish and
modify from time to time, with the prior approval of the Board, rules,
regulations and notices with respect to the Managed Elements and ensure that all
Members, Members Permittees (as defined in the Declaration) and guests using the
Managed Elements (“Pool Patrons”) comply therewith. Such rules and regulations
may relate to, among others, the hours and scope of operation of the Resort
Pool, the use of the Resort Pool for private functions, the behavior of patrons
of the Resort Pool and the use of the Resort Pool by Persons other than Pool
Patrons provided that such rules, regulations and notices do not discriminate
among members of the Association and are consistent with the Declaration.
Manager shall propose to the Board, and recommend such modifications from time
to time as it deems reasonable and appropriate, a fee schedule and reservation
and use protocol for private use of the Resort Pool deck for private functions
by Members, Members Permittees or guests. The Association hereby authorizes
Manager to enforce any such rules and regulations so adopted by Manager as
permitted by the Declaration.

Section 1.11 Required Filings. Manager will prepare for execution and filing by
the Association’s Board of Directors any forms, reports and returns which may be
required by law in connection with the operation of the Managed Elements.

Section 1.12 Posting of Rules. Manager shall see that all Members, Members
Permittees (as defined in the Declaration) and guests are informed with respect
to such rules, regulations and notices as may be promulgated by the Association
from time to time and ensure that said Members, Member Permittees (as defined in
the Declaration) and guests conform thereto.

 

4



--------------------------------------------------------------------------------

Section 1.13 Relationships with Members. Manager shall maintain business like
relations with Members, whose service requests shall be received, considered and
recorded in a systematic fashion in order to show the action taken with respect
to each. Manager shall report complaints of a serious nature to the Board with
appropriate recommendations.

Section 1.14 Association. All actions taken by Manager under the foregoing
paragraphs (the “Management Services”) shall be done as the agent of the
Association, and all obligations or expenses incurred thereunder shall be for
the account, on behalf, and at the expense of the Association. Manager shall not
be obliged to make any advance to or for the account of the Association or to
pay any sum, except out of the funds held or provided as aforesaid, nor shall
Manager be obliged to incur any liability or obligations for the account of the
Association without the assurance that the necessary funds for the discharge
thereof will be provided.

ARTICLE II

[Intentionally Omitted]

ARTICLE III

Term

Section 3.1 Term. The initial term of this Agreement shall be for a period of
ten (10) years, commencing on the date first referenced above. The term shall
automatically renew for successive additional five (5) year terms unless either
party serves notice with cause at least ninety (90) days prior to the expiration
of the applicable term of its intent not to renew.

Section 3.2 Insolvency. In the event a petition in bankruptcy is filed by or
against the Manager or Association, or in the event that the Manager or
Association shall make an assignment for the benefit of creditors, either party
hereto may terminate this Agreement effective upon written notice to the other.

Section 3.3 Breach and Cure. In the event that Manager or the Association fails
to perform its obligations under this Agreement or otherwise defaults hereunder,
the non-defaulting party shall give the other party written notice specifying
the default, and the defaulting party shall have thirty (30) days from the date
of such notice to cure the default. If the defaulting party has not cured such
default within thirty (30) days then the non-defaulting party may terminate this
Agreement.

Section 3.4 Termination. Either party may terminate this Agreement on ninety
(90) days prior written notice to the other in the event Manager is neither the
licensee of a hotel franchise for the Condominium Hotel nor the owner or lessee
of the Hotel Unit.

Section 3.5 Accounting Upon Termination. Upon termination, the parties shall
account to each other with respect to all matters outstanding as of the date of
termination, and the

 

5



--------------------------------------------------------------------------------

Association shall furnish the Manager security, satisfactory to the Manager,
against any outstanding obligations or liabilities which the Manager may have
incurred hereunder and all management fees through the date of termination shall
be paid in full.

ARTICLE IV

Compensation

Section 4.1 Compensation of Manager. In consideration for the exclusive right to
provide food and beverage and other services and amenities at the Resort Pool
pursuant to the Concession Agreement, Manager’s compensation for services
rendered and as described in this Agreement shall be ten dollars ($10.00) per
month.

Section 4.2 Reimbursement by Association. It is specifically understood and
agreed that Manager shall perform all of the Management Services hereunder at no
cost and expense whatsoever to itself, but solely at the cost and expense of the
Association. All of the Management Services shall be rendered on the basis of
“out-of-pocket” costs and expenses, and the Association shall pay or reimburse
Manager for all costs and expenses incurred by Manager in providing services,
materials and supplies to the Association or otherwise under this Agreement,
including specifically, but not limited to: the cost of all employees of Manager
for the time spent upon performance of matters required by the terms of this
Agreement. Without limiting the foregoing, the Association will pay or reimburse
Manager separately for the following services or costs:

 

  (a) Postage, telephone calls, office supplies, and all costs necessary in the
performance of obligations under this Agreement.

 

  (b) All costs expended by Manager for materials, supplies and services
including the management and overhead expenses of Manager’s office operations,
in addition to the employees that Manager may secure, for the performance of the
maintenance, repair and operations, and expenses, such as mileage, tolls, air
fare, and similar expenses.

 

  (c) All applicable sales taxes.

 

  (d) Any other amount expended by Manager at the direction and request of the
Association, or for the benefit of the Association.

Section 4.3 Employees. Manager is authorized to subcontract such duties as it in
its reasonable discretion deems to be efficient or necessary provided, however,
that the salaries, wages and other compensation and fringe benefits, union dues,
insurance, employer’s and employees’ taxes, and vacation (collective, “Wages”)
of such employees and personnel shall be negotiated by Manager and subject to
the Association’s approval (except in the event of an engagement where the total
obligation of the Association is less than $500). Additionally, at the expense
of Manager, executive personnel of Manager shall be charged with the performance
of Manager’s obligations under this Agreement and with the general supervision,
direction and control of on-site personnel performing services in respect of the
Managed Elements. Employees of Manager who have signing authority in respect of
any accounts shall be subject to

 

6



--------------------------------------------------------------------------------

the Association’s approval. All employees who are responsible for the handling
of the Association’s money shall be bonded by a fidelity bond, at the expense of
the Association. Notwithstanding anything to the contrary in this Section 4.3 or
elsewhere in this Agreement, the Association acknowledges and agrees that
Manager may subcontract with MHI Hotels Services LLC, the manager of the Hotel,
to perform any or all of the Management Services.

ARTICLE V

Indemnity

Section 5.1 Indemnification by the Association. The Association shall indemnify
Manager and save it harmless from and against all claims, damages, losses and
liabilities, including all costs, fees and reasonable attorneys’ fees and
expenses in connection therewith, arising out of acts or omissions of the
Association, its officers and directors, including, without limitation any
damage to property, or injury to, or death of persons (including the property
and persons of the parties hereto, and their agents, subcontractors and
employees) occasioned by or in connection with gross negligence and willful
misconduct of the Association or Association’s agents (other than the Manager or
the Manager’s agents).

Section 5.2 Indemnification by Manager. Manager shall indemnify Association and
save it harmless from and against all claims, damages, losses, liabilities,
including all costs, fees and reasonable attorneys’ fees and expenses in
connection therewith, arising out of acts or omissions of the Manager or its
employees or agents including without limitation any damage to property, injury
to, or death of persons (including the property and persons of the parties
hereto and their agents, subcontractors and employees) occasioned by or in
connection with the gross negligence or willful misconduct of the Manager or the
Manager’s agents or employees.

ARTICLE VI

Remedies

Section 6.1 Failure to Provide Funds. In the event Association (i) fails to
disburse funds requested by Manager relating to the operation of the Managed
Elements pursuant to the budget or in respect of Reserve Amounts (ii) fails to
reimburse Manager for actual expenses incurred by Manager in connection with the
Management Services or (iii) fails to adopt a budget at levels sufficient to
permit Manager to maintain the Managed Elements in a manner consistent with the
Hotel Standards and such breach is not cured within thirty (30) days after
written notice from Manager to the Association, the Manager shall be entitled to
either submit the dispute to arbitration in accordance with Section 6.3 below,
pursue its remedies under Section 6.2 below or to expend its own funds for such
purpose and seek reimbursement from the Association for such costs, together
with interest thereon, from the date of demand for reimbursement on the
Association until repayment at the interest rate published in the Wall Street
Journal money rates section (eastern edition) from time to time as the prime
rate plus two percent (2%). If the Wall Street Journal ceases to publish the
prime rate, and such prime rates are no longer generally published or are in
limited, regulated or administered by a governmental or quasi-governmental body,
Manager, at its reasonable discretion, shall select a comparable interest rate
index. In the event the Association fails to pay the reimbursement, together
with interest thereon, within thirty (30) days of written demand, then Manager
shall be entitled to recover reasonable attorney fees

 

7



--------------------------------------------------------------------------------

and costs of collection. Manager shall be entitled to pursue its equitable and
legal remedies in state or federal court in the event the Association fails to
pay the reimbursement and interest thereon as demanded by Manager and shall not
be required to arbitrate such issue unless a Dispute (as hereinafter defined) is
submitted by the Association to binding arbitration pursuant to Section 6.3
below within thirty (30) days of receipt by the Association of Manager’s demand
for payment. If the Association or the Manager disputes the failure of the
Association to comply with the requirements of Section 6.1(iii) (a “Dispute”),
either party may submit the dispute to arbitration in accordance with
Section 6.3 of this Agreement. If the Association fails to submit a Dispute to
arbitration pursuant to Section 6.3 within the thirty (30) day period specified
above, it shall be deemed to have irrevocably waived its right to arbitrate such
Dispute. In the event the Association elects to submit the Dispute to
arbitration in accordance with Section 6.3 of this Agreement, Manager may elect
to expend funds in a manner consistent with Hotel Standards and the Association
shall be required to reimburse Manager for such advances, together with interest
thereon, unless the arbitrator determines that the expenditure of such funds was
not required to maintain the Managed Elements in a manner consistent with the
Hotel Standards.

Section 6.2 Equitable Remedies. The parties hereto recognize and agree that an
award of damages may be insufficient to compensate Manager for a breach of this
Agreement and, in particular, a breach arising from a failure by the Association
to comply with its obligations under Article I hereof and the obligations of the
Board to operate the Managed Property in accordance with the Hotel Standards as
required by the Declaration. Accordingly, the parties agree that in the event of
a breach by the Association, Manager shall be entitled to avail itself of any
available equitable remedy including, without limitation, specific performance
and injunctive relief.

Section 6.3 Arbitration. The Association may elect to pursue binding arbitration
to resolve a Dispute provided such Dispute is submitted to arbitration within
thirty (30) days of the Association’s receipt of written demand for payment from
Manager. The Manager may elect to pursue binding arbitration at any time in the
event of a dispute arising under 6.1 (iii). Any such arbitration shall be
administered by the American Arbitration Association in accordance with the
current Commercial Arbitration Rules of the American Arbitration Association.
Any Dispute to be settled by arbitration shall be submitted to the American
Arbitration Association in Broward County, Florida and may be initiated by means
of written notice to the other party and the American Arbitration Association.
The parties to the dispute shall attempt to designate one arbitrator from the
American Arbitration Association who has not less than ten (10) years experience
in the hospitality industry. If they are unable to do so within thirty (30) days
after written demand thereof, the American Arbitration Association may designate
an arbitrator who has not less than ten (10) years experience in the hospitality
industry. The arbitration shall be final and binding and enforceable in any
court of competent jurisdiction. In any such arbitration proceeding an
inspection report from Holiday Hospitality Franchising, Inc. (the “Licensor”)
regarding the Hotel indicating that any aspect of the Managed Elements are not
in compliance with the Hotel Standards, shall be conclusive and irrebutable
evidence of the failure of the Association to adopt a budget at levels
sufficient to permit Manager to maintain the Managed Elements in a manner
consistent with the Hotel Standards if the Manager has included such items in
the proposed budget and such items were not included in the budget approved by
the Board and the arbitrator shall render an award in favor of Manager and shall
require the Association to reimburse Manager for any expenditures made in
respect of the matter which is

 

8



--------------------------------------------------------------------------------

the subject of such Dispute, together with interest thereon and the costs of
collection including all costs associated with the arbitration. The arbitrator
shall award attorneys’ fees (including those for in-house counsel) and costs to
the prevailing party.

ARTICLE VII

Miscellaneous Provisions

Section 7.1 Amendment and Modification. This Agreement cannot be amended or
modified except in writing signed by both parties.

Section 7.2 Fees and Costs. In the event that either party brings a legal action
to enforce its rights hereunder the prevailing party will be entitled to be
reimbursed for attorneys fees and costs whether arising before or at trial, on
appeal, in bankruptcy or in post judgment collection.

Section 7.3 Notices. All notices required hereunder shall be sent via first
class mail or hand delivery to the addresses indicated on the first page of this
Agreement or to such other address as directed by the parties from time to time.

The parties hereto have executed this Facilities Management Agreement on the day
and year first above written.

 

SIAN OCEAN RESIDENCES & RESORT MASTER ASSOCIATION, INC. By:      Name:     
Title:      MHI HOSPITALITY TRS, L.L.C. By:      Name:      Title:     

 

9



--------------------------------------------------------------------------------

EXHIBIT L

Rental Program Fees for Use of Unsold Units and Other Terms

Purchaser shall pay to Seller a fee with respect to any Unit owned by Seller and
which Seller makes available to Purchaser for use as a hotel room and which
offer Purchaser accepts from Seller for such purpose provided such Unit meets
Franchisor’s brand standards and Purchaser receives confirmation of such from
Franchisor (each such Unit a “Seller Unit”) determined as follows:

60% of Net Rental Income received by Purchaser from the rental of such Seller
Unit less any Unit Owner Expenses;

Net Rental Income shall equal Gross Rental Income of the Seller Unit less
Commissions and Hotel Expenses;

Seller shall be responsible for all Taxes and Assessments;

Seller shall make Units that have not been conveyed to unaffiliated third
parties available to Purchaser to comply with 200 minimum Unit threshold
contained in License Agreement. Seller can withdraw such Seller Units at any
time as they are sold and Seller can withdraw the units that have not been
conveyed to unaffiliated third parties at any time provided a sufficient number
of units are in the Rental Program to comply with 200 unit minimum. Once a
Seller Unit is conveyed by Seller to an unaffiliated third party, such Seller
Unit shall no longer be part of the Rental Program unless the purchaser of such
unit elects, in its sole discretion, to execute a Rental Agreement; and

Terms used in this Exhibit and not defined herein or in the Agreement shall have
the meaning ascribed to such terms in the form Rental Agreement attached hereto
as Exhibit H. All other terms of the form Rental Agreement attached hereto as
Exhibit H that are not inconsistent with the terms of this Exhibit L shall apply
to the Seller Units, including, without limitation, the terms and provisions set
forth in Exhibit H of the form Rental Agreement. Without limiting the foregoing,
Seller agrees that as long as the License Agreement remains in effect, whether
or not Seller physically signs a Rental Agreement for each participating Seller
Unit, the provisions set forth in Exhibit H to the form Rental Agreement will
apply automatically to each participating Seller Unit, without requirement of
notice to or consent of Seller, and Seller expressly acknowledges and agrees to
all of the terms and provisions of such Exhibit H to the Rental Agreement.

 

30



--------------------------------------------------------------------------------

EXHIBIT M

Declaration of Condominium

 

31



--------------------------------------------------------------------------------

PROSPECTUS

FOR

SIAN RESORT RESIDENCES I CONDOMINIUM

THIS PROSPECTUS CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN ACQUIRING A
CONDOMINIUM UNIT.

THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE
PURCHASER SHOULD REFER TO ALL REFERENCES, ALL EXHIBITS HERETO, THE CONTRACT
DOCUMENTS, AND SALES MATERIALS.

ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE
REPRESENTATIONS OF THE DEVELOPER. REFER TO THIS PROSPECTUS AND ITS EXHIBITS FOR
CORRECT REPRESENTATIONS.

 

1



--------------------------------------------------------------------------------

THIS CONDOMINIUM WILL BE CREATED AND UNITS WILL BE SOLD IN FEE SIMPLE INTERESTS.

See Section 1 of this Prospectus and Attachment “C” to this Prospectus (Purchase
and Sale Agreement).

RECREATIONAL FACILITIES MAY BE EXPANDED OR ADDED WITHOUT CONSENT OF UNIT OWNERS
OR THE CONDOMINIUM ASSOCIATION.

See Section 2 of this Prospectus and Section IX(C) of the Declaration of
Condominium for Sian Resort Residences I Condominium (“Declaration”).

THE UNITS MAY BE TRANSFERRED SUBJECT TO A LEASE.

See Section 4 of this Prospectus and Section XVII(H) of the Declaration

THE DEVELOPER HAS THE RIGHT TO RETAIN CONTROL OF THE CONDOMINIUM ASSOCIATION
AFTER A MAJORITY OF THE UNITS HAVE BEEN SOLD.

See Section 5 of this Prospectus, Section 718.301, Florida Statutes, and
Section 4.15 of the Bylaws of the Association.

THERE WILL BE A CONTRACT FOR THE MANAGEMENT OF THE CONDOMINIUM PROPERTY.

See Section 4 of this Prospectus.

THE SALE, LEASE OR TRANSFER OF UNITS IS RESTRICTED OR CONTROLLED.

See Section 6 of this Prospectus and Section XVII(H) of the Declaration.

THE HOTEL OPERATOR HAS A LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF
SHARED COSTS OR OTHER EXACTIONS COMING DUE FOR THE USE, MAINTENANCE, OPERATION,
UPKEEP AND REPAIR OF THE SHARED COMPONENTS, ALL AS DEFINED IN THE DECLARATION OF
CONDOMINIUM. THE FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE
LIEN ON THE INDIVIDUAL UNITS.

See Section 9 of this Prospectus and Article XIII of the Declaration attached
hereto as Exhibit “A”.

 

2



--------------------------------------------------------------------------------

INDEX

SUMMARY OF CERTAIN ASPECTS OF THE OFFERING

 

          Page

1.

   Description of Condominium    1

2.

   Expansion of Recreational Facilities    1

3.

   Leasing of Developer-Owned Units    1

4.

   Management of Condominium Property    2

5.

   Transfer of Control of the Association    3

6.

   Restrictions on Use of Units and Common Elements and Alienability    3

7.

   Utilities and Certain Services    8

8.

   Apportionment of Common Expenses and Ownership of the Common Elements    9

9.

   Shared Costs    9

10.

   Development Fee; The Agreement for Sale; Escrow Deposits    9

11.

   Sales Commissions    11

12.

   Identity of Developer    11

13.

   Contracts to be Assigned by Developer    11

14.

   Estimated Operating Budget for Condominium Association    11

15.

   Easements Located or to be Located on the Condominium Property    12

16.

   Disclosures    12

17.

   Sian Ocean Residences & Resort Master Association    16

18.

   Evidence of Ownership    16

19.

   Conversion    16

20.

   General    17

21.

   Definitions    17

22.

   Effective Date    17

Schedule “A” (Number of Bathrooms and Bedrooms in each Unit)

 

3



--------------------------------------------------------------------------------

EXHIBITS TO THE PROSPECTUS

 

A. Declaration of Condominium

 

  1. Introduction and Submission

 

  2. Definitions

 

  3. Description of Condominium

 

  4. Restraint Upon Separation and Partition of Common Elements

 

  5. Ownership of Common Elements and Common Surplus and Share of Common
Expenses; Voting Rights

 

  6. Easements

 

  7. Amendments

 

  8. Maintenance and Repairs

 

  9. Additions, Alterations or Improvements by Unit Owner

 

  10. Operation of the Condominium by the Association; Powers and Duties

 

  11. Determination of Common Expenses Fixing of Assessments Therefore

 

  12. Collection of Assessments

 

  13. Obligation for Expenses Relating to the Hotel Unit

 

  14. Insurance

 

  15. Reconstruction or Repair After Fire or Other Casualty

 

  16. Condemnation

 

  17. Use and Occupancy Restrictions and Hotel Disclosures

 

  18. Compliance, Enforcement and Default

 

  19. Termination of Condominium

 

  20. Additional Rights of Mortgagees and Others

 

  21. Covenant Running with the Land

 

  22. Disclosures

 

  23. Sian Ocean Residences & Resort Master Association

 

  24. Additional Provisions

 

  Exhibit “1”   Legal Description

 

  Exhibit “2”   Boundary Survey-Plot Plan

 

  Exhibit “3”   Schedule of Percentage Shares of Ownership of Common Elements
and Common Surplus and Responsibility for Common Expenses

 

  Exhibit “4”   Bylaws of Condominium Association

 

                         Rules and Regulations – Schedule A to Bylaws

 

  Exhibit “5”   Articles of Incorporation of Condominium Association

 

B. Estimated Operating Budget

 

C. Form of Purchase Agreement

 

D. Evidence of Ownership

 

E. Maintenance and Service Contracts

 

F. Conversion Inspection Report

 

4



--------------------------------------------------------------------------------

G. Certificates of Occupancy/Completion

 

H. Termite Inspection Report

 

I. Letter from Municipality

 

J. Escrow Agreement

 

K. Receipt for Condominium Documents

 

L. Management Agreement

 

M. Government Permits

 

N. Sian Ocean Residences & Resort Master Association Documents

 

O. Additional Restrictions and Easements

 

5



--------------------------------------------------------------------------------

SUMMARY OF CERTAIN ASPECTS OF THE OFFERING

 

1. Description of Condominium

The name of the condominium is Sian Resort Residences I Condominium (the
“Condominium”). The Condominium will contain one (1) building having a total of
three hundred ten (310) Units, including three hundred nine (309) Residential
Units and one (1) Hotel Unit, located at 4000 South Ocean Drive, Hollywood,
Florida 33019. MCZ/Centrum Florida XIX, L.L.C., a Delaware limited liability
company (the “Developer”), is the owner of the unsold Units in the Condominium
which are being offered for sale pursuant to this Prospectus. The number of
bedrooms and bathrooms in each Unit in the Condominium is set forth on Schedule
“A” attached hereto.

The Condominium will consist of the Units described herein, the Common Elements
described in the Declaration of Condominium attached hereto as Attachment “A”.
As described in greater detail, many of the recreational and other commonly used
facilities are not part of the Common Elements, but rather are part of the
Shared Components (which are part of the Hotel Unit). Accordingly, control of
those facilities is vested in the Hotel Operator, rather than the Association
and the recreational facilities described in the section hereof entitled
“Recreational and Certain Other Commonly Used Facilities Constructed Within the
Condominium Property”.

The Condominium is being created by conversion of previously existing
improvements which were completed approximately in 1973 as a residential
apartment complex. All of the Improvements and Units have been previously
occupied.

THE CONDOMINIUM WILL BE CREATED AND UNITS WILL BE SOLD IN FEE SIMPLE INTERESTS.

Title to the Units will be conveyed by Special Warranty Deed.

 

2. Expansion of Recreational Facilities

RECREATIONAL FACILITIES MAY BE ADDED WITHOUT CONSENT OF UNIT OWNERS OR THE
ASSOCIATION.

See Section IX(C) of the Declaration for further details.

The Developer reserves the right at any time to add recreational facilities to
the Common Elements of the Condominium and the Hotel Operator reserves the right
at any time to eliminate, provide, alter or expand recreational facilities of
the Hotel Unit as the Hotel Operator deems appropriate. The consent of the Unit
Owners or the Condominium Association shall not be required for any such
construction, expansion or other determination. The cost of any such
construction or expansion shall be borne exclusively by the Developer or the
Hotel Operator, as applicable. The Developer and the Hotel Operator are not
obligated, however, to so expand any facilities or provide additional
facilities.

 

3. Leasing of Developer-Owned Units

THE UNITS MAY BE TRANSFERRED SUBJECT TO A LEASE.

See Section XVII(H) of the Declaration for further details.

As it is intended that the Units may be used for transient and/or hotel rentals,
the Developer reserves the right to rent or lease unsold Units upon such terms
as Developer shall approve and as

 

1



--------------------------------------------------------------------------------

permitted by the Act and the rules promulgated thereunder. In the event any Unit
is sold prior to the expiration of the term of a lease (which may occur during
an indefinite period), title to such Unit (or Units) will be conveyed subject to
the lease (or leases) and buyers will succeed to the interests of the applicable
lessor. If any Unit is sold subject to a lease, a copy of the executed lease
will be attached to the Purchase and Sale Agreement in accordance with the terms
of Section 718.503(l)(a)(4) Florida Statutes. All Units have been previously
occupied.

 

4. Management of the Condominium Property

THERE WILL BE A CONTRACT FOR THE MANAGEMENT OF THE CONDOMINIUM PROPERTY.

At the time of this Prospectus, there is no contract for the management of the
Condominium Association; however, the Condominium Association may enter into an
agreement for such management at a later date.

Any fees which may be payable by the Association to the Manager shall be part of
the Common Expenses of the Condominium that are included in the Assessments
payable by Unit Owners.

The compensation the manager receives (in addition to reimbursements for certain
expenses incurred) for the management of the Condominium is set forth in the
estimated operating budget attached as Attachment “B” to this Prospectus.

Any such management agreement which will be entered into, in addition to the
means of termination which may be provided in the agreement, may be canceled by
unit owners pursuant to Section 718.302, Florida Statutes.
Section 718.302(l)(a), Florida Statutes, provides in relevant part that:

If... unit owners other than the developer have assumed control of the
association, or if unit owners other than the developer own not less than 75
percent of the units in the condominium, the cancellation shall be by
concurrence of the owners of not less than 75 percent of the units other than
the units owned by the developer. If a grant, reservation or contract is so
canceled and the unit owners other than the developer have not assumed control
of the association, the association shall make a new contractor otherwise
provide for maintenance, management or operation in lieu of the canceled
obligation, at the direction of the owners of not less than a majority of the
units in the condominium other than the units owned by the developer.

Any fees which may be payable by the Association to the Manager shall be part of
the Common Expenses of the Condominium that are included in the Assessments
payable by Unit Owners.

Currently, except for the maintenance and/or service contracts attached hereto
as composite Attachment “E”, there are no other maintenance or service contracts
affecting the Condominium having a non-cancelable term in excess of one
(1) year. The Association is empowered at any time and from time to time, to
enter into a additional maintenance and/or service contracts for valuable
consideration and upon such terms and conditions as the Board of Directors shall
approve without the consent of Unit Owners. Any maintenance and/or service
contracts may be subject to cancellation by the Association and by Unit Owners
directly in accordance with the aforesaid Section 718.302, Florida Statutes.
Similarly, the Hotel Operator is empowered at any time, and from time to time,
to enter into maintenance and/or service contracts affecting the Shared
Components for valuable

 

2



--------------------------------------------------------------------------------

consideration and upon such terms and conditions as the Hotel Operator shall
approve without the consent of the Condominium Association or the Unit Owners.

 

5. Transfer of Control of the Association

The initial officers and directors of the Condominium Association are or will
all be designees of the Developer.

THE DEVELOPER HAS THE RIGHT TO RETAIN CONTROL OF THE CONDOMINIUM ASSOCIATION
AFTER A MAJORITY OF THE UNITS HAVE BEEN SOLD.

See Section 718.301, Florida Statutes, and Section 4.15 of the Bylaws.

The Directors of the Condominium Association designated by the Developer will be
replaced by Directors elected by Unit Owners other than the Developer in
accordance with the applicable provisions of the Florida Condominium Act,
Section 718.301, Florida Statutes, and Section 4.15 of the Bylaws.

 

6. Restrictions on Use of Units and Common Elements and Alienability.

The following is a summary of certain of the restrictions which affect the
Units. The Developer and certain other parties are exempt from many of the
restrictions. See Article XVII of the Declaration and the Rules and Regulations
attached hereto as Schedule “A” to the Bylaws for further restrictions and for
detail regarding the applicability of these restrictions.

(A) Children. Children shall be permitted to be occupants of Units, but are
restricted in certain activities.

(B) Pets. All pets are prohibited.

(C) Flags. Notwithstanding the provisions of Section IX(A) of the Declaration,
any Unit Owner may display one (1) portable, removable United States flag in a
respectful way, and, on Armed Forces Day, Memorial Day, Flag Day, Independence
Day, September 11 and Veterans Day, may display in a respectful way portable,
removable official flags, not larger than 4 1/2 feet by 6 feet, that represent
the United States Army, Navy, Air Force, Marine Corps or Coast Guard.

(D) Window Coverings. Curtains, blinds, shutters, levelors, or draperies (or
linings thereof) which face the exterior windows or glass doors of Units shall
be white or off-white in color and shall be subject to disapproval by the
Association, Master Association and Hotel Operator, in which case they shall be
removed and replaced with acceptable items.

(E) Parking. Each Owner, by acceptance of a deed or other conveyance of a Unit,
shall be deemed to understand and agree that there is no parking contained
within the Condominium Property and that all parking shall be located within the
common property of the Sian Ocean Residences & Resort Master Association (the
“Master Association”) and shall be subject to such rules and regulations as are
adopted by the Master Association from time to time. It is anticipated that all
parking will be mandatory valet parking.

(F) Patios and/or Balconies Appurtenant to Units. Nothing shall overhang or be
mounted to the balcony rail including flower boxes and decorative adornment. No
Unit Owner shall be permitted to store any items or decorative adornments
whatsoever on balconies, patios, or terraces, including, without limitation,
bicycles, motor bikes, grills or any other open flame cooking device, or any
other item that extends above the height of the balcony railing. The foregoing
shall not prevent, however, placing and using patio-type furniture, planters and
other items in such areas

 

3



--------------------------------------------------------------------------------

if same are normally and customarily used for a residential balcony or terrace
area, but all such patio furniture planters and other items must be acceptable
to the Hotel Operator. In the event of any doubt or dispute as to whether a
particular item is permitted hereunder, the decision of the Hotel Operator shall
be final dispositive. No gas or barbecue grills of any type are permitted on the
balcony or in any other area of the Condominium Property.

No Unit Owner shall display, hang, or use any signs, clothing, sheets, blankets,
laundry or other articles outside his or her Unit, or which may be visible from
the outside of the Unit (other than draperies, curtains or shades of a customary
nature and appearance in the light, neutral colors). Items which are not
permitted to overhang windows, doors or balcony include, but are not limited to
window sized air-conditioning units, linens, cloths, clothing, shoes, bathing
suits or swimwear, curtains, rugs, mops or laundry of any kind, or any articles.

To the extent permitted by applicable law, no Owner may install any antenna,
satellite dish or other transmitting or receiving apparatus in or upon his or
her Unit (and/or areas appurtenant thereto), without the prior written consent
of the Hotel Operator.

(G) Nuisances. No nuisances (as defined by the Association) shall be allowed on
the Condominium, nor shall any use or practice be allowed which is a source of
annoyance to occupants’ of Units or which interferes with the peaceful
possession or proper use of the Condominium by its residents, occupants or
members. No activity specifically permitted by this Declaration shall be deemed
a nuisance, regardless of any noises and/or odors emanating therefrom (except,
however, to the extent that such odors and/or noises exceed limits permitted by
applicable law). No improper, offensive, hazardous or unlawful use shall be made
of the Condominium or any part thereof, and all valid laws, zoning ordinances
and regulations of all governmental bodies having jurisdiction thereover shall
be observed. Violations of laws, orders, rules, regulations or requirements of
any governmental agency having jurisdiction thereover, relating to any portion
of the Condominium, shall be corrected by, and at the sole expense of, the party
obligated to maintain or repair such portion of the Condominium Property, as
elsewhere herein set forth. All portions of the Condominium shall be managed and
maintained in accordance with the Hotel Standards. Notwithstanding the
foregoing, rental and property management activities for the operation of the
Hotel may be conducted at all times, twenty-four (24) hours a day, and such
activity shall not be considered a nuisance.

(H) Leases.

THE SALE, LEASE, OR TRANSFER OF UNITS IS RESTRICTED OR CONTROLLED.

See Section XVII(H) of the Declaration for further details.

It is intended that the Residential Units may be used for rentals. As such,
leasing of Residential Units shall not be subject to the approval of the
Association and/or any other limitations, other than as expressly provided
herein. No portion of a Residential Unit (other than an entire Residential Unit)
may be rented. There shall be no minimum lease term for the rental of
Residential Units, nor shall there a maximum number of times that a Residential
Unit may be leased.

All leases are subject to local rules, regulations and ordinances. Every lease
of a Residential Unit shall specifically provide (or, if it does not, shall be
automatically deemed to provide) that a material condition of the lease shall be
the tenant’s full compliance with the covenants, terms, conditions and
restrictions of the Declaration (and all Exhibits hereto), the Master
Association Declaration (and all Exhibits thereto) and with any and all rules
and regulations adopted by the Hotel Operator and/or the Association from time
to time (before or after the execution of the lease), including, without
limitation, any and all regulations and/or procedures established by applicable
Florida law and/or adopted by the Hotel Operator regarding mandatory check-in
for

 

4



--------------------------------------------------------------------------------

Owners and residents, coordination of charging privileges and other matters
reasonable necessary to allow Owners and hotel guests to be well integrated into
a unified structure and operation. The Unit Owner will be jointly and severally
liable with the tenant to the Association and/or the Hotel Operator for any
amount which is required by the Association and/or the Hotel Operator to repair
any damage to the Common Elements, the Hotel Unit and/or the Shared Components
resulting from acts or omissions of tenants (as determined in the sole
discretion of the Association and/or the Hotel Operator) and to pay any claim
for injury or damage to property caused by the negligence of the tenant and
Special Assessments may be levied against the Residential Unit therefore. All
leases are hereby made subordinate to any lien filed by the Association, the
Master Association or the Hotel Operator, whether prior or subsequent to such
lease. When a Unit is leased, a tenant shall have all use rights in those Common
Elements otherwise readily available for use generally by Unit Owners, and the
Owner of the leased Unit shall not have such rights, except as a guest, unless
such rights are waived in writing by the tenant.

The lease of a Residential Unit for a term of six (6) months or less is subject
to a tourist development tax assessed pursuant to Section 125.0104, Florida
Statutes. A Unit Owner leasing his or her Unit for a term of six (6) months or
less agrees, and shall be deemed to have agreed, for such Owner, and his or her
heirs, personal representatives, successors and assigns, as appropriate, to hold
the Association, the Master Association, the Hotel Operator, the Developer and
all other Unit Owners harmless from and to indemnify them for any and all costs,
claims, damages, expenses or liabilities whatsoever, arising out of the failure
of such Unit Owner to pay the tourist development tax and/or any other tax or
surcharge imposed by the State of Florida with respect to rental payments or
other charges under the lease, and such Unit Owner shall be solely responsible
for and shall pay to the applicable taxing authority, prior to delinquency, the
tourist development tax and/or any other tax or surcharge due with respect to
rental payments or other charges under the lease.

The authorization of a Unit Owner (as set out in Section XVIII(H) of the
Declaration) to lease its Unit shall refer solely to rentals to the public
conducted by the Unit Owner directly or through rental agents and shall exclude
the use or occupancy of Units under timeshare, fractional ownership or interval
exchange programs (whether the exchange is based on direct exchange of occupancy
rights, cash payments, reward programs or other point or accrual systems) or
other membership plans or arrangements (collectively, “Occupancy Plans”) through
which a participant in the plan or arrangement acquires an ownership interest in
the Unit with attendant rights of periodic use and occupancy or acquires
contract rights to such periodic use and occupancy of the Unit or a portfolio of
accommodations including the Unit, and use of a Unit for or under any such
Occupancy Plans is prohibited; provided, however, that the foregoing prohibition
shall not apply, and use in connection with Occupancy Plans shall be permitted
(i) for any Unit owned by Developer, Hotel Operator or their respective
affiliates, so long as the Occupancy Plan is managed by Hotel Operator or its
affiliates, or (ii) if the Occupancy Plan consists of an interval exchange
program based on direct exchange of occupancy rights (that is, excluding
interval exchange programs in which the Unit Owner receives any cash payments or
consideration other than a right to periodic exchange of occupancy rights and
related privileges) and such permitted interval exchange program is operated by
the Hotel Operator or its affiliates or by the then-current management agent.

(I) Hotel Disclosures. It is intended that the Hotel Unit will be used and
operated for purposes specifically required by the terms and conditions of a
hotel franchise agreement wherein the Hotel Operator will own, occupy and/or
operate all of the Hotel Unit to conduct Hotel operations within the Condominium
project. There are no assurances that the Hotel will be operated under any other
brand hotel “flag.” Any hotel license company, may change the Hotel Standards
from time to time, and such changes may impact the financial obligations of the
Association.

 

5



--------------------------------------------------------------------------------

Common Elements and Participating Residential Units will be operated, maintained
and repaired in accordance with the Hotel Standards and the budget of the
Association will include costs and expenses necessary to maintain the
Condominium project in accordance with the Hotel Standards. If the Association
fails to maintain the Condominium project in accordance with the Hotel
Standards, pursuant to the terms of Section VIII(C) of the Declaration set forth
herein, the Hotel Operator has the right to perform such maintenance obligations
and to charge the Association for the expenses incurred in connection therewith.

No Unit Owner shall have any right, title or interest in the brand name of the
Hotel or the Hotel Operator in any manner except as may be specifically set
forth by separate agreement between the Hotel Operator and Owner.

No Unit may be identified or affiliated in any way with any hotel “flag” (that
is, the brand name of any hotel management or franchise company, such as Crowne
Plaza, Westin, Marriott, Hyatt or Hilton), other than the brand name (if any) by
which the Hotel is identified; provided that the foregoing restriction shall not
be construed to prevent the identification or affiliation of a Unit with a
local, regional or national rental management company that is not a hotel
“flag”.

(J) Weight. Sound and other Restrictions. No hard and/or heavy surface floor
coverings, such as tile, marble, wood, terrazo and the like will be permitted
unless (i) installed by, or at the direction of, the Developer, or (ii) first
approved in writing by the Hotel Operator. Even once approved by the Hotel
Operator, the installation of insulation materials shall be performed in a
manner that provides proper mechanical isolation of the flooring materials from
any rigid part of the building structure, whether of the concrete subfloor
(vertical transmission) or adjacent walls and fittings (horizontal
transmission). Additionally, the floor coverings (and insulation and adhesive
material therefore) installed on any patio and/or balcony shall not exceed a
thickness that will result in the finish level of the patios and/or balcony
being above the bottom of the scuppers or diminish the required height of the
rails (as established by the applicable building code). Also, the installation
of any improvement or heavy object must be submitted to and approved by the
Board of Directors and the Hotel Operator, and be compatible with the overall
structural design of the building. All areas within a Unit other than foyers,
kitchens and bathrooms, unless to receive floor covering approved by the Board
of Directors and the Hotel Operator, are to receive sound absorbent, less dense
floor coverings, such as carpeting or hard surface floor coverings meeting the
specifications described above. The Board of Directors and the Hotel Operator
will have the right to specify the exact material to be used on patios and/or
balcony. Any use guidelines set forth by the Association shall be consistent
with good design practices for the waterproofing and overall structural design
of the Building. Owners will be held strictly liable for violations of these
restrictions and for all damages resulting therefrom and the Association has the
right to require immediate removal of violations. Applicable warranties of the
Developer, if any, shall be voided by violations of these restrictions and
requirements. Each Owner agrees that sound transmission in a multi-story
building such as the Condominium is very difficult to control, and that noises
from adjoining or nearby Units, the plumbing systems and/or mechanical equipment
can often be heard in another Unit. The Developer does not make any
representation or warranty as to the level of sound transmission which may be
detectable in a particular Unit and in other portions of the Condominium
Property, and each Owner shall be deemed to waive and expressly release any such
warranty and claim for loss or damages resulting from sound transmission.

(K) Mitigation of Dampness and Humidity. No Unit Owner shall install, within his
or her Unit, or upon the Common Elements, non-breathable wall-coverings or
low-permeance paints. Additionally, any and all built-in casework, furniture,
and or shelving in a Unit must be installed over floor coverings to allow air
space and air movement and shall not be installed with backboards flush against
any gypsum board, masonry block or concrete wall. Additionally, all Unit Owners,

 

6



--------------------------------------------------------------------------------

whether or not occupying the Unit, shall periodically run the air conditioning
system to maintain the Unit temperature, whether or not occupied, at 78°F, and
to keep the humidity in the Unit below sixty percent (60%). Leaks, leaving
exterior doors or windows open, wet flooring and moisture will contribute to the
growth of mold, mildew, fungus or spores. Each Unit Owner, by acceptance of a
deed, or otherwise acquiring title to a Unit, shall be deemed to have agreed
that neither the Developer nor the Hotel Operator is responsible, and each
hereby disclaims any responsibility for any illness, personal injury, death or
allergic reactions which may be experienced by the Unit Owner, its family
members and/or its or their guests, tenants and invitees and/or the pets of all
of the aforementioned persons, as a result of mold, mildew, fungus or spores. It
is the Unit Owner’s responsibility to keep the Unit clean, dry, well-ventilated
and free of contamination. While the foregoing are intended to minimize the
potential development of molds, fungi, mildew and other mycotoxins, each Unit
Owner understands and agrees that there is no method for completely eliminating
the development of molds or mycotoxins. The Developer does not make any
representations or warranties regarding the existence or development of molds or
mycotoxins and each Unit Owner shall be deemed to waive and expressly release
any such warranty and claim for loss or damages resulting from the existence
and/or development of same. In furtherance of the rights of the Association, as
set forth in the Declaration, in the event that the Association and/or Hotel
Operator reasonably believes that these provisions are not being complied with,
then, the Association and/or the Hotel Operator shall have the right (but not
the obligation) to enter the Unit (without requiring the consent of the Unit
Owner or any other party) to turn on the air conditioning in an effort to cause
the temperature of the Unit to be maintained as required hereby (with all
utility consumption, costs to be paid and assumed by the Unit Owner). To the
extent that electric service is not then available to the Unit, the Association
shall have the further right, but not the obligation (without requiring the
consent of the Unit Owner or any other party) to connect electric service to the
Unit (with the costs thereof to be borne by the Unit Owner, or if advanced by
the Association, to be promptly reimbursed by the Unit Owner to the Association,
with all such costs to be deemed charges hereunder). Each Unit Owner, by
acceptance of a deed or other conveyance of a Unit, holds the Developer harmless
and agrees to indemnify the Developer from and against any and all claims made
by the Unit Owner and the Unit Owner’s guests, tenants and invitees on account
of any illness, allergic reactions, personal injury and death to such persons
and to any pets of such persons, including all expenses and costs associated
with such claims including, without limitation, inconvenience, relocation and
moving expenses, lost time, lost earning power, hotel and other accommodation
expenses for room and board, all attorneys fees and other legal and associated
expenses through and including all appellate proceedings with respect to all
matters mentioned in this paragraph.

(L) Association Access to Units. No Unit Owner shall change the locks to his or
her Unit (or otherwise preclude access to the Hotel Operator). The Hotel
Operator shall have the right to adopt reasonable regulations from time to time
regarding access control and check-in, check-out procedures which shall be
applicable to both hotel guests and Unit Owners, which may include, without
limitation, an obligation for each Owner, and each Owner’s guests, to register
and/or pick up keys to the Owner’s Unit at the front desk each time the Owner or
the Owner’s guests begin new occupancy of the Unit. Each Participating
Residential Unit Owner understands and agrees that the Hotel Operator may, on a
regular or periodic basis, deactivate keys to the Units to enforce the
registration obligation set forth herein.

(M) Rules and Regulations. Rules and regulations concerning the use of the
Condominium Property may be promulgated, modified, amended or terminated from
time to time by the Board of Directors and/or the Hotel Operator, provided such
rules and regulations do not conflict with the Hotel Standards. Copies of such
rules and regulations and amendments thereto shall be furnished by the
Association or Hotel Operator to all Unit Owners and residents of the
Condominium upon request. The Association and/or Hotel Operator (as applicable)
shall have the right to enforce all restrictions set forth in Article XVII of
the Declaration and any rules and

 

7



--------------------------------------------------------------------------------

regulations, as established by the Board of Directors and/or the Hotel Operator,
in any manner it deems necessary, including, without limitation, injunctions,
suits for damages or fines.

(N) Exterior Storm Shutters. The Hotel Operator shall, from time to time,
establish exterior storm shutter specifications which comply with the applicable
building code, and establish permitted colors, styles and materials for exterior
storm shutters. The Hotel Operator may install exterior storm shutters, and may
maintain, repair or replace such approved shutters, whether on or within Shared
Components or Units; provided, however, that if laminated glass or window film,
in accordance with all applicable building codes and standards, architecturally
designed to serve as hurricane protection, is installed with Hotel Operator
consent, the Hotel Operator may not install exterior storm shutters in
accordance with this provision. All shutters shall remain open unless and until
a storm watch or storm warning is announced by the National Weather Center or
other recognized weather forecaster. All shutters must be opened or removed
within two (2) days after the storm has passed. Developer shall have no
obligations with respect to the installation of the shutters, and/or for the
repair, replacement and/or upgrade of the shutters.

 

7. Utilities and Certain Services

Utilities and certain other services will be furnished to the Condominium as
follows:

 

Electricity    Florida Power & Light Company Telephone    BellSouth Water   
City of Hollywood Public Utility Company Sanitary Sewage and Waste Disposal   
Tropical Sanitation Gas    TECO Peoples Gas Solid Waste Removal    City of
Hollywood Public Works Storm Drainage    Private system of natural and
artificial percolation and run-off

All telephone service within the Units is intended to operate through a central
switchboard controlled by the Hotel Operator (and which shall be deemed part of
the Shared Components). Each Unit Owner, in addition to payment of the allocable
share of the Shared Costs, shall also be obligated for payment of such usage
charges as may be established from time to time by the Hotel Operator in
connection with usage of the switchboard, which may include, without limitation,
long distance charges, long distance and local access surcharges and/or per call
or per minute fees.

All other utilities are anticipated to be billed to the Association (as to the
Common Elements) or the Hotel Unit Owner (as to the Shared Components) and shall
be paid for through Assessments or the Shared Costs.

The Developer and/or Hotel Operator reserves the right to enter into a bulk
service agreement for the provision of access control services, internet access
service, cable and/or satellite television services. Buyer agrees to be bound by
any such bulk service agreement and to sign an individual subscriber agreement
to the extent required by the bulk agreement.

 

8



--------------------------------------------------------------------------------

8. Apportionment of Common Expenses and Ownership of the Common Elements

The Owner(s) of each Unit will own an undivided interest in the Common Elements
of the Condominium and Common Surplus of the Condominium Association and shall
be obligated for a proportionate share of the Common Expenses. The proportionate
share was determined by comparing the square footage of the Unit, to the
aggregate square footage of all Units in the Condominium. Generally speaking,
the Common Elements consist of all parts of the Condominium Property not
included in the Units. The Common Expenses include all expenses and assessments
properly incurred by the Association for the Common Elements, which are to be
shared by the Unit Owners, including, without limitation, (a) all reserves
required by the Act or otherwise established by the Association, regardless of
when reserve funds are expended; (b) if applicable, insurance for directors and
officers; (c) the real property taxes, Assessments and other maintenance
expenses attributable to any Units acquired by the Association and/or rental or
other expenses owed in connection with any Units leased by the Association; and
(d) any unpaid share of Common Expenses or Assessments extinguished by
foreclosure of a superior lien or by deed in lieu of foreclosure. Common
Expenses shall not include any separate obligations of individual Unit Owners,
including without limitation, any sums payable to the Hotel Operator (as
hereinafter defined).

Each Unit’s percentage interest in the general Common Elements and Common
Surplus and percentage share of the Common Expenses will be as set forth in
Exhibit “3” to the Declaration, same having been computed based upon the total
square footage of the Unit in uniform relationship to the total square footage
of each other unit.

 

9. Shared Costs

In addition to the Assessments payable to the Association, each Unit Owner shall
be obligated for payment of sums to the Hotel Operator for use and enjoyment of
the Shared Components. The Hotel Unit will grant to the Residential Unit Owners
within the Condominium, an easement to use and enjoy all portions of the
Condominium that are designated as Shared Components in the Declaration of
Condominium, such as hallways, stairwells, elevators, building structure, roof,
lobby area, etc. In consideration of the granting of this easement, each
Residential Unit Owner will be obligated to pay to the Hotel Operator, the
applicable unit’s pro-rata share of the costs relating to the operation, upkeep,
maintenance, repair and replacement of the Shared Components. The Shared
Components expenses are set forth in the Shared Costs budget.

THE HOTEL OPERATOR HAS A LIEN RIGHT AGAINST EACH UNIT TO SECURE THE PAYMENT OF
SHARED COSTS OR OTHER EXACTIONS COMING DUE FOR THE MAINTENANCE, OPERATION,
UPKEEP AND REPAIR OF THE SHARED COMPONENTS, ALL AS DEFINED IN THE DECLARATION OF
CONDOMINIUM. THE FAILURE TO MAKE THESE PAYMENTS MAY RESULT IN FORECLOSURE OF THE
LIEN ON THE INDIVIDUAL UNITS.

 

10. Development Fee; The Agreement for Sale; Escrow Deposits

At the time of closing of title, the buyer will pay: (i) the costs of officially
recording the deed in the Public Records of the County (presently, recording
fees are $10.00 for the first page of an instrument and $8.50 for each
additional page), (ii) the documentary stamp taxes payable in connection with
the deed conveying the Unit to Buyer (presently, documentary stamp taxes are
$.70 for each $100.00 of consideration), (iii) for the premium on the owner’s
title insurance policy, at the minimum promulgated risk rates promulgated by the
Florida Insurance Commissioner (taking into account applicable reissue rates and
new home credits, if any), and (iv) a “development fee” equal to one and three
quarters percent (1.75%) of the Purchase Price (and of any charges for options
or extras now or hereafter contracted for which are not included in the Purchase
Price). The “development fee” shall be retained by Developer as additional
revenue and to offset certain of its

 

9



--------------------------------------------------------------------------------

conversion expenses, including without limitation, certain of Developer’s
administration expenses and Developer’s attorneys’ fees in connection with
conversion of the Condominium. Accordingly, buyer understands and agrees that
the development fee is not for payment of closing costs or settlement services,
but rather represents additional funds to Developer which are principally
intended to provide additional revenue and to cover various out-of-pocket and
internal costs and expenses of Developer associated with conversion of the
Condominium.

At the time of closing of title, the buyer will also make a contribution to the
funds of the Condominium Association in an amount equal to twice the monthly
assessment amount in effect on the date of closing (which contribution is not to
be credited against regular assessments). This sum shall be deposited in the
Association’s account for the intended purpose of establishing initial operating
funds and working capital and for initial, non-recurring expenses. Purchaser
must also pay at the time of closing a working capital contribution in an amount
equal to twice the monthly maintenance charge owed to the Master Association,
which is payable directly to the Master Association to provide it with initial
capital and shall not be credited against regular assessments. Contributions to
the Master Association may be used by the Master Association for any purpose.

Buyers shall also be required to pay, at closing: (a) a reimbursement to
Developer for any utility, cable or interactive communication deposits or
hook-up fees which Developer may have advanced prior to closing for the Unit,
(b) any charge for any options or upgrading of standard items included, or to be
included, in the Unit, (c) a reimbursement for charges incurred in connection
with coordinating closing with buyer or buyer’s lender, and (d) late charges, if
applicable, all as provided in the Purchase Agreement.

Expenses relating to the buyer’s Unit (for example, taxes and governmental
assessments and current maintenance assessments due the Condominium Association)
will be apportioned between the Developer and the buyer as of closing. However,
payments or credits for tax prorations will not be made until the actual tax
bill is received by the buyer, and any proration based on an estimate of the
current year’s taxes shall be subject to reproration upon request of either
party, provided, however, that (i) the actual amount of taxes is at least 10%
higher or lower than the estimate used for prorations, and (ii) any request for
reproration is made within six (6) months following the issuance of the actual
tax bill for the Unit (it being assumed, for purposes hereof, that tax bills are
issued on November 1 of each tax year). No request for proration of amounts less
than the threshold set forth above or made beyond the six (6) month period shall
be valid or enforceable.

If the Developer permits a closing to be rescheduled from the originally
scheduled closing date at the request of a buyer, such buyer shall pay to the
Developer, at the time of rescheduling, a late funding charge as more
particularly described in the Purchase Agreement. In addition, all closing
prorations shall be made as of the originally scheduled closing date. Developer
is not obligated to consent to any such delay.

All buyers obtaining a mortgage also will pay any loan fees, closing costs,
escrows, appraisals, credit fees, lender’s title insurance premiums, prepayments
and all other expenses charged by any lender giving the buyer a mortgage, if
applicable. If the purchase of the Unit is a transaction without a mortgage, and
buyer elects to use the title company designated by Developer (the “Designated
Title Agent”), which may be a title company affiliated with Developer, as title
agent, then Developer shall give buyer a credit at closing equal to the cost of
the premium for the owner’s title insurance policy, the cost of the documentary
stamp taxes on the deed, and the cost to record the deed. If buyer finances the
purchase of the Unit and buyer elects to use both the Designated Title Agent and
any mortgage broker or lender designated by Developer (the “Designated Mortgage
Lender”), which may be an affiliate of Developer, as buyer’s lender, then
Developer shall give buyer a credit at closing equal to the cost of the premium
for the owner’s title insurance policy, the cost of the documentary stamp taxes
on the deed and the cost to record the deed.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and regardless of whether Buyer elects to utilize
the services of the Designated Mortgage Broker, nothing herein shall be deemed
to qualify or otherwise condition buyer’s obligation to close “all cash” on the
purchase of the Unit.

The form of Purchase Agreement set forth as Attachment “C” hereto may be
modified in any manner in any particular case or cases without the consent of
any other buyer or Unit Owner (provided, however, that no amendment may conflict
with the provisions of Chapter 718, Florida Statutes). The modification of any
such Purchase Agreement or Purchase Agreements shall not vest any buyer or Unit
Owner whose Purchase Agreement was not so modified with any rights of any sort.
Deposits under the Purchase Agreement will be held and disbursed in accordance
with the Purchase Agreement.

 

11. Sales Commissions

The Developer will pay the sales commissions, if any, of the Developer’s
exclusive listing agent and/or Developer’s on-premises sales agents in
connection with the sale of the Units. The buyer will be responsible for the
commission of any other broker or salesperson with whom buyer may have dealt,
unless Developer otherwise agrees in writing.

 

12. Identity of Developer

MCZ/Centrum Florida XIX, L.L.C., a Delaware limited liability company, is the
Developer of the Condominium. MCZ/Centrum Florida XIX, L.L.C. was created to
acquire and develop this property and as such it has no prior experience in the
area of condominium or other real estate development. Mr. Michael Lerner is
affiliated with the developer as the principal directing the creation and sale
of the Condominium and has approximately twenty five (25) years’ experience in
real estate development and administration, including experience with the
development of the Wave Condominium and The Tides on Hollywood Beach Condominium
in Hollywood, Florida.

The information provided above as to Mr. Lerner is given solely for the purpose
of complying with Section 718.504(22), Florida Statutes, and is not intended to
create or suggest any personal liability on the part of Mr. Lerner.

 

13. Contracts to be Assigned by Developer

Upon or before closing of title to the first Unit, Developer shall assign to the
Association all of Developer’s right, title and interest in and to all contracts
relating to the provision of insurance services to the Condominium, and from and
after such date, all benefits and burdens thereunder shall accrue and apply to
the Association.

 

14. Estimated Operating Budget for Condominium Association

Attached hereto as Attachment “B” is the Estimated Operating Budget for the
Condominium Association’s Common Expenses. Purchaser understands that the
Estimated Operating Budget provides only an estimate of what it will cost to run
the Association during the period of time stated in the Budget and the Budget is
not guaranteed to accurately predict actual expenditures. Developer may make
changes in the Budget at any time to cover increases or decreases in actual
expenses or in estimates.

In accordance with Section 718.112(2)(f)(2), Florida Statutes, the budget
includes reserve accounts for capital expenditures and deferred maintenance. It
is intended that the Developer, as the sole Unit Owner upon the formation of the
Condominium, will vote to waive reserves for the initial fiscal year of the
Association. During the second fiscal year of the Association’s operation (and

 

11



--------------------------------------------------------------------------------

prior to turnover), it is intended that the Seller, as the developer the
Condominium, will vote to waive or reduce funding of reserves for the second
fiscal year of the Association. Thereafter, reserves may be waived or reduced
only upon the voting majority of the non-developer unit owners of the
Condominium, at a duly called meeting of the Condominium Association; provided
however that if a meeting of the unit owners is called to determine whether to
waive or reduce the funding of reserves, and no such result is achieved or a
quorum is not attained, the reserves will go into effect. If an election is in
fact made to waive reserves, the assessments per unit will be as set forth in
the Estimated Operating Budget as “Assessments per Unit - Without Reserves”. If
no such election is made, the assessments per Unit will be as set forth in the
Estimated Operating Budget as “Assessments per Unit - With Reserves”.

The amount due to the Master Association for the fiscal year 2005 is set forth
in the 2005 Master Association budget attached as Attachment “B” to this
Prospectus.

 

15. Easements Located or to be Located on the Condominium Property

In addition to the various easements to be provided for in the Declaration of
Condominium attached hereto as Attachment “A”, the Condominium Property may be
made subject to easements in favor of various public or private utilities. Any
easement in favor of a public or private utility or similar company or authority
may be granted by the Developer or the Association on a “blanket” basis or by
use of a specific legal description. See the Section hereof entitled “Utilities
and Certain Services” for the names of the suppliers of certain utilities to the
Condominium.

For more details, refer to the Declaration of Condominium. The easements
provided for in the Declaration of Condominium and the Florida Condominium Act
are not summarized here.

 

16. Disclosures

Under the laws of the State of Florida, each prospective buyer is hereby advised
as follows:

 

  •   RADON GAS: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department. The foregoing notice is provided in order to comply with
state law and is for informational purposes only. Developer does not conduct
radon testing with respect to the Condominium and specifically disclaims any and
all representations or warranties as to the absence of radon gas or radon
producing conditions in connection with the Condominium.

 

  •   Notice Regarding Defective Construction Lawsuits: Chapter 558, Florida
Statutes contains important requirements you must follow before you may bring
any legal action for an alleged construction defect in your home. Sixty
(60) days before you bring any legal action, you must deliver to the other party
to this contract, a written notice referring to Chapter 558 of any construction
conditions you allege are defective and provide such person the opportunity to
inspect the alleged construction defects and to consider making an offer to
repair or pay for the alleged construction defects. You are not obligated to
accept any offer which may be made. There are strict deadlines and procedures
under this Florida law which must be met and followed to protect your interests.

 

12



--------------------------------------------------------------------------------

  •   PROPERTY TAX DISCLOSURE SUMMARY. In accordance with Section 689.261,
Florida Statutes. Buyer should not rely on the seller’s current property taxes
as the amount of property taxes that the Buyer may be obligated to pay in the
year subsequent to purchase. A change of ownership or property improvements
triggers reassessments of the property that could result in higher property
taxes. If you have any questions concerning valuation, contact the county
property appraiser’s office for information.

 

  •   Given the climate and humid conditions in South Florida, molds, mildew,
spores, fungi and/or other toxins may exist and/or develop within the Unit,
Building and/or the Condominium Property. In April, 2004, a mold investigation
was performed on the property by AirQuest Environmental Inc., which found
widespread mold growth throughout the building caused by several sources of
moisture intrusion into the building including water from asbestos abatement
activities, inadequate or malfunctioning climate control and roof leaks. It is
expected that the extensive renovations performed to convert the property to a
condominium will resolve or repair the sources of moisture intrusion and that
the Condominium Property will no longer have widespread mold growth throughout
the building. Buyer is hereby advised that certain molds, mildew, spores, fungi
and/or other toxins may be, or if allowed to remain for a sufficient period may
become, toxic and potentially pose a health risk. By executing and delivering
this Agreement and closing, Buyer shall be deemed to have assumed the risks
associated with molds, mildew, spores, fungi and/or other toxins and to have
released and indemnified Seller and Seller’s affiliates from and against any and
all liability or claims resulting from same, including, without limitation, any
liability for incidental or consequential damages (which may result from,
without limitation, the inability to possess the Unit, inconvenience, moving
costs, hotel costs, storage costs, loss of time, lost wages, lost opportunities
and/or personal injury and death to or suffered by the Unit Owner, pets, its
family members and/or its or their guests, tenants, invitees or any other
person). Without limiting the generality of the foregoing, leaks, leaving
exterior doors or windows open, wet flooring and moisture will contribute to the
growth of mold, mildew, spores, fungi or other toxins. Buyer understands and
agrees that Seller is not responsible for, and Seller hereby disclaims any
responsibility for, any illness or allergic reactions, personal injury or death
which may be experienced by Buyer, pets, its family members and/or its or their
guests, tenants and invitees as a result of mold, mildew, spores, fungi or other
toxins. It is solely the Buyer’s responsibility to keep the Unit clean, dry,
well-ventilated and free of contamination. The thermostats in each Unit are an
integral part of the Life Safety Systems and are intended to assist in
monitoring the accumulation of moisture in the Units to prevent same from
reaching levels which may accelerate the development of molds, spores or other
natural growths which if allowed to accumulate may become toxic or otherwise
create health risks. Each buyer understands and agrees that the thermostats may
have recording and/or monitoring features which can report back to the
Association the temperature settings and readings in the Units. The thermostats
shall be operated and kept operable at all times and there shall be no
alteration of or to the thermostats without the prior written approval of the
Association. The Unit Owner’s failure to operate at all times any thermostats
installed in the Unit will contribute to the development of molds, spores or
other natural growths. It is solely the Unit Owner’s responsibility to keep any
thermostats installed in the Unit operable at all times.

 

  •  

Each Unit Owner understands and agrees that for some time in the future, it, and
its guests, tenants and invitees may be disturbed by the noise, commotion and
other unpleasant effects of nearby construction activity and as a result Owner
and its

 

13



--------------------------------------------------------------------------------

 

guests, tenants and invitees may be impeded in using portions of the Condominium
Property by that activity. Because the Condominium is located in an urban area,
demolition or construction of buildings and other structures within the
immediate area or within the view lines of any particular Unit or of any part of
the Condominium (the “Views”) may block, obstruct, shadow or otherwise affect
Views, which may currently be visible from the Unit or from the Condominium.
Therefore, each Owner, for itself, its successors and assigns, agrees to release
Developer, its partners and its and their officers, members, directors and
employees and every affiliate and person related or affiliated in any way with
any of them (“Developer’s Affiliates”) from and against any and all losses,
claims, demands, damages, costs and expenses of whatever nature or kind,
including attorney’s fees and costs, including those incurred through all
arbitration and appellate proceedings, related to or arising out of any claim
against the Developer or Developer’s Affiliates related to Views or the
disruption, noise, commotion, and other unpleasant effects of nearby development
or construction. As a result of the foregoing, there is no guarantee of view,
natural light, security, privacy, location, design, density or any other matter.

 

  •   Each Unit Owner, by acceptance of a deed or other conveyance of a Unit,
understands and agrees that there are various methods for calculating the square
footage of a Unit, and that depending on the method of calculation, the quoted
square footage of a Unit may vary by more than a nominal amount. Additionally,
as a result of in the field construction, other permitted changes to the Unit,
and settling and shifting of improvements, actual square footage of a Unit may
also be affected. Accordingly, during the pre-closing inspection, each buyer
should, among other things, review the size and dimensions of the Unit. By
closing, each buyer shall be deemed to have conclusively agreed to accept the
size and dimensions of the Unit, regardless of any variances in the square
footage from that which may have been disclosed at any time prior to closing,
whether included as part of Developer’s promotional materials or otherwise.
Developer does not make any representation or warranty as to the actual size,
dimensions or square footage of any Unit, and each Unit Owner shall be deemed to
have fully waived and expressly released any such warranty and claim for losses
or damages resulting from any variances between any represented or otherwise
disclosed square footage and the actual square footage of the Unit.

 

  •  

Every buyer of any interest in residential real property on which a residential
dwelling was built prior to 1978 is notified that such property may present
exposure to lead from lead-based paint that may place young children at risk of
developing lead poisoning. Lead poisoning in young children may produce
permanent neurological damage, including learning disabilities, reduced
intelligence quotient, behavioral problems, and impaired memory. Lead poisoning
also poses a particular risk to pregnant women. The seller of any interest in
residential real property is required to provide the buyer with any information
on lead-based paint hazards from risk assessments or inspections in the seller’s
possession and notify the buyer of any known lead-based paint hazards. A risk
assessment or inspection for possible lead-based paint hazards is recommended
prior to purchase. Developer has no knowledge of lead based paint or lead based
paint hazards in the Unit or the Building. Developer has no reports or records
pertaining to lead based paint or lead based paint hazards in the Unit or the
Building. Buyer acknowledges having been advised of the foregoing information
and acknowledges having received the pamphlet “Protect Your Family from Lead in
your Home.” In as much as Buyer is provided with a fifteen (15) day rescission
period pursuant to the Act, Buyer hereby waives the opportunity

 

14



--------------------------------------------------------------------------------

 

to conduct a risk assessment or inspection for the presence of lead based paint
or lead based paint hazards.

 

  •   Each Unit Owner understands and agrees that the Building and the
Improvements constitute existing non-conforming uses, which could not
necessarily be replicated in the event of a casualty or other circumstances
requiring rebuilding. Accordingly, each Unit Owner agrees that there will be
limitations on what may be reconstructed under such circumstances and on the
number of units that may be reconstructed, and there is no assurance that the
Building or Improvements may be restored. In the event the existing Improvements
cannot be restored, the property insurance carried by the Association insures,
subject to policy limitations and qualifications, the replacement cost of any
new structure, or if a new structure is not built, the replacement cost less
depreciation of the original Building. By executing and delivering a Purchase
Agreement and closing, each Unit Owner, for itself, its successors and assigns
shall be deemed to have assumed the risks that the Building and Improvements may
not be fully restored and to have fully waived and released any claim against
the Developer as a result of the limitation on reconstruction resulting from
current regulations.

 

  •   Each Unit Owner shall be deemed to understand and agree that the parking
facilities within the Master Association common property may be located below
the federal flood plain, and, accordingly, in the event of flooding, any
automobiles and/or personal property stored therein is susceptible to water
damage. Additionally, insurance premiums, both for the Master Association in
insuring the parking, and for owners, may be higher than if the parking
structure was above the federal flood plain. By acquiring title to, or taking
possession of, a Unit, each Unit Owner shall be deemed to have agreed to assume
any responsibility for loss, damage or liability resulting therefrom and waives
any and all liability of Developer or Master Association.

 

  •   Each Unit Owner acknowledges and agrees that the Units, the Building and
other portions of the Condominium Property may be located in coastal areas
partially or totally seaward of the coastal construction control line as defined
in Section 161.053, Florida Statutes. Unit Owner is fully apprised of the
character of the regulation of property in such coastal areas and thereby
expressly waives and releases any claim against the Developer as a result of the
limitation on improvements or reconstruction resulting from the regulation of
property in such coastal areas.

 

  •   An environmental investigation was performed on the Condominium Property
prior to Developer’s purchase. The investigation discovered petroleum products
in the groundwater above state cleanup target levels. The source of the
petroleum products in the groundwater is believed to be either the former
Hallandale Citgo gas station that was located partially on the Condominium
Property years ago or the 7-Eleven adjacent to the Condominium Property. The
investigation also identified soils which may have been impacted by the former
Hallandale Citgo gas station. Cleanup of soil and groundwater has not been
required by a government agency but may be required in the future. If conducted
on the Condominium Property by the Maseter Association, the soil cleanup is
estimated to cost approximately $250,000 and groundwater cleanup is estimated to
cost approximately $500,000.

 

  •  

Purchaser understands and agrees that prior to conversion to a condominium,
certain portions of the Condominium Property, including some, but not all, of
the Units, contained fully encapsulated asbestos containing material (“ACM”).
Prior to

 

15



--------------------------------------------------------------------------------

 

or during conversion of the condominium from an apartment complex, extensive
renovations were undertaken. During those renovations, most, if not all, of the
ACM was removed. To the extent that the completed renovations have not removed
all of the ACM, and in order to minimize the impact of the ACM and the potential
harm that may result therefrom, the Association shall adopt an operations and
maintenance plan in accordance with the specifications set forth in an operation
and maintenance plan (the “O&M Plan”) established by the Board, together with a
licensed asbestos consulting firm, from time to time. The O&M Plan shall be held
in the office of the Association and made available to Unit Owners in accordance
with Section 17 of the Bylaws. Buyer further understands and agrees that, in
accordance with the O&M Plan, absolutely no penetration or other invasive
disturbance shall be made to any portions of the Condominium Property that may
contain ACM, without the prior written consent of the Board of Directors and
that any and all such penetration and/or other invasive disturbance, if first
approved by the Board as set forth herein, shall be made in strict compliance
with the O&M Plan requirements. Buyer shall be deemed to: (i) have assumed the
risks associated with the ACM, and (ii) agrees that any use of the Unit in
violation of the O&M Plan may increase the potential harm that may result from
the ACM. Buyer releases the Developer, its partners, contractors, architects,
engineers, and its and their officers, directors, shareholders, employees and
agents, from and against any and all liability resulting from the (i) existence
of the ACM, (ii) the failure to maintain the Unit and/or Common Elements in
accordance with the O&M Plan, and/or (iii) any unauthorized or improper
penetrations and/or other disturbances to the Unit.

 

17. Sian Ocean Residences & Resort Master Association

The Condominium Property is subject to the terms and conditions of the
Declaration of Covenants, Conditions and Easements for Sian Ocean Residences &
Resort Master Association, to be recorded in the public records of Broward
County, Florida (the “Master Association Declaration”). The Master Association
Declaration provides that the Master Association is responsible for the
operation, management, maintenance, repair, replacement of and taking title to
the common property of the Master Association, including without limitation
certain open areas, surface parking areas, parking garages, paved areas and
pools and pool areas. The Master Association Declaration contains certain use
restrictions, architectural review criteria and certain easements affecting all
property subject to the Master Association Declaration. It is contemplated that
all parking is within the Master Association common property, and is intended to
be subject to mandatory valet parking. Each owner of a condominium unit is a
member of the Master Association, and each member of the Master Association is
obligated to pay an assessment fee to the Master Association. As an automatic
member of the Master Association, each Unit Owner will have the right to use the
common property of the Master Association. All Unit Owners will have rights of
use and obligations to share in the cost of maintenance of these facilities in
accordance with the Master Association Declaration.

 

18. Evidence of Ownership

Developer is the owner of the property which is intended to be created as the
Condominium. Attached as Attachment “D” to this Prospectus is evidence of the
Developer’s ownership interest in the Condominium Property.

 

19. Conversion

The Condominium has been created by converting a previously existing apartment
complex, and, accordingly, the Improvements have been previously occupied. In
connection with the conversion, please refer to and review the following:

(i) a copy of a conversion inspection report which discloses the condition of
the condominium improvements, which report is attached hereto as Attachment “F”:

 

16



--------------------------------------------------------------------------------

(ii) a copy of the Certificates of Occupancy for the improvements on the
Condominium Property, which are attached as part of Attachment “G”:

(iii) a copy of a termite inspection report prepared by a Florida licensed pest
operator, which report is attached as part of Attachment “H”: and

(iv) a copy of a letter from the City of Hollywood Beach regarding the
conversion, which is attached as part of Attachment “I”.

Notwithstanding that this Condominium is a conversion of previously occupied
premises and was not constructed by Developer, Developer has elected to warrant
the improvements solely to the extent provided in Section 718.618, Florida
Statutes. Except only for those warranties provided in Section 718.618, Florida
Statutes (and only to the extent applicable and not yet expired), to the maximum
extent lawful Developer hereby disclaims any and all and each and every express
or implied warranties, whether established by statutory, common, case law or
otherwise, as to the design, construction, sound and/or odor transmission,
existence and/or development of molds, mildew, toxins or fungi, furnishing and
equipping of the Condominium Property, including, without limitation, any
implied warranties of habitability, fitness for a particular purpose or
merchantability, compliance with plans, all warranties imposed by statute (other
than those imposed by Sections 718.618, Florida Statutes, and then only to the
extent applicable and not yet expired) and all other express and implied
warranties of any kind or character. Developer has not given and buyer has not
relied on or bargained for any such warranties. Each buyer recognizes and agrees
that the Unit and Condominium are not new construction. Each buyer shall be
deemed to represent and warrant to Developer that in deciding to acquire the
Unit, the Unit Owner relied solely on such Unit Owner’s independent inspection
of the Unit and the Condominium as well as the conversion inspection reports
included in the Prospectus. Buyer has not received nor relied on any warranties
and/or representations from Developer of any kind, other than as expressly
provided herein. As to any implied warranty which cannot be disclaimed entirely,
all secondary, incidental and consequential damages are specifically excluded
and disclaimed (claims for such secondary, incidental and consequential damages
being clearly unavailable in the case of implied warranties which are disclaimed
entirely above).

 

20. General

The foregoing is not intended to present a complete summary of all of the
provisions of the various documents referred to herein, but does contain a fair
summary of certain provisions of said documents. Statements made as to the
provisions of such documents are qualified in all respects by the content of
such documents.

 

21. Definitions

The definitions set forth in the Declaration of Condominium shall be applicable
to this Prospectus, unless otherwise specifically stated or unless the context
would prohibit.

 

22. Effective Date

This Prospectus is effective September 2005.

 

17



--------------------------------------------------------------------------------

SCHEDULE “A”

Schedule of Bedrooms and Bathrooms

 

Unit Type

  

Bedrooms

  

Bathrooms

A    1    1 B    1    1 C    1    1 D    1    1 E (Suite)    1    1 F (Suite)   
1    1 G (Suite)    1    1

For a description of Units by Unit Type, see Exhibit “2” to the Declaration.

 

18



--------------------------------------------------------------------------------

This instrument prepared by, or under the supervision of (and after recording,
return to):

 

 

Melissa S. Turra, Esq.

Holland & Knight LLP

50 North Laura Street, Suite 3900

Jacksonville, Florida 32202

 

  

(Reserved for Clerk of Court)

 

DECLARATION

OF

SIAN RESORT RESIDENCES I CONDOMINIUM



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Title         Page No. I.   

Introduction and Submission

   1 II.   

Definitions

   1 III.   

Description of Condominium

   6 IV.   

Restraint Upon Separation and Partition of Common Elements

   7 V.   

Ownership of Common Elements and Common Surplus and Share of Common Expenses;
Voting Rights

   7 VI.   

Easements

   8 VII.   

Amendments

   10 VIII.   

Maintenance and Repairs

   12 IX.   

Additions, Alterations or Improvements by Unit Owner

   13 X.   

Operation of the Condominium by the Association; Powers and Duties

   15 XI.   

Determination of Common Expenses and Fixing of Assessments Therefore

   17 XII.   

Collection of Assessments

   17 XIII.   

Obligation for Expenses Relating to the Hotel Unit

   20 XIV.   

Insurance

   23 XV.   

Reconstruction or Repair After Fire or Other Casualty

   26 XVI.   

Condemnation

   27 XVII.   

Use and Occupancy Restrictions and Hotel Disclosures

   29 XVIII.   

Compliance, Enforcement and Default

   34 XIX.   

Termination of Condominium

   36 XX.   

Additional Rights of Mortgagees and Others

   37 XXI.   

Covenant Running With the Land

   38 XXII.   

Disclosures

   38 XXIII.   

Sian Ocean Residences & Resort Master Association

   41 XXIV.   

Additional Provisions

   42

 

i



--------------------------------------------------------------------------------

DECLARATION

OF

SIAN RESORT RESIDENCES I CONDOMINIUM

MCZ/Centrum Florida XIX, L.L.C., a Delaware limited liability company, hereby
declares:

 

I. Introduction and Submission.

(A) The Land. The Developer (as hereinafter defined) is the owner of that
certain land located in Broward County, Florida, as more particularly described
in Exhibit “1” attached hereto (the ”Land”).

(B) Submission Statement. Except as set forth in this Section I(B), the
Developer hereby submits the Land and all improvements erected or to be erected
thereon and all other property, real, personal or mixed, now or hereafter
situated on or within the Land—but excluding all public or private (e.g. cable
television and/or other receiving or transmitting lines, fiber, antennae or
equipment) utility installations therein or thereon and all leased property
therein or thereon - and the rights granted to Developer, to the condominium
form of ownership and use in the manner provided for in the Florida Condominium
Act as it exists on the date hereof and as it may be hereafter renumbered.
Without limiting any of the foregoing, no property, real, personal or mixed, not
located within or upon the Land as aforesaid shall for any purposes be deemed
part of the Condominium or be subject to the jurisdiction of the Association,
the operation and effect of the Florida Condominium Act or any rules or
regulations promulgated pursuant thereto, unless expressly provided.

(C) Name. The name by which this condominium is to be identified is SIAN RESORT
RESIDENCES I CONDOMINIUM (hereinafter called the “Condominium”).

 

II. Definitions.

The following terms when used in this Declaration and in its Exhibits, and as it
and they may hereafter be amended, shall have the respective meanings ascribed
to them in this Section, except where the context clearly indicates a different
meaning:

(A) “Act” means the Florida Condominium Act (Chapter 718 of the Florida
Statutes) as it exists on the date hereof and as it may be hereafter renumbered.

(B) “Articles” or “Articles of Incorporation” mean the Articles of Incorporation
of the Association, as amended from time to time.

(C) “Assessment” means a share of the funds required for the payment of Common
Expenses, which from time to time are assessed against the Unit Owner.

(D) “Association” or “Condominium Association” means SIAN RESORT RESIDENCES I
CONDOMINIUM ASSOCIATION, INC., a Florida corporation not for profit, the sole
entity responsible for the operation of the Condominium.

(E) “Board” or “Board of Directors” means the Board of Directors, from time to
time, of the Association. Directors must be natural persons who are 18 years of
age or older. Any person who has been convicted of any felony by any court of
record in the United States and who has not had his or her right to vote
restored pursuant to law in the jurisdiction of his or her residence is not
eligible for Board of Directors membership (provided, however, that the validity
of any Board of Directors



--------------------------------------------------------------------------------

action is not affected if it is later determined that a member of the Board of
Directors is ineligible for Board of Directors membership due to having been
convicted of a felony).

(F) “Building” means the structure(s) in which the Units and the Common Elements
are located, regardless of the number of such structures, which are located on
the Condominium Property.

(G) “Bylaws” mean the Bylaws of the Association, as amended from time to time.

(H) “Charge” shall mean and refer to the imposition of any financial obligation
by the Association which is not an Assessment as defined by Section II(C) above.
Accordingly, as to Charges, the Association will not have the enforcement
remedies that the Act grants for the collection of Assessments.

(I) “Committee” means a group of Unit Owners appointed by the Board of Directors
to make recommendations to the Board of Directors regarding the proposed annual
budget or to take action on behalf of the Board of Directors.

(J) “Common Elements” mean and include:

(1) The portions of the Condominium Property which are not included within the
Units.

(2) An easement of support in every portion of a Unit which contributes to the
support of the Building.

(3) Any other parts of the Condominium Property designated as Common Elements in
this Declaration.

The Condominium has been established in such a manner to minimize the Common
Elements. Most components which are typically common elements of a Condominium
have instead been designated herein as part of the Shared Components of the
Hotel Unit, including, without limitation, all property and installations
required for the furnishing of utilities and other services to more than one
Unit or to the Common Elements, if any.

(K) “Common Expenses” mean all expenses incurred by the Association for the
operation, maintenance, repair, replacement or protection of the Common
Elements, the costs of carrying out the powers and duties of the Association,
and any other expense, whether or not included in the foregoing, designated as a
“Common Expense” by the Act, the Declaration, the Articles or the Bylaws. For
all purposes of this Declaration, “Common Expenses” shall also include, without
limitation, (a) all reserves required by the Act or otherwise established by the
Association, regardless of when reserve funds are expended; (b) if applicable,
insurance for directors and officers; (c) the real property taxes, Assessments
and other maintenance expenses attributable to any Units acquired by the
Association and/or rental or other expenses owed in connection with any Units
leased by the Association; and (d) any unpaid share of Common Expenses or
Assessments extinguished by foreclosure of a superior lien or by deed in lieu of
foreclosure. Common Expenses shall not include any separate obligations of
individual Unit Owners, including without limitation, any sums payable to the
Hotel Operator (as hereinafter defined).

(L) “Common Surplus” means the amount of all receipts or revenues, including
Assessments, rents or profits, collected by the Association which exceeds Common
Expenses.

(M) “Condominium” shall have the meaning given to it in Section I(C) above.

 

2



--------------------------------------------------------------------------------

(N) “Condominium Parcel” means a Unit together with the undivided share in the
Common Elements which is appurtenant to said Unit.

(O) “Condominium Property” means the Land, Improvements and other property or
property rights described in Section I(B) hereof, subject to the limitations
thereof and exclusions therefrom.

(P) “County” means the County of Broward, State of Florida.

(Q) “Declaration” or “Declaration of Condominium” means this instrument and all
Exhibits attached hereto, as same may be amended from time to time.

(R) “Developer” means MCZ/Centrum Florida XIX, L.L.C., a Delaware limited
liability company, its successors and such of its assigns as to which the rights
of Developer hereunder are specifically assigned. Developer may assign all or a
portion of its rights hereunder, or all or a portion of such rights in
connection with specific portions of the Condominium. In the event of any
partial assignment, the assignee shall not be deemed the Developer, but may
exercise such rights of Developer as are specifically assigned to it. Any such
assignment may be made on a nonexclusive basis. Notwithstanding any assignment
of the Developer’s rights hereunder (whether partially or in full), the assignee
shall not be deemed to have assumed any of the obligations of the Developer
unless, and only to the extent that, it expressly agrees to do so in writing.
The rights of Developer under this Declaration are independent of the
Developer’s rights to control the Board of Directors of the Association, and,
accordingly, shall not be deemed waived, transferred or assigned to the Unit
Owners, the Board of Directors or the Association upon the transfer of control
of the Association. All rights which are specified in this Declaration to be
rights of the Developer are mortgageable, pledgeable, assignable or
transferable. Any successor to, or assignee of, the rights of the Developer
hereunder (whether as the result of voluntary assignment, foreclosure,
assignment in lieu of foreclosure or otherwise) shall hold or be entitled to
exercise the rights of Developer hereunder as fully as if named as such party
herein. No party exercising rights as Developer hereunder shall have or incur
any liability for the acts of any other party which previously exercised or
subsequently shall exercise such rights.

(S) “Dispute”, for purposes of Section XVIII(A), means any disagreement between
two or more parties that involves: (a) the authority of the Board of Directors,
under any law or under this Declaration, the Articles or Bylaws to: (1) require
any Owner to take any action, or not to take any action, involving that Owner’s
Unit or the appurtenances thereto; or (2) alter or add to a common area or
Common Element; or (b) the failure of the Association, when required by law or
this Declaration, the Articles or Bylaws to: (1) properly conduct elections;
(2) give adequate notice of meetings or other actions; (3) properly conduct
meetings; or (4) allow inspection of books and records. “Dispute” shall not
include any disagreement that primarily involves title to any Unit or Common
Element; the interpretation or enforcement of any warranty; or the levy of a fee
or Assessment or the collection of an Assessment levied against a party.

(T) “Division” means the Division of Florida Land Sales, Condominiums and Mobile
Homes of the Department of Business and Professional Regulation, State of
Florida, or its successor.

(U) “First Mortgagee” shall have the meaning given to it in Section XII(F)
below.

(V) “Hotel” means the portion of the Condominium Project operated as a hotel,
including but not limited to, the Hotel Unit, the Shared Components and the
Participating Residential Units.

(W) “Hotel Director” means the director on the Board of Directors elected by the
Owner of the Hotel Unit.

 

3



--------------------------------------------------------------------------------

(X) “Hotel Operator” means collectively, the Owner of the Hotel Unit, together
with any tenant of the Hotel Unit, which individually or collectively are
licensed or authorized by a franchise, license or other agreement with a hotel
management or franchise company to operate the Hotel under a brand name or hotel
“flag.”

(Y) “Hotel Standards” means the systems, standards and policies which apply to
the Hotel and which the Hotel Operator is required to uphold and enforce in
order to comply with its own or its licensor’s branding and operating standards,
including, but not limited to, standards of upkeep and maintenance for all
Common Elements and Shared Components. Provisions of this Declaration that
impose or refer to the Hotel Standards may only be amended or modified with the
prior, written consent of the Developer (for so long as the Developer is an
Owner) and the Hotel Operator. Notwithstanding the foregoing, provisions of this
Declaration that impose or refer to Hotel Standards may only be enforced by the
Hotel Operator when operating pursuant to a franchise, license or other
agreement with a hotel management or franchise company to operate the Hotel
under a brand name or hotel “flag”. So long as the Hotel is in operation, a copy
of the Hotel Standards will be maintained within the Hotel Unit.

(Z) “Hotel Unit” means and refers to the Hotel Unit as identified on Exhibit “2”
attached hereto, which includes the Shared Components (as hereinafter defined).
References herein to “Unit” shall include the Hotel Unit unless the context
would prohibit or it is otherwise expressly provided.

(AA) “Improvements” mean all structures and artificial changes to the natural
environment (exclusive of landscaping) located on the Condominium Property,
including, but not limited to, the Building.

(BB) “Institutional First Mortgagee” means a bank, savings and loan
association,, insurance company, mortgage company, real estate or mortgage
investment trust, pension fund, government sponsored entity, an agency of the
United States Government, mortgage banker, the Federal National Mortgage
Association (“FNMA”), the Federal Home Loan Mortgage Corporation (“FHLMC”) or
any other lender generally recognized as an institutional lender, or the
Developer, holding a first mortgage on a Unit or Units. A “Majority of
Institutional First Mortgagees” shall mean and refer to Institutional First
Mortgagees of Units to which at least fifty one percent (51%) of the voting
interests of Units subject to mortgages held by Institutional First Mortgagees
are appurtenant.

(CC) “Land” shall have the meaning given to it in Section I(A) above.

(DD) “Life Safety Systems” mean and refer to any and all emergency lighting,
emergency generators, audio and visual signals, safety systems, sprinklers and
smoke detection systems, which are now or hereafter installed in the Building,
whether or not within the Units. All such Life Safety Systems, together with all
conduits, wiring, electrical connections and systems related thereto, regardless
of where located, shall be deemed Shared Components. Without limiting the
generality of the foregoing, when the context shall so allow, the Life Safety
Systems shall also be deemed to include all means of emergency ingress and
egress, which shall include all stairways and stair landings. Notwithstanding
the breadth of the foregoing definition, nothing herein shall be deemed to
suggest or imply that the Building or the Condominium contains all such Life
Safety Systems. For purposes of this Declaration, the Life Safety Systems shall
also include the thermostats installed in certain of the Units. The thermostats
are an integral part of the Life Safety Systems and are intended to assist in
monitoring the accumulation of moisture in the Units to prevent same from
reaching levels which may accelerate the development of molds, spores or other
natural growths which if allowed to accumulate may become toxic or otherwise
create health risks. Each Owner, by acceptance of a deed or otherwise acquiring
title to a Unit, shall be deemed to understand and agree that the thermostats
may have recording and/or monitoring features which can report back to the

 

4



--------------------------------------------------------------------------------

Hotel Operator the temperature settings and readings in the Units. Without
limiting the generality of the other provisions of this Declaration, the
thermostats shall be operated and kept operable at all times and there shall be
no alteration of or to the thermostats without the prior written approval of the
Hotel Operator.

(EE) “Master Association” means the Sian Ocean Residences & Resort Master
Association, Inc.

(FF) “Master Association Declaration” means Declaration of Covenants, Conditions
and Easements for Sian Ocean Residences & Resort Master Association.

(GG) “Material Amendment” shall have the meaning given to it in Section VII(B)
below.

(HH) “Participating Residential Unit” means any Residential Unit managed and
maintained by the Hotel Operator as a part of the Hotel.

(II) “Primary Institutional First Mortgagee” means the Institutional First
Mortgagee which owns, at the relevant time, Unit mortgages securing a greater
aggregate indebtedness than is owed to any other Institutional First Mortgagee.

(JJ) “Residential Director” means the director(s) on the Board of Directors
elected by the Owner(s) of the Residential Units.

(KK) “Residential Unit” means all Units other than the Hotel Unit.

(LL) “Shared Components” means the improvements constituting the Common
Elements, Residential Units and the Hotel Unit which have been, or shall be,
constructed as a single structure and operated as an integrated project. Given
the integration of the structure of those improvements, and notwithstanding
anything to the contrary depicted on the survey/plot plan attached hereto as
Exhibit “2”, the following components of the Improvements (the “Shared
Components”) shall be deemed part of the Shared Components of the Hotel Unit,
whether or not graphically depicted as such on said survey/plot plan: any and
all structural components of the Improvements, including, without limitation,
all exterior block walls and all finishes (glass, paint, stucco, etc.) and
balconies, terraces and/or facades attached or affixed thereto; the roof; all
roof trusses, roof support elements and roofing insulation; all utility,
mechanical, electrical, telephonic, telecommunications, plumbing, telephone
switchboard, Life Safety Systems and other systems, including, without
limitation, all wires, conduits, pipes, ducts, transformers, cables and other
apparatus used in the delivery of the utility, mechanical, telephonic,
telecommunications, electrical, plumbing, Life Safety Systems and/or other
systems; all heating, ventilating and air conditioning systems, including,
without limitation, compressors, air handlers, ducts, chillers, water towers and
other apparatus used in the delivery of HVAC services; all elevator shafts,
elevator cabs, elevator cables and/or systems and/or equipment used in the
operation of the elevators transversing the Condominium Property; and all trash
rooms and any and all trash collection and/or disposal systems. In addition, the
Shared Components include use rights in and to the following areas and/or
facilities (together with a license for reasonable pedestrian access thereto, as
determined by the Hotel Operator): the main hotel lobby and the fitness center,
if any, which may be located from time to time within the Improvements
constructed upon the Hotel Unit. Notwithstanding anything herein, or in any of
the exhibits hereto, contained to the contrary, the Shared Components shall be
deemed part of the Hotel Unit. The Hotel Operator shall have the right (but not
the obligation), by Supplemental Declaration executed by the Hotel Operator
alone, to designate additional portions of the Hotel Unit as Shared Components
hereunder. Notwithstanding the designation of the Shared Components, the Hotel
Operator shall have the right, from time to time, to expand, alter, relocate and
or eliminate the portions of the Hotel Unit deemed Shared Components, without
requiring the consent or approval of the Association or

 

5



--------------------------------------------------------------------------------

any Owner, provided that any portions withdrawn are not, in the reasonable
opinion of the Hotel Operator essential to the structural integrity of the
Residential Units, the provision of utilities and utility services to the
Residential Units and/or the provision of pedestrian access to and from the
Residential Units and the adjoining public street. In furtherance of the
foregoing, the Hotel Operator also reserves the absolute right at any time, and
from time to time, to construct additional facilities within the Hotel Unit and
to determine whether same shall be deemed Shared Components. It is expressly
contemplated that persons other than Unit Owners shall be granted use rights in
and to certain of the facilities of the Hotel Unit (such determination to be
made in the sole and absolute discretion of the Hotel Operator).

(MM) “Shared Components Records” shall have the meaning given in Section XIII(G)
below.

(NN) “Shared Costs” shall have the meaning given in Section XIII below. The
Shared Costs are not Common Expenses.

(OO) “Unit” means a part of the Condominium Property which is subject to
exclusive ownership.

(PP) “Unit Owner” or “Owner of a Unit” or “Owner” means a record owner of legal
title to a Condominium Parcel.

 

III. Description of Condominium.

(A) Identification of Units. The Land has constructed thereon one (1) building
containing three hundred ten (310) Units, including three hundred nine
(309) Residential Units and one (1) Hotel Unit. Each such Unit is identified by
a separate numerical or alpha-numerical designation. The designation of each of
such Units is set forth on Exhibit “2” attached hereto. Exhibit “2” consists of
a survey of the Land, a graphic description of the Improvements located thereon,
including, but not limited to, the Building in which the Units are located, and
a plot plan thereof. Said Exhibit “2”. together with this Declaration, is
sufficient in detail to identify the Common Elements and each Unit and their
relative locations and dimensions. There shall pass with a Unit as appurtenances
thereto: (a) an undivided share in the Common Elements and Common Surplus;
(b) the exclusive right to use such portion of the Common Elements as may be
provided in this Declaration, including, without limitation, the right to
transfer such right to other Units or Unit Owners; (c) an exclusive easement for
the use of the airspace occupied by the Unit as it exists at any particular time
and as the Unit may lawfully be altered or reconstructed from time to time,
provided that an easement in airspace which is vacated shall be terminated
automatically; (d) membership in the Association with the full voting rights
appurtenant thereto; and (e) other appurtenances as may be provided by this
Declaration.

(B) Resort Condominium. The Condominium is classified as a “resort condominium”
under Section 509.242, Florida Statutes because the Owners of the Residential
Units shall be permitted to lease their Units more than three (3) times in a
calendar year for periods of less than thirty (30) days or one (1) calendar
month, whichever is less.

(C) Unit Boundaries. Each Unit shall include that part of the Building
containing the Unit that lies within the following boundaries:

(1) Upper and Lower Boundaries. The upper and lower boundaries of the Unit shall
be the following boundaries extended to their planar intersections with the
perimetrical boundaries:

(i) Upper Boundaries. The horizontal plane of the unfinished lower surface of
the ceiling (which will be deemed to be the ceiling of the upper story if the
Unit is a multi-story Unit, provided that in multi-story Units where the lower
boundary extends beyond the upper boundary, the upper boundary shall include
that portion of the ceiling of the lower floor for which there is no
corresponding ceiling on the upper floor directly above such bottom floor
ceiling).

 

6



--------------------------------------------------------------------------------

(ii) Lower Boundaries. The horizontal plane of the unfinished upper surface of
the floor of the Unit (which will be deemed to be the floor of the first story
if the Unit is a, multi-story Unit, provided that in multi-story Units where the
upper boundary extends beyond’ the lower boundary, the lower boundary shall
include that portion of the floor of the upper floor for which there is no
corresponding floor on the bottom floor directly, below the floor of such top
floor).

(iii) Interior Divisions. Except as provided in Section III(C)(l)(i) and Section
III(C)(l)(ii) above, no part of the floor of the top floor, ceiling of the
bottom floor, stairwell adjoining the multi-floors, in all cases of a
multi-story Unit, if any, or nonstructural interior walls shall be considered a
boundary of the Unit.

(iv) Perimetrical Boundaries. The perimetrical boundaries of the Unit shall be
the vertical planes of the unfinished interior surfaces of the walls bounding
the Unit extended to their planar intersections with each other and with the
upper and lower boundaries.

(2) Boundaries of the Hotel Unit. The Hotel Unit shall consist of all of the
Condominium Property, including, without limitation, any and all improvements
now and hereafter constructed thereon, less and except only the following:
(i) the Residential Units and (ii) the portion of the Condominium Property
located underneath the Building. Said portion of the Condominium Property
located underneath the Building shall be deemed Common Elements hereunder.

(3) Apertures. Where there are apertures in any boundary, including, but not
limited to, windows, doors, bay windows, skylights and sliding glass doors, such
apertures shall not be included in the boundaries of the Unit and shall
therefore be deemed part of the Shared Components, and as such, part of the
Hotel Unit.

(4) Exceptions. In cases not specifically covered above, and/or in any case of
conflict or ambiguity, the survey of the Units set forth as Exhibit “2” hereto
shall control in determining the boundaries of a Unit, except that the
provisions of Section III(C)(2) above shall control unless specifically depicted
and labeled otherwise on such survey.

 

IV. Restraint Upon Separation and Partition of Common Elements.

The undivided share in the Common Elements and Common Surplus which is
appurtenant to a Unit, shall not be separated therefrom and shall pass with the
title to the Unit, whether or not separately described. The appurtenant share in
the Common Elements and Common Surplus, except as elsewhere herein provided to
the contrary, cannot be conveyed or encumbered except together with the Unit.
The respective shares in the Common Elements appurtenant to Units shall remain
undivided, and no action for partition of the Common Elements, the Condominium
Property, or any part thereof, shall lie, except as provided herein with respect
to termination of the Condominium.

 

V. Ownership of Common Elements and Common Surplus and Share of Common Expenses;
Voting Rights.

(A) Percentage Ownership and Shares in Common Elements. The undivided percentage
interest in the Common Elements and Common Surplus, and the percentage share of
the Common Expenses, appurtenant to each Unit, is as set forth on Exhibit “3”
attached hereto, same having been

 

7



--------------------------------------------------------------------------------

determined based upon the total square footage of the applicable Unit in uniform
relationship to the total square footage of each other Unit.

(B) Voting. Each Unit shall be entitled to the number of votes set forth in
Articles of Incorporation and the Bylaws of the Association. Each Unit Owner
shall be a member of the Association.

 

VI. Easements.

The following easements are hereby created (in addition to any easements created
under the Act and any easements affecting the Condominium Property and recorded
in the Public Records of the County:

(A) Support. Each Unit and any structure and/or improvement now or hereafter
constructed adjacent thereto shall have an easement of support and of necessity
and shall be subject to an easement of support and necessity in favor of all
other Units and/or the Common Elements.

(B) Utility and Other Services: Drainage. Easements are reserved under, through
and over the Condominium Property as may be required from time to time for
utility, cable television, communications and monitoring systems, Life Safety
Systems, digital and/or other satellite systems, broadband communications and
other services and drainage in order to serve the Condominium and/or members of
the Association. A Unit Owner shall do nothing within or outside his or her Unit
that interferes with or impairs, or may interfere with or impair, the provision
of such utility, cable television, communications, monitoring systems, Life
Safety Systems, digital and/or other satellite systems, broadband communications
or other service or drainage facilities or the use of these easements. The
Association and Hotel Operator shall have an irrevocable right of access to each
Unit to maintain, repair or replace the pipes, wires, ducts, vents, cables,
conduits and other utility, cable television, communications, monitoring
systems, Life Safety Systems, digital and/or other satellite systems, broadband
communications and similar systems, hot water heaters, service and drainage
facilities, Common Elements and Shared Components contained in the Unit or
elsewhere in the Condominium Property; and to remove any Improvements
interfering with or impairing such facilities or easements herein reserved;
provided such right of access, except in the event of an emergency, shall not
unreasonably interfere with the Unit Owner’s permitted use of the Unit, and
except in the event of an emergency, entry shall be made on not less than one
(1) days’ notice (which notice shall not, however, be required if the Unit Owner
is absent when the giving of notice is attempted).

(C) Encroachments. If (i) any portion of the Common Elements and/or the Shared
Components encroaches upon any Unit; (ii) any Unit encroaches upon any other
Unit or upon any portion of the Common Elements and/or the Shared Components; or
(iii) any encroachment shall hereafter occur as a result of (1) construction of
the Improvements; (2) settling or shifting of the Improvements; (3) any
alteration or repair to the Common Elements and/or the Shared Components made by
or with the consent of the Association, Developer or Hotel Operator; as
appropriate; or (4) any repair or restoration of the Improvements (or any
portion thereof) or any Unit after damage by fire or other casualty or any
taking by condemnation or eminent domain proceedings of all or any portion of
any Unit or the Common Elements and/or the Shared Components, then, in any such
event, a valid easement shall exist for such encroachment and for the
maintenance of same so long as the Improvements shall stand.

(D) Ingress and Egress. A non-exclusive easement in favor of each Unit Owner and
resident, their guests and invitees, and for each member of the Association
shall exist for (i) pedestrian traffic over, through and across sidewalks,
streets, paths, walks, and other portions of the Hotel Unit as are designated by
the Hotel Operator from time to time and intended to provide direct

 

8



--------------------------------------------------------------------------------

pedestrian access to and from the applicable Residential Unit, (ii) use and
enjoyment of the Shared Components, subject to regulations as may be established
from time to time by the Hotel Operator and subject to the other provisions of
this Declaration, and (iii) for vehicular and pedestrian traffic over, through
and across, such portions of the Shared Components as from time to time may be
paved and intended for such purposes. The provisions of this section may not be
amended without an affirmative vote of not less than 4/5ths of all voting
interests of all Unit Owners. None of the easements specified in this Section
VI(D) shall be encumbered by any leasehold or lien other than those on the
Condominium Parcels. Any such lien encumbering such easements (other than those
on Condominium Parcels) automatically shall be subordinate to the rights of Unit
Owners and the Association with respect to such easements.

(E) Development; Maintenance. The Developer (including its affiliates and its or
their designees, contractors, successors and assigns) and the Hotel Operator
shall have the right, in its (and their) sole discretion from time to time, to
enter the Condominium Property and take all other action necessary or convenient
for the purpose of undertaking and completing any renovations thereof and/or any
Improvements or Units located or to be located thereon, and/or any improvements
located or to be located adjacent thereto and for repair, replacement and
maintenance or warranty purposes or where the Developer and/or the Hotel
Operator, in its sole discretion, determines that it is required or desires to
do so. The Hotel Operator (and its designees, contractors, subcontractors,
employees) shall have the right to have access to each Unit from time to time
during reasonable hours as may be necessary for pest control purposes and for
the maintenance, repair or replacement of any Shared Components or any portion
of a Unit, if any, to be maintained by the Hotel Operator, or at any time and by
force, if necessary, to prevent damage to the Shared Components or to a Unit or
Units, including, without limitation, (but without obligation or duty) to close
exterior storm shutters (if any) in the event of the issuance of a storm watch
or storm warning.

(F) Exterior Building and Roof Maintenance. An easement is hereby reserved on,
through and across each Unit in order to afford access to the Hotel Operator
(and its contractors) to perform roof repairs and/or replacements, repair,
replace, maintain and/or alter rooftop mechanical equipment, to stage window
washing equipment and to perform window washing and/or any other exterior
maintenance and/or painting of the Building.

(G) Sales and Leasing Activity. Until such time as Developer (or any of its
affiliates) no longer owns a Unit, the Developer, its designees, successors and
assigns, hereby reserves and shall have the right to use any Units owned by
Developer (or its affiliates) and all of the Common Elements or Shared
Components for guest accommodations, model apartments and sales, leasing,
management, administration and construction offices, to provide financial
services, to show model Units and/or apartments and the Common Elements, Shared
Components and/or any other portions of the Condominium Property or such
neighboring property to prospective purchasers and tenants of Units and/or
“units” or “apartments” constructed on any neighboring properties, and to erect
on the Condominium Property signs, displays and other promotional material to
advertise Units or other properties for sale or lease either in the Condominium
or such neighboring properties (and an easement is hereby reserved for all such
purposes and without the requirement that any consideration be paid by the
Developer to the Association or to any Unit Owner).

(H) Public Easements. Fire, police, health and sanitation and other public
service personnel and vehicles shall have a permanent and perpetual easement for
ingress and egress over and across the Common Elements and Shared Components in
the performance of their respective duties.

(I) Warranty. For as long as Developer remains liable under any warranty,
whether statutory, express or implied, for acts or omissions of Developer in the
development, construction, sale, resale, leasing, financing and marketing of the
Condominium, then Developer and its

 

9



--------------------------------------------------------------------------------

contractors, agents and designees shall have the right, in Developer’s sole
discretion and from time to time and without requiring prior approval of the
Association and/or any Unit Owner and without requiring any consideration to be
paid by the Developer to the Unit Owners and/or Condominium Association
(provided, however, that absent an emergency situation, Developer shall provide
reasonable advance notice), to enter the Condominium Property, including the
Units, Common Elements, for the purpose of inspecting, testing and surveying
same to determine the need for repairs, improvements and/or replacements, and
effecting same, so that Developer can fulfill any of its warranty obligations.
The failure of the Association or any Unit Owner to grant, or to interfere with,
such access, shall alleviate the Developer from having to fulfill its warranty
obligations and the costs, expenses, liabilities or damages arising out of any
unfulfilled Developer warranty will be the sole obligation and liability of the
person or entity who or which impedes the Developer in any way in Developer’s
activities described in this Section VI(I). The easements reserved in this
Section shall expressly survive the transfer of control of the Association to
Unit Owners other than the Developer. Nothing herein shall be deemed or
construed as the Developer making or offering any warranty, all of which are
disclaimed (except to the extent same may not be or are expressly set forth
herein) as set forth in Article XXII below.

(J) Additional Easements. The Association, through its Board of Directors, on
the Association’s behalf and on behalf of all Unit Owners (each of whom hereby
appoints the Association as its attorney in-fact for this purpose), shall have
the right to grant such additional general (“blanket”) and specific electric,
gas or other utility, cable television, security systems, communications or
service easements (and appropriate bills of sale for equipment, conduits, pipes,
lines and similar installations pertaining thereto), or modify or relocate any
such existing easements or drainage facilities, in any portion of the
Condominium, and to grant access easements or relocate any existing access
easements in any portion of the Condominium, as the Board of Directors shall
deem necessary or desirable for the proper operation and maintenance of the
Improvements, or any portion thereof, or for the general health or welfare of
the Unit Owners and/or members of the Association, or for the purpose of
carrying out any provisions of this Declaration, provided that such easements or
the relocation of existing easements will not prevent or unreasonably interfere
with the reasonable use of the Units for dwelling purposes.

(K) Hotel. The Hotel Operator shall have a general easement over and across the
Common Elements (i) to exercise any right or power held by the Hotel Operator
under this Declaration; (ii) to monitor and assure maintenance by the
Association of the Common Elements in good order and condition in accordance
with the Hotel Standards and Section VIII(A)d) below and (iii) to the extent
necessary, to perform such maintenance functions on behalf of the Association.

 

VII. Amendments.

Except as elsewhere provided herein, amendments may be effected as follows:

(A) By The Association. Notice of the subject matter of a proposed amendment
shall be included in the notice of any meeting at which a proposed amendment is
to be considered. A resolution for the adoption of a proposed amendment may be
proposed by a majority of the Board of Directors of the Association or by not
less than one-third (1/3) of the Unit Owners. Except as elsewhere provided,
approvals must be by an affirmative vote representing in excess of ninety
percent (90%) of the voting interests of all Unit Owners. Directors and members
not present in person or by proxy at the meeting considering the amendment may
express their approval or disapproval in writing, provided that such approval is
delivered to the secretary at or prior to the meeting; however, such approval or
disapproval may not be used as a vote for or against the action taken and may
not be used for the purpose of creating a quorum.

 

10



--------------------------------------------------------------------------------

(B) Material Amendments. Unless otherwise provided specifically to the contrary
in this Declaration, no amendment shall change the configuration or size of any
Unit in any material fashion, materially alter or modify the appurtenances to
any Unit, or change the percentage by which the Owner of a Unit shares the
Common Expenses and owns the Common Elements and Common Surplus (any such change
or alteration being a “Material Amendment”), unless the record Owner(s) thereof,
and all record owners of mortgages or other liens thereon, shall join in the
execution of the amendment and the amendment is otherwise approved by in excess
of ninety percent (90%) of the voting interests of Unit Owners. The acquisition
of property by the Association, material alterations or substantial additions to
such property or the Common Elements by the Association and installation,
replacement, operation, repair and maintenance of approved exterior storm
shutters, if in accordance with the provisions of this Declaration, shall not be
deemed to constitute a material alteration or modification of the appurtenances
of the Units, and accordingly, shall not constitute a Material Amendment.

(C) Mortgagee’s Consent. No amendment may be adopted which would eliminate,
modify, prejudice, abridge or otherwise adversely affect any rights, benefits,
privileges or priorities granted or reserved to mortgagees of Units without the
consent of said mortgagees in each instance; nor shall an amendment make any
change in the Sections hereof entitled “Insurance”, “Reconstruction or Repair
after Casualty”, or “Condemnation” unless the Primary Institutional First
Mortgagee shall join in the amendment. Except as specifically provided herein or
if required by FNMA or FHLMC, the consent and/or joinder of any lien or mortgage
holder on a Unit shall not be required for the adoption of an amendment to this
Declaration and, whenever the consent or joinder of a lien or mortgage holder is
required, such consent or joinder shall not be unreasonably withheld.

(D) Water Management District. No amendment may be adopted which would affect
the surface water management and/or drainage systems, including environmental
conservation areas, without the consent of the applicable water management
district (the “District”). The District shall determine whether the amendment
necessitates a modification of the current surface water management permit. If a
modification is necessary, the District will advise the Association.

(E) By or Affecting the Developer. Notwithstanding anything herein contained to
the contrary, during the time the Developer has the right to elect a majority of
the Board of Directors of the Association, the Declaration, the Articles of
Incorporation or the Bylaws of the Association may be amended by the Developer
alone, without requiring the consent of any other party, to effect any change
whatsoever, except for an amendment: (i) to permit time-share estates (which
must be approved, if at all, by all Unit Owners and mortgagees on Units); or
(ii) to effect a Material Amendment which must be approved, if at all, in the
manner set forth in Section VII(B) above. The unilateral amendment right set
forth herein shall include, without limitation, the right to correct scrivener’s
errors. No amendment may be adopted which would eliminate, modify, prejudice,
abridge or otherwise adversely affect any rights, benefits, privileges or
priorities granted or reserved to the Developer, without the prior written
consent of the Developer in each instance.

(F) Affecting Hotel Unit. No amendment may be adopted which would eliminate,
modify, prejudice, abridge or otherwise adversely affect any rights, benefits,
privileges or priorities granted or reserved, from time to time, to the Hotel
Operator, without the consent of the Hotel Operator. Notwithstanding anything to
the contrary set forth herein, the provisions of this Declaration requiring
maintenance of various portions of the Condominium Property in accordance with
the Hotel Standards may not be amended without the prior written consent of the
Hotel Operator and for so long as the Developer is an Owner, the Developer.

(G) Execution and Recording. An amendment, other than amendments made by the
Developer alone pursuant to the Act or this Declaration, shall be evidenced by a
certificate of the Association, executed either by the President of the
Association or a majority of the members of the

 

11



--------------------------------------------------------------------------------

Board of Directors which shall include recording data identifying the
Declaration and shall be executed with the same formalities required for the
execution of a deed. An amendment of the Declaration is effective when the
applicable amendment is properly recorded in the public records of the County.
No provision of this Declaration shall be revised or amended by reference to its
title or number only. Proposals to amend existing provisions of this Declaration
shall contain the full text of the provision to be amended; new words shall be
inserted in the text underlined; and words to be deleted shall be lined through
with hyphens. However, if the proposed change is so extensive that this
procedure would hinder, rather than assist, the understanding of the proposed
amendment, it is not necessary to use underlining and hyphens as indicators of
words added or deleted, but, instead, a notation must be inserted immediately
preceding the proposed amendment in substantially the following language:
“Substantial rewording of Declaration. See provision . . . for present text.”
Nonmaterial errors or omissions in the amendment process shall not invalidate an
otherwise properly adopted amendment.

VIII. Maintenance and Repairs.

(A) Units. All maintenance, repairs and replacements of, in or to any Unit,
whether structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen, including, without limitation, maintenance, repair and replacement
of windows, window coverings, interior nonstructural walls, the interior side of
any entrance door and all other doors within or affording access to a Unit, and
the electrical (including wiring), plumbing (including fixtures and
connections), heating and air-conditioning equipment, fixtures and outlets,
appliances, carpets and other floor coverings, all interior surfaces and the
entire interior of the Unit lying within the boundaries of the Unit or other
property belonging to the Unit Owner, shall be performed by the Owner of such
Unit at the Unit Owner’s sole cost and expense, except as otherwise expressly
provided to the contrary herein. Notwithstanding anything herein to the
contrary, to the extent that any of the foregoing items are part of the Shared
Components, then the maintenance of same shall be the obligation of the Hotel
Operator, with the costs thereof charged against the Unit Owners in accordance
with the terms of Article XIII of this Declaration.

(1) With respect to any Participating Residential Unit, if, in the reasonable
judgment of the Hotel Operator, an Owner fails to maintain the Participating
Residential Unit or the improvements located thereon in good order and repair,
and such failure remains uncured for more than thirty (30) days after the
delivery of written notice thereof to such Owner by the Hotel Operator, the
Hotel Operator may enter upon such Unit and perform such maintenance or repair
as the Hotel Operator deems necessary or advisable and charge all costs and
expenses incurred by the Hotel Operator in connection therewith to such Owner.
The Owner shall pay the same within thirty (30) days after its receipt of an
invoice therefore.

(B) Common Elements. Except to the extent (i) expressly provided to the contrary
herein, or (ii) proceeds of insurance are made available therefore, all
maintenance, repairs and replacements in or to the Common Elements, shall be
performed by the Association and the cost and expense thereof shall be charged
to all Unit Owners as a Common Expense, except to the extent arising from or
necessitated by the negligence, misuse or neglect of specific Unit Owners, in
which case such cost and expense shall be paid solely by such Unit Owners.
Except as otherwise provided in this Declaration, the Association, or its duly
designated agent, shall maintain the Common Elements in accordance with the
Hotel Standards. The Association shall construct, modify, alter, add to, repair,
replace or renovate any Improvements that are located on or constitute a part of
any Common Elements as and when required for compliance with Hotel Standards.
Any additional construction, modification, addition, repair, replacement or
renovation shall be performed by the Association on or with respect to Common
Elements and shall be performed subject to, and in accordance with, the Hotel
Standards. The Association shall adopt and enforce rules and regulations
regulating the use of the Common Elements, which rules and regulations shall not
conflict with or contradict the Hotel

 

12



--------------------------------------------------------------------------------

Standards. The Association shall take any other actions as the Association deems
necessary or advisable to protect, maintain, operate, repair, manage or regulate
the use of the Common Elements in accordance with the Hotel Standards. If the
Association fails to maintain any Common Elements in accordance with the Hotel
Standards, the Hotel Operator shall have the right, after giving ten (10) days
prior, written notice of any maintenance deficiency to the Association, to
correct any such deficiency by performing any necessary maintenance and repairs.
The Association shall reimburse the Hotel Operator for all the costs and
expenses incurred by the Hotel Operator in correcting any such deficiency within
fifteen (15) days after the Hotel Operator’s delivery of an invoice therefore to
the Association. If the Association fails to reimburse the Hotel Operator within
such 15-day period, the Hotel Operator may offset the amounts owed to the Hotel
Operator against Assessments levied against the Hotel Unit.

(C) Hotel Unit. The Hotel Operator, from time to time, shall be responsible for
the repair, replacement, improvement, maintenance, management, operation, and
insurance of the Hotel Unit, which shall be performed in a commercially
reasonable manner in the determination of the Hotel Operator (which
determination shall be binding). In consideration of the reservation and grant
of easement over the Hotel Unit, as provided in Article VI above, each
Residential Unit Owner shall be obligated for payment of the expenses incurred
by the Hotel Operator in connection with such maintenance, repair, replacement,
improvement, management, operation and insurance, all as more particularly
provided in Article XIII below. Notwithstanding anything herein to the contrary,
to the extent that any of the foregoing items are part of the Shared Components,
then the maintenance of same shall be the obligation of the Hotel Operator, with
the costs thereof charged against the Unit Owners in accordance with the terms
of Article XIII of this Declaration.

 

IX. Additions. Alterations or Improvements by Unit Owner.

(A) Consent. No Unit Owner shall make any addition, alteration or improvement in
or to the Unit (which is visible from the exterior of the Unit) and/or any
Common Elements or Shared Components, without, in each instance, the prior
written consent of the Board of Directors and the Hotel Operator. Further, no
Unit Owner shall cause anything to be affixed or attached to, hung, displayed or
placed on the exterior walls, doors, balconies or windows of the Building
(including, but not limited to, awnings, signs, storm shutters, satellite
dishes, screens, window tinting, furniture, fixtures and equipment), without the
prior written consent of the Board of Directors, the Master Association and the
Hotel Operator. No Unit Owner shall make any addition, alteration or improvement
in or to the interior of the Unit without, in each instance, the prior written
consent of the Board of Directors (and the Hotel Operator as to Participating
Residential Units). No Unit Owner shall make any additions, alterations or
improvements in or to the Unit which are visible from the exterior of the
Building, without the prior written consent of the Board of Directors, Master
Association and Hotel Operator. The Board of Directors shall not permit or
consent to any new improvement or any construction, alteration, installation or
other work to any existing Improvement that does not conform to the Hotel
Standards. Without limiting the generality of this Section IX(A), no Unit Owner
shall cause or allow improvements or changes to his or her Unit, or to any
Common Elements or any property of the Condominium Association which does or
could in any way affect, directly or indirectly, the structural, electrical,
plumbing, Life Safety Systems, or mechanical systems, or any landscaping or
drainage, of any portion of the Condominium Property without first obtaining the
written consent of the Board of Directors and Hotel Operator. No spas, hot tubs,
whirlpools, infant portable pools or similar types of products will be permitted
to be placed or installed on any patio or balcony which is appurtenant to any
Unit. The Board of Directors and the Hotel Operator shall have the obligation to
answer, in writing, any written request by a Unit Owner for approval of such an
addition, alteration or improvement within forty-five (45) days after such
request and after all additional information requested is received, and the
failure to do so within the stipulated time shall constitute consent on behalf
of that entity. The Board of Directors and/or Hotel Operator may condition the
approval in any manner, including, without limitation, retaining

 

13



--------------------------------------------------------------------------------

approval rights of the contractor, or others, to perform the work, imposing
conduct standards on all such workmen, establishing permitted work hours and
requiring the Unit Owner to obtain insurance naming the Developer, the Board of
Directors and the Hotel Operator as additional named insureds. The proposed
additions, alterations and improvements by the Unit Owners shall be made in
compliance with all laws, rules, ordinances and regulations of all governmental
authorities having jurisdiction, and with any conditions imposed by the
Association with respect to design, structural integrity, aesthetic appeal,
construction details, lien protection or otherwise. Once approved by the Board
of Directors and/or the Hotel Operator, such approval may not be revoked.

(1) A Unit Owner making or causing to be made any such additions, alterations or
improvements agrees, and shall be deemed to have agreed, for such Unit Owner,
and his or her heirs, personal representatives, successors and assigns, as
appropriate, to hold the Developer, the Board of Directors, the Master
Association and the Hotel Operator (the “Approving Entities”) and all other Unit
Owners harmless from and to indemnify them against any liability or damage to
the Condominium and expenses arising therefrom, and shall be solely responsible
for the maintenance, repair and insurance thereof from and after that date of
installation or construction thereof as may be required by the Approving
Entities. The Approving Entities’ rights of review and approval of plans and
other submissions under this Declaration are intended solely for the benefit of
the Association. Neither the Developer, the Approving Entities nor any of the
officers, directors, employees, agents, contractors, consultants or attorneys of
the Approving Entities shall be liable to any Owner or any other person by
reason of mistake in judgment, failure to point out or correct deficiencies in
any plans or other submissions, negligence, or any other misfeasance,
malfeasance or non-feasance arising out of or in connection with the approval or
disapproval of any plans or submissions. Anyone submitting plans hereunder, by
the submission of same, and any Owner, by acquiring title to same, agrees not to
seek damages from the Developer and/or the Approving Entities arising out of the
Approving Entities’ review of any plans hereunder. Without limiting the
generality of the foregoing, the Approving Entities shall not be responsible for
reviewing, nor shall its review of any plans be deemed approval of, any plans
from the standpoint of structural safety, soundness, workmanship, materials,
usefulness, conformity with building or other codes or industry standards, or
compliance with governmental requirements. Further, each Owner (including the
successors and assigns) agrees to indemnify and hold the Developer and the
Approving Entities harmless from and against any and all costs, claims (whether
rightfully or wrongfully asserted), damages, expenses or liabilities whatsoever
(including, without limitation, reasonable attorneys’ fees and court costs at
all trial and appellate levels), arising out of any review of plans by the
Approving Entities hereunder.

(B) Hotel Unit. The Hotel Operator may make any alterations or modifications to
the Hotel Unit necessary to comply with the Hotel Standards.

(1) Notwithstanding anything to the contrary contained in this Declaration, the
Hotel Operator may make Improvements or alterations to the Hotel Unit, including
without limitation, the erection of partitions, without the consent of any Owner
or the Association, on the condition that:

(i) the Improvement or alteration does not impair any other Unit;

(ii) the Hotel Operator repairs any damage to any portion of the Common Elements
caused thereby at its cost and expense; and

(iii) the Improvement or alteration complies with all applicable requirements of
the Declaration and Master Association Declaration.

 

14



--------------------------------------------------------------------------------

(2) If any such Improvement or alteration will impair any other Unit, the Owner
of the Hotel Unit may not make the Improvement or alteration without the prior
written consent of the Owners of the Units.

(3) Notwithstanding anything to the contrary contained in this Declaration, each
Unit Owner recognizes and agrees that the Hotel Operator shall be permitted to
make the following alterations to each Unit (and shall be permitted access to
each Unit for purposes of making the following described alterations):
(i) installation of unit location/exiting maps on the interior portion of each
Residential Unit’s entry door and (ii) replacement of manually operated doors
with doors containing automatic closing devices (i.e. spring hinges or door
closers).

(C) Improvements, Additions or Alterations by Developer to Developer-Owned
Units. Anything to the contrary notwithstanding, the foregoing restrictions of
this Article IX shall not apply to Developer-owned Units. The Developer shall
have the additional right, without the consent or approval of the Association,
the Board of Directors, the Hotel Operator or other Unit Owners, to make
alterations, additions or improvements, structural and non-structural, interior
and exterior, ordinary and extraordinary, in, to and upon any Unit owned by it
or them (including, without limitation, the removal of walls, floors, ceilings
and other structural portions of the Improvements and/or the installation of
divider walls).

(1) Any amendment to this Declaration required by a change made by the Developer
pursuant to this Section IX(C)(1) shall be adopted in accordance with Article
VII and this Section IX(C)(1). The Developer shall have the right, without the
vote or consent of the Association or Unit Owners, to (i) make alterations,
additions or improvements in, to and upon Units owned by the Developer, whether
structural or non-structural, interior or exterior, ordinary or extraordinary;
(ii) change the layout or number of rooms in any Developer-owned Units; and
(iii) combine or divide Developer-owned Units while not changing the fractional
shares or the size of the legal Unit(s); provided, however, that the percentage
interest in the Common Elements and share of the Common Surplus and Common
Expenses of any Units (other than the affected Developer-owned Units) shall not
be changed by reason thereof unless the Owners of such Units shall consent
thereto and, provided further, that Developer shall comply with all laws,
ordinances and regulations of all governmental authorities having jurisdiction
in so doing. In making the above alterations, additions and improvements, the
Developer may relocate and alter Common Elements and/or Shared Components
adjacent to or near such Units, incorporate portions of the Common Elements into
adjacent Units and incorporate Units, or portions thereof, into adjacent Common
Elements, provided that such relocation and alteration does not materially
adversely affect the market value or ordinary use of Units owned by Unit Owners
other than the Developer. Any amendments to this Declaration required by changes
of the Developer made pursuant to this Section, shall be effected by the
Developer alone pursuant to Section VII(E), without the vote or consent of the
Association or Unit Owners (or their mortgagees) required, except to the extent
that any of same constitutes a Material Amendment, in which event, the amendment
must be approved as set forth in Section VII(B) above. Without limiting the
generality of Section VII(E) hereof, the provisions of this Section may not be
added to, amended or deleted without the prior written consent of the Developer.

 

X. Operation of the Condominium by the Association; Powers and Duties.

(1) Powers and Duties. The Association shall be the entity responsible for the
operation of the Condominium, but not the Shared Components (which are part of
the Hotel Unit). The powers and duties of the Association shall include those
set forth in the Bylaws and Articles of Incorporation of the Association
(respectively, Exhibits “4” and “5” annexed hereto), as amended from time to
time. The affairs of the Association shall be governed by a Board of Directors
of not less than three (3) nor more than nine (9) directors. In addition, the
Association shall have all the powers and

 

15



--------------------------------------------------------------------------------

duties set forth in the Act, as well as all powers and duties granted to or
imposed upon it by this Declaration.

In the event of conflict among the powers and duties of the Association or the
terms and provisions of this Declaration and the Exhibits attached hereto, this
Declaration shall take precedence over the Articles of Incorporation, Bylaws and
applicable rules and regulations; the Articles of Incorporation shall take
precedence over the Bylaws and applicable rules and regulations; and the Bylaws
shall take precedence over applicable rules and regulations, all as amended from
time to time. Notwithstanding anything in this Declaration or its Exhibits to
the contrary, the Association shall at all times be the entity having ultimate
control over the Condominium, consistent with the Act.

(B) Limitation Upon Liability of Association. Notwithstanding the duty of the
Association to maintain and repair parts of the Condominium Property, the
Association shall not be liable to Unit Owners for injury or damage, other than
for the cost of maintenance and repair, caused by any latent condition of the
Condominium Property. Further, the Association shall not be liable for any such
injury or damage caused by defects in design or workmanship or any other reason
connected with any additions, alterations or improvements or other activities
done by or on behalf of any Unit Owners regardless of whether or not same shall
have been approved by the Association pursuant to Section IX(A) hereof. The
Association also shall not be liable to any Unit Owner or lessee or to any other
person or entity for any property damage, personal injury, death or other
liability on the grounds that the Association did not obtain or maintain
insurance (or carried insurance with any particular deductible amount) for any
particular matter where: (i) such insurance is not required hereby; or (ii) the
Association could not obtain such insurance at reasonable costs or upon
reasonable terms. Notwithstanding the foregoing, nothing contained herein shall
relieve the Association of its duty of ordinary care, as established by the Act,
in carrying out the powers and duties set forth herein, nor deprive Unit Owners
of their right to sue the Association if it negligently or willfully causes
damage to the Unit Owner’s property during the performance of its duties
hereunder. The limitations upon liability of the Association described in this
Section X(B) are subject to the provisions of Section 718.111(3) Florida
Statutes.

(C) Restraint Upon Assignment of Shares in Assets. The share of a Unit Owner in
the funds and assets of the Association cannot be assigned, hypothecated or
transferred in any manner except as an appurtenance to his Unit.

(D) Approval or Disapproval of Matters. Whenever the decision of a Unit Owner is
required upon any matter, whether or not the subject of an Association meeting,
that decision shall be expressed by the same person who would cast the vote for
that Unit if at an Association meeting, unless the joinder of all record Owners
of the Unit is specifically required by this Declaration or by law.

(E) Acts of the Association. Unless the approval or action of Unit Owners,
and/or a certain specific percentage of the Board of Directors of the
Association, is specifically required in this Declaration, the Articles of
Incorporation or Bylaws of the Association, applicable rules and regulations or
applicable law, all approvals or actions required or permitted to be given or
taken by the Association shall be given or taken by the Board of Directors,
without the consent of Unit Owners, and the Board of Directors may so approve
and act through the proper officers of the Association without a specific
resolution. When an approval or action of the Association is permitted to be
given or taken hereunder or thereunder, such action or approval may be
conditioned in any manner the Association deems appropriate or the Association
may refuse to take or give such action or approval without the necessity of
establishing the reasonableness of such conditions or refusal.

 

16



--------------------------------------------------------------------------------

(F) Effect on Developer. If the Developer holds a Unit for sale in the ordinary
course of business, none of the following actions may be taken after control of
the Association has passed to Unit Owners (other than the Developer), without
the prior written approval of the Developer:

(1) Assessment of the Developer as a Unit Owner for capital improvements;

(2) Any action by the Association that would be detrimental to the sales of
Units by the Developer; provided, however, that an increase in Assessments for
Common Expenses without discrimination against the Developer shall not be deemed
to be detrimental to the sales of Units.

 

XI. Determination of Common Expenses and Fixing of Assessments Therefore.

The Board of Directors shall establish and levy annual, special, default and
property tax assessments in amounts necessary to fund the expenses of the
Association contemplated by the Budget, and meet the Hotel Standards with
respect to the Common Elements. The Board of Directors shall from time to time,
and at least annually, prepare a budget for the Condominium and the Association,
determine the amount of Assessments payable by the Unit Owners to meet the
Common Expenses of the Condominium and allocate and assess such expenses among
the Unit Owners in accordance with the provisions of this Declaration and the
Bylaws. The Board of Directors shall advise all Unit Owners promptly in writing
of the amount of the Assessments payable by each of them as determined by the
Board of Directors as aforesaid and shall furnish copies of the budget, on which
such Assessments are based, to all Unit Owners and (if requested in writing) to
their respective mortgagees. The Common Expenses shall include the expenses of
and reserves for (if required by, and not waived in accordance with, applicable
law) the operation, maintenance, repair and replacement of the Common Elements,
costs of carrying out the powers and duties of the Association and any other
expenses designated as Common Expenses by the Act, this Declaration, the
Articles or Bylaws of the Association, applicable rules and regulations or by
the Association. Incidental income to the Association, if any, may be used to
pay regular or extraordinary Association expenses and liabilities, to fund
reserve accounts, or otherwise as the Board of Directors shall determine from
time to time, and need not be restricted or accumulated. Any Budget adopted
shall be subject to change to cover actual expenses at any time. Any such change
shall be adopted consistent with the provisions of this Declaration and the
Bylaws.

 

XII. Collection of Assessments.

(A) Liability for Assessments. A Unit Owner, regardless of how title is
acquired, including by purchase at a foreclosure sale or by deed in lieu of
foreclosure, shall be liable for all Assessments coming due while he/she is the
Unit Owner. Additionally, a Unit Owner shall be jointly and severally liable
with the previous Owner for all unpaid Assessments that came due up to the time
of the conveyance, without prejudice to any right the Owner may have to recover
from the previous Owner the amounts paid by the grantee Owner. The liability for
Assessments may not be avoided by waiver of the use or enjoyment of any Common
Elements or by the abandonment of the Unit for which the Assessments are made or
otherwise.

(B) Special and Capital Improvement Assessments. In addition to Assessments
levied by the Association to meet the Common Expenses of the Condominium and the
Association, the Board of Directors may levy “Special Assessments” and “Capital
Improvement Assessments” upon the following terms and conditions:

(1) “Special Assessments” shall mean and refer to an Assessment against each
Owner and his Unit, representing a portion of the costs incurred by the
Association for specific purposes of a nonrecurring nature which are not in the
nature of capital improvements, including for the following purposes:

(i) costs incurred by the Association for the acquisition, installation,
construction or replacement of any capital improvements located or to be located
within the Common Elements; or

 

17



--------------------------------------------------------------------------------

(ii) any expense necessary to repair or maintain the Common Elements in
accordance with the Hotel Standards.

(2) “Capital Improvement Assessments” shall mean and refer to an Assessment
against each Owner and his or her Unit, representing a portion of the costs
incurred by the Association for the acquisition, installation, construction or
replacement (as distinguished from repairs and maintenance) of any capital
improvements located or to be located within the Common Elements.

Special Assessments and Capital Improvement Assessments may be levied by the
Board of Directors and shall be payable in lump sums or installments, in the
discretion of the Board of Directors; provided that, if such Special Assessments
or Capital Improvement Assessments, in the aggregate in any year, exceed three
percent (3%) of the then estimated operating budget of the Association, the
Board of Directors must obtain approval of a majority of the voting interests
represented at a meeting at which a quorum is attained.

(C) Default in Payment of Assessments for Common Expenses. Assessments and
installments thereof not paid within ten (10) days from the date when they are
due shall bear interest at fifteen percent (15%) per annum from the date due
until paid and shall be subject to an administrative late fee in an amount not
to exceed the greater of $25.00 or five percent (5%) of each delinquent
installment. The Association has a lien on each Condominium Parcel to secure the
payment of Assessments. Except as set forth below, the lien is effective from,
and shall relate back to, the date of the recording of this Declaration.
However, as to a first mortgage of record, the lien is effective from and after
the date of the recording of a claim of lien in the Public Records of the
County, stating the description of the Condominium Parcel, the name of the
record Owner and the name and address of the Association. The lien shall be
evidenced by the recording of a claim of lien in the Public Records of the
County. To be valid, the claim of lien must state the description of the
Condominium Parcel, the name of the record Owner, the name and address of the
Association, the amount due and the due dates, and the claim of lien must be
executed and acknowledged by an officer or authorized officer of the
Association. The claim of lien shall not be released until all sums secured by
it (or such other amount as to which the Association shall agree by way of
settlement) have been fully paid or until it is barred by law. No such lien
shall be effective longer than one (1) year after the claim of lien has been
recorded unless, within that one (1) year period, an action to enforce the lien
is commenced. The one (1) year period shall automatically be extended for any
length of time during which the Association is prevented from filing a
foreclosure action by an automatic stay resulting from a bankruptcy petition
filed by the Owner or any other person claiming an interest in the Unit. The
claim of lien shall secure (whether or not stated therein) all unpaid
Assessments, which are due and which may accrue subsequent to the recording of
the claim of lien and prior to the entry of a certificate of title, as well as
interest and all reasonable costs and attorneys’ fees incurred by the
Association incident to the collection process. Upon payment in full, the person
making the payment is entitled to a satisfaction of the lien in recordable form.
The Association may bring an action in its name to foreclose a lien for unpaid
Assessments in the manner a mortgage of real property is foreclosed and may also
bring an action at law to recover a money judgment for the unpaid Assessments
without waiving any claim of lien. The Association is entitled to. recover its
reasonable attorneys’ fees incurred either in a lien foreclosure action or an
action to recover a money judgment for unpaid Assessments.

As an additional right and remedy of the Association, upon default in the
payment of Assessments as aforesaid and after thirty (30) days’ prior written
notice to the applicable Unit

 

18



--------------------------------------------------------------------------------

Owner and the recording of a claim of lien, the Association may accelerate and
declare immediately due and payable all installments of Assessments for the
remainder of the fiscal year. In the event that the amount of such installments
changes during the remainder of the fiscal year, the Unit Owner or the
Association, as appropriate, shall be obligated to pay or reimburse to the other
the amount of increase or decrease within ten (10) days of same taking effect.

(D) Notice of Intention to Foreclose Lien. No foreclosure judgment may be
entered until at least thirty (30) days after the Association gives written
notice to the Unit Owner of its intention to foreclose its lien to collect the
unpaid Assessments. If this notice is not given at least thirty (30) days before
the foreclosure action is filed, and if the unpaid Assessments, including those
coming due after the claim of lien is recorded, are paid before the entry of a
final judgment of foreclosure, the Association shall not recover attorney’s fees
or costs. The notice must be given by delivery of a copy of it to the Unit Owner
or by certified or registered mail, return receipt requested, addressed to the
Unit Owner at the last known address, and upon such mailing, the notice shall be
deemed to have been given. If after diligent search and inquiry the Association
cannot find the Unit Owner or a mailing address at which the Unit Owner will
receive the notice, the court may proceed with the foreclosure action and may
award attorney’s fees and costs as permitted by law. The notice requirements of
this Section are satisfied if the Unit Owner records a Notice of Contest of Lien
as provided in the Act.

(E) Appointment of Receiver to Collect Rental. If the Unit Owner remains in
possession of the Unit after a foreclosure judgment has been entered, the court
in its discretion may require the Unit Owner to pay a reasonable rental for the
Unit. If the Unit is rented or leased during the pendency of the foreclosure
action, the Association is entitled to the appointment of a receiver to collect
the rent. The expenses of such receiver shall be paid by the party which does
not prevail in the foreclosure action.

(F) First Mortgagee. The liability of the holder of a first mortgage on a Unit
(each, a “First Mortgagee”), or its successors or assigns, who acquires title to
a Unit by foreclosure or by deed in lieu of foreclosure for the unpaid
Assessments (or installments thereof) that became due prior to the First
Mortgagee’s acquisition of title is limited to the lesser of:

(1) The Unit’s unpaid Common Expenses and regular periodic Assessments which
accrued or came due during the six (6) months immediately preceding the
acquisition of title and for which payment in full has not been received by the
Association; or

(2) One percent (1%) of the original mortgage debt.

As to a Unit acquired by foreclosure, the limitations set forth in clauses
(a) and (b) above shall not apply unless the First Mortgagee joined the
Association as a defendant in the foreclosure action. Joinder of the
Association, however, is not required if, on the date the complaint is filed,
the Association was dissolved or did not maintain an office or agent for service
of process at a location which was known to or reasonably discoverable by the
mortgagee.

A First Mortgagee acquiring title to a Unit as a result of foreclosure or deed
in lieu thereof may not, during the period of its ownership of such Unit,
whether or not such Unit is unoccupied, be excused from the payment of any of
the Common Expenses coming due during the period of such ownership.

(G) Estoppel Statement. Within fifteen (15) days after receiving a written
request therefore from a purchaser, Unit Owner or mortgagee of a Unit, the
Association shall provide, a certificate, signed by an officer or agent of the
Association, stating all Assessments and other moneys owed to the Association by
the Unit Owner with respect to his or her Unit. Any person other than the

 

19



--------------------------------------------------------------------------------

Unit Owner who relies upon such certificate shall be protected thereby. The
Association or its authorized agent may charge a reasonable fee for the
preparation of such certificate.

(H) Installments. Regular Assessments shall be collected in advance in monthly
or quarterly installments, or in such other installment increments as the Board
of Directors deems appropriate. Initially, assessments will be collected
monthly, and be due on the first day of each month.

(I) Application of Payments. Any payments received by the Association from a
delinquent Unit Owner shall be applied as follows:

(1) first to attorneys’ fees assessed against the Unit incurred by the
Association in connection with any attempt to recover sums secured by an
Assessment Lien on the Unit, if any;

(2) then to fines assessed against the Unit by the Association, if any;

(3) then to late fees assessed against the Unit by the Association, if any; and

(4) then to any Assessment of the Unit in the order of the posting of such
Assessment by the Association.

The foregoing shall be applicable notwithstanding any restrictive endorsement,
designation or instruction placed on or accompanying a payment.

(J) Reserve Funds.

Prior to turnover of control of the Condominium Association from the Developer
to the Unit Owners, Developer will vote to waive reserves for the initial fiscal
year of the Association. During the second fiscal year of the Association’s
operation (and prior to turnover), it is intended that the Seller, as the
developer the Condominium, will vote to waive or reduce funding of reserves for
the second fiscal year of the Association. Thereafter, reserves may only be
waived or reduced only upon the voting majority of the non-developer unit owners
of the Condominium, at a duly called meeting of the Condominium Association;
provided however that if a meeting of the unit owners is called to determine
whether to waive or reduce the funding of reserves, and no such result is
achieved or a quorum is not attained, the reserves will go into effect.

XIII. Obligation for Expenses Relating to the Hotel Unit.

(A) Maintenance. As provided in Sections VI(E) and VIII(C) above, the Hotel
Operator has granted easements with respect to certain portions of the Hotel
Unit and agreed to repair, replace, improve, maintain, manage, operate and
insure the Hotel Unit, all to be done as determined and ordered by the Hotel
Operator, or otherwise as provided in Section VIII(C). In consideration of the
foregoing, each Residential Unit Owner by acceptance of a deed or other
conveyance of the applicable Unit, and whether or not expressly stated, shall be
deemed to agree that the costs incurred by the Hotel Operator in (or reasonably
allocated to) the repair, replacement, improvement, maintenance, management,
operation, ad valorem tax obligations and insurance of the Shared Components
(including reasonable reserves if established by the Hotel Operator, any and all
financial or other obligations of the Developer or the Hotel Operator under any
parking lease, valet parking agreement and/or other parking arrangement
(including any rent or fees, costs or other sums due thereunder); and any
assessments payable by the Hotel Operator to the Association, the Shared Costs
shall be paid for in part through charges (either general or special) imposed
against the Residential Units in accordance with the terms hereof. No Owner may
waive or otherwise escape liability for charges for the Shared Costs by non-use
(whether voluntary or involuntary) of the

 

20



--------------------------------------------------------------------------------

Hotel Unit or abandonment of the right to use same. Notwithstanding anything
herein contained to the contrary, the Hotel Operator shall be excused and
relieved from any and all maintenance, repair and/or replacement obligations
with respect to the Hotel Unit to the extent that the funds necessary to perform
same are the obligation of the Residential Unit Owners and are not available
through the charges imposed and actually collected. The Hotel Operator shall
have no obligation to fund and/or advance any deficient or shortfall in funds
which were the obligation of the Residential Unit Owners in order to properly
perform the maintenance, repair and/or replacement obligations described herein.

(B) Easement. An easement is hereby reserved and created in favor of the Hotel
Operator, and its designees over the Condominium Property for the purpose of
entering onto the Condominium Property for the performance of the maintenance,
repair and replacement obligations herein described. Without limiting the
generality of the foregoing, each Owner shall be deemed to understand and agree
that inasmuch as the Condominium Property does not contain trash chutes, the
Owner shall be obligated to follow such trash removal procedures as may be
established from time to time by the Hotel Operator. To the extent that the
Hotel Operator determines (without any obligation to do so) to remove trash
directly from each Unit, then: (i) an easement is hereby reserved to allow the
Hotel Operator (or its employees, agents or contractors) access to each Unit for
such purpose, and (ii) all costs in connection with trash removal shall be
deemed part of the Shared Costs.

(C) Charges to Unit Owners; Lien.

(1) Developer, for all Units now or hereafter located within the Condominium
Property, hereby covenants and agrees, and each Owner of any Residential Unit,
by acceptance of a deed therefore or other conveyance thereof, whether or not it
shall be so expressed in such deed or other conveyance, shall be deemed to
covenant and agree, to pay to the Hotel Operator annual charges for the
operation and insurance of, and for payment of one hundred percent (100%) of the
Shared Costs (the “Non-Hotel Units Allocated Share”), the establishment of
reasonable reserves for the replacement of the Shared Components and the
furnishings and finishings thereof, capital improvement charges, special charges
and all other charges hereinafter referred to or lawfully imposed by the Hotel
Operator in connection with the repair, replacement, improvement, maintenance,
management, operation and insurance of the Shared Components, all such charges
to be fixed, established and collected from time to time as herein provided. The
annual charge, capital improvement charge and special charge, together with such
interest thereon and costs of collection thereof as hereinafter provided, shall
be a charge on the Residential Units and shall be a continuing lien upon the
Residential Units against which each such charge is made and upon all
improvements thereon, from time to time existing. Each such charge, together
with such interest thereon and costs of collection thereof as hereinafter
provided, shall also be the personal obligation of the person who is the Owner
of such Residential Units at the time when the charge fell due and all
subsequent Owners of that Unit until paid, except as provided in Section XIII(E)
below. Reference herein to charges shall be understood to include reference to
any and all of said charges whether or not specifically mentioned. Each
Residential Unit shall be charged a “proportionate share” of the Hotel Shared
Costs. The proportionate share for each Residential Unit of the Hotel Shared
Costs is set forth on Exhibit “6” attached hereto.

(2) In addition to the regular and capital improvement charges which are or may
be levied hereunder, the Hotel Operator shall have the right to collect
reasonable reserves for the replacement of the Shared Components and the
furnishings and finishings thereof and to levy special charges against an
Owner(s) to the exclusion of other Owners for the repair or replacement of
damage to any portion of the Hotel Unit (including, without limitation,
improvements, furnishings and finishings therein) caused by misuse, negligence
or other action or inaction of an Owner or his guests, tenants or invitees. Any
such special charge shall be subject to all of the applicable provisions of this
Section including, without limitation, lien filing and foreclosure procedures
and

 

21



--------------------------------------------------------------------------------

late charges and interest. Any special charge levied hereunder shall be due
within the time specified by the Hotel Operator in the action imposing such
charge. The annual regular charges provided for in this Section shall commence
on the first day of the month next following the recordation of this Declaration
and shall be applicable through December 31 of such year. Each subsequent annual
charge shall be imposed for the year beginning January 1 and ending December 31.
The annual charges shall be payable in advance in monthly installments, or in
annual, semi- or quarter-annual installments if so determined by the Hotel
Operator (absent which determination they shall be payable monthly). The charge
amount (and applicable installments) may be changed at any time by the Hotel
Operator from that originally stipulated or from any other charge that is in the
future adopted by the Hotel Operator. The original charge for any year shall be
levied for the calendar year (to be reconsidered and amended, if necessary, at
an appropriate time during the year), but the amount of any revised charge to be
levied during any period shorter than a full calendar year shall be in
proportion to the number of months (or other appropriate installments) remaining
in such calendar year. The Hotel Operator shall fix the date of commencement and
the amount of the charge against the Residential Units for each charge period,
to the extent practicable, at least thirty (30) days in advance of such date or
period, and shall, at that time, prepare a roster of the Residential Units and
charges applicable thereto, which shall be kept in the office of the Hotel
Operator and shall be open to inspection by any Owner. Written notice of the
charge shall thereupon be sent to every Unit Owner subject thereto twenty (20)
days prior to payment of the first installment thereof, except as to special
charges. In the event no such notice of the charges for a new charge period is
given, the amount payable shall continue to be the same as the amount payable
for the previous period, until changed in the manner provided for herein.

(D) Effect of Non-Payment of Charge; the Personal Obligation; the Lien; Remedies
of the Hotel Operator. If the charges (or installments) provided for herein are
not paid on the date(s) when due (being the date(s) specified herein or pursuant
hereto), then such charges (or installments) shall become delinquent and shall,
together with late charges, interest and the cost of collection thereof as
hereinafter provided, thereupon become a continuing lien on the Unit and all
improvements thereon which shall bind such Unit in the hands of the then Owner,
and such Owner’s heirs, personal representatives, successors and assigns. Except
as provided in Section XIII(E) to the contrary, the personal obligation of an
Owner to pay such charge shall pass to such Owner’s successors in title and
recourse may be had against either or both. If any installment of a charge is
not paid within fifteen (15) days after the due date, at the option of the Hotel
Operator, a late charge not greater than the amount of such unpaid installment
may be imposed (provided that only one (1) late charge may be imposed on any one
(1) unpaid installment and if such installment is not paid thereafter, it and
the late charge shall accrue interest at eighteen percent (18%) per annum or as
provided herein but shall not be subject to additional late charges; provided
further, however, that each other installment thereafter coming due shall be
subject to one (1) late charge each as aforesaid) and the Hotel Operator may
bring an action at law against the Owner(s) personally obligated to pay the
same, may record a claim of lien (as evidence of its lien rights as hereinabove
provided for) against the Unit on which the charges and late charges are unpaid
and all improvements thereon, may foreclose the lien against the applicable Unit
and all improvements thereon which the charges and late charges are unpaid, or
may pursue one or more of such remedies at the same time or successively, and
attorneys’ fees and costs actually incurred in preparing and filing the claim of
lien and the complaint, if any, and prosecuting same, in such action shall be
added to the amount of such charges, late charges and interest secured by the
lien, and in the event a judgment is obtained, such judgment shall include all
such sums as above provided and attorneys’ fees actually incurred together with
the costs of the action, through all applicable appellate levels. Failure of the
Hotel Operator (or any collecting entity) to send or deliver bills or notices of
charges shall not relieve Owners from their obligations hereunder. The Hotel
Operator shall have such other remedies for collection and enforcement of
charges as may be permitted by applicable law. All remedies are intended to be,
and shall be, cumulative.

 

22



--------------------------------------------------------------------------------

(E) Subordination of the Hotel Operator’s Lien. The lien of the charges provided
for in this Article shall be subordinate to real property tax liens and the lien
of any first mortgage; provided, however that any such mortgage lender when in
possession, and in the event of a foreclosure, any purchaser at a foreclosure
sale, and any such mortgage lender acquiring a deed in lieu of foreclosure, and
all persons claiming by, through or under such purchaser or mortgage lender,
shall hold title subject to the liability and lien of any charge coming due
after such foreclosure (or conveyance in lieu of foreclosure). Any unpaid charge
which cannot be collected as a lien against any Unit by reason of the provisions
of this Section shall be deemed to be a charge divided equally among, payable by
and a lien against all Units, including the Units as to which the foreclosure
(or conveyance in lieu of foreclosure took place.

(F) Curative Right. In the event (and only in the event) that the Hotel Operator
fails to maintain the Shared Components as required under this Declaration for
any reason other than failure to receive sufficient funds therefore from Unit
Owners, the Association shall have the right to perform such duties; provided,
however, that same may only occur after sixty (60) days’ prior written notice to
the Hotel Operator and provided that the Hotel Operator has not effected
curative action within said sixty (60) day period (or if the curative action
cannot reasonably be completed within said sixty (60) day period, provided only
that the Hotel Operator has not commenced curative actions within said sixty
(60) day period and thereafter diligently pursued same to completion). To the
extent that the Association must undertake maintenance responsibilities as a
result of the Hotel Operators’ failure to perform same, then in such event, but
only for such remedial actions as may be necessary, the Association shall be
deemed vested with the charge rights of the Hotel Operator hereunder for the
limited purpose of obtaining reimbursement from the Hotel Operator for the costs
of performing such remedial work.

(G) Financial Records. The Hotel Operator shall maintain financial books and
records showing its actual receipts and expenditures with respect to the
maintenance, operation, repair, replacement, alteration and insurance of the
Shared Components, including the then current budget and any then proposed
budget (the “Shared Components Records”). The Shared Components Records need not
be audited or reviewed by a Certified Public Accountant. The Shared Components
Records shall at all times, during reasonable business hours, be subject to the
inspection of any Member of the Association.

(H) Hotel Operators Consent; Conflict. The provisions of this Article XIII shall
not be amended, modified or in any manner impaired and/or diminished, directly
or indirectly, without the prior written consent of four-fifths (4/5th) of the
Residential Unit Owners and the prior written consent of the Hotel Operator. In
the event of any conflict between the provisions of this Article XIII, and the
provision of any other Section of this Declaration, the provisions of this
Article XIII shall prevail and govern.

XIV. Insurance.

(A) Insurance. Insurance obtained by the Hotel Operator pursuant to the
requirements of this Article XIV shall be governed by the following provisions:

(1) Purchase, Custody and Payment.

(i) Purchase. All insurance policies required to be obtained by the Hotel
Operator hereunder shall be issued by an insurance company authorized to do
business in Florida or by surplus lines carriers offering policies for
properties in Florida.

(ii) Named Insured. The named insured shall be the Hotel Operator, individually,
or such designee as may be designated by the Hotel Operator, and as agent for
the

 

23



--------------------------------------------------------------------------------

Association and the Owners of Units covered by the policy, without naming them,
and as agent for the holders of any mortgage on a Unit (or any leasehold
interest therein), without naming them. The Association, Unit Owners and the
holders of any mortgage on a Unit (or any leasehold interest therein) shall be
deemed additional insureds.

(iii) Custody of Policies and Payment of Proceeds. All policies shall provide
that payments for losses made by the insurer shall be paid to the Hotel Operator
and the holders of any mortgage on the Hotel Unit, as their interests may
appear.

(iv) Copies to Mortgagees. One copy of each insurance policy, or a certificate
evidencing such policy, and all endorsements thereto, shall be furnished by the
Hotel Operator upon request to the holders of any mortgage on a Unit. Copies or
certificates shall be furnished not less than ten (10) days prior to the
beginning of the term of the policy, or not less than ten (10) days prior to the
expiration of each preceding policy that is being renewed or replaced, as
appropriate.

(v) Personal Property and Liability. Except as specifically provided herein, the
Hotel Operator shall not be responsible to other Unit Owners to obtain insurance
coverage upon the property lying within the boundaries of their Units,
including, but not limited to, the Improvements, Owners’ personal property, nor
insurance for the Owners’ personal liability and living expenses, nor for any
other risks not otherwise insured in accordance herewith.

(2) Coverage. The Hotel Operator shall maintain insurance covering the
following:

(i) Casualty. The Shared Components, together with all fixtures, building
service equipment, personal property and supplies constituting the Shared
Components (collectively the “Insured Property”), shall be insured in such
commercially reasonable amounts as may be determined from time to time by the
Hotel Operator. Notwithstanding the foregoing, the Insured Property shall not
include, and shall specifically exclude, the Residential Units, the portions of
the Hotel Unit which are not part of the Shared Components, and all furniture,
furnishings, Unit floor coverings, wall coverings and ceiling coverings, other
personal property owned, supplied or installed by Residential Unit Owners, and
all electrical fixtures, appliances, air conditioner and/or heating equipment,
water heaters, water filters, built-in cabinets and countertops, and window
treatments, including curtains, drapes, blinds, hardware and similar window
treatment components, or replacements or any of the foregoing which are located
within the boundaries of a Unit and serve only one (1) Unit and all air
conditioning compressors that service only an individual Unit, if any and to the
extent not part of the Shared Components. Such policies may contain reasonable
deductible provisions as determined by the Hotel Operator. Such coverage shall
afford protection against loss or damage by fire and other hazards covered by a
standard extended coverage endorsement, and such other risks as from time to
time are customarily covered with respect to buildings and improvements similar
to the Insured Property in construction, location and use, including, but not
limited to, vandalism and malicious mischief.

(ii) Liability. Comprehensive general public liability and automobile liability
insurance covering loss or damage resulting from accidents or occurrences on or
about or in connection with the Insured Property or adjoining driveways and
walkways, or any work, matters or things related to the Insured Property, with
such coverage as shall be required by the Hotel Operator, and with a cross
liability endorsement to cover liabilities of the Unit Owners as a group to any
Unit Owner, and vice versa.

 

24



--------------------------------------------------------------------------------

(iii) Worker’s Compensation. Worker’s Compensation and other mandatory
insurance, when applicable, to the extent applicable to the maintenance,
operation, repair or replacement of the Shared Components.

(iv) Flood Insurance. Flood insurance covering the Insured Property, if so
determined by the Hotel Operator.

(v) Other Insurance. Such Other Insurance as the Hotel Operator shall determine
from time to time to be desirable in connection with the Shared Components.

When appropriate and obtainable, each of the foregoing policies shall waive the
insurer’s right to: (i) as to property insurance policies, subrogation against
the Association and against the Unit Owners individually and as a group; (ii) to
pay only a fraction of any loss in the event of coinsurance or if other
insurance carriers have issued coverage upon the same risk; and (iii) avoid
liability for a loss that is caused by an act of the Hotel Operator (or any of
its employees, contractors and/or agents), one (1) or more Unit Owners or as a
result of contractual undertakings. Additionally, and each policy shall provide
that the insurance provided shall not be prejudiced by any act or omissions of
individual Unit Owners that are not under the control of the Hotel Operator.

(3) Additional Provisions. All policies of insurance shall provide that such
policies may not be canceled or substantially modified without at least thirty
(30) days’ prior written notice to all of the named insureds, including all
mortgagees. Prior to obtaining any policy of casualty insurance or any renewal
thereof, the Hotel Operator may obtain an appraisal from a fire insurance
company, or other competent appraiser, of the full insurable replacement value
of the Insured Property (exclusive of foundations), without deduction for
depreciation, for the purpose of determining the amount of insurance to be
effected pursuant to this Section.

(4) Premiums. Premiums upon insurance policies purchased by the Hotel Operator
pursuant to this Article XIV shall be among the costs assessed against the Unit
Owners in accordance with the provisions of Section XIII(C). Premiums may be
financed in such manner as the Hotel Operator deems appropriate.

(5) Share of Proceeds. All insurance policies obtained by or on behalf of the
Hotel Operator pursuant to this Article XIV shall be for the benefit of the
Hotel Operator, the Association, the Unit Owners and the holders of any mortgage
on a Unit (or any leasehold interest therein), as their respective interests may
appear. The duty of the Hotel Operator shall be to receive such proceeds as are
paid and to hold the same in trust for the purposes elsewhere stated herein, and
for the benefit of the Unit Owners and the holders of any mortgage on the
subject Unit(s) (or any leasehold interest therein) in accordance with the
allocated interest attributable thereto.

(6) Distribution of Proceeds. Proceeds of insurance policies required to be
maintained by the Hotel Operator pursuant to this Article XIV shall be
distributed to or for the benefit of the beneficial owners thereof in the
following manner: Reconstruction or Repair. If the damaged property for which
the proceeds are paid is to be repaired or reconstructed, the proceeds shall be
paid to defray the cost thereof as elsewhere provided herein. Any proceeds
remaining after defraying such costs shall be distributed to the Owners,
remittances to Unit Owners and their mortgagees being payable jointly to them.

(7) Hotel Operator as Agent. The Hotel Operator is hereby irrevocably appointed
as agent and attorney-in-fact for the Association and each Unit Owner and for
each owner of a mortgage or other lien upon a Unit and for each owner of any
other interest in the Condominium Property to adjust all claims arising under
insurance policies purchased by the Hotel Operator and to execute and deliver
releases upon the payment of claims.

 

25



--------------------------------------------------------------------------------

(8) Unit Owners’ Personal Coverage. The insurance required to be purchased by
the Hotel Operator pursuant to this Article XIV shall not cover claims against
an Owner due to accidents occurring within his Unit, nor casualty or theft loss
to the contents of an Owner’s Unit. It shall be the obligation of the individual
Unit Owner, if such Owner so desires, to purchase and pay for insurance as to
all such and other risks not covered by insurance required to be carried by the
Hotel Operator hereunder.

(9) Effect on Association. The Association shall only maintain such insurance as
is expressly required to be maintained by the Association pursuant to the Act,
it being the express intent of the Developer, as the Owner of each and every of
the Units upon the recordation hereof, for itself and its successors and
assigns, that the Association not be required to maintain insurance hereunder.
To the extent that the Association is required to maintain insurance pursuant to
the express requirements of the Act, then (a) as to any insurance required to be
maintained by the Association, the Hotel Operator shall be relieved and released
of its obligation hereunder to maintain same, and (b) all of the provisions
hereof regarding said insurance, any claims thereunder and the distribution and
application of proceeds thereunder shall be governed in accordance with the
terms of this Declaration governing the insurance required to be maintained by
the Hotel Operator as if the references herein to the Hotel Operator were
references to the Association.

(10) Benefit of Mortgagees. Certain provisions in this Article XIV entitled
“Insurance” are for the benefit of mortgagees of Units and may be enforced by
such mortgagees. No mortgagee shall have any right to determine or participate
in the determination as to whether or not any damaged property shall be
reconstructed or repaired, and no mortgagee shall have any right to apply or
have applied to the reduction of a mortgage debt any insurance proceeds, except
for actual distributions thereof made to the Unit Owner and mortgagee pursuant
to the provisions of this Declaration.

(B) Fidelity Insurance or Fidelity Bonds. The Association shall obtain and
maintain adequate insurance or fidelity bonding of all persons who control or
disburse Association funds, which shall include, without limitation, those
individuals authorized to sign Association checks and the president, secretary
and treasurer of the Association. The insurance policy or fidelity bond shall be
in such amount as shall be determined by a majority of the Board of Directors,
but must be sufficient to cover the maximum funds that will be in the custody of
the Association or its management agent at any one time. The premiums on such
bonds and/or insurance shall be paid by the Association as a Common Expense.

 

XV. Reconstruction or Repair After Fire or Other Casualty.

(A) Determination to Reconstruct or Repair. Subject to the immediately following
paragraph, in the event of damage to or destruction of the Insured Property as a
result of fire or other casualty, the Hotel Operator shall determine whether or
not to repair and/or restore the Insured Property, and if a determination is
made to effect restoration, the Hotel Operator shall disburse the proceeds of
all insurance policies required to maintained by it under Article XIV to the
contractors engaged in such repair and restoration in appropriate progress
payments.

In the event the Hotel Operator determines not to effect restoration to the
Shared Components, the net proceeds of insurance resulting from such damage or
destruction shall be divided among all the Unit Owners in proportion to their
Allocated Interests; provided, however, that no payment shall be made to a Unit
Owner until there has first been paid off out of his share of such fund all
mortgages and liens on his Unit in the order of priority of such mortgages and
liens.

(B) Plans and Specifications. Any reconstruction or repair must be made
substantially in accordance with the plans and specifications for the original
Improvements and then applicable

 

26



--------------------------------------------------------------------------------

building and other codes; or if not, then in accordance with the plans and
specifications approved by the Hotel Operator, provided, however, that if any
reconstruction is undertaken, same shall be undertaken in such a manner to
restore the Units to substantially the same condition they were in prior to the
occurrence of the casualty.

(C) Assessments. If the proceeds of the insurance are not sufficient to defray
the estimated costs of reconstruction and repair to be effected by the Hotel
Operator, or if at any time during reconstruction and repair, or upon completion
of reconstruction and repair, the funds for the payment of the costs of
reconstruction and repair are insufficient, Assessments shall be made against
the Unit Owners by the Hotel Operator (which shall be deemed to be assessments
made in accordance with, and secured by the lien rights contained in, Article
XIII above) in sufficient amounts to provide funds for the payment of such
costs. Such Assessments on account of damage to the Insured Property shall be in
proportion to all of the Owners’ respective Allocated Interests.

(D) Benefit of Mortgagees. Certain provisions in this Article XV are for the
benefit of mortgagees of Units and may be enforced by any of them.

XVI. Condemnation.

(A) Condemnation.

(1) Deposit of Awards. The taking of portions of the Shared Components by the
exercise of the power of eminent domain shall be deemed to be a casualty, and
the awards for that taking shall be deemed to be proceeds from insurance on
account of the casualty and shall be deposited with the Hotel Operator. Even
though the awards may be payable to Unit Owners, the Unit Owners shall deposit
the awards with the Hotel Operator; and in the event of failure to do so, in the
discretion of the Hotel Operator, a charge shall be made against a defaulting
Unit Owner in the amount of his award, or the amount of that award shall be set
off against the sums hereafter made payable to that Owner.

(2) Determination Whether to Continue Condominium. Whether the Condominium will
be continued after condemnation will be determined in the manner provided for
determining whether damaged property will be reconstructed and repaired after
casualty. For this purpose, the taking by eminent domain also shall be deemed to
be a casualty.

(3) Disbursement of Funds. If the Condominium is terminated after condemnation,
the proceeds of the awards and Special Assessments will be deemed to be
insurance proceeds and shall be owned and distributed in the manner provided
with respect to the ownership and distribution of insurance proceeds if the
Condominium is terminated after a casualty.

(4) Taking of Shared Components. Awards for the taking of Shared Components
shall be used to render the remaining portion of the Shared Components usable in
the manner approved by the Hotel Operator; provided, that if the cost of such
work shall exceed the balance of the funds from the awards for the taking, the
work shall be approved in the manner elsewhere required for capital improvements
to the Shared Components. The balance of the awards for the taking of Shared
Components, if any, shall be distributed to the Unit Owners in accordance with
their Allocated Interests. Notwithstanding the foregoing, in the event that the
costs of restoration resulting from any taking exceed $1,000,000.00, then the
Hotel Operator shall have the sole right to determine whether or not to repair
and/or restore in the same manner as is provided in Article XV above with
respect to a casualty loss. If there is a mortgage on a Unit, the distribution
shall be paid jointly to the Owner and the said mortgagees.

 

27



--------------------------------------------------------------------------------

(B) Unit Reduced but Habitable. If the taking reduces the size of a Unit and the
remaining portion of the Unit can be made habitable (in the sole opinion of the
Association), the award for the taking of a portion of the Unit shall be used
for the following purposes in the order stated and the following changes shall
be made to the Condominium:

(1) Restoration of Unit. The Unit shall be made habitable. If the cost of the
restoration exceeds the amount of the award, the additional funds required shall
be charged to and paid by the Owner of the Unit.

(2) Distribution of Surplus. The balance of the award in respect of the Unit, if
any, shall be distributed to the Owner of the Unit and to each mortgagee of the
Unit, the remittance being made payable jointly to the Owner and such
mortgagees.

(3) Adjustment of Shares in Common Elements. If the floor area of the Unit is
reduced by the taking, the percentage representing the share in the Common
Elements and of the Common Expenses and Common Surplus appurtenant to the Unit
shall be reduced by multiplying the percentage of the applicable Unit prior to
reduction by a fraction, the numerator of which shall be the area in square feet
of the Unit after the taking and the denominator of which shall be the area in
square feet of the Unit before the taking. The shares of all Unit Owners in the
Common Elements, Common Expenses and Common Surplus shall then be restated as
follows:

(i) add the total of all percentages of all Units after reduction as aforesaid
(the “Remaining Percentage Balance”); and

(ii) divide each percentage for each Unit after reduction as aforesaid by the
Remaining Percentage Balance.

The result of such division for each Unit shall be the adjusted percentage for
such Unit.

(C) Unit Made Uninhabitable. If the taking is of the entire Unit or so reduces
the size of a Unit that it cannot be made habitable (in the sole opinion of the
Association), the award for the taking of the Unit shall be used for the
following purposes in the order stated and the following changes shall be made
to the Condominium:

(1) Payment of Award. The awards shall be paid first to the applicable
Institutional First Mortgagees in amounts sufficient to pay off their mortgages
in connection with each Unit which is not so habitable; second, to the
Association for any due and unpaid Assessments; third, jointly to the affected
Unit Owners and other mortgagees of their Units. In no event shall the total of
such distributions in respect of a specific Unit exceed the market value of such
Unit immediately prior to the taking. The balance, if any, shall be applied to
repairing and replacing the Common Elements.

(2) Addition to Common Elements. The remaining portion of the Unit, if any,
shall become part of the Common Elements and shall be placed in a condition
allowing, to the extent possible, for use by all of the Unit Owners in the
manner approved by the Board of Directors and the Hotel Operator; provided that
if the cost of the work therefore shall exceed the balance of the fund from the
award for the taking, such work shall be approved in the manner elsewhere
required for capital improvements to the Common Elements.

(3) Adjustment of Shares. The shares in the Common Elements, Common Expenses and
Common Surplus appurtenant to the Units that continue as part of the Condominium
shall be adjusted to distribute the shares in the Common Elements, Common
Expenses and Common

 

28



--------------------------------------------------------------------------------

Surplus among the reduced number of Unit Owners (and among reduced Units). This
shall be effected by restating the shares of continuing Unit Owners as follows:

(i) add the total of all percentages of all Units of continuing Owners prior to
this adjustment, but after any adjustments made necessary by Section XVI(B)(3)
hereof (the “Percentage Balance”); and

(ii) divide the percentage of each Unit of a continuing Owner prior to this
adjustment, but after any adjustments made necessary by Section XVI(B)(3)
hereof, by the Percentage Balance.

The result of such division for each Unit shall be the adjusted percentage for
such Unit.

(4) Assessments. If the balance of the award (after payments to the Unit Owner
and such Owner’s mortgagees as above provided) for the taking is not sufficient
to alter the remaining portion of the Unit for use as a part of the Common
Elements, the additional funds required for such purposes shall be raised by
Assessments against all of the Unit Owners who will continue as Owners of Units
after the changes in the Condominium effected by the taking. The Assessments
shall be made in proportion to the applicable percentage shares of those Owners
after all adjustments to such shares effected pursuant hereto by reason of the
taking.

(5) Arbitration. If the market value of a Unit prior to the taking cannot be
determined by agreement between the Unit Owner and mortgagees of the Unit and
the Association within thirty (30) days after notice of a dispute by any
affected party, such value shall be determined by arbitration in accordance with
the then existing rules of the American Arbitration Association, except that the
arbitrators shall be two appraisers appointed by the American Arbitration
Association who shall base their determination upon an average of their
appraisals of the Unit. A judgment upon the decision rendered by the arbitrators
may be entered in any court of competent jurisdiction in accordance with the
Florida Arbitration Code. The cost of arbitration proceedings shall be assessed
against all Unit Owners, including Owners who will not continue after the
taking, in proportion to the applicable percentage shares of such Owners as they
exist prior to the adjustments to such shares effected pursuant hereto by reason
of the taking. Notwithstanding the foregoing, nothing contained herein shall
limit or abridge the remedies of Unit Owners provided in Sections 718.303 and
718.506, Florida Statutes.

(D) Amendment of Declaration. The changes in Units, in the Common Elements and
in the ownership of the Common Elements and share in the Common Expenses and
Common Surplus that are effected by the taking shall be evidenced by an
amendment to this Declaration of Condominium that is only required to be
approved by, and executed upon the direction of, a majority of all Directors of
the Association.

XVII. Use and Occupancy Restrictions and Hotel Disclosures.

In order to provide for congenial occupancy of the Condominium and for the
protection of the values of the Units, the use of the Condominium Property shall
be restricted to and shall be in accordance with the following provisions: (See
also the Rules and Regulations attached to the Bylaws as Schedule “A” thereto).

(A) Children. Children shall be permitted to be occupants of Units, but are
restricted in certain activities.

(B) Pets. All pets are prohibited.

 

29



--------------------------------------------------------------------------------

(C) Flags. Notwithstanding the provisions of Section IX(A) above, any Unit Owner
may display one (1) portable, removable United States flag in a respectful way,
and, on Armed Forces Day, Memorial Day, Flag Day, Independence Day, September 11
and Veterans Day, may display in a respectful way portable, removable official
flags, not larger than 4 1/2 feet by 6 feet, that represent the United States
Army, Navy, Air Force, Marine Corps or Coast Guard.

(D) Window Coverings. Curtains, blinds, shutters, levelors, or draperies (or
linings thereof) which face the exterior windows or glass doors of Units shall
be white or off-white in color and shall be subject to disapproval by the
Association, Master Association and Hotel Operator, in which case they shall be
removed and replaced with acceptable items.

(E) Parking. Each Owner, by acceptance of a deed or other conveyance of a Unit,
shall be deemed to understand and agree that there is no parking contained
within the Condominium Property and that all parking shall be located within the
common property of the Master Association and shall be subject to such rules and
regulations as are adopted by the Master Association from time to time. It is
anticipated that all parking will be mandatory valet parking.

(F) Patios and/or Balconies Appurtenant to Units. Nothing shall overhang or be
mounted to the balcony rail including flower boxes and decorative adornment. No
Unit Owner shall be permitted to store any items or decorative adornments
whatsoever on balconies, patios, or terraces, including, without limitation,
bicycles, motor bikes, grills or any other open flame cooking device, or any
other item that extends above the height of the balcony railing. The foregoing
shall not prevent, however, placing and using patio-type furniture, planters and
other items in such areas if same are normally and customarily used for a
residential balcony or terrace area, but all such patio furniture planters and
other items must be acceptable to the Hotel Operator. In the event of any doubt
or dispute as to whether a particular item is permitted hereunder, the decision
of the Hotel Operator shall be final dispositive. No gas or barbecue grills of
any type are permitted on the balcony or in any other area of the Condominium
Property.

No Unit Owner shall display, hang, or use any signs, clothing, sheets, blankets,
laundry or other articles outside his or her Unit, or which may be visible from
the outside of the Unit (other than draperies, curtains or shades of a customary
nature and appearance in the light, neutral colors). Items which are not
permitted to overhang windows, doors or balcony include, but are not limited to
window sized air-conditioning units, linens, cloths, clothing, shoes, bathing
suits or swimwear, curtains, rugs, mops or laundry of any kind, or any articles.

To the extent permitted by applicable law, no Owner may install any antenna,
satellite dish or other transmitting or receiving apparatus in or upon his or
her Unit (and/or areas appurtenant thereto), without the prior written consent
of the Hotel Operator.

(G) Nuisances. No nuisances (as defined by the Association) shall be allowed on
the Condominium, nor shall any use or practice be allowed which is a source of
annoyance to occupants’ of Units or which interferes with the peaceful
possession or proper use of the Condominium by its residents, occupants or
members. No activity specifically permitted by this Declaration shall be deemed
a nuisance, regardless of any noises and/or odors emanating therefrom (except,
however, to the extent that such odors and/or noises exceed limits permitted by
applicable law). No improper, offensive, hazardous or unlawful use shall be made
of the Condominium or any part thereof, and all valid laws, zoning ordinances
and regulations of all governmental bodies having jurisdiction thereover shall
be observed. Violations of laws, orders, rules, regulations or requirements of
any governmental agency having jurisdiction thereover, relating to any portion
of the Condominium, shall be corrected by, and at the sole expense of, the party
obligated to maintain or repair such portion of the Condominium Property, as
elsewhere herein set forth. All portions of the Condominium shall be managed and
maintained in accordance with the Hotel Standards.

 

30



--------------------------------------------------------------------------------

Notwithstanding the foregoing, rental and property management activities for the
operation of the Hotel may be conducted at all times, twenty-four (24) hours a
day, and such activity shall not be considered a nuisance.

(H) Leases. It is intended that the Residential Units may be used for rentals.
As such, leasing of Residential Units shall not be subject to the approval of
the Association and/or any other limitations, other than as expressly provided
herein. No portion of a Residential Unit (other than an entire Residential Unit)
may be rented. There shall be no minimum lease term for the rental of
Residential Units, nor shall there a maximum number of times that a Residential
Unit may be leased.

All leases are subject to local rules, regulations and ordinances. Every lease
of a Residential Unit shall specifically provide (or, if it does not, shall be
automatically deemed to provide) that a material condition of the lease shall be
the tenant’s full compliance with the covenants, terms, conditions and
restrictions of the Declaration (and all Exhibits hereto), the Master
Association Declaration (and all Exhibits thereto) and with any and all rules
and regulations adopted by the Hotel Operator and/or the Association from time
to time (before or after the execution of the lease), including, without
limitation, any and all regulations and/or procedures established by applicable
Florida law and/or adopted by the Hotel Operator regarding mandatory check-in
for Owners and residents, coordination of charging privileges and other matters
reasonable necessary to allow Owners and hotel guests to be well integrated into
a unified structure and operation. The Unit Owner will be jointly and severally
liable with the tenant to the Association and/or the Hotel Operator for any
amount which is required by the Association and/or the Hotel Operator to repair
any damage to the Common Elements, the Hotel Unit and/or the Shared Components
resulting from acts or omissions of tenants (as determined in the sole
discretion of the Association and/or the Hotel Operator) and to pay any claim
for injury or damage to property caused by the negligence of the tenant and
Special Assessments may be levied against the Residential Unit therefore. All
leases are hereby made subordinate to any lien filed by the Association, the
Master Association or the Hotel Operator, whether prior or subsequent to such
lease. When a Unit is leased, a tenant shall have all use rights in those Common
Elements otherwise readily available for use generally by Unit Owners, and the
Owner of the leased Unit shall not have such rights, except as a guest, unless
such rights are waived in writing by the tenant.

The lease of a Residential Unit for a term of six (6) months or less is subject
to a tourist development tax assessed pursuant to Section 125.0104, Florida
Statutes. A Unit Owner leasing his or her Unit for a term of six (6) months or
less agrees, and shall be deemed to have agreed, for such Owner, and his or her
heirs, personal representatives, successors and assigns, as appropriate, to hold
the Association, the Master Association, the Hotel Operator, the Developer and
all other Unit Owners harmless from and to indemnify them for any and all costs,
claims, damages, expenses or liabilities whatsoever, arising out of the failure
of such Unit Owner to pay the tourist development tax and/or any other tax or
surcharge imposed by the State of Florida with respect to rental payments or
other charges under the lease, and such Unit Owner shall be solely responsible
for and shall pay to the applicable taxing authority, prior to delinquency, the
tourist development tax and/or any other tax or surcharge due with respect to
rental payments or other charges under the lease.

The authorization of a Unit Owner to lease its Unit shall refer solely to
rentals to the public conducted by the Unit Owner directly or through rental
agents and shall exclude the use or occupancy of Units under timeshare,
fractional ownership or interval exchange programs (whether the exchange is
based on direct exchange of occupancy rights, cash payments, reward programs or
other point or accrual systems) or other membership plans or arrangements
(collectively, “Occupancy Plans”) through which a participant in the plan or
arrangement acquires an ownership interest in the Unit with attendant rights of
periodic use and occupancy or acquires contract rights to such periodic use and
occupancy of the Unit or a portfolio of accommodations including the Unit, and
use

 

31



--------------------------------------------------------------------------------

of a Unit for or under any such Occupancy Plans is prohibited; provided,
however, that the foregoing prohibition shall not apply, and use in connection
with Occupancy Plans shall be permitted (i) for any Unit owned by Developer,
Hotel Operator or their respective affiliates, so long as the Occupancy Plan is
managed by Hotel Operator or its affiliates, or (ii) if the Occupancy Plan
consists of an interval exchange program based on direct exchange of occupancy
rights (that is, excluding interval exchange programs in which the Unit Owner
receives any cash payments or consideration other than a right to periodic
exchange of occupancy rights and related privileges) and such permitted interval
exchange program is operated by the Hotel Operator or its affiliates or by the
then-current management agent.

(I) Hotel Disclosures.

(1) It is intended that the Hotel Unit will be used and operated for purposes
specifically required by the terms and conditions of a hotel franchise agreement
wherein the Hotel Operator will own, occupy and/or operate all of the Hotel Unit
to conduct Hotel operations within the Condominium project. There are no
assurances that the Hotel will be operated under any other brand hotel “flag.”
Any hotel license company, may change the Hotel Standards from time to time, and
such changes may impact the financial obligations of the Association.

(2) Common Elements and Participating Residential Units will be operated,
maintained and repaired in accordance with the Hotel Standards and the budget of
the Association will include costs and expenses necessary to maintain the
Condominium project in accordance with the Hotel Standards. If the Association
fails to maintain the Condominium project in accordance with the Hotel
Standards, pursuant to the terms of Section VIII(B) set forth herein, the Hotel
Operator has the right to perform such maintenance obligations and to charge the
Association for the expenses incurred in connection therewith.

(3) No Unit Owner shall have any right, title or interest in the brand name of
the Hotel or the Hotel Operator in any manner except as may be specifically set
forth by separate agreement between the Hotel Operator and Owner.

(4) No Unit may be identified or affiliated in any way with any hotel “flag”
(that is, the brand name of any hotel management or franchise company, such as
Crowne Plaza, Westin, Marriott, Hyatt or Hilton), other than the brand name (if
any) by which the Hotel is identified; provided that the foregoing restriction
shall not be construed to prevent the identification or affiliation of a Unit
with a local, regional or national rental management company that is not a hotel
“flag”.

(J) Weight, Sound and other Restrictions. No hard and/or heavy surface floor
coverings, such as tile, marble, wood, terrazo and the like will be permitted
unless (i) installed by, or at the direction of, the Developer, or (ii) first
approved in writing by the Hotel Operator. Even once approved by the Hotel
Operator, the installation of insulation materials shall be performed in a
manner that provides proper mechanical isolation of the flooring materials from
any rigid part of the building structure, whether of the concrete subfloor
(vertical transmission) or adjacent walls and fittings (horizontal
transmission). Additionally, the floor coverings (and insulation and adhesive
material therefore) installed on any patio and/or balcony shall not exceed a
thickness that will result in the finish level of the patios and/or balcony
being above the bottom of the scuppers or diminish the required height of the
rails (as established by the applicable building code). Also, the installation
of any improvement or heavy object must be submitted to and approved by the
Board of Directors and the Hotel Operator, and be compatible with the overall
structural design of the building. All areas within a Unit other than foyers,
kitchens and bathrooms, unless to receive floor covering approved by the Board
of Directors and the Hotel Operator, are to receive sound absorbent, less dense
floor coverings, such as carpeting or hard surface floor coverings meeting the
specifications described

 

32



--------------------------------------------------------------------------------

above. The Board of Directors and the Hotel Operator will have the right to
specify the exact material to be used on patios and/or balcony. Any use
guidelines set forth by the Association shall be consistent with good design
practices for the waterproofing and overall structural design of the Building.
Owners will be held strictly liable for violations of these restrictions and for
all damages resulting therefrom and the Association has the right to require
immediate removal of violations. Applicable warranties of the Developer, if any,
shall be voided by violations of these restrictions and requirements. Each Owner
agrees that sound transmission in a multi-story building such as the Condominium
is very difficult to control, and that noises from adjoining or nearby Units,
the plumbing systems and/or mechanical equipment can often be heard in another
Unit. The Developer does not make any representation or warranty as to the level
of sound transmission which may be detectable in a particular Unit and in other
portions of the Condominium Property, and each Owner shall be deemed to waive
and expressly release any such warranty and claim for loss or damages resulting
from sound transmission.

(K) Mitigation of Dampness and Humidity. No Unit Owner shall install, within his
or her Unit, or upon the Common Elements, non-breathable wall-coverings or
low-permeance paints. Additionally, any and all built-in casework, furniture,
and or shelving in a Unit must be installed over floor coverings to allow air
space and air movement and shall not be installed with backboards flush against
any gypsum board, masonry block or concrete wall. Additionally, all Unit Owners,
whether or not occupying the Unit, shall periodically run the air conditioning
system to maintain the Unit temperature, whether or not occupied, at 78°F, and
to keep the humidity in the Unit below sixty percent (60%). Leaks, leaving
exterior doors or windows open, wet flooring and moisture will contribute to the
growth of mold, mildew, fungus or spores. Each Unit Owner, by acceptance of a
deed, or otherwise acquiring title to a Unit, shall be deemed to have agreed
that neither the Developer nor the Hotel Operator is responsible, and each
hereby disclaims any responsibility for any illness, personal injury, death or
allergic reactions which may be experienced by the Unit Owner, its family
members and/or its or their guests, tenants and invitees and/or the pets of all
of the aforementioned persons, as a result of mold, mildew, fungus or spores. It
is the Unit Owner’s responsibility to keep the Unit clean, dry, well-ventilated
and free of contamination. While the foregoing are intended to minimize the
potential development of molds, fungi, mildew and other mycotoxins, each Unit
Owner understands and agrees that there is no method for completely eliminating
the development of molds or mycotoxins. The Developer does not make any
representations or warranties regarding the existence or development of molds or
mycotoxins and each Unit Owner shall be deemed to waive and expressly release
any such warranty and claim for loss or damages resulting from the existence
and/or development of same. In furtherance of the rights of the Association as
set forth in Section X(l) above, in the event that the Association and/or Hotel
Operator reasonably believes that the provisions of this Section XVII(K) are not
being complied with, then, the Association and/or the Hotel Operator shall have
the right (but not the obligation) to enter the Unit (without requiring the
consent of the Unit Owner or any other party) to turn on the air conditioning in
an effort to cause the temperature of the Unit to be maintained as required
hereby (with all utility consumption, costs to be paid and assumed by the Unit
Owner). To the extent that electric service is not then available to the Unit,
the Association shall have the further right, but not the obligation (without
requiring the consent of the Unit Owner or any other party) to connect electric
service to the Unit (with the costs thereof to be borne by the Unit Owner, or if
advanced by the Association, to be promptly reimbursed by the Unit Owner to the
Association, with all such costs to be deemed charges hereunder). Each Unit
Owner, by acceptance of a deed or other conveyance of a Unit, holds the
Developer harmless and agrees to indemnify the Developer from and against any
and all claims made by the Unit Owner and the Unit Owner’s guests, tenants and
invitees on account of any illness, allergic reactions, personal injury and
death to such persons and to any pets of such persons, including all expenses
and costs associated with such claims including, without limitation,
inconvenience, relocation and moving expenses, lost time, lost earning power,
hotel and other accommodation expenses for room and board, all attorneys fees
and other

 

33



--------------------------------------------------------------------------------

legal and associated expenses through and including all appellate proceedings
with respect to all matters mentioned in this Section XVII(K).

(L) Association Access to Units. No Unit Owner shall change the locks to his or
her Unit (or otherwise preclude access to the Hotel Operator). The Hotel
Operator shall have the right to adopt reasonable regulations from time to time
regarding access control and check-in, check-out procedures which shall be
applicable to both hotel guests and Unit Owners, which may include, without
limitation, an obligation for each Owner, and each Owner’s guests, to register
and/or pick up keys to the Owner’s Unit at the front desk each time the Owner or
the Owner’s guests begin new occupancy of the Unit. Each Participating
Residential Unit Owner understands and agrees that the Hotel Operator may, on a
regular or periodic basis, deactivate keys to the Units to enforce the
registration obligation set forth herein.

(M) Rules and Regulations. Rules and regulations concerning the use of the
Condominium Property may be promulgated, modified, amended or terminated from
time to time by the Board of Directors and/or the Hotel Operator, provided such
rules and regulations do not conflict with the Hotel Standards. Copies of such
rules and regulations and amendments thereto shall be furnished by the
Association or Hotel Operator to all Unit Owners and residents of the
Condominium upon request. The Association and/or Hotel Operator (as applicable)
shall have the right to enforce all restrictions set forth in this Article XVII
and any rules and regulations, as established by the Board of Directors and/or
the Hotel Operator, in any manner it deems necessary, including, without
limitation, injunctions, suits for damages or fines.

(N) Exterior Storm Shutters. The Hotel Operator shall, from time to time,
establish exterior storm shutter specifications which comply with the applicable
building code, and establish permitted colors, styles and materials for exterior
storm shutters. The Hotel Operator may install exterior storm shutters, and may
maintain, repair or replace such approved shutters, whether on or within Shared
Components or Units; provided, however, that if laminated glass or window film,
in accordance with all applicable building codes and standards, architecturally
designed to serve as hurricane protection, is installed with Hotel Operator
consent, the Hotel Operator may not install exterior storm shutters in
accordance with this provision. All shutters shall remain open unless and until
a storm watch or storm warning is announced by the National Weather Center or
other recognized weather forecaster. All shutters must be opened or removed
within two (2) days after the storm has passed. Developer shall have no
obligations with respect to the installation of the shutters, and/or for the
repair, replacement and/or upgrade of the shutters.

(O) Relief by the Hotel Operator. The Hotel Operator shall have the power (but
not the obligation) to grant relief in particular circumstances from the
provisions of specific restrictions contained in this Article XVII for good
cause shown.

(P) Effect on Developer and Hotel Operator. Subject to the following exceptions,
the restrictions and limitations set forth in this Article XVII shall not apply
to the Developer, the Hotel Operator nor to Units owned by the Developer.

XVIII. Compliance. Enforcement and Default.

The Association, each Unit Owner, occupant of a Unit, tenant and other invitee
of a Unit Owner shall be governed by and shall comply with the terms of this
Declaration and all Exhibits annexed hereto, and the rules and regulations
adopted pursuant to those documents, as the same may be amended from time to
time and the provisions of all of such documents shall be deemed incorporated
into any lease of a Unit whether or not expressly stated in such lease. The
Association (and Unit Owners, if appropriate) shall be entitled to the following
relief in addition to the remedies provided by the Act:

 

34



--------------------------------------------------------------------------------

(A) Mandatory Nonbinding Arbitration of Disputes. Prior to the institution of
court litigation, the parties to a Dispute shall petition the Division for
nonbinding arbitration. The arbitration shall be conducted according to rules
promulgated by the Division and before arbitrators employed by the Division. The
filing of a petition for arbitration shall toll the applicable statute of
limitation for the applicable Dispute, until the arbitration proceedings are
completed. Any arbitration decision shall be presented to the parties in
writing, and shall be deemed final if a complaint for trial de novo is not filed
in a court of competent jurisdiction in which the Condominium is located within
thirty (30) days following the issuance of the arbitration decision. The
prevailing party in the arbitration proceeding shall be awarded the costs of the
arbitration, and attorneys’ fees and costs incurred in connection with the
proceedings. The party who files a complaint for a trial de novo shall be
charged the other party’s arbitration costs, courts costs and other reasonable
costs, including, without limitation, attorneys’ fees, investigation expenses
and expenses for expert or other testimony or evidence incurred, after the
arbitration decision, if the judgment upon the trial de novo is not more
favorable than the arbitration decision. If the judgment is more favorable, the
party who filed a complaint for trial de novo shall be awarded reasonable court
costs and attorneys’ fees. Any party to an arbitration proceeding may enforce an
arbitration award by filing a petition in a court of competent jurisdiction in
which the Condominium is located. A petition may not be granted unless the time
for appeal by the filing of a complaint for a trial de novo has expired. If a
complaint for a trial de novo has been filed, a petition may not be granted with
respect to an arbitration award that has been stayed. If the petition is
granted, the petitioner may recover reasonable attorneys’ fees and costs
incurred in enforcing the arbitration award.

(B) Negligence and Compliance. A Unit Owner and/or tenant of a Unit shall be
liable for the expense of any maintenance, repair or replacement made necessary
by his negligence or by that of any member of his family or his or their guests,
employees, agents or lessees, but only to the extent such expense is not met by
the proceeds of insurance actually collected in respect of such negligence by
the Association. In the event a Unit Owner, tenant or occupant fails to maintain
a Unit or fails to cause such Unit to be maintained, or fails to observe and
perform all of the provisions of the Declaration, the Bylaws, the Articles of
Incorporation of the Association, applicable rules and regulations, or any other
agreement, document or instrument affecting the Condominium Property or
administered by the Association, in the manner required, the Association shall
have the right to proceed in equity to require performance and/or compliance, to
impose any applicable fines (in accordance with the provisions of Section
XVIII(C) below), to sue at law for damages, and to charge the Unit Owner for the
sums necessary to do whatever work is required to put the Unit Owner or Unit in
compliance, provided, however, that nothing contained in this Section XVIII(B)
shall authorize the Association to enter a Unit to enforce compliance. In any
proceeding arising because of an alleged failure of a Unit Owner, a tenant or
the Association to comply with the requirements of the Act, this Declaration,
the Exhibits annexed hereto, or the rules and regulations adopted pursuant to
said documents, as the same may be amended from time to time, the prevailing
party shall be entitled to recover the costs of the proceeding and such
reasonable attorneys’ fees (including appellate attorneys’ fees). A Unit Owner
prevailing in an action with the Association, in addition to recovering his
reasonable attorneys’ fees, may recover additional amounts as determined by the
court to be necessary to reimburse the Unit Owner for his share of Assessments
levied by the Association to fund its expenses of the litigation.

(C) Fines. In addition to any and all other remedies available to the
Association, a fine or fines may be imposed upon an Owner for failure of an
Owner, his family, guests, invitees, lessees or employees, to comply with any
covenant, restriction, rule or regulation herein or Articles of Incorporation,
Bylaws or Rules and Regulations of the Association, provided the following
procedures are adhered to:

(1) Notice: The party against whom the fine is sought to be levied shall be
afforded an opportunity for hearing after reasonable notice of not less than
fourteen (14) days and

 

35



--------------------------------------------------------------------------------

said notice shall include: (i) a statement of the date, time and place of the
hearing; (ii) a statement of the provisions of the Declaration, Bylaws, Articles
or rules which have allegedly been violated; and (iii) a short and plain
statement of the matters asserted by the Association.

(2) Hearing: The non-compliance shall be presented to a committee of other Unit
Owners, who shall hear reasons why penalties should not be imposed. The party
against whom the fine may be levied shall have an opportunity to respond, to
present evidence, and to provide written and oral argument on all issues
involved and shall have an opportunity at the hearing to review, challenge, and
respond to any material considered by the committee. A written decision of the
committee shall be submitted to the Owner or occupant by not later than
twenty-one (21) days after the meeting. If the committee does not agree with the
fine, the fine may not be levied.

(3) Fines: The Board of Directors may impose fines against the applicable Unit
up to the maximum amount permitted by law from time to time. At the time of the
recordation of this Declaration, the Act provides that no fine may exceed
$100.00 per violation, or $1,000.00 in the aggregate.

(4) Violations: Each separate incident which is grounds for a fine shall be the
basis of one separate fine. In the case of continuing violations, each
continuation of same after a notice thereof is given shall be deemed a separate
incident.

(5) Payment of Fines: Fines shall be paid not later than thirty (30) days after
notice of the imposition thereof,

(6) Application of Fines: All monies received from fines shall be allocated as
directed by the Board of Directors.

(7) Non-exclusive Remedy: These fines shall not be construed to be exclusive and
shall exist in addition to all, other rights and remedies to which the
Association may be otherwise legally entitled; however, any penalty paid by the
offending Owner or occupant shall be deducted from or offset against any damages
which the Association may otherwise be entitled to recover by law from such
Owner or occupant.

(D) The Hotel Operator (i) shall have the right to enforce provisions in this
Declaration relating to the Hotel Operator and the Hotel Standards; (ii) shall
have all other rights and remedies available to it under this Declaration, at
law or in equity; and (iii) as has been provided in this Declaration, shall have
rights to maintain the Condominium Project in accordance with the Hotel
Standards in the event the Hotel Standards are not adequately maintained by the
Association.

XIX. Termination of Condominium.

The Condominium shall continue until (a) terminated by casualty loss,
condemnation or eminent domain, as more particularly provided in this
Declaration, or (b) such time as withdrawal of the Condominium Property from the
provisions of the Act is authorized by a vote of Owners owning at least eighty
percent (80%) of the voting interests and by the Institutional First Mortgagees
of Units to which at least sixty seven percent (67%) of the voting interests
subject to mortgages held by Institutional First Mortgagees are appurtenant. In
the event such withdrawal is authorized as aforesaid, and provided that the
Board of Directors first notifies the Division of an intended withdrawal, the
Condominium Property shall be subject to an action for partition by any Unit
Owner, mortgagee or lienor as if owned in common in which event the net proceeds
of the partition sale shall be divided among all Unit Owners in proportion to
their respective interests in the Common Elements, provided, however, that no
payment shall be made to a Unit Owner until there has first been paid off out of
his share of such net proceeds all mortgages and liens on his Unit in the

 

36



--------------------------------------------------------------------------------

order of their priority. The termination of the Condominium, as aforesaid, shall
be evidenced by a certificate of the Association executed by its President and
Secretary, certifying as to the basis of the termination and said certificate
shall be recorded among the public records of the County. The Association shall,
within thirty (30) business days following such recordation, provide the
Division with a copy of such recorded certificate. This Section may not be
amended without the consent of the Developer as long as it owns any Unit.

 

XX. Additional Rights of Mortgagees and Others.

(A) Availability of Association Documents. The Association shall have current
and updated copies of the following available for inspection by Institutional
First Mortgagees during normal business hours or under other reasonable
circumstances as determined by the Board of Directors: (a) this Declaration;
(b) the Articles; (c) the Bylaws; (d) the rules and regulations of the
Association; and (e) the books, records and financial statements of the
Association.

(B) Amendments. Subject to the other provisions of this Declaration and except
as provided elsewhere to the contrary, an amendment directly affecting any of
the following shall require the approval of a Majority of Institutional First
Mortgagees; (a) voting rights; (b) increases in assessments by more than
twenty-five percent (25%) over the previous assessment amount, assessment liens
or the priority of assessment liens; (c) reductions in reserves for maintenance,
repair and replacement of Common Elements; (d) responsibility for maintenance
and repairs; (e) reallocation of interests in the Common Elements or rights to
their use; (f) redefinition of Unit boundaries; (g) conversion of Units into
Common Elements or Common Elements into Units; (h) expansion or contraction of
the Condominium; (i) hazard or fidelity insurance requirements; (j) imposition
of restrictions on leasing of units; (k) imposition of restrictions on the
selling or transferring of title to Units; (I) restoration or repair of the
Condominium after a casualty or partial condemnation; (m) any action to
terminate the Condominium after casualty or condemnation; and (n) any provision
that expressly, benefits mortgage holders, insurers or guarantors as a class. In
accordance with Section 718.110(11), Florida Statutes, any consent required of a
mortgagee may not be unreasonably withheld.

(C) Notices. Any holder, insurer or guarantor of a mortgage on a Unit shall
have, if first requested in writing from the Association, the right to timely
written notice of:

(1) any condemnation or casualty loss affecting a material portion of the
Condominium Property or the affected mortgaged Unit;

(2) a sixty (60) day delinquency in the payment of the Assessments on a
mortgaged Unit;

(3) the occurrence of a lapse, cancellation or material modification of any
insurance policy or fidelity bond maintained by the Association; and

(4) any proposed action which requires the consent of a specified number of
mortgage holders.

(D) Additional Rights. Institutional First Mortgagees shall have the right, upon
written request to the Association, to: (a) receive a copy of an audited
financial statement of the Association for the immediately preceding fiscal year
if such statements were prepared; and (b) receive notices of and attend
Association meetings.

 

37



--------------------------------------------------------------------------------

XXI. Covenant Running With the Land.

All provisions of this Declaration, the Articles, Bylaws and applicable rules
and regulations of the Association, shall, to the extent applicable and unless
otherwise expressly herein or therein provided to the contrary, be perpetual and
be construed to be covenants running with the Land and with every part thereof
and interest therein, and all of the provisions hereof and thereof shall be
binding upon and inure to the benefit of the Developer and subsequent owner(s)
of the Land or any part thereof, or interest therein, and their respective
heirs, personal representatives; successors and assigns, but the same are not
intended to create nor shall they be construed as creating any rights in or for
the benefit of the general public. All present and future Unit Owners, tenants
and occupants of Units shall be subject to and shall comply with the provisions
of this Declaration and the Articles, Bylaws and applicable rules and
regulations, all as they may be amended from time to time. The acceptance of a
deed or conveyance, or the entering into of a lease, or the entering into
occupancy of any Unit, shall constitute an adoption and ratification of the
provisions of this Declaration, and the Articles, Bylaws and applicable rules
and regulations of the Association, all as they may be amended from time to
time, including, but not limited to, a ratification of any appointments of
attorneys-in-fact contained herein.

XXII. Disclosures.

(A) The Condominium has been created by converting a previously existing
apartment complex, and, accordingly, the Improvements have been previously
occupied. Developer has elected not to fund converter reserves, but instead to
warrant the Improvements in accordance with the provisions of Section 718.618,
Florida Statutes, to the extent applicable.

(B) Notwithstanding that this Condominium is a conversion of previously occupied
premises, Developer has elected to warrant the improvements solely to the extent
provided in Section 718.618 Florida Statutes. Except only for those warranties
provided in Section 718.618, Florida Statutes (and only to the extent applicable
and not yet expired), to the maximum extent lawful Developer hereby disclaims
any and all and each and every express or implied warranties, whether
established by statutory, common, case law or otherwise, as to the design,
construction, sound and/or odor transmission, existence and/or development of
molds, mildew, toxins or fungi, furnishing and equipping of the Condominium
Property, including, without limitation, any implied warranties of habitability,
fitness for a particular purpose or merchantability, compliance with plans, all
warranties imposed by statute (other than those imposed by Sections 718.618,
Florida Statutes, and then only to the extent applicable and not yet expired)
and all other express and implied warranties of any kind or character. Developer
has not given and the Unit Owner has not relied on or bargained for any such
warranties. Each Unit Owner recognizes and agrees that the Unit and Condominium
are not new construction and were not constructed by Developer. Each Unit Owner,
by accepting a deed to a Unit, or other conveyance thereof, shall be deemed to
represent and warrant to Developer that in deciding to acquire the Unit, the
Unit Owner relied solely on such Unit Owner’s independent inspection of the Unit
and the Condominium as well as the conversion inspection reports included in the
Prospectus. The Unit Owner has not received nor relied on any warranties and/or
representations from Developer of any kind, other than as expressly provided
herein.

(C) All Unit Owners, by virtue of their acceptance of title to their respective
Units (whether from the Developer or another party) shall be deemed to have
automatically waived all of the aforesaid disclaimed warranties and incidental
and consequential damages. The foregoing shall also apply to any party claiming
by, through or under a Unit Owner, including a tenant thereof.

(D) Given the climate and humid conditions in South Florida, molds, mildew,
spores, fungi and/or other toxins may exist and/or develop within the Unit,
Building and/or the

 

38



--------------------------------------------------------------------------------

Condominium Property. In April, 2004, a mold investigation was performed on the
property by AirQuest Environmental Inc., which found widespread mold growth
throughout the building caused by several sources of moisture intrusion into the
building including water from asbestos abatement activities, inadequate or
malfunctioning climate control and roof leaks. It is expected that the extensive
renovations performed to convert the property to a condominium will resolve or
repair the sources of moisture intrusion and that the Condominium Property will
no longer have widespread mold growth throughout the building. Buyer is hereby
advised that certain molds, mildew, spores, fungi and/or other toxins may be, or
if allowed to remain for a sufficient period may become, toxic and potentially
pose a health risk. By executing and delivering this Agreement and closing,
Buyer shall be deemed to have assumed the risks associated with molds, mildew,
spores, fungi and/or other toxins and to have released and indemnified Seller
and Seller’s affiliates from and against any and all liability or claims
resulting from same, including, without limitation, any liability for incidental
or consequential damages (which may result from, without limitation, the
inability to possess the Unit, inconvenience, moving costs, hotel costs, storage
costs, loss of time, lost wages, lost opportunities and/or personal injury and
death to or suffered by the Unit Owner, pets, its family members and/or its or
their guests, tenants, invitees or any other person). Without limiting the
generality of the foregoing, leaks, leaving exterior doors or windows open, wet
flooring and moisture will contribute to the growth of mold, mildew, spores,
fungi or other toxins. Buyer understands and agrees that Seller is not
responsible for, and Seller hereby disclaims any responsibility for, any illness
or allergic reactions, personal injury or death which may be experienced by
Buyer, pets, its family members and/or its or their guests, tenants and invitees
as a result of mold, mildew, spores, fungi or other toxins. It is solely the
Buyer’s responsibility to keep the Unit clean, dry, well-ventilated and free of
contamination. The thermostats in each Unit are an integral part of the Life
Safety Systems and are intended to assist in monitoring the accumulation of
moisture in the Units to prevent same from reaching levels which may accelerate
the development of molds, spores or other natural growths which if allowed to
accumulate may become toxic or otherwise create health risks. Each buyer
understands and agrees that the thermostats may have recording and/or monitoring
features which can report back to the Association the temperature settings and
readings in the Units. The thermostats shall be operated and kept operable at
all times and there shall be no alteration of or to the thermostats without the
prior written approval of the Association. The Unit Owner’s failure to operate
at all times any thermostats installed in the Unit will contribute to the
development of molds, spores or other natural growths. It is solely the Unit
Owner’s responsibility to keep any thermostats installed in the Unit operable at
all times.

(E) Each Unit Owner understands and agrees that for some time in the future, it,
and its guests, tenants and invitees may be disturbed by the noise, commotion
and other unpleasant effects of nearby construction activity and as a result
Owner and its guests, tenants and invitees may be impeded in using portions of
the Condominium Property by that activity. Because the Condominium is located in
an urban area, demolition or construction of buildings and other structures
within the immediate area or within the view lines of any particular Unit or of
any part of the Condominium (the “Views”) may block, obstruct, shadow or
otherwise affect Views, which may currently be visible from the Unit or from the
Condominium. Therefore, each Owner, for itself, its successors and assigns,
agrees to release Developer, its partners and its and their officers, members,
directors and employees and every affiliate and person related or affiliated in
any way with any of them (“Developer’s Affiliates”) from and against any and all
losses, claims, demands, damages, costs and expenses of whatever nature or kind,
including attorney’s fees and costs, including those incurred through all
arbitration and appellate proceedings, related to or arising out of any claim
against the Developer or Developer’s Affiliates related to Views or the
disruption, noise, commotion, and other unpleasant effects of nearby development
or construction. As a result of the foregoing, there is no guarantee of view,
natural light, security, privacy, location, design, density or any other matter.

(F) Each Unit Owner, by acceptance of a deed or other conveyance of a Unit,
understands and agrees that there are various methods for calculating the square
footage of a Unit,

 

39



--------------------------------------------------------------------------------

and that depending on the method of calculation, the quoted square footage of a
Unit may vary by more than a nominal amount. Additionally, as a result of in the
field construction, other permitted changes to the Unit, and settling and
shifting of improvements, actual square footage of a Unit may also be affected.
Accordingly, during the pre-closing inspection, each buyer should, among other
things, review the size and dimensions of the Unit. By closing, each buyer shall
be deemed to have conclusively agreed to accept the size and dimensions of the
Unit, regardless of any variances in the square footage from that which may have
been disclosed at any time prior to closing, whether included as part of
Developer’s promotional materials or otherwise. Developer does not make any
representation or warranty as to the actual size, dimensions or square footage
of any Unit, and each Unit Owner shall be deemed to have fully waived and
expressly released any such warranty and claim for losses or damages resulting
from any variances between any represented or otherwise disclosed square footage
and the actual square footage of the Unit.

(G) Each Unit Owner understands and agrees that the Building and the
Improvements constitute existing non-conforming uses, which could not
necessarily be replicated in the event of a casualty or other circumstances
requiring rebuilding. Accordingly, each Unit Owner agrees that there will be
limitations on what may be reconstructed under such circumstances and on the
number of units that may be reconstructed, and there is no assurance that the
Building or Improvements may be restored. In the event the existing Improvements
cannot be restored, the property insurance carried by the Association insures,
subject to policy limitations and qualifications, the replacement cost of any
new structure, or if a new structure is not built, the replacement cost less
depreciation of the original Building. By executing and delivering a Purchase
Agreement and closing, each Unit Owner, for itself, its successors and assigns
shall be deemed to have assumed the risks that the Building and Improvements may
not be fully restored and to have fully waived and released any claim against
the Developer as a result of the limitation on reconstruction resulting from
current regulations.

(H) Each Unit Owner shall be deemed to understand and agree that the parking
facilities within the Master Association common property may be located below
the federal flood plain, and, accordingly, in the event of flooding, any
automobiles and/or personal property stored therein is susceptible to water
damage. Additionally, insurance premiums, both for the Master Association in
insuring the parking, and for owners, may be higher than if the parking
structure was above the federal flood plain. By acquiring title to, or taking
possession of, a Unit, each Unit Owner shall be deemed to have agreed to assume
any responsibility for loss, damage or liability resulting therefrom and waives
any and all liability of Developer or Master Association.

(I) Each Unit Owner acknowledges and agrees that the Units, the Building and
other portions of the Condominium Property may be located in coastal areas
partially or totally seaward of the coastal construction control line as defined
in Section 161.053, Florida Statutes. Unit Owner is fully apprised of the
character of the regulation of property in such coastal areas and thereby
expressly waives and releases any claim against the Developer as a result of the
limitation on improvements or reconstruction resulting from the regulation of
property in such coastal areas.

(J) An environmental investigation was performed on the Condominium Property
prior to Developer’s purchase. The investigation discovered petroleum products
in the groundwater above state cleanup target levels. The source of the
petroleum products in the groundwater is believed to be either the former
Hallandale Citgo gas station that was located partially on the Condominium
Property years ago or the 7-Eleven adjacent to the Condominium Property. The
investigation also identified soils which may have been impacted by the former
Hallandale Citgo gas station. Cleanup of soil and groundwater has not been
required by a government agency but may be required in the future. If conducted
on the Condominium Property by the Maseter Association, the soil cleanup is
estimated to cost approximately $250,000 and groundwater cleanup is estimated to
cost approximately $500,000.

 

40



--------------------------------------------------------------------------------

(K) Purchaser understands and agrees that prior to conversion to a condominium,
certain portions of the Condominium Property, including some, but not all, of
the Units, contained fully encapsulated asbestos containing material (“ACM”).
Prior to or during conversion of the condominium from an apartment complex,
extensive renovations were undertaken. During those renovations, most, if not
all, of the ACM was removed. To the extent that the completed renovations have
not removed all of the ACM, and in order to minimize the impact of the ACM and
the potential harm that may result therefrom, the Association shall adopt an
operations and maintenance plan in accordance with the specifications set forth
in an operation and maintenance plan (the “O&M Plan”) established by the Board,
together with a licensed asbestos consulting firm, from time to time. The O&M
Plan shall be held in the office of the Association and made available to Unit
Owners in accordance with Section 17 of the Bylaws. Buyer further understands
and agrees that, in accordance with the O&M Plan, absolutely no penetration or
other invasive disturbance shall be made to any portions of the Condominium
Property that may contain ACM, without the prior written consent of the Board of
Directors and that any and all such penetration and/or other invasive
disturbance, if first approved by the Board as set forth herein, shall be made
in strict compliance with the O&M Plan requirements. Buyer shall be deemed to:
(i) have assumed the risks associated with the ACM, and (ii) agrees that any use
of the Unit in violation of the O&M Plan may increase the potential harm that
may result from the ACM. Buyer releases the Developer, its partners,
contractors, architects, engineers, and its and their officers, directors,
shareholders, employees and agents, from and against any and all liability
resulting from the (i) existence of the ACM, (ii) the failure to maintain the
Unit and/or Common Elements in accordance with the O&M Plan, and/or (iii) any
unauthorized or improper penetrations and/or other disturbances to the Unit.

(L) All of the disclaimers set forth in this Article, as well as in other
locations throughout the Declaration, shall be applicable and binding upon each
Unit Owner.

(M) NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, HAVE BEEN
GIVEN OR MADE BY DEVELOPER, HOTEL OPERATOR OR ITS OR THEIR AGENTS OR EMPLOYEES
IN CONNECTION WITH ANY PORTION OF THE CONDOMINIUM PROPERTY, THE SHARED
COMPONENTS, THEIR PHYSICAL CONDITION, ZONING, COMPLIANCE WITH APPLICABLE LAWS,
MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR IN
CONNECTION WITH THE SUBDIVISION, SALE, OPERATION, MAINTENANCE, COST OF
MAINTENANCE, TAXES OR REGULATION THEREOF, EXPECT (A) AS SPECIFICALLY AND
EXPRESSLY SET FORTH IN THIS DECLARATION OR IN DOCUMENTS WHICH MAY BE FILED BY
DEVELOPER OR HOTEL OPERATOR FROM TIME TO TIME WITH APPLICABLE REGULATORY
AGENCIES, AND (B) AS OTHERWISE REQUIRED BY LAW. AS TO SUCH WARRANTIES WHICH
CANNOT BE DISCLAIMED, AND TO OTHER CLAIMS, IF ANY, WHICH CAN BE MADE AS TO THE
AFORESAID MATTERS, ALL INCIDENTAL AND CONSEQUENTIAL DAMAGES ARISING THEREFROM
ARE HEREBY DISCLAIMED. ALL OWNERS, BY VIRTUE OF ACCEPTANCE OF TITLE TO THEIR
RESPECTIVE UNITS (WHETHER FROM DEVELOPER OR ANOTHER PARTY) SHALL BE DEEMED TO
HAVE AUTOMATICALLY WAIVED ALL OF THE AFORESAID DISCLAIMED WARRANTIES AND
INCIDENTAL AND CONSEQUENTIAL DAMAGES.

XXIII. Sian Ocean Residences &Resort Master Association.

The Condominium Property is subject to the terms and conditions of the
Declaration of Covenants, Conditions and Easements for Sian Ocean Residences &
Resort Master Association, to be recorded in the public records of Broward
County, Florida (the “Master Association Declaration”). The Master Association
Declaration provides that the Master Association is responsible for the
operation, management, maintenance, repair, replacement of and taking title to
the common property of the Master Association, including without limitation
certain open areas, surface parking areas, parking garages, paved areas and
pools and pool areas. The Master Association Declaration contains certain

 

41



--------------------------------------------------------------------------------

use restrictions, architectural review criteria and certain easements affecting
all property subject to the Master Association Declaration. It is contemplated
that all parking is within the Master Association common property, and is
intended to be subject to mandatory valet parking. Each owner of a condominium
unit is a member of the Master Association, and each member of the Master
Association is obligated to pay an assessment fee to the Master Association. As
an automatic member of the Master Association, each Unit Owner will have the
right to use the common property of the Master Association. All Unit Owners will
have rights of use and obligations to share in the cost of maintenance of these
facilities in accordance with the Master Association Declaration.

XXIV. Additional Provisions.

(A) Notices. All notices to the Association required or desired hereunder or
under the Bylaws of the Association shall be sent by certified mail (return
receipt requested) to the Association in care of its office at the Condominium,
or to such other address as the Association may hereafter designate from time to
time by notice in writing to all Unit Owners. All notices to the Hotel Operator
required or desired hereunder or under the Bylaws of the Association shall be
sent by certified mail (return receipt requested) to the Hotel Operator in care
of its office at the Condominium, or to such other address as the Hotel Operator
may hereafter designate from time to time by notice in writing to all Unit
Owners. Except as provided specifically in the Act, all notices to any Unit
Owner shall be sent by first class mail to the Condominium address of such Unit
Owner, or such other address as may have been designated by him or her from time
to time, in writing, to the Association. All notices to mortgagees of Units
shall be sent by first class mail to their respective addresses, or such other
address as may be designated by them from time to time, in writing to the
Association. All notices shall be deemed to have been given when mailed in a
postage prepaid sealed wrapper, except notices of a change of address, which
shall be deemed to have been given when received, or five (5) business days
after proper mailing, whichever shall first occur.

(B) Interpretation. Except where otherwise provided herein, the Board of
Directors of the Association shall be responsible for interpreting the
provisions hereof and of any of the Exhibits attached hereto. Such
interpretation shall be binding upon all parties unless wholly unreasonable. An
opinion of legal counsel that any interpretation adopted by the Association is
not unreasonable shall conclusively establish the validity of such
interpretation.

(C) Mortgagees. Anything herein to the contrary notwithstanding, the Association
shall not be responsible to any mortgagee or lienor of any Unit hereunder, and
may assume the Unit is free of any such mortgages or liens, unless written
notice of the existence of such mortgage or lien is received by the Association.

(D) Exhibits. There is hereby incorporated in this Declaration all materials
contained in the Exhibits annexed hereto, except that as to such Exhibits, any
conflicting provisions set forth therein as to their amendment, modification,
enforcement and other matters shall control over those hereof.

(E) Signature of President and Secretary. Wherever the signature of the
President of the Association is required hereunder, the signature of a
vice-president may be substituted therefore, and wherever the signature of the
Secretary of the Association is required hereunder, the signature of an
assistant, secretary may be substituted therefore, provided that the same person
may not execute any single instrument on behalf of the Association in two
separate capacities.

(F) Governing Law. Should any dispute or litigation arise between any of the
parties whose rights or duties are affected or determined by this Declaration,
the Exhibits annexed hereto or applicable rules and regulations adopted pursuant
to such documents, as the same may be amended from time to time, said dispute or
litigation shall be governed by the laws of the State of Florida.

 

42



--------------------------------------------------------------------------------

(G) Severability . The invalidity in whole or in part of any covenant or
restriction, or any section, sentence, paragraph, clause, phrase or word, or
other provision of this Declaration, the Exhibits annexed hereto, or applicable
rules and regulations adopted pursuant to such documents, as the same may be
amended from time to time, shall not affect the validity of the remaining
portions thereof which shall remain in full force and effect.

(H) Waiver. The failure of the Association or any Unit Owner to enforce any
covenant, restriction or other provision of the Act, this Declaration, the
Exhibits annexed hereto, or the rules and regulations adopted pursuant to said
documents, as the same may be amended from time to time, shall not constitute a
waiver of their right to do so thereafter.

(I) Ratification. Each Unit Owner, by reason of having acquired ownership
(whether by purchase, gift, operation of law or otherwise), and each occupant of
a Unit, by reason of his occupancy, shall be deemed to have acknowledged and
agreed that all of the provisions of this Declaration, and the Articles and
Bylaws of the Association, and applicable rules and regulations, are fair and
reasonable in all material respects.

(J) Execution of Documents: Attorney in-Fact. Without limiting the generality of
other sections of this Declaration and without such other sections limiting the
generality hereof, each Owner, by reason of the acceptance of a deed to such
Owner’s Unit, hereby agrees to execute, at the request of the Developer, all
documents or consents which may be required by all governmental agencies to
allow the Developer and its affiliates to complete the plan of development of
the Condominium as such plan may be hereafter amended, and each such Owner
further appoints hereby and thereby the Developer as such Owner’s agent and
attorney in-fact to execute, on behalf and in the name of such Owners, any and
all of such documents or consents. This power of attorney is irrevocable and
coupled with an interest. The provisions of this Section may not be amended
without the consent of the Developer.

(K) Gender; Plurality. Wherever the context so permits, the singular shall
include the plural, the plural shall include the singular, and the use of any
gender shall be deemed to include all or no genders.

(L) Captions. The captions herein and in the Exhibits annexed hereto are
inserted only as a matter of convenience and for ease of reference and in no way
define or limit the. scope of the particular document or any provision thereof.

(M) Liability. Notwithstanding anything contained herein or in the Articles of
Incorporation, Bylaws, any rules or regulations of the Association or any other
document governing or binding the Association (collectively, the “Association
Documents”), neither the Hotel Operator nor the Association, except to the
extent specifically provided to the contrary herein, shall not be liable or
responsible for, or in any manner be a guarantor or insurer of, the health,
safety or welfare of any Owner, occupant or user of any portion of the
Condominium Property including, without limitation, Owners and their guests,
invitees, agents, servants, contractors or subcontractors or for any property of
any such persons. Without limiting the generality of the foregoing:

(1) it is the express intent of the Association Documents that the various
provisions thereof which are enforceable by the Association and/or the Hotel
Operator and which govern or regulate the uses of the properties have been
written, and are to be interpreted and enforced, for the sole purpose of
enhancing and maintaining the enjoyment of the properties and the value thereof;

(2) neither the Hotel Operator nor the Association is not empowered, and has not
been created, to act as an entity which enforces or ensures the compliance with
the laws of the

 

43



--------------------------------------------------------------------------------

United States, State of Florida, County and/or any other jurisdiction or the
prevention of tortious activities; and

(3) the provisions of the Association Documents setting forth the uses of
assessments which relate to health, safety and/or welfare shall be interpreted
and applied only as limitations on the uses of assessment funds and not as
creating a duty of the Hotel Operator and/or the Association to protect or
further the health, safety or welfare of any person(s), even if assessment funds
are chosen to be used for any such reason.

Each Owner (by virtue of his acceptance of title to his Unit) and each other
person having an interest in or lien upon, or making use of, any portion of the
properties (by virtue of accepting such interest or lien or making such use)
shall be bound by this provision and shall be deemed to have automatically
waived any and all rights, claims, demands and causes of action against the
Hotel Operator and/or the Association arising from or connected with any matter
for which the liability of the Hotel Operator and/or the Association has been
disclaimed hereby. As used herein, (i) “Association” shall include within its
meaning all of Association’s directors, officers, committee and Board of
Directors members, employees, agents, contractors (including management
companies), subcontractors, successors, nominees and assigns, and (ii) “Hotel
Operator” shall include within its meaning all of its members, and its and their
directors, officers, shareholder, employees, agents, contractors (including
management companies), subcontractors, successors and assigns. The provisions
hereof shall also inure to the benefit of Developer, which shall be fully
protected hereby.

[The remainder of this page is intentionally blank]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Developer has caused this Declaration to be duly
executed and its corporate seal to be hereunto affixed as of the          day of
                , 200    .

 

Witnesses:    

MCZ/Centrum Florida XIX,LLC,

a Delaware limited liability company

By:            Print Name:          By:            Name:      By:         
Title:      Print Name:                       [Corporate Seal]

 

STATE OF      COUNTY OF  

The foregoing Declaration was acknowledged before me, this ________ day of
________, 200_, by _______________ , as _________________ of _________________,
as _______________________ of MCZ/Centrum Florida XIX, LLC,, a Delaware limited
liability company, on behalf of said entity(ies). He/she is _____ personally
known to me or _____ has produced
___________________________________________________________ as identification.

 

  

Print Name:     

Notary Public, State of     

My Commission Expires:  

Commission No.:      (Notarial Seal)  

 

45



--------------------------------------------------------------------------------

JOINDER

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC., a Florida corporation
not for profit, hereby agrees to accept all the benefits and all of the duties,
responsibilities, obligations and burdens imposed upon it by the provisions of
this Declaration and Exhibits attached hereto.

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC. has caused these presents
to be signed in its name by its proper officer and its corporate seal to be
affixed this _____ day of _______________, 200__.

 

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC., a Florida corporation
not-for-profit By:     

Print Name:     

Its:      [CORPORATE SEAL]

 

STATE OF      COUNTY OF     

The foregoing Declaration was acknowledged before me, this ___________ day of
____________ 200_, by _____________________, as __________________ of Sian
Resort Residences I Condominium Association, Inc., a Florida not-for-profit
corporation, on behalf of said entity(ies). He/she is ____ personally known to
me or _____ has produced ____________ __________ as identification.

 

  

Name:     

Notary Public, State of     

My Commission Expires:  

Commission No.:      (Notarial Seal)  

 

46



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION

The legal description of the Sian Resort Residences I Condominium is as follows:

Commencing at the Northeast corner of Section 26, Township 51 South, Range 42
East; thence running Westerly along the North line of said Section 26, a
distance of 297.4 feet to a point on the West line of the right of way of U.S.
Road A-l-A (State Road #140, known as Ocean beach Road) as described in Easement
Deed from Hallandale Beach Improvements Co., a Florida corporation to the State
of Florida, dated April 13, 1932, and recorded in Deed Book 232, Page 265, of
the Public Records of Broward County, Florida; thence Southerly along the West
right of way line of the aforesaid U.S. Road A-l-A South 04°45’23” West, a
distance of 796.3 feet to a point, said point being the Southeast corner of Lot
18, SEACREST PARK, according to the plat thereof, as recorded in Plat Book 23,
Page 16 of the Public Records of Broward County, Florida; thence continue South
04°45’23” West along said West Right of Way of the aforementioned State Road
A-l-A for a distance of 179.29 feet to a point; thence South 86°42’51” West
49.82 feet to the Point of Beginning of the following described parcel; thence
South 02°51’49” East for a distance of 38.15 feet to a point; thence south
87°04’41” West for a distance of 12.53 feet to a point; thence South 02°51’49”
East for a distance of 18.55 feet to a point; thence South 87°04’41” West for a
distance of 27.98 feet to a point; thence south 02°51’49” East for a distance of
13.41 feet to a point; thence South 87°04’41” West for a distance of 253.92 feet
to a point; thence North 02°51’49” West for a distance of 13.41 feet to a point;
thence South 87°04’41” West for a distance of 17.61 feet to a point; thence
North 02°51’49” West for a distance of 18.51 feet to a point; thence South
87°04’41” West for a distance of 22.19 feet to a point; thence North 02°51’49”
West for a distance of 38.34 feet to a point; thence North 87°04’41” East for a
distance of 22.26 feet to a point; thence North 02°51’49” West for a distance of
32.51 feet to a point; thence North 87°04’41” East for a distance of 299.44 feet
to a point; thence South 02°51’49” East for a distance of 32.68 feet to a point;
thence North 87°04’41” East for a distance of 12.53 feet to a point; to the
Point of Beginning.

The foregoing property is presently subject to the following title exceptions:

 

1) Real estate taxes for the year 2005 and subsequent years.

 

2) Ten foot utility easement in favor of the City of Hollywood recorded in
Official Records Book 5048 at page 280, and in Official Records Book 5048 at
page 283 and in Official Records Book 5048 at page 286, all of the public
records of Broward County, Florida.

 

3) Easement granted to Southern Bell Telephone and Telegraph Company recorded in
Official Records book 6542 at page 985 of the public records of Broward County,
Florida.

 

4) Notice regarding Intercoastal Waterway right-of-way recorded in official
records book 28071 at page 945 of the public records of Broward County, Florida.

 

5) Easement in favor of FPL recorded in official records book 5207, age page 717
of the public records of Broward County, Florida.

 

6) Declaration of Covenants, Conditions and Easements for Sian Ocean
Residences & Resort Master Association, recorded simultaneously herewith.

 

7) All other covenants, conditions, restrictions and easements of record.



--------------------------------------------------------------------------------

EXHIBIT “2”

BOUNDARY SURVEY AND PLOT PLAN

 

2



--------------------------------------------------------------------------------

EXHIBIT “3”

SCHEDULE OF PERCENTAGE SHARES OF OWNERSHIP

OF COMMENT ELEMENTS AND COMMON SURPLUS

AND OF SHARING OF COMMON EXPENSES

 

3



--------------------------------------------------------------------------------

EXHIBIT “5”

ARTICLES OF INCORPORATION

OF

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC.

 

4



--------------------------------------------------------------------------------

ARTICLES OF INCORPORATION

OF

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC.

The undersigned incorporator, for the purpose of forming a corporation not for
profit pursuant to the laws of the State of Florida, hereby adopts the following
Articles of Incorporation:

ARTICLE 1

NAME

The name of the corporation shall be SIAN RESORT RESIDENCES I CONDOMINIUM
ASSOCIATION, INC., which is hereinafter referred to as the “Association”.

ARTICLE 2

OFFICE

The principal office and mailing address of the Association shall be at 4000
South Ocean Drive, Hollywood, Florida 33019 or at such other place as may be
subsequently designated by the Board of Directors. All books and records of the
Association shall be kept at its principal office or at such other place as may
be permitted by the Act.

ARTICLE 3

PURPOSE

The purpose for which the Association is organized is to provide an entity
pursuant to the Florida Condominium Act as it exists on the date hereof (the
“Act”) for the operation of that certain condominium located in Broward County,
Florida, and known as SIAN RESORT RESIDENCES I CONDOMINIUM (the “Condominium”).

ARTICLE 4

DEFINITIONS

The terms used in these Articles shall have the same definitions and meanings as
those set forth in the Declaration of the Condominium to be recorded in the
Public Records of Broward County, Florida, unless herein provided to the
contrary, or unless the context otherwise requires.

ARTICLE 5

POWERS

The powers of the Association shall include and be governed by the following:

5.1 General. The Association shall have all of the common-law and statutory
powers of a corporation not for profit under the Laws of Florida, except as
expressly limited or restricted by the terms of these Articles, the Declaration,
the Bylaws or the Act.

5.2 Enumeration. The Association shall have all of the powers and duties set
forth in the Act, except as limited by these Articles, the Bylaws and the
Declaration (to the extent that they are not in conflict with the Act), and all
of the powers and duties reasonably necessary to operate the Condominium
pursuant to the Declaration and as more particularly described in the Bylaws, as
they may be amended from time to time, including, but not limited to, the
following:

(a) To make and collect Assessments and other charges against members as Unit
Owners (whether or not such sums are due and payable to the Association), and to
use the proceeds thereof in the exercise of its powers and duties.



--------------------------------------------------------------------------------

(b) To assume all of Developer’s and/or its affiliates’ responsibilities to the
County, and its governmental and quasi-governmental subdivisions and similar
entities of any kind with respect to the Common Elements (including, without
limitation, any and all obligations imposed by any permits or approvals issued
by the County, as same may be amended, modified or interpreted from time to
time) and, in either such instance, the Association shall indemnify and hold
Developer and its affiliates harmless with respect thereto in the event of the
Association’s failure to fulfill those responsibilities.

(c) To buy, accept, own, operate, lease, sell, trade and mortgage both real and
personal property in accordance with the provisions of the Declaration.

(d) To maintain, repair, replace, reconstruct, add to and operate the Common
Elements, and other property acquired or leased by the Association.

(e) To purchase insurance upon the Common Elements and insurance for the
protection of the Association, its officers, directors and Unit Owners.

(f) To make and amend reasonable rules and regulations for the maintenance,
conservation and use of the Common Elements and for the health, comfort, safety
and welfare of the Unit Owners.

(g) To enforce by legal means the provisions of the Act, the Declaration, these
Articles, the Bylaws, and the rules and regulations for the use of the Common
Elements.

(h) To contract for the management and maintenance of the Common Elements and to
authorize a management agent (which may be an affiliate of the Developer) to
assist the Association in carrying out its powers and duties by performing such
functions as the submission of proposals, collection of Assessments, preparation
of records, enforcement of rules and maintenance, repair and replacement of the
Common Elements with such funds as shall be made available by the Association
for such purposes.

(i) To employ personnel to perform the services required for the proper
operation of the Common Elements.

(j) To execute all documents or consents, on behalf of all Unit Owners (and
their mortgagees), required by all governmental and/or quasi-governmental
agencies in connection with land use and development matters (including, without
limitation, plats, waivers of plat, unities of title, covenants in lieu thereof,
etc.) relating to the Condominium Property, and in that regard, each Unit Owner,
by acceptance of the deed to such Owner’s Unit, and each mortgagee of a Unit, by
acceptance of a lien on said Unit, appoints and designates the President of the
Association as such Unit Owner’s and mortgagee’s agent and attorney-in-fact to
execute, any and all such documents or consents.

5.4 Distribution of Income: Dissolution. The Association shall not pay a
dividend to its members and shall make no distribution of income to its members,
directors or officers, and upon dissolution, all assets of the Association shall
be transferred only to another non-profit corporation or a public agency or as
otherwise authorized by the Florida Not For Profit Corporation Act (Chapter 617,
Florida Statutes).

 

2



--------------------------------------------------------------------------------

5.5 Limitation. The powers of the Association shall be subject to and shall be
exercised in accordance with the provisions hereof and of the Declaration, the
Bylaws and the Act, provided that in the event of conflict, the provisions of
the Act shall control over those of the Declaration and Bylaws.

ARTICLE 6

MEMBERS

6.1 Membership. The members of the Association shall consist of all of the
record title owners of Units in the Condominium from time to time, and after
termination of the Condominium, shall also consist of those who were members at
the time of such termination, and their successors and assigns.

6.2 Assignment. The share of a member in the funds and assets of the Association
cannot be assigned, hypothecated or transferred in any manner except as an
appurtenance to the Unit for which that share is held.

6.3 Voting. On all matters upon which the membership shall be entitled to vote,
the memberships appurtenant to the Residential Units shall be entitled to one
(1) vote per Unit and the memberships appurtenant to the Hotel Unit shall be
entitled to one hundred and ten (110) votes. Only the Hotel Operator may vote as
to those matters concerning only the Hotel Unit (including without limitation,
the election of the one (1) Hotel Director as set forth in Article 10 of these
Articles), and only the Owners of the Residential Units may vote as to those
matters concerning only Residential Units (including without limitation, the
election of the Residential Directors as set forth in Article 10 of these
Articles). All members shall vote on matters concerning both the Hotel Unit and
Residential Units and matters that cannot be clearly categorized as affecting
only the Hotel Unit or Residential Units exclusively. All votes shall be
exercised or cast in the manner provided by the Declaration and Bylaws. Any
person or entity owning more than one (1) Unit shall be entitled to cast the
aggregate number of votes attributable to all Units owned.

6.4 Meetings. The Bylaws shall provide for an annual meeting of members, and may
make provision for regular and special meetings of members other than the annual
meeting.

ARTICLE 7

TERM OF EXISTENCE

The Association shall have perpetual existence, unless dissolved in accordance
with applicable law.

ARTICLE 8

INCORPORATOR

The name and address of the Incorporator of this Corporation is:

 

NAME

  

ADDRESS

Mary Koberstein

   225 W. Hubbard Street, #400    Chicago, Illinois 60610

 

3



--------------------------------------------------------------------------------

ARTICLE 9

OFFICERS

The affairs of the Association shall be administered by the officers holding the
offices designated in the Bylaws. The officers shall be elected by the Board of
Directors of the Association at its first meeting following the annual meeting
of the members of the Association and shall serve at the pleasure of the Board
of Directors. The Bylaws may provide for the removal from office of officers,
for filling vacancies and for the duties and qualifications of the officers. The
names and addresses of the officers who shall serve until their successors are
designated by the Board of Directors are as follows:

 

President:    Dan Tucker    225 W. Hubbard Street, #400    Chicago, Illinois
60610 Vice President:    Nick Stocking    225 W. Hubbard Street, #400   
Chicago, Illinois 60610 Vice President:    Jennifer Arons    225 W. Hubbard
Street, #400    Chicago, Illinois 60610 Treasurer/Secretary:    Brian Niven   
225 W. Hubbard Street, #400    Chicago, Illinois 60610

ARTICLE 10

DIRECTORS

10.1 Number and Qualification. For so long as the Developer is in control of the
Board of Directors, there shall be three (3) directors. At the time of turnover
of control, the number of directors shall be increased to five (5); four (4) of
whom will be elected by the Residential Unit Owners and one (1) of whom will be
appointed by the Hotel Operator (the “Board”).

Residential Unit Owners other than the Developer may elect no less than one
third (1/3) of the Residential members of the Board of Directors upon the sale
of fifteen percent (15%) of the Units in the Condominium that will ultimately be
operated by the Association. Residential Unit Owners other than the Developer
are entitled to elect not less than a majority of the members of the Board of
Directors as follows: (a) three (3) years after fifty percent (50%) of the Units
that will ultimately be operated by the Association have been conveyed to
purchasers, (b) three (3) months after ninety percent (90%) of the Units that
will ultimately be operated by the Association have been conveyed to purchasers,
(c) when all the Units that will ultimately be operated by the Association have
been completed and some have been conveyed to purchasers and none of the others
are being constructed or offered for sale by the Developer in the ordinary
course of business, (d) when some of the Units have been conveyed to purchasers
and none of the others are being constructed or offered for sale by the
Developer in the ordinary course of business, or (e) seven (7) years after
recording the Declaration, which ever shall first occur. The Developer reserves
the right to elect at least one (1) director of the Condominium Association so
long as it owns at least five percent (5%) of the Units.

Directors, other than the Developer, or its designee, must be Unit Owners (or,
if a Unit is owned by a business entity, then the director(s) may be an officer,
director, shareholder, manager, or

 

4



--------------------------------------------------------------------------------

member of such business entity, as applicable) and be natural persons who are 18
years of age or older. Any person who has been convicted of any felony by any
court of record in the United States and who has not had his or her right to
vote restored pursuant to law in the jurisdiction of his or her residence is not
eligible for Board of Directors membership (provided, however, that the validity
of any Board of Directors action is not affected if it is later determined that
a member of the Board of Directors is ineligible for Board of Directors
membership due to having been convicted of a felony).

10.2 Duties and Powers. All of the duties and powers of the Association existing
under the Act, the Declaration, these Articles and the Bylaws shall be exercised
exclusively by the Board of Directors, its agents, contractors or employees,
subject only to approval by Unit Owners when such approval is specifically
required.

10.3 Election; Removal. Directors of the Association shall be elected at the
annual meeting of the members in the manner determined by and subject to the
qualifications set forth in the Bylaws. Directors may be removed and vacancies
on the Board of Directors shall be filled in the manner provided by the Bylaws.

10.4 Term of Developer’s Directors. The Developer of the Condominium shall
appoint the members of the first Board of Directors and their replacements who
shall hold office for the periods described in the Bylaws.

10.5 First Directors. The names and addresses of the members of the first Board
of Directors who shall hold office until their successors are elected and have
taken office, as provided in the Bylaws, are as follows:

 

NAME

  

ADDRESS

Arthur Slaven

  

225 W. Hubbard Street, #400

  

Chicago, Illinois 60610

Michael Lerner

  

1555 N. Sheffield

  

Chicago, Illinois 60622

Laurence Ashkin

  

225 W. Hubbard Street, #400

  

Chicago, Illinois 60610

10.6 Standards. A Director shall discharge his or her duties as a director,
including any duties as a member of a Committee: in good faith; with the care an
ordinary prudent person in a like position would exercise under similar
circumstances; and in a manner reasonably believed to be in the best interests
of the Association. Unless a Director has knowledge concerning a matter in
question that makes reliance unwarranted, a Director, in discharging his or her
duties, may rely on information, opinions, reports or statements, including
financial statements and other data, if prepared or presented by: one or more
officers or employees of the Association whom the Director reasonably believes
to be reasonable and competent in the manners presented; legal counsel, public
accountants or other persons as to matters the Director reasonably believes are
within the persons’ professional or expert competence; or a Committee of which
the Director is not a member if the Director reasonably believes the Committee
merits confidence. A Director is not liable for any action taken as a director,
or any failure to take action, if he performed the duties of his or her office
in compliance with the foregoing standards.

 

5



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNIFICATION

11.1 Indemnitees. The Association shall indemnify any person who was, will be or
is a party to any proceeding (other than an action by, or in the right of, the
Association) by reason of the fact that he or she is or was a director, officer,
employee or agent (each, an “Indemnitee”) of the Association, against liability
incurred in connection with such proceeding, including any appeal thereof, if he
or she acted in good faith and in a manner he or she reasonably believed to be
in, or not opposed to, the best interests of the Association and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his or
her conduct was unlawful. The termination of any proceeding by judgment, order,
settlement, or conviction or upon a plea of nolo contendere or its equivalent
shall not, of itself, create a presumption that the person did not act in good
faith and. in a manner which he reasonably believed to be in, or not opposed to,
the best interests of the Association or, with respect to any criminal action or
proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

11.2 Indemnification. The Association shall indemnify any person, who was, will
be or is a party to any proceeding, or any threat of same, by or in the right of
the Association to procure a judgment in its favor by reason of the fact that he
or she is or was a director, officer, employee, or agent of the Association
against expenses and amounts paid in settlement not exceeding, in the judgment
of the Board of Directors, the estimated expense of litigating the proceeding to
conclusion, actually and reasonably incurred, in connection with the defense or
settlement of such proceeding, including any appeal thereof. Such
indemnification shall be authorized if such person acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Association, except that no indemnification shall be made under this Article
11 in respect of any claim, issue, or matter as to which such person shall have
been adjudged to be liable unless, and only to the extent that, the court in
which such proceeding was brought, or any other court of competent jurisdiction,
shall determine upon application that; despite the adjudication of liability but
in view of all circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.

11.3 Indemnification for Expenses. To the extent that a director, officer,
employee, or agent of the Association has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 11.1 or
Section 11.2, or in defense of any claim, issue, or matter therein, he or she
shall be indemnified against expenses actually and reasonably incurred by him or
her in connection therewith.

11.4 Determination of Applicability. Any indemnification under Section 11.1 or
Section 11.2 unless pursuant to a determination by a court, shall be made by the
Association only as authorized in the specific case upon a determination that
indemnification of the director, officer, employee, or agent is proper under the
circumstances because he or she has met the applicable standard of conduct set
forth in Section 11.1 or Section 11.2. Such determination shall be made:

(a) By the Board of Directors by a majority vote of a quorum consisting of
directors who were not parties to such proceeding;

(b) If such a quorum is not obtainable or, even if obtainable, by majority vote
of a Committee duly designated by the Board of Directors (in which directors who
are parties may participate) consisting solely of two or more Directors not at
the time parties to the proceeding;

(c) By independent legal counsel:

(i) selected by the Board of Directors prescribed in Section 11.4(a) or the
committee prescribed in Section 11.4(b); or

 

6



--------------------------------------------------------------------------------

(ii) if a quorum of the Directors cannot be obtained for Section 11.4(a) and the
Committee cannot be designated under Section 11.4(b), selected by majority vote
of the full Board of Directors (in which Directors who are parties may
participate); or

(d) By a majority of the voting interests of the members of the Association who
were not parties to such proceeding.

11.5 Determination Regarding Expenses. Evaluation of the reasonableness of
expenses and authorization of indemnification shall be made in the same manner
as the determination that indemnification is permissible. However, if the
determination of permissibility is made by independent legal counsel, persons
specified by Section 11.4(c) shall evaluate the reasonableness of expenses and
may authorize indemnification.

11.6 Advancing Expenses. Expenses incurred by an officer or director in
defending a civil or criminal proceeding, or the threat of same, may be paid by
the Association in advance of the final disposition of such proceeding upon
receipt of an undertaking by or on behalf of such director or officer to repay
such amount if he is ultimately found not to be entitled to indemnification by
the Association pursuant to this section. Expenses incurred by other employees
and agents may be paid in advance upon such terms or conditions that the Board
of Directors deems appropriate.

11.7 Exclusivity: Exclusions. The indemnification and advancement of expenses
provided pursuant to this section are not exclusive, and the Association may
make any other or further indemnification or advancement of expenses of any of
its directors, officers, employees, or agents, under any bylaw, agreement, vote
of shareholders or disinterested directors, or otherwise, both as to action in
his or her official capacity and as to action in another capacity while holding
such office. However, indemnification or advancement of expenses shall not be
made to or on behalf of any director, officer, employee, or agent if a judgment
or other final adjudication establishes that his or her actions, or omissions to
act, were material to the cause of action so adjudicated and constitute:

(a) A violation of the criminal law, unless the director, officer, employee, or
agent had reasonable cause, to believe his or her conduct was lawful or had no
reasonable cause to believe his or her conduct was unlawful;

(b) A transaction from which the director, officer, employee, or agent derived
an improper personal benefit; or

(c) Willful misconduct or a conscious disregard for the best interests of the
Association in a proceeding by or in the right of the Association to procure a
judgment in its favor or in a proceeding by or in the right of the members of
the Association.

11.8 Continuing Effect. Indemnification and advancement of expenses as provided
in this Article 11 shall continue as, unless otherwise provided when authorized
or ratified, to a person who has ceased to be a director, officer, employee, or
agent and shall inure to the benefit of the heirs, executors, and administrators
of such a person, unless otherwise provided when authorized or ratified.

11.9 Application to Court. Notwithstanding the failure of the Association to
provide indemnification, and despite any contrary determination of the Board of
Directors or of the members in the specific case, a director, officer, employee,
or agent of the Association who is or was a party to a proceeding may apply for
indemnification or advancement of expenses, or both, to the court

 

7



--------------------------------------------------------------------------------

conducting the proceeding, to the circuit court, or to another court of
competent jurisdiction. On receipt of an application, the court, after giving
any notice that it considers necessary, may order indemnification and
advancement of expenses, including expenses incurred in seeking court-ordered
indemnification or advancement of expenses, if it determines that:

(a) The director, officer, employee, or agent is entitled to mandatory
indemnification under Section 11.3, in which case the court shall also order the
Association to pay the director reasonable expenses incurred in obtaining
court-ordered indemnification or advancement of expenses;

(b) The director, officer, employee, or agent is entitled to indemnification or
advancement of expenses, or both, by virtue of the exercise by the Association
of its power pursuant to Section 11.7; or

(c) The director, officer, employee, or agent is fairly and reasonably entitled
to indemnification or advancement of expenses, or both, in view of all the
relevant circumstances, regardless of whether such person met the standard of
conduct set forth in Section 11.1, Section 11.2, or Section 11.7, unless (a) a
court of competent jurisdiction determines, after all available appeals have
been exhausted or not pursued by the proposed indemnitee, that he or she did not
act in good faith or acted in a manner he or she reasonably believed to be not
in, or opposed to, the best interest of the Association, and, with respect to
any criminal action or proceeding, that he or she had reasonable cause to
believe his or her conduct was unlawful, and (b) such court further specifically
determines that indemnification should be denied. The termination of any
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
person did not act in good faith or did act in a manner which he or she
reasonably believed to be not in, or opposed to, the best interest of the
Association, and, with respect to any criminal action or proceeding, that he or
she had reasonable cause to believe that his or her conduct was unlawful.

11.10 Definitions. For purposes of this Article 11, the term “expenses” shall be
deemed to include attorneys’ fees and related “out-of-pocket” expenses,
including those for any appeals; the term “liability” shall be deemed to include
obligations to pay a judgment, settlement, penalty, fine, and expenses actually
and reasonably incurred with respect to a proceeding; the term “proceeding”
shall be deemed to include any threatened, pending, or completed action, suit,
or other type of proceeding, whether civil, criminal, administrative or
investigative, and whether formal or informal; and the term “agent” shall be
deemed to include a volunteer; the term “serving at the request of the
Association” shall be deemed to include any service as a director, officer,
employee or agent of the Association that imposes duties on, and which are
accepted by, such persons.

11.11 Effect. The indemnification provided by this Article 11 shall not be
deemed exclusive of any other rights to which those seeking indemnification may
be entitled under any applicable law, agreement, vote of members or otherwise.

11.12 Amendment. Anything to the contrary herein notwithstanding, no amendment
to the provisions of this Article 11 shall be applicable as to any party
eligible for indemnification hereunder who has not given his or her prior
written consent to such amendment.

ARTICLE 12

BYLAWS

The first Bylaws of the Association shall be adopted by the Board of Directors
and may be altered, amended or rescinded in the manner provided in the Bylaws
and the Declaration.

 

8



--------------------------------------------------------------------------------

ARTICLE 13

AMENDMENTS

Amendments to these Articles shall be proposed and adopted in the following
manner:

13.1 Notice. Notice of a proposed amendment shall be included in the notice of
any meeting at which the proposed amendment is to be considered and shall be
otherwise given in the time and manner provided in Chapter 617, Florida
Statutes. Such notice shall contain the proposed amendment or a summary of the
changes to be affected thereby.

13.2 Adoption. Amendments shall be proposed and adopted in the manner provided
in Chapter 617, Florida Statutes and in the Act (the latter to control over the
former to the extent provided for in the Act).

13.3 Limitation. No amendment shall make any changes in the qualifications for
membership, nor in the voting rights or property rights of members, nor any
changes in Sections 5.3, 5.4 or 5.5 above, without the approval in writing of
all members and the joinder of all record owners of mortgages upon Units. No
amendment shall be made that is in conflict with the Act, the Declaration or the
Bylaws, nor shall any amendment make any changes which would in any way affect
any of the rights, privileges, powers or options herein provided in favor of or
reserved to the Developer and/or Institutional First Mortgagees, unless the
Developer and/or the Institutional First Mortgagees, as applicable, shall join
in the execution of the amendment. No amendment to this Section 13.3 shall be
effective.

13.4 Developer Amendments. Notwithstanding anything herein contained to the
contrary, to the extent lawful, the Developer may amend these Articles
consistent with the provisions of the Declaration allowing certain amendments to
be effected by the Developer alone.

13.5 Recording. A copy of each amendment shall be filed with the Secretary of
State pursuant to the provisions of applicable Florida law, and a copy certified
by the Secretary of State shall be recorded in the public records of Broward
County, Florida with an identification on the first page thereof of the book and
page of said public records where the Declaration was recorded which contains,
as an exhibit, the initial recording of these Articles.

ARTICLE 14

INITIAL REGISTERED OFFICE

ADDRESS AND NAME OF REGISTERED AGENT

The initial registered office of this corporation shall be at c/o William Bloom,
701 Brickell Avenue, Suite 3000, Miami, Florida 33131 with the privilege of
having its office and branch offices at other places within or without the State
of Florida. The initial registered agent at that address shall be Mary
Koberstein.

The Incorporator has affixed his signature this      day of
                        , 200  .

 

   

Mary Koberstein

Incorporator

 

9



--------------------------------------------------------------------------------

CERTIFICATE DESIGNATING PLACE OF BUSINESS OR DOMICILE

FOR THE SERVICE OF PROCESS WITHIN THIS STATE,

NAMING AGENT UPON WHOM PROCESS MAY BE SERVED

In compliance with the laws of Florida, the following is submitted:

First — That desiring to organize under the laws of the State of Florida with
its principal office, as indicated in the foregoing Articles of Incorporation,
in the County of Broward, State of Florida, the Association named in the said
articles has named Mary Koberstein, located at c/o William Bloom, 701 Brickell
Avenue, Suite 3000, Miami, Florida 33131, as its statutory registered agent.

Having been named the statutory agent of said Association at the place
designated in this certificate, I am familiar with the obligations of that
position, and hereby accept the same and agree to act in this capacity, and
agree to comply with the provisions of Florida law relative to keeping the
registered office open.

 

   

Mary Koberstein

DATED this      day of                     , 200  .

 

10



--------------------------------------------------------------------------------

EXHIBIT “4”

BYLAWS

OF

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC.

 

11



--------------------------------------------------------------------------------

BYLAWS

OF

SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC.

A corporation not for profit organized

under the laws of the State of Florida

1. Identity. These are the Bylaws of SIAN RESORT RESIDENCES I CONDOMINIUM
ASSOCIATION, INC. (the “Association”), a corporation not-for-profit incorporated
under the laws of the State of Florida, and organized for the purposes set forth
in its Articles of Incorporation.

1.1 Fiscal Year. The fiscal year of the Association shall be the twelve month
period commencing January 1st and terminating December 31st of each year. The
provisions of this Section 1.1 may be amended at any time by a majority of the
Board of Directors of the Association.

1.2 Seal. The seal of the Association shall bear the name of the corporation,
the word “Florida”, the words “Corporation Not for Profit”, and the year of
incorporation.

2. Definitions. For convenience, these Bylaws shall be referred to as the
“Bylaws” and the Articles of Incorporation of the Association as the “Articles”.
The other terms used in these Bylaws shall have the same definitions and
meanings as those set forth in the Declaration for SIAN RESORT RESIDENCES I
CONDOMINIUM, unless herein provided to the contrary, or unless the context
otherwise requires.

3. Members.

3.1 Annual Meeting. The annual members’ meeting shall be held on the date, at
the place and at the time determined by the Board of Directors from time to
time, provided that there shall be an annual meeting every calendar year and, to
the extent possible, no later than thirteen (13) months after the last preceding
annual meeting. The purpose of the meeting shall be, except as provided herein
to the contrary, to elect Directors, and to transact any other business
authorized to be transacted by the members, or as stated in the notice of the
meeting sent to Unit Owners in advance thereof. Unless changed by the Board of
Directors, the first annual meeting shall be held in the month of October
following the year in which the Declaration is filed.

3.2 Special Meetings. Special members’ meetings shall be held at such places as
provided herein for annual meetings, and may be called by the President or by a
majority of the Board of Directors of the Association, and must be called by the
President or Secretary upon receipt of a written request from a majority of the
members of the Association. The business conducted at a special meeting shall be
limited to those agenda items specifically identified in the notice of the
meeting. Special meetings may also be called by Unit Owners in the manner
provided for in the Act. Notwithstanding the foregoing: (i) as to special
meetings regarding the adoption of the Condominium’s estimated operating budget,
reference should be made to Section 10.1 of these Bylaws; and (ii) as to special
meetings regarding recall of Board of Directors members, reference should be
made to Section 4.3 of these Bylaws.

3.3 Participation by Unit Owners. Subject to the following and such further
reasonable restrictions as may be adopted from time to time by the Board of
Directors, Unit Owners shall have the right to speak at the annual and special
meetings of the Unit Owners, committee meetings and Board of Directors meetings
with reference to all designated agenda items. A Unit Owner does not have the
right to speak with respect to items not specifically designated on the agenda,
provided, however, that the Board of Directors may permit a Unit Owner to speak
on such items in its discretion. Every Unit Owner who desires to speak at a
meeting, may do so, provided that the Unit



--------------------------------------------------------------------------------

Owner has filed a written request with the Secretary of the Association not less
than 24 hours prior to the scheduled time for commencement of the meeting.
Unless waived by the chairman of the meeting (which may be done in the
chairman’s sole and absolute discretion and without being deemed to constitute a
waiver as to any other subsequent speakers), all Unit Owners speaking at a
meeting shall be limited to a maximum of three (3) minutes per speaker. Any Unit
Owner may tape record or videotape a meeting, subject to the following and such
further reasonable restrictions as may be adopted from time to time by the Board
of Directors:

(a) The only audio and video equipment and devices which Unit Owners are
authorized to utilize at any such meeting is equipment which does not produce
distracting sound or light emissions;

(b) Audio and video equipment shall be assembled and placed in position in
advance of the commencement of the meeting;

(c) Anyone videotaping or recording a meeting shall not be permitted to move
about the meeting room in order to facilitate the recording; and

(d) At least 48 hours (or 24 hours with respect to a Board of Directors meeting)
prior written notice shall be given to the Secretary of the Association by any
Unit Owner desiring to make an audio or video taping of the meeting.

3.4 Notice of Meeting; Waiver of Notice. Notice of a meeting of members (annual
or special), stating the time and place and the purpose(s) for which the meeting
is called, shall be given by the President or Secretary. A copy of the notice
shall be posted at a conspicuous place on the Condominium Property. The notice
of an annual or special meeting shall be hand delivered, electronically
transmitted (to those primary occupants who consent to receive notice by
electronic transmission) or sent by regular mail to each Unit Owner, unless the
Unit Owner waives in writing the right to receive notice of the annual meeting
by mail. The delivery, mailing or electronic mailing shall be to the address or
electronic mailing address of the member as last furnished to the Association by
the Unit Owner. However, if a Unit is owned by more than one person, the
Association shall provide notice, for meetings and all other purposes, to that
one address or electronic mailing address initially identified for that purpose
by the Developer and thereafter as one or more of the Owners of the Unit shall
so advise the Association in writing, or if no address or electronic mailing
address is given or if the Owners disagree, notice shall be sent to the address
or electronic mailing address for the Owner as set forth on the deed of the
Unit. The posting and mailing of the notice for either special or annual
meetings, which notice shall incorporate an identification of agenda items,
shall be effected not less than fourteen (14) continuous days, nor more than
sixty (60) days, prior to the date of the meeting. The Board of Directors shall
adopt by rule, and give notice to Unit Owners of, a specific location on the
Condominium Property upon which all notices of members’ meetings shall be
posted. In lieu of or in addition to the physical posting of notice of any
meeting of the Unit Owners on the Condominium Property, the Association may, by
reasonable rule, adopt a procedure for conspicuously posting and repeatedly
broadcasting the notice and the agenda on a closed-circuit cable television
system serving the Association, if any. However, if broadcast notice is used in
lieu of a notice posted physically on the Condominium Property, the notice and
agenda must be broadcast at least four times every broadcast hour of each day
that a posted notice is otherwise required. When broadcast notice is provided,
the notice and agenda must be broadcast in a manner and for a sufficient
continuous length of time so as to allow an average reader to observe the notice
and read and comprehend the entire content of the notice and the agenda.

Notice of specific meetings may be waived before or after the meeting and the
attendance of any member (or person authorized to vote for such member), either
in person or by proxy, shall

 

2



--------------------------------------------------------------------------------

constitute such member’s waiver of notice of such meeting, and waiver of any and
all objections to the place of the meeting, the time of the meeting or the
manner in which it has been called or convened, except when his (or his
authorized representative’s) attendance is for the express purpose of objecting
at the beginning of the meeting to the transaction of business because the
meeting is not lawfully called.

An officer of the Association, or the manager or other person providing notice
of the meeting shall provide an affidavit or United States Postal Service
certificate of mailing, to be included in the official records of the
Association, affirming that notices of meetings were posted and mailed,
electronically transmitted (for those Members who consent to notice by
electronic transmission) or hand delivered in accordance with this Section and
Section 718.112(2)(d) of the Act, to each Unit Owner at the appropriate address
for such Unit Owner. No other proof of notice of a meeting shall be required.

3.5 Quorum. A quorum at members’ meetings shall be attained by the presence,
either in person or by proxy (limited or general), of persons entitled to cast
in excess of 33 1/3% of the votes of members entitled to vote at the subject
meeting.

3.6 Voting.

(a) Number of Votes. Except as provided in Section 3.11 hereof, in any meeting
of members, the Owners of each Unit shall be entitled to cast the number of
votes designated for their Unit as set forth in the Articles. The vote of a Unit
shall not be divisible.

(b) Majority Vote. The acts approved by a majority of the votes present in
person or by proxy at a meeting at which a quorum shall have been attained shall
be binding upon all Unit Owners for all purposes, except where otherwise
provided by law, the Declaration, the Articles or these Bylaws. As used in these
Bylaws, the Articles or the Declaration, the terms “majority of the Unit Owners”
and “majority of the members” shall mean a majority of the votes entitled to be
cast by the members and not a majority of the members themselves and shall
further mean more than 50% of the then total authorized votes present in person
or by proxy and voting at any meeting of the Unit Owners at which a quorum shall
have been attained. Similarly, if some greater percentage of members is required
herein or in the Declaration or Articles, it shall mean such greater percentage
of the votes of members and not of the members themselves.

(c) Voting Member. If a Unit is owned by one person, that person’s right to vote
shall be established by the roster of members. If a Unit is owned by more than
one (1) person, those persons (including husbands and wives) shall decide among
themselves as to who shall cast the vote of the Unit. In the event that those
persons cannot so decide, no vote shall be cast. A person casting a vote for a
Unit shall be presumed to have the authority to do so unless the President or
the Board of Directors is otherwise notified. If a Unit is owned by a
corporation, the person entitled to cast the vote for the Unit shall be
designated by a certificate signed by an appropriate officer of the corporation
and filed with the Secretary of the Association. Such person need not be a Unit
Owner. Those certificates shall be valid until revoked or until superseded by a
subsequent certificate or until a change in the ownership of the Unit concerned.
A certificate designating the person entitled to cast the vote for a Unit may be
revoked by any record owner of an undivided interest in the Unit. If a
certificate designating the person entitled to cast the vote for a Unit for
which such certificate is required is not on file or has been revoked, the vote
attributable to such Unit shall not be considered in determining whether a
quorum is present, nor for any other purpose, and the total number of authorized
votes in the Association shall be reduced accordingly until such certificate is
filed.

(d) Only the Owners of the Hotel Unit may vote as to those matters concerning
only the Hotel Unit (including without limitation, the election of the one
(1) Hotel Director as set

 

3



--------------------------------------------------------------------------------

forth in Article IX of the Articles of Incorporation and Article IV of these
Bylaws), and only the Owners of the Residential Units may vote as to those
matters concerning only Residential Units (including without limitation, the
election of the four (4) Residential Directors as set forth in Article IX of the
Articles of Incorporation and Article IV of these Bylaws). All members shall
vote on matters concerning both the Hotel Unit and Residential Units and matters
that cannot be clearly categorized as affecting only the Hotel Unit or
Residential Units exclusively.

3.7 Proxies. Votes to be cast at meetings of the Association membership may be
cast in person or by proxy. Except as specifically provided herein, Unit Owners
may not vote by general proxy, but may vote by limited proxies substantially
conforming to the limited proxy form approved by the Division. Limited proxies
shall be permitted for votes to the extent permitted by the Act. No proxy,
limited or general, shall be used in the election of Board of Directors members.
General proxies may be used for other matters for which limited proxies are not
required and may also be used in voting for nonsubstantive changes to items for
which a limited proxy is required and given. A proxy may be made by any person
entitled to vote, but shall only be valid for the specific meeting for which
originally given and any lawful adjourned meetings thereof. In no event shall
any proxy be valid for a period longer than 90 days after the date of the first
meeting for which it was given. Every proxy shall be revocable at any time at
the pleasure of the person executing it. A proxy must be in writing, signed by
the person authorized to cast the vote for the Unit (as above described), name
the person(s) voting by proxy and the person authorized to vote for such
person(s) and filed with the Secretary before the appointed time of the meeting,
or before the time to which the meeting is adjourned. Each proxy shall contain
the date, time and place of the meeting for which it is given and, if a limited
proxy, shall set forth the matters on which the proxy holder may vote and the
manner in which the vote is to be cast. There shall be no limitation on the
number of proxies which may be held by any person (including a designee of the
Developer). If a proxy expressly provides, any proxy holder may appoint, in
writing, a substitute to act in its place. If such provision is not made,
substitution is not permitted.

3.8 Adjourned Meeting. If any proposed meeting cannot be organized because a
quorum has not been attained, the members who are present, either in person or
by proxy, may adjourn the meeting from time to time until a quorum is present,
provided notice of the newly scheduled meeting is given in the manner required
for the giving of notice of a meeting. Except as required above, proxies given
for the adjourned meeting shall be valid for the newly scheduled meeting unless
revoked.

3.9 Order of Business: If a quorum has been attained, the order of business at
annual members’ meetings, and, if applicable, at other members’ meetings, shall
be:

 

  (a) Collect any ballots not yet cast;

 

  (b) Call to order by President;

 

  (c) Appointment by the President of a chairman of the meeting (who need not be
a member or a director);

 

  (d) Appointment of inspectors of election;

 

  (e) Counting of Ballots for Election of Directors;

 

  (f) Proof of notice of the meeting or waiver of notice;

 

  (g) Reading of minutes;

 

4



--------------------------------------------------------------------------------

  (h) Reports of officers;

 

  (i) Reports of committees;

 

  (j) Unfinished business;

 

  (k) New business;

 

  (l) Adjournment.

Such order may be waived in whole or in part by direction of the chairman.

3.10 Minutes of Meeting. The minutes of all meetings of Unit Owners shall be
kept in a book available for inspection by Unit Owners or their authorized
representatives and Board of Directors members at any reasonable time. The
Association shall retain these minutes for a period of not less than seven
(7) years.

3.11 Action Without A Meeting. Anything to the contrary herein notwithstanding,
to the extent lawful, any action required or which may be taken at any annual or
special meeting of members, may be taken without a meeting, without prior notice
and without a vote if a consent in writing, setting forth the action so taken,
shall be signed by the members (or persons authorized to cast the vote of any
such members as elsewhere herein set forth) having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting of members at which all members (or authorized persons) entitled to vote
thereon were present and voted. In order to be effective, the action must be
evidenced by one or more written consents describing the action taken, dated and
signed by approving members having the requisite number of votes and entitled to
vote on such action, and delivered to the Secretary of the Association, or other
authorized agent of the Association. Written consent shall not be effective to
take the corporate action referred to in the consent unless signed by members
having the requisite number of votes necessary to authorize the action within
sixty (60) days of the date of the earliest dated consent and delivered to the
Association as aforesaid. Any written consent may be revoked prior to the date
the Association receives the required number of consents to authorize the
proposed action. A revocation is not effective unless in writing and until
received by the Secretary of the Association, or other authorized agent of the
Association. Within ten (10) days after obtaining such authorization by written
consent, notice must be given to members who have not consented in writing. The
notice shall fairly summarize the material features of the authorized action. A
consent signed in accordance with the foregoing has the effect of a meeting vote
and may be described as such in any document.

4. Directors.

4.1 Membership.

The first Board of Directors shall consist of not less than three (3) persons as
designated in the Articles of Incorporation. Pursuant to the Declaration of
Condominium, the Developer reserves the right to appoint Directors to the Board
as set forth therein. At such time as the Members, other than the Developer, are
entitled to elect the majority of the Directors, the number of Directors shall
be increased to five (5); four (4) of whom will be elected by the Residential
Unit Owners and one (1) of whom will be elected by the Hotel Operator.

Directors, other than the Developer, or its designee, must be Unit Owners (or,
if a Unit is owned by a business entity, then the director(s) may be an officer,
director, shareholder, manager, or member of such business entity, as
applicable) and be natural persons who are 18 years of age or older. Any person
who has been convicted of any felony by any court of record in the United States
and who has

 

5



--------------------------------------------------------------------------------

not had his or her right to vote restored pursuant to law in the jurisdiction of
his or her residence is not eligible for Board membership (provided, however,
that the validity of any Board action is not affected if it is later determined
that a member of the Board is ineligible for Board membership due to having been
convicted of a felony). Directors may not vote at Board meetings by proxy or by
secret ballot.

4.2 Election of Directors.

(a) In the election of Residential Directors, there shall be appurtenant to each
Residential Unit one (1) vote for each Director to be elected. Provided,
however, that no Residential Unit Owner may cast more than one (1) vote for any
person nominated as a Director, it being the intent hereof that voting for
Directors shall be non-cumulative. The election shall be by secret ballot, but
if there is only one (1) candidate for election to fill each vacancy, no
election is required.

(b) The Hotel Director shall be appointed by the Hotel Operator.

(c) Election of Directors shall be held at the annual members’ meeting, except
as herein provided to the contrary. Not less than sixty (60) days prior to a
scheduled election, the Association shall mail, deliver or electronically
transmit (for those Members who consent to notice by electronic transmission) to
each Unit Owner entitled to vote, a first notice of the date of election. Any
Unit Owner or other eligible person desiring to be a candidate for the Board
shall give written notice to the Secretary of the Association not less than
forty (40) days prior to the scheduled election. Together with the notice of
meeting and agenda sent in accordance with Section 3.4 above, the Association
shall then, mail, deliver or electronically transmit (for those Members who
consent to notice by electronic transmission) a second notice of the meeting,
not less than fourteen (14) days prior to the date of the meeting, to all Unit
Owners entitled to vote therein, together with a ballot which shall list all
candidates. Upon request of a candidate, the Association shall include an
information sheet, no larger than 8-1/2 inches by 11 inches furnished by the
candidate, which must be furnished by the candidate to the Association not less
than thirty five (35) days before the election, to be included with the mailing
of the ballot, with the costs of mailing, electronically transmitting (for those
Members who consent to notice by electronic transmission) or delivery and
copying to be borne by the Association. The Association is not liable for the
contents of the information sheets prepared by the candidates. In order to
reduce costs, the Association may print or duplicate the information sheets on
both sides of the paper.

(d) Only Residential Unit Owners may serve as Residential members of the Board
and only the Hotel Operator may serve as the Hotel Unit member of the Board. Any
Member desiring to be a candidate for the Board must give written notice to the
Board not less than forty (40) days before the scheduled election. The
Association shall mail, electronically transmit (for those Members who consent
to notice by electronic transmission) or deliver a written notice of the meeting
and agenda together with a second notice of the election to all Members,
together with a ballot which shall list all candidates and may contain such
information about the candidate as provided in accordance with the rules and
regulations of the Board.

(e) For so long as the Developer has the right to appoint at least one
(1) member of the Board of Directors, as provided in Section 718.301, Florida
Statutes, the Director appointed by the Developer shall be a Hotel Director. The
remaining members of the Board of Directors shall be elected at large, by a
plurality of the votes cast at the annual meeting of the general membership;
provided that the Residential Units Owners will elect the Residential members of
the Board and the Hotel Operator will elect the Hotel Unit member of the Board
(except to the extent the Developer has the right to appoint a Hotel Director).
Commencing with the first annual election of Directors after the Developer shall
have lost or relinquished the right to appoint at least one (1) Director, the
Members shall elect all the Directors, by a plurality of the votes cast by
written ballot or voting

 

6



--------------------------------------------------------------------------------

(e) The election of directors shall be by written ballot or voting machine.
Proxies shall in no event be used in electing the Board of Directors at general
elections or to fill vacancies caused by resignation or otherwise, provided,
however, that limited proxies may be used to fill a vacancy resulting from the
recall of a director, in the manner provided by the rules of the Division.
Elections shall be decided by a plurality of those ballots and votes cast. There
shall be no quorum requirement, however at least 20 percent of the eligible
voters must cast a ballot in order to have a valid election of members of the
Board of Directors. There shall be no cumulative voting.

(f) Notwithstanding the provisions of this Section 4.2, an election is not
required unless more candidates file notices of intent to run or are nominated
than vacancies exist on the Board of Directors.

4.3 Vacancies and Removal.

(a) Except as to vacancies resulting from removal of Directors by members (as
addressed in Section 4.3(b) below), vacancies in the Board of Directors
occurring between annual meetings of members shall be filled by a majority vote
of the remaining Directors at any Board of Directors meeting (even if the
remaining Directors constitute less than a quorum), provided that all vacancies
in directorships to which Directors were appointed by the Developer pursuant to
the provisions of Section 4.15 hereof shall be filled by the Developer without
the necessity of any meeting. Vacancies on the Board of Directors may be filled,
through the next regularly scheduled election, by the remaining Directors except
that should any vacancy on the Board of Directors be created in a directorship
previously filled by any person appointed by Developer, such vacancy should be
filled by Developer appointing by written instrument delivered to any officer of
the Association, the successor Director, who shall fill the vacated
directorship. The vacancy of a Residential member of the Board of Directors must
be filled by a Residential member. The vacancy of a Hotel Unit member of the
Board of Directors must be filled by a Hotel Unit member.

(b) Any Director elected by the members (other than the Developer) may be
removed by concurrence of a majority of the voting interests of the members at a
special meeting of members called for that purpose or by written agreement
signed by a majority of all voting interests. The vacancy in the Board of
Directors so created shall be filled by the members at a special meeting of the
members called for such purpose, or by the Board of Directors, in the case of
removal by a written agreement unless said agreement also designates a new
Director to take the place of the one removed. The conveyance of all Units owned
by a Director in the Condominium (other than appointees of the Developer or
Directors who were not Unit Owners) shall constitute the resignation of such
Director.

(c) Anything to the contrary herein notwithstanding, until a majority of the
Directors are elected by members other than the Developer of the Condominium,
neither the first Directors of the Association, nor any Directors replacing
them, nor any Directors named by the Developer, shall be subject to removal by
members other than the Developer. The first Directors and Directors replacing
them may be removed and replaced by the Developer without the necessity of any
meeting.

(d) If a vacancy on the Board of Directors results in the inability to obtain a
quorum of directors in accordance with these Bylaws, and the remaining Directors
fail to fill the vacancy by appointment of a director in accordance with
applicable law, then any Owner may apply to the Circuit Court within whose
jurisdiction the Condominium lies for the appointment of a receiver to manage
the affairs of the Association. At least thirty (30) days prior to applying to
the Circuit Court, the Unit Owner shall mail or electronically transmit (for
those Members who consent to notice by electronic transmission) to the
Association and post in a conspicuous place on the Condominium Property a notice
describing the intended action and giving the Association an

 

7



--------------------------------------------------------------------------------

opportunity to fill the vacancy(ies) in accordance with these Bylaws. If, during
such time, the Association fails to fill the vacancy(ies), the Unit Owner may
proceed with the petition. If a receiver is appointed, the Association shall be
responsible for the salary of the receiver, court costs and attorneys’ fees. The
receiver shall have all powers and duties of a duly constituted Board of
Directors, and shall serve until the Association fills the vacancy(ies) on the
Board of Directors sufficient to constitute a quorum in accordance with these
Bylaws.

4.4 Term. Until such time as the Members are entitled to elect all of the
Directors, each Director shall serve for one (1) year until the next annual
meeting or such other time as his successor is duly elected and has taken
office, or until he is removed in the manner elsewhere provided. At the turnover
meeting at which the Members are entitled to elect all of the members of the
Board of Directors, one (1) Residential directorship and the one (1) Hotel Unit
directorship shall be designated as a three (3) year director, one
(1) Residential directorship shall be designated as a two (2) year director and
the remaining Residential directors shall be for a one (1) year term. The intent
hereof is to stagger the terms of the directorships so that there shall be some
members of the Board with prior experience. Notwithstanding the foregoing, each
Director elected at the turnover meeting to serve a one (1) year term shall
serve until the first annual meeting following the turnover meeting; provided
however that if such period shall be less than six (6) months, such directors
shall serve until the second annual meeting following the turnover meeting.
Notwithstanding the foregoing, any Director designated by the Developer shall
serve at the pleasure of the Developer and may be removed and replaced by the
Developer at any time.

4.5 Organizational Meeting. The organizational meeting of newly-elected or
appointed Directors shall be held within ten (10) days of their election or
appointment. The directors calling the organizational meeting shall give at
least three (3) days advance notice thereof, stating the time and place of the
meeting.

4.6 Meetings. Meetings of the Board of Directors may be held at such time and
place as shall be determined, from time to time, by a majority of the Directors.
Meetings of the Board of Directors may be held by telephone conference, with
those Directors attending by telephone counted toward the quorum requirement,
provided that a telephone speaker must be used so that the conversation of those
Directors attending by telephone may be heard by the Directors and any Unit
Owners attending such meeting in person. Notice of meetings shall be given to
each Director, personally, by mail, electronically transmit (for those Members
who consent to notice by electronic transmission), telephone or telegraph, and
shall be transmitted at least three (3) days prior to the meeting. Meetings of
the Board of Directors and any Committee thereof at which a quorum of the
members of that Committee are present shall be open to all Unit Owners. Any Unit
Owner may tape record or videotape meetings of the Board of Directors, in
accordance with the rules of the Division. The right to attend such meetings
includes the right to speak at such meetings with respect to all designated
agenda items. The Association may adopt reasonable rules governing the
frequency, duration and manner of Unit Owner statements. Adequate notice of such
meetings, which notice shall specifically incorporate an identification of
agenda items, shall be posted conspicuously on the Condominium Property at least
forty-eight (48) continuous hours preceding the meeting, except in the event of
an emergency. Any item not included on the notice may be taken up on an
emergency basis by at least a majority plus one of the members of the Board of
Directors. Such emergency action shall be noticed and ratified at the next
regular meeting of the Board of Directors. Notwithstanding the foregoing,
written notice of any meeting of the Board of Directors at which nonemergency
special assessments, or at which amendment to rules regarding unit use will be
proposed, discussed or approved, shall be mailed, delivered or electronically
transmitted (for those Members who consent to notice by electronic transmission)
to all Unit Owners and posted conspicuously on the Condominium Property not less
than fourteen (14) continuous days prior to the meeting. Evidence of compliance
with this fourteen (14) continuous day notice shall be made by an affidavit
executed by the Secretary of the Association and filed among the official
records of the

 

8



--------------------------------------------------------------------------------

Association. The Board of Directors shall adopt by rule; and give notice to Unit
Owners of, a specific location on the Condominium Property upon which all
notices of Board of Directors and/or Committee meetings shall be posted. In lieu
of or in addition to the physical posting of notice of any meeting of the Board
of Directors on the Condominium Property, the Association may, by reasonable
rule, adopt a procedure for conspicuously posting and repeatedly broadcasting
the notice and the agenda on a closed-circuit cable television system serving
the Association, if any. However, if broadcast notice is used in lieu of a
notice posted physically on the Condominium Property, the notice and agenda must
be broadcast at least four times every broadcast hour of each day that a posted
notice is otherwise required. When broadcast notice is provided, the notice and
agenda must be broadcast in a manner and for a sufficient continuous length of
time so as to allow an average reader to observe the notice and read and
comprehend the entire content of the notice and the agenda. Special meetings of
the Directors may be called by the President, and must be called by the
President or Secretary at the written request of one-third (1/3) of the
Directors or where required by the Act. A Director or member of a Committee of
the Board of Directors may submit in writing his or her agreement or
disagreement with any action taken at a meeting that the Board of Directors
member or committee member did not attend, but the agreement or disagreement may
not be used as a vote for or against the action taken and may not be used for
purposes of creating a quorum.

4.7 Waiver of Notice. Any Director may waive notice of a meeting before or after
the meeting and that waiver shall be deemed equivalent to the due receipt by
said Director of notice. Attendance by any Director at a meeting shall
constitute a waiver of notice of such meeting, and a waiver of any and all
objections to the place of the meeting, to the time of the meeting or the manner
in which it has been called or convened, except when a Director states at the
beginning of the meeting, or promptly upon arrival at the meeting, any objection
to the transaction of affairs because the meeting is not lawfully called or
convened.

4.8 Quorum. A quorum at Directors’ meetings shall consist of a majority of the
entire Board of Directors. The acts approved by a majority of those present at a
meeting at which a quorum is present shall constitute the acts of the Board of
Directors, except when approval by a greater number of Directors is specifically
required by the Declaration, the Articles or these Bylaws.

4.9 Adjourned Meetings. If, at any proposed meeting of the Board of Directors,
there is less than a quorum present, the majority of those present may adjourn
the meeting from time to time until a quorum is present, provided notice of such
newly scheduled meeting is given as required hereunder. At any newly scheduled
meeting, any business that might have been transacted at the meeting as
originally called may be transacted as long as notice of such business to be
conducted at the rescheduled meeting is given, if required (e.g., with respect
to budget adoption).

4.10 Joinder in Meeting by Approval of Minutes. The joinder of a Director in the
action of a meeting by signing and concurring in the minutes of that meeting
shall constitute the approval of that Director of the business conducted at the
meeting; but such joinder shall not be used as a vote for or against any
particular action taken and shall not allow the applicable Director to be
counted as being present for purposes of quorum.

4.11 Presiding Officer. The presiding officer at the Directors’ meetings shall
be the President (who may, however, designate any other Unit Owner to preside).

4.12 Order of Business. If a quorum has been attained, the order of business at
Directors’ meetings shall be:

 

  (a) Proof of due notice of meeting;

 

  (b) Reading and disposal of any unapproved minutes;

 

9



--------------------------------------------------------------------------------

  (c) Reports of officers and committees;

 

  (d) Election of officers;

 

  (e) Unfinished business;

 

  (f) New business;

 

  (g) Adjournment.

Such order may be waived in whole or in part by direction of the presiding
officer.

4.13 Minutes of Meetings. The minutes of all meetings of the Board of Directors
shall be kept in a book available for inspection by Unit Owners, or their
authorized representatives, and Board of Directors members at any reasonable
time. The Association shall retain these minutes for a period of not less than
seven years.

4.14 Committees. The Board of Directors may by resolution also create Committees
and appoint persons to such Committees and vest in such Committees such powers
and responsibilities as the Board of Directors shall deem advisable.

4.15 Proviso. Notwithstanding anything to the contrary contained in this Article
4 or otherwise, the Board of Directors shall consist of three directors during
the period that the Developer is entitled to appoint a majority of the
Directors, as hereinafter provided. The Developer shall have the right to
appoint all of the members of the Board of Directors until Unit Owners other
than the Developer own fifteen (15%) percent or more of the Units in the
Condominium. When Unit Owners other than the Developer own fifteen percent (15%)
or more of the Units in the Condominium that will be operated ultimately by the
Association, the Unit Owners other than the Developer shall be entitled to elect
not less than one-third (1/3) of the members of the Board of Directors. Upon the
election of such director(s), the Developer shall forward to the Division of
Florida Land Sales, Condominiums and Mobile Homes the name and mailing address
of the director(s) elected. Unit Owners other than the Developer are entitled to
elect not less than a majority of the members of the Board of Directors:
(a) three years after fifty (50%) percent of the Units that will be operated
ultimately by the Association have been conveyed to purchasers; (b) three months
after ninety (90%) percent of the Units that will be operated ultimately by the
Association have been conveyed to purchasers; (c) when all of the Units that
will be operated ultimately by the Association have been completed, some of them
have been conveyed to purchasers, and none of the others are being offered for
sale by the Developer in the ordinary course of business; (d) when some of the
Units have been conveyed to purchasers, and none of the others are being
constructed or offered for sale by the Developer in the ordinary course of
business; or (e) seven (7) years after recordation of the Declaration, whichever
occurs first. The Developer is entitled (but not obligated) to elect at least
one (1) member of the Board of Directors as long as the Developer holds for sale
in the ordinary course of business five percent (5%) of the Units that will be
operated ultimately by the Association.

The Developer may transfer control of the Association to Unit Owners other than
the Developer prior to such dates in its sole discretion by causing enough of
its appointed Directors to resign, whereupon it shall be the affirmative
obligation of Unit Owners other than the Developer to elect Directors and assume
control of the Association. Provided at least sixty (60) days’ notice of
Developer’s decision to cause its appointees to resign is given to Unit Owners,
neither the Developer, nor such appointees, shall be liable in any manner in
connection with such resignations even if the Unit Owners other than the
Developer refuse or fail to assume control.

 

10



--------------------------------------------------------------------------------

Within seventy-five (75) days after the Unit Owners other than the Developer are
entitled to elect a member or members of the Board of Directors, or sooner if
the Developer has elected to accelerate such event as aforesaid, the Association
shall call, and give not less than sixty (60) days’ notice of an election for
the member or members of the Board of Directors. The notice may be given by any
Unit Owner if the Association fails to do so.

At the time the Unit Owners other than the Developer elect a majority of the
members of the Board of Directors of the Association, the Developer shall
relinquish control of the Association and such Unit Owners shall accept control.
At that time (except as to Section 4.15(g), which may be ninety (90) days
thereafter) Developer shall deliver to the Association, at Developer’s expense,
all property of the Unit Owners and of the Association held or controlled by the
Developer, including, but not limited to, the following items, if applicable to
the Condominium:

(a) The original or a photocopy of the recorded Declaration of Condominium, and
all amendments thereto. If a photocopy is provided, the Developer must certify
by affidavit that it is a complete copy of the actual recorded Declaration.

(b) A certified copy of the Articles of Incorporation of the Association.

(c) A copy of the Bylaws of the Association.

(d) The minute book, including all minutes, and other books and records of the
Association.

(e) Any rules and regulations which have been adopted.

(f) Resignations of resigning officers and Board of Directors members who were
appointed by the Developer.

(g) The financial records, including financial statements of the association,
and source documents from the incorporation of the Association through the date
of the turnover. The records shall be audited for the period from the
incorporation of the Association or from the period covered by the last audit,
if applicable, by an independent certified public accountant. All financial
statements shall be prepared in accordance with generally accepted accounting
principles and shall be, audited in accordance with generally accepted auditing
standards as prescribed by the Florida Board of Accountancy. The accountant
performing the audit shall examine to the extent necessary supporting documents
and records, including the cash disbursements and related paid invoices to
determine if expenditures were for Association purposes, and billings, cash
receipts and related records to determine that the Developer was charged and
paid the proper amounts of Assessments.

(h) Association funds or the control thereof.

(i) All tangible personal property that is the property of the Association or is
or was represented by the Developer to be part of the Common Elements or is
ostensibly part of the Common Elements, and an inventory of such property.

(j) A copy of the plans and specifications utilized in the construction or
remodeling of Improvements and the supplying of equipment, and for the
construction and installation of all mechanical components serving the
Improvements and the Condominium Property, with a certificate, in affidavit
form, of an officer of the Developer or an architect or engineer authorized to
practice in Florida, that such plans and specifications represent, to the best
of their knowledge and belief, the actual plans and specifications utilized in
the construction and

 

11



--------------------------------------------------------------------------------

improvement of the Condominium Property and the construction and installation of
the mechanical components serving the Improvements and the Condominium Property.

(k) A list of the names and addresses of all contractors, subcontractors and
suppliers, of which Developer had knowledge at any time in the development of
the Condominium, utilized in the construction or remodeling of the improvements
and the landscaping of the Condominium Property.

(1) Insurance policies.

(m) Copies of any Certificates of Occupancy which may have been issued for the
Condominium Property.

(n) Any other permits issued by governmental bodies applicable to the
Condominium Property in force or issued within one (1) year prior to the date
the Unit Owners take control of the Association.

(o) All written warranties of contractors, subcontractors, suppliers and
manufacturers, if any, that are still effective.

(p) A roster of Unit Owners and their addresses and telephone numbers, if known,
as shown on the Developer’s records. The Association shall also maintain the
electronic mailing addresses and the numbers designated by Members for receiving
notice sent by electronic transmissions (for those Members who consent to notice
by electronic transmission).

(q) Leases of the Common Elements and other leases to which the Association is a
party, if applicable.

(r) Employment contracts or service contracts in which the Association is one of
the contracting parties, or service contracts in which the Association or Unit
Owners have an obligation or responsibility, directly or indirectly, to pay some
or all of the fee or charge of the person or persons performing the service.

(s) All other contracts to which the Association is a party.

 

5. Authority of the Board.

5.1 Powers and Duties. The Board of Directors shall have the powers and duties
necessary for the administration of the affairs of the Condominium and may take
all acts, through the proper officers of the Association, in executing such
powers, except such acts which by law, the Declaration, the Articles or these
Bylaws may not be delegated to the Board of Directors by the Unit Owners. Such
powers and duties of the Board of Directors, shall include, without limitation
(except as limited elsewhere herein), the following:

(a) Operating and maintaining all Common Elements.

(b) Determining the expenses required for the operation of the Common Elements.

(c) Employing and dismissing the personnel necessary for the maintenance and
operation of the Common Elements.

 

12



--------------------------------------------------------------------------------

(d) Adopting and amending rules and regulations concerning the details of the
operation and use of the Common Elements, subject to a right of the Unit Owners
to overrule the Board of Directors as provided in Article 14 hereof.

(e) Maintaining bank accounts on behalf of the Association and designating the
signatories required therefore.

(f) Purchasing, leasing or otherwise acquiring title to, or an interest in,
property in the name of the Association, or its designee, for the use and
benefit of its members. The power to acquire personal property shall be
exercised by the Board of Directors and the power to acquire real property shall
be exercised as described herein and in the Declaration.

(g) Purchasing, leasing or otherwise acquiring Units or other property,
including, without limitation, Units at foreclosure or other judicial sales, all
in the name of the Association, or its designee.

(h) Selling, leasing, mortgaging or otherwise dealing with Units acquired, and
subleasing Units leased, by the Association, or its designee.

(i) Organizing corporations and appointing persons to act as designees of the
Association in acquiring title to or leasing Units or other property.

(j) Obtaining and reviewing insurance for the Common Elements.

(k) Making repairs, additions and improvements to, or alterations of, Common
Elements, and repairs to and restoration of Common Elements, in accordance with
the provisions of the Declaration after damage or destruction by fire or other
casualty, or as a result of condemnation or eminent domain proceedings or
otherwise.

(1) Enforcing obligations of the Unit Owners, allocating profits and expenses
and taking such other actions as shall be deemed necessary and proper for the
sound management of the Common Elements.

(m) Levying fines against appropriate Unit Owners for violations of the rules
and regulations established by the Association to govern the conduct of such
Unit Owners. No fine shall be levied except after giving reasonable notice and
opportunity for a hearing to the affected Unit Owner and, if applicable, his
tenant, licensee or invitee. The hearing must be held before a committee of
other Unit Owners. If the committee does not agree with the fine, the fine may
not be levied. No fine may exceed $100.00 per violation, however, a fine may be
levied on the basis of each day of a continuing violation with a single notice
and opportunity for hearing, provided however, that no such fine shall in the
aggregate exceed $1,000.00. No fine shall become a lien upon a Unit.

(n) Borrowing money on behalf of the Association when required in connection
with the operation, care, upkeep and maintenance of Common Elements (if the need
for the funds is unanticipated) or the acquisition of real property, and
granting mortgages on and/or security interests in Association owned property;
provided, however, that the consent of the Owners of at least two-thirds
(2/3rds) of the Units represented at a meeting at which a quorum has been
attained in accordance with the provisions of these Bylaws shall be required for
the borrowing of any sum which would cause the total outstanding indebtedness of
the Association to exceed $50,000.00 if any sum borrowed by the Board of
Directors pursuant to the authority contained in this Section 5.l(o) is not
repaid by the Association, a Unit Owner who pays to the creditor such portion
thereof as his interest in his Common Elements bears to the interest of all the
Unit Owners in the Common Elements shall be entitled to obtain from the creditor
a release of any judgment or other lien which

 

13



--------------------------------------------------------------------------------

said creditor shall have filed or shall have the right to file against, or which
will affect, such Owner’s Unit. Notwithstanding the foregoing, the restrictions
on borrowing contained in this Section 5.1(o) shall not apply if such
indebtedness is entered into for the purpose of financing insurance premiums,
which action may be undertaken solely by the Board of Directors, without
requiring a vote of the Unit Owners.

(o) Subject to the provisions of Section 5.2 below, contracting for the
management and maintenance of the Common Elements and authorizing a management
agent (who may be an affiliate of the Developer) to assist the Association in
carrying out its powers and duties by performing such functions as the
submission of proposals, collection of Assessments, preparation of records,
enforcement of rules and maintenance, repair, and replacement of the Common
Elements with such funds as shall be made available by the Association for such
purposes. The Association and its officers shall, however, retain at all times
the powers and duties granted by the Declaration, the Articles, these Bylaws and
the Act, including, but not limited to, the making of Assessments, promulgation
of rules and execution of contracts on behalf of the Association.

(p) Executing all documents or consents, on behalf of all Unit Owners (and their
mortgagees), required by all governmental and/or quasi-governmental agencies in
connection with land use and development matters (including, without limitation,
plats, waivers of plat, unities of title, covenants in lieu thereof, etc.), and
in that regard, each Owner, by acceptance of the deed to such Owner’s Unit, and
each mortgagee of a Unit Owner by acceptance of a lien on said Unit, appoints
and designates the President of the Association as such Owner’s agent and
attorney-in-fact to execute any and all such documents or consents.

(q) Responding to Unit Owner inquiries in accordance with
Section 718.112(2)(a)(2), Florida Statutes.

(r) Exercising (i) all powers specifically set forth in the Declaration, the
Articles, these Bylaws and in the Act, (ii) all powers incidental thereto, and
(iii) all other powers of a Florida corporation not for profit.

5.2 Contracts. Any contract which is not to be fully performed within one
(1) year from the making thereof, for the purchase, lease or renting of
materials or equipment to be used by the Association in accomplishing its
purposes, and all contracts for the provision of services, shall be in writing.
Where a contract for purchase, lease or renting of materials or equipment, or
for the provision of services, requires payment by the Association in the
aggregate that exceeds five percent (5%) of the total annual budget, including
reserves, the Association shall obtain competitive bids for the materials,
equipment or services. Nothing contained herein shall be construed to require
the Association to accept the lowest bid. Notwithstanding the foregoing,
contracts with employees of the Association and contracts for attorney,
accountant, architect, community association manager, engineering and landscape
architect services shall not be subject to the provisions hereof. Further,
nothing contained herein is intended to limit the ability of the Association to
obtain needed products and services in an emergency; nor shall the provisions
hereof apply if the business entity with which the Association desires to
contract is the only source of supply within the County.

6. Officers.

6.1 Executive Officers. The executive officers of the Association shall be a
President, Vice-Presidents (whether executive vice-presidents, senior
vice-presidents or otherwise), a Treasurer and a Secretary (none of whom need be
Directors), all of whom shall be elected by the Board of Directors and who may
be peremptorily removed at any meeting by concurrence of a majority of all of
the Directors. A person may hold more than one office, except that the President
may not also be the Secretary. No person shall sign an instrument or perform an
act in the capacity of more than one

 

14



--------------------------------------------------------------------------------

office. The Board of Directors from time to time shall elect such other officers
and designate their powers and duties as the Board of Directors shall deem
necessary or appropriate to manage the affairs of the Association. Officers,
other than designees of the Developer, must be Unit Owners (or authorized
representatives of corporate/partnership/trust Unit Owners).

6.2 President. The President shall be the chief executive officer of the
Association. He shall have all of the powers and duties that are usually vested
in the office of president of an association.

6.3 Vice-President. A Vice-President shall exercise the powers and perform the
duties of the President in the absence or disability of the President. He also
shall assist the President and exercise such other powers and perform such other
duties as are incident to the office of the vice president of an association and
as may be required by the Directors or the President.

6.4 Secretary. The Secretary shall keep the minutes of all proceedings of the
Directors and the members. The Secretary shall attend to the giving of all
notices to the members and Directors and other notices required by law. The
Secretary shall have custody of the seal of the Association and shall affix it
to instruments requiring the seal when duly signed. The Secretary shall keep the
records of the Association, except those of the Treasurer, and shall perform all
other duties incident to the office of the secretary of an association and as
may be required by the Directors or the President.

6.5 Treasurer. The Treasurer shall have custody of all property of the
Association, including funds, securities and evidences of indebtedness. The
Treasurer shall keep books of account for the Association in accordance with
good accounting practices, which, together with substantiating papers, shall be
made available to the Board of Directors for examination at reasonable times.
The Treasurer shall submit a treasurer’s report to the Board of Directors at
reasonable intervals and shall perform all other duties incident to the office
of treasurer and as may be required by the Directors or the President. All
monies and other valuable effects shall be kept for the benefit of the
Association in such depositories as may be designated by a majority of the Board
of Directors.

7. Fiduciary Duty. The officers and directors of the Association, as well as any
manager employed by the Association, have a fiduciary relationship to the Unit
Owners. No officer, director or manager shall solicit, offer to accept, or
accept any thing or service of value for which consideration has not been
provided for his own benefit or that of his immediate family, from any person
providing or proposing to provide goods or services to the Association. Any such
officer, director or manager who knowingly so solicits, offers to accept or
accepts any thing or service of value shall, in addition to all other rights and
remedies of the Association and Unit Owners, be subject to a civil penalty in
accordance with the Act. Notwithstanding the foregoing, this Section shall not
prohibit an officer, director or manager from accepting services or items
received in connection with trade fairs or education programs.

8. Compensation. Neither Directors nor officers shall receive compensation for
their services as such, but this provision shall not preclude the Board of
Directors from employing a Director or officer as an employee of the
Association, nor preclude contracting with a Director or officer for the
management of the Condominium or for any other service to be supplied by such
Director or officer. Directors and officers shall be compensated for all actual
and proper out of pocket expenses relating to the proper discharge of their
respective duties.

9. Resignations. Any Director or officer may resign his post at any time by
written resignation, delivered to the President or Secretary, which: shall take
effect upon its receipt unless a later date is specified in the resignation, in
which event the resignation shall be effective from such date unless withdrawn.
The acceptance of a resignation shall not be required to make it effective. The

 

15



--------------------------------------------------------------------------------

conveyance of all Units owned by any Director or officer (other than appointees
of the Developer or officers who were not Unit Owners) shall constitute a
written resignation of such Director or officer.

10. Fiscal Management. The provisions for fiscal management of the Association
set forth in the Declaration and Articles shall be supplemented by the following
provisions:

10.1 Budget.

(a) Adoption by Board Items; The Board of Directors shall from time to time, and
at least annually, prepare a budget for all Condominiums governed and operated
by the Association (which shall detail all accounts and items of expense and
contain at least all items set forth in Section 718.504(21) of the Act, if
applicable), determine the amount of Assessments payable by the Unit Owners to
meet the expenses of such Condominium(s) and allocate and assess such expenses
among the Unit Owners in accordance with the provisions of the Declaration. In
addition to annual operating expenses, the budget shall include reserve accounts
for capital expenditures and deferred maintenance (to the extent required by
law). These accounts shall include, but not be limited to, roof replacement,
building painting and payement resurfacing regardless of the amount of deferred
maintenance expense or replacement cost, and for any other item for which the
deferred maintenance expense or replacement cost exceeds $10,000.00. The amount
of reserves shall be computed by means of a formula which is based upon the
estimated remaining useful life and the estimated replacement cost of each
reserve item. The Association may adjust replacement and reserve assessments
annually to take into account any changes in estimates or extension of the
useful life of a reserve item caused by deferred maintenance. Reserves shall not
be required if the members of the Association have, by a majority vote at a duly
called meeting of members, determined for a specific fiscal year to provide, no
reserves or reserves less adequate than required hereby. Prior to transfer of
control of the Association to Unit Owners other than the Developer, the
Developer may vote to waive reserves or reduce the funding of reserves for the
first two (2) fiscal years of operation of the Association, beginning with the
fiscal year in which the Declaration is recorded, with the vote taken each
fiscal year and to be effective for only one annual budget, after which time and
until transfer of control of the Association to Unit Owners other than the
Developer reserves may only be waived or reduced upon the vote of a majority of
all non-Developer voting interests voting in person or by limited proxy at a
duly called meeting of the Association. Following transfer of control of the
Association to Unit Owners other than the Developer, the Developer may vote its
voting interest to waive or reduce the funding of reserves. If a meeting of Unit
Owners has been called to determine to provide no reserves or reserves less
adequate than required, and such result is not attained or a quorum is not
attained, the reserves, as included in the budget, shall go into effect. Reserve
funds and any interest accruing thereon shall remain in the reserve account or
accounts and shall be used only for authorized reserve expenditures, unless
their use for any other purposes is approved in advance by a majority vote at a
duly called meeting of the Association. Prior to transfer of control of the
Association to Unit Owners other than the Developer, the Association shall not
vote to use reserves for purposes other than that for which they were intended
without the approval of a majority of all non-Developer voting interests voting
in person or by limited proxy at a duly called meeting of the Association.

The adoption of a budget for the Condominium shall comply with the requirements
hereinafter set forth:

(i) Notice of Meeting. A copy of the proposed budget of Common Expenses shall be
hand delivered, mailed or electronically transmitted (for those Members who
consent to notice by electronic transmission) to each Unit Owner (at the address
last furnished to the Association) not less than fourteen (14) days prior to the
meeting of the Board of Directors at which the budget will be considered,
together with a notice of that meeting indicating the time and place of such
meeting. An officer or manager of the Association, or other person providing
notice of such

 

16



--------------------------------------------------------------------------------

meeting, shall execute an affidavit evidencing compliance with such notice
requirement and such affidavit shall be filed among the official records of the
Association.

(ii) Special Membership Meeting. If the Board of Directors adopts in any fiscal
year an annual budget which requires assessments against Unit Owners which
exceed one hundred fifteen percent (115%) of such Assessments for the preceding
fiscal year, the Board of Directors shall conduct a special meeting of the Unit
Owners to consider a substitute budget if the Board of Directors receives,
within twenty-one (21) days following the adoption of the annual budget, a
written request for a special meeting, from at least ten percent (10%) of all
voting interests. The special meeting shall be conducted within sixty (60) days
following the adoption of the annual budget. At least fourteen (14) days prior
to such special meeting, the Board of Directors shall hand deliver to each Unit
Owner, or mail to each Unit Owner at the address last furnished to the
Association, a notice of the meeting. An officer or manager of the Association,
or other person providing notice of such meeting, shall execute an affidavit
evidencing compliance with this notice requirement and such affidavit shall be
filed among the official records of the Association. Unit Owners may consider
and adopt a substitute, budget at the special meeting. A substitute budget is
adopted if approved by a majority of all voting interests. If there is not a
quorum at the special meeting or a substitute budget is not adopted, the annual
budget previously adopted by the Board of Directors shall take effect as
scheduled.

(iii) Determination of Budget Amount. Any determination of whether assessments
exceed one hundred fifteen percent (115%) of assessments for the preceding
fiscal year shall exclude any authorized provision for reasonable reserves for
repair or replacement of the Condominium Property, anticipated expenses of the
Association which the Board of Directors does not expect to be incurred on a
regular or annual basis, or assessments for betterments to the Condominium
Property.

(iv) Proviso. As long as the Developer is in control of the Board of Directors
of the Association, the Board of Directors shall not impose Assessments for a
year greater than one hundred fifteen percent (115%) of the prior fiscal year’s
Assessments, as herein defined, without the approval of a majority of all voting
interests.

(b) Adoption by Membership. In the event that the Board of Directors shall be
unable to adopt a budget for a fiscal year in accordance with the requirements
of Section 10.1(a) above, the Board of Directors may call a special meeting of
Unit Owners for the purpose of considering and adopting such budget, which
meeting shall be called and held in the manner provided for such special
meetings in said subsection, or propose a budget in writing to the members, and
if such budget is adopted by the members, upon ratification by a majority of the
Board of Directors, it shall, become the budget for such year.

10.2 Assessments. Assessments against Unit Owners for their share of the items
of the budget shall be made for the applicable fiscal year annually at least
twenty (20) days preceding the year for which the Assessments are made. Such
Assessments shall be due in equal installments, payable in advance on the first
day of each month (or each quarter at the election of the Board of Directors) of
the year for which the Assessments are made. If annual Assessments are not made
as required, Assessments shall be presumed to have been made in the amount of
the last prior Assessments, and monthly (or quarterly) installments on such
Assessments shall be due upon each installment payment date until changed by
amended Assessments. In the event the annual Assessments prove to be
insufficient, the budget and Assessments may be amended at any time by the Board
of Directors, subject to the provisions of Section 10.1 hereof, if applicable.
Unpaid Assessments for the remaining portion of the fiscal year for which
amended Assessments are made shall be payable in as many equal installments as
there are full months (or quarters) of the fiscal year left as of the date of
such amended Assessments, each such monthly (or quarterly) installment to be
paid on

 

17



--------------------------------------------------------------------------------

the first day of the month (or quarter), commencing the first day of the next
ensuing month (or quarter). If only a partial month (or quarter) remains, the
amended Assessments shall be paid with the next regular installment in the
following year, unless otherwise directed by the Board of Directors in its
resolution.

10.3 Special Assessments and Assessments for Capital Improvements. Special
Assessments and Capital Improvement Assessments (as defined in the Declaration)
shall be levied as provided in the Declaration and shall be paid in such manner
as the Board of Directors of the Association may require in the notice of such
Assessments. The funds collected pursuant to a Special Assessment shall be used
only for the specific purpose or purposes set forth in the notice of adoption of
same. However, upon completion of such specific purpose or purposes, any excess
funds will be considered Common Surplus, and may, at the discretion of the Board
of Directors, either be returned to the Unit Owners or applied as a credit
towards future assessments.

10.4 Depository. The depository of the Association shall be such bank or banks
in the State of Florida, which bank or banks must be insured by the FDIC, as
shall be designated from time to time by the Directors and in which the monies
of the Association shall be deposited. Withdrawal of monies from those accounts
shall be made only by checks signed by such person or persons as are authorized
by the Directors. All sums collected by the Association from Assessments or
otherwise may be commingled in a single fund or divided into more than one fund,
as determined by a majority of the Board of Directors. In addition, a separate
reserve account should be established for the Association in such a depository
for monies specifically designated as reserves for capital expenditures and/or
deferred maintenance. Reserve and operating funds of the Association shall not
be commingled unless combined for investment purposes, provided that the funds
so commingled shall be accounted for separately and the combined account balance
of such commingled funds may not, at any time, be less than the amount
identified as reserve funds in the combined account.

10.5 Acceleration of Installments Upon Default. If a Unit Owner shall be in
default in the payment of an installment upon his Assessments, the Board of
Directors or its agent may accelerate the balance of the current budget years’
Assessments upon thirty (30) days’ prior written notice to the Unit Owner and
the filing of a claim of lien, and the then unpaid balance of the current budget
years’ Assessments shall be due upon the date stated in the notice, but not less
than five (5) days after delivery of the notice to the Unit Owner, or not less
than ten (10) days after the mailing of such notice to him by certified mail,
whichever shall first occur.

10.6 Fidelity Insurance or Fidelity Bonds. The Association shall obtain and
maintain adequate insurance or fidelity bonding of all persons who control or
disburse Association funds, which shall include, without limitation, those
individuals authorized to sign Association checks and the president, secretary
and treasurer of the Association. The insurance policy or fidelity bond shall be
in such amount as shall be determined by a majority of the Board of Directors,
but must be sufficient to cover the maximum funds that will be in the custody of
the Association or its management agent at any one time. The premiums on such
bonds and/or insurance shall be paid by the Association as a Common Expense.

10.7 Accounting Records and Reports. The Association shall maintain accounting
records in the State, according to accounting practices normally used by similar
associations. The records shall be open to inspection by Unit Owners or their
authorized representatives at reasonable times and written summaries of them
shall be supplied at least annually. The records shall include, but not be
limited to, (a) a record of all receipts and expenditures, and (b) an account
for each Unit designating the name and current mailing address of the Unit
Owner, the amount of Assessments, the dates and amounts in which the Assessments
come due, the amount paid upon the account and the dates so paid, and the
balance due. Written summaries of the records described in clause (a) above, in
the form and manner specified below, shall be supplied to each Unit Owner
annually.

 

18



--------------------------------------------------------------------------------

Within ninety (90) days following the end of the fiscal year, the Association
shall prepare and complete, or contract for the preparation and completion of, a
financial report for the preceding fiscal year (the “Financial Report”). Within
twenty-one (21) days after the final Financial Report is completed by the
Association, or received from a third party, but not later than one hundred
twenty (120) days following the end of the fiscal year, the Board of Directors
shall mail, or furnish by personal delivery, a copy of the Financial Report to
each Unit Owner, or a notice that a copy of the Financial Report will be mailed
or hand delivered to the Unit Owner, without charge, upon receipt of a written
request from the Unit Owner.

The Financial Report shall be prepared in accordance with the rules adopted by
the Division. The type of Financial Report to be prepared shall, unless modified
in the manner set forth below, be based upon the Association’s total annual
revenues, as follows:

(a) REPORT OF CASH RECEIPTS AND EXPENDITURES - if the Association’s revenues are
less than $100,000.00 or if the Association operates less than fifty (50) Units
(regardless of revenue) [or, if determined by the Board of Directors, the
Association may prepare any of the reports described in Sections 10.7(b), (c) or
(d) below in lieu of the report described in this Section 10.7(a)].

(b) COMPILED FINANCIAL STATEMENTS - if the Association’s revenues are equal to
or greater than $100,000.00, but less than $200,000.00 [or, if determined by the
Board of Directors, the Association may prepare any of the reports described in
Sections 10.7(c) or (d) below in lieu of the report described in this
Section 10.7(b)].

(c) REVIEWED FINANCIAL STATEMENTS - if the Association’s revenues are equal to
or greater than $200,000.00, but less than $400,000.00 [or, if determined by the
Board of Directors, the Association may prepare the report described in
Section 10.7(d) below in lieu of the report described in this Section 10.7(c)].

(d) AUDITED FINANCIAL STATEMENTS - if the Association’s revenues are equal to or
exceed $400,000.00.

A report of cash receipts and expenditures must disclose the amount of receipts
by accounts and receipt classifications and the amount of expenses by accounts
and expense classifications, including, but not limited to, the following, as
applicable: costs for security, professional and management fees and expenses,
taxes, costs for recreation facilities, expenses for refuse collection and
utility services, expenses for lawn care, costs for building maintenance and
repair, insurance costs, administration and salary expenses, and reserves
accumulated and expended for capital expenditures, deferred maintenance, and any
other category for which the association maintains reserves.

If approved by a majority of the voting interests present at a properly called
meeting of the Association, the Association may prepare or cause to be prepared:
(i) a report of cash receipts and expenditures in lieu of a complied, reviewed,
or audited financial statement; (ii) a report of cash receipts and expenditures
or a compiled financial statement in lieu of a reviewed or audited financial
statement; or (iii) a report of cash receipts and expenditures, a compiled
financial statement or a reviewed financial statement in lieu of an audited
financial statement. Such meeting and approval must occur prior to the end of
the fiscal year and is effective only for the fiscal year in which the vote is
taken. Prior to the time that control of the Association has been turned over to
Unit Owners other than the Developer, all Unit Owners, including the Developer,
may vote on issues related to the preparation of financial reports for the first
two (2) fiscal years of the Association’s operation. Thereafter, until control
of the Association has been turned over to Unit Owners other than the Developer,
all Unit Owners except for the Developer may vote on such issues.

 

19



--------------------------------------------------------------------------------

10.8 Application of Payment. All payments made by a Unit Owner shall be applied
as provided in these Bylaws and in the Declaration or as otherwise determined by
the Board of Directors.

10.9 Notice of Meetings. Notice of any meeting where Assessments against Unit
Owners are to be considered for any reason shall specifically contain a
statement that Assessments will be considered and the nature of any such
Assessments.

11. Roster of Unit Owners. Each Unit Owner shall file with the Association a
copy of the deed or other document showing his ownership. The Association shall
maintain such information. The Association may rely upon the accuracy of such
information for all purposes until notified in writing of changes therein as
provided above. Only Unit Owners of record on the date notice of any meeting
requiring their vote is given shall be entitled to notice of and to vote at such
meeting, unless prior to such meeting other Owners shall produce adequate
evidence, as provided above, of their interest and shall waive in writing notice
of such meeting.

12. Arbitration. In the event that there are internal disputes among Members,
the Association or their agents and assigns arising from or in connection with
the operation of the Condominium, the parties shall enter into mandatory
non-binding arbitration pursuant to the rules and regulations of the Division in
accordance with Section 718.1255, Florida Statutes.

13. Parliamentary Rules. Except when specifically or impliedly waived by the
chairman of a meeting (either of members or directors), Robert’s Rules of Order
(latest edition) shall govern the conduct of the Association meetings when not
in conflict with the Act, the Declaration, the Articles or these Bylaws;
provided, however, that a strict or technical reading of said Robert’s Rules
shall not be made so as to frustrate the will of the persons properly
participating in said meeting.

14. Amendments. Except as may be provided in the Declaration to the contrary,
these Bylaws may be amended in the following manner:

14.1 Notice. Notice of the subject matter of a proposed amendment shall be
included in the notice of a meeting at which a proposed amendment is to be
considered.

14.2 Adoption. A resolution for the adoption of a proposed amendment may be
proposed either by a majority of the Board of Directors or by not less than
one-third (1/3) of the members of the Association. Directors and members not
present in person or by proxy at the meeting considering the amendment may
express their approval in writing, but the agreement or disagreement may not be
used as a vote for or against the action taken and may not be used for purposes
of creating a quorum. The approval must be:

(a) by not less than a majority of the votes of all members of the Association
voting in person or by proxy at a meeting at which a quorum has been attained
and by not less than 66 2/3% of the entire Board of Directors; or

(b) after control of the Association has been turned over to Unit Owners other
than the Developer, by not less than 80% of the votes of the members of the
Association voting in person or by proxy at a meeting at which a quorum has been
attained.

14.3 Proviso. No amendment may be adopted which would eliminate, modify,
prejudice, abridge or otherwise adversely affect any rights, benefits,
privileges or priorities granted or reserved to the Developer or mortgagees of
Units without the consent of said Developer and mortgagees in each instance. No
amendment shall be made that is in conflict with the Articles or Declaration. No
amendment to this Section shall be valid.

 

20



--------------------------------------------------------------------------------

14.4 Execution and Recording. A copy of each amendment shall be attached to a
certificate certifying that the amendment was duly adopted as an amendment of
these Bylaws, which certificate shall be executed by the President or a
Vice-President and attested by the Secretary or Assistant Secretary of the
Association with the formalities of a deed, or by the Developer alone if the
amendment has been adopted consistent with the provisions of the Declaration
allowing such action by the Developer. The amendment shall be effective when the
certificate and a copy of the amendment is recorded in the Public Records of the
County with an identification on the first page of the amendment of the Official
Records Book and Page of said Public Records where the Declaration is recorded.

15. Rules and Regulations. Attached hereto as Schedule “A” and made a part
hereof are initial rules and regulations concerning the use of portions of the
Condominium Property. The Board of Directors may, from time to time, modify,
amend or add to such rules and regulations, except that subsequent to the date
control of the Board of Directors is turned over by the Developer to Unit Owners
other than the Developer, Owners of a majority of the Units may overrule the
Board of Directors with respect to any such modifications, amendments or
additions. Copies of such modified, amended or additional rules and regulations
shall be furnished by the Board of Directors to each affected Unit Owner not
less than thirty (30) days prior to the effective date thereof. At no time may
any rule or regulation be adopted which would prejudice the rights reserved to
the Developer.

16. Written Inquiries. When a Unit Owner files a written inquiry by certified
mail with the Board of Directors, the Board of Directors shall respond in
writing to the Unit Owner within thirty (30) days of receipt of such inquiry and
more particularly in the manner set forth in Section 718.112(2)(a)2, Florida
Statutes. The Association may, through its Board of Directors, adopt reasonable
rules and regulations regarding the frequency and manner of responding to Unit
Owner inquiries.

17. Official Records. From the inception of the Association, the Association
shall maintain for the condominium, a copy of each of the following, where
applicable, which shall constitute the official records of the Association:

17.1 The plans, permits, warranties, and other items provided by the Developer
pursuant to Section 718.301(4) of the Act;

17.2 A photocopy of the recorded Declaration of Condominium and all amendments
thereto;

17.3 A photocopy of the recorded Bylaws of the Association and all amendments
thereto;

17.4 A certified copy of the Articles of Incorporation of the Association or
other documents creating the Association and all amendments thereto;

17.5 A copy of the current Rules and Regulations of the Association;

17.6 A book or books containing the minutes of all meetings of the Association,
of the Board of Directors, and of Unit Owners, which minutes shall be retained
for a period of not less than seven (7) years;

17.7 A current roster of all Unit Owners, their mailing addresses, Unit
identifications, voting certifications, and if known, telephone numbers. The
Association shall also maintain the electronic mailing addresses and the numbers
designated by Unit Owners for receiving notices sent by electronic transmission
of those Unit Owners consenting to receive

 

21



--------------------------------------------------------------------------------

notice by electronic transmission. The electronic mailing addresses and numbers
provided by Unit Owners to receive notice by electronic transmission shall be
removed from Association records when consent to receive notice by electronic
transmission is revoked. However, the Association shall not be liable for an
erroneous disclosure of the electronic mail address or the number for receiving
electronic transmission of notices;

17.8 All current insurance policies of the Association and of all Condominiums
operated by the Association;

17.9 A current copy of any management agreement, lease, or other contract to
which the Association is a party or under which the Association or the Unit
Owners have an obligation or responsibility;

17.10 Bills of Sale or transfer for all property owned by the Association;

17.11 Accounting records for the Association and the accounting records for the
Condominium. All accounting records shall be maintained for a period of not less
than seven (7) years. The accounting records shall include, but not be limited
to:

(a) Accurate, itemized, and detailed records for all receipts and expenditures.

(b) A current account and a monthly, bimonthly, or quarterly statement of the
account for each Unit designating the name of the Unit Owner, the due date and
amount of each Assessment, the amount paid upon the account, and the balance
due.

(c) All audits, reviews, accounting statements, and financial reports of the
Association or Condominium.

(d) All contracts for work to be performed. Bids for work to be performed shall
also be considered official records and shall be maintained for a period of one
(1) year.

17.12 Ballots, sign-in sheets, voting proxies and all other papers relating to
elections which shall be maintained for a period of one (1) year from the date
of the meeting to which the document relates;

17.13 All rental records where the Association is acting as agent for the rental
of Units;

17.14 A copy of the current Question and Answer Sheet, in the form promulgated
by the Division, which shall be updated annually; and

17.15 All other records of the Association not specifically listed above which
are related to the operation of the Association.

The official records of the Association shall be maintained in the County in
which the Condominium is located, or if in another county, then within twenty
five (25) miles of the Condominium.

The official records of the Association shall be open to inspection by any
Association member or the authorized representative of such member and shall be
made available to a Unit Owner within five (5) working days after receipt of a
written request by the Board of Directors or its designees. The right to inspect
the records includes the right to make or obtain copies, at a reasonable
expense, if any, of the Association member. The Association may adopt reasonable
rules regarding the time, location, notice and manner of record inspections and
copying. The failure of an Association to provide official records to a Unit
Owner or his authorized representative within ten

 

22



--------------------------------------------------------------------------------

(10) working days after receipt of a written request therefore shall create a
rebuttable presumption that the Association willfully failed to comply with this
paragraph. The damages for failure to comply with this Section are set forth in
Section 718.111(12)(c), Florida Statutes. The Association shall maintain on the
Condominium Property an adequate number of copies of the Declaration, Articles,
Bylaws and rules, and all amendments to the foregoing, as well as the Question
and Answer Sheet and year-end financial information required by the Act, to
ensure their availability to Unit Owners and prospective purchasers. The
Association may charge its actual costs for preparing and furnishing these
documents to those persons requesting same. Notwithstanding the provisions of
this Section 16, the following records shall not be accessible to Unit Owners:

(a) Any record protected by the lawyer-client privilege as described in
Section 90.502, Florida Statutes, and any record protected by the work-product
privilege including any record prepared by an Association attorney or prepared
at the attorney’s express direction, which reflects a mental impression,
conclusion, litigation strategy, or legal theory of the attorney or the
Association, and which was prepared exclusively for civil or criminal litigation
or for adversarial administrative proceedings, or which was prepared in
anticipation or imminent civil or criminal litigation or imminent adversarial
administrative proceedings until the conclusion of the litigation or adversarial
administrative proceedings.

(b) Information obtained by an Association in connection with the approval of
the lease, sale or other transfer of a Unit.

(c) Medical records of Unit Owners.

18. Certificate of Compliance. A certificate of compliance from a licensed
electrical contractor or electrician may be accepted by the Association’s Board
of Directors as evidence of compliance of the Units to the applicable
condominium fire and life safety code.

19. Provision of Information to Purchasers or Lienholders. The Association or
its authorized agent shall not be required to provide a prospective purchaser or
lienholder with information about the Condominium or the Association other than
information or documents required by the Act to be made available or disclosed.
The Association or its authorized agent shall be entitled to charge a reasonable
fee to the prospective purchaser, lienholder, or the current Unit Owner for its
time in providing good faith responses to requests for information by or on
behalf of a prospective purchaser or lienholder, other than that required by
law, provided that such fee shall not exceed $150.00 plus the reasonable cost of
photocopying and any attorney’s fees incurred by the Association in connection
with the Association’s response.

20. Electronic Transmission. For purposes hereof, “electronic transmission”
means any form of communication, not directly involving the physical
transmission or transfer of paper, which creates a record that may be retained,
retrieved, and reviewed by a recipient thereof and which may be directly
reproduced in a comprehensible and legible paper form by such recipient through
an automated process. Examples of electronic transmission include, but are not
limited to, telegrams, facsimile transmissions of images, and text that is sent
via electronic mail between computers. Notwithstanding the provision for
electronic transmission of notices by the Association, same may be only be sent
to Unit Owners that consent to receipt of Association notices by electronic
transmission (and only for long as such consent remains in effect). Further, in
no event may electronic transmission be used as a method of giving notice of a
meeting called in whole or in part regarding the recall of a Director.

21. Construction. Wherever the context so permits, the singular shall include
the plural, the plural shall include the singular, and the use of any gender
shall be deemed to include all genders.

 

23



--------------------------------------------------------------------------------

To the extent not otherwise provided for or addressed in these Bylaws, the
Bylaws shall be deemed to include the provision of Section 718.112(2)(a) through
(m) of the Act.

22. Captions. The captions herein are inserted only as a matter of convenience
and for reference, and in no way define or limit the scope of these Bylaws or
the intent of any provision hereof.

The foregoing was adopted as the Bylaws of SIAN RESORT RESIDENCES I CONDOMINIUM
ASSOCIATION, INC., a corporation not for profit under the laws of the State of
Florida, at the first meeting of the Board of Directors.

 

24



--------------------------------------------------------------------------------

EXHIBIT N

Amendment to Declaration of Condominium

The Condominium Documents will be amended to reflect the following:

1. The Master Association Amendment;

2. That the management agreement between Coral Hospitality and the Master
Association will be amended to exclude responsibility for the areas covered by
the Management Agreement and to disclose the Management Agreement;

3. To reflect that the Owner of the Hotel Unit is obligated to pay .002567515
percent of the condominium assessments and .070560055 percent of the Shared
Costs, as defined in the Condominium Documents;

4. To reflect that the Shared Costs do not include electricity costs for the
kitchen and the restaurant as contemplated by Section 42 of this Third
Amendment.

 

32



--------------------------------------------------------------------------------

EXHIBIT O

Management Agreement

 

33



--------------------------------------------------------------------------------

CONDOMINIUM ASSOCIATION MANAGEMENT AGREEMENT

THIS CONDOMINIUM ASSOCIATION MANAGEMENT AGREEMENT (hereinafter referred to as
“Agreement”) is made as of the      day of                     , 2006, by and
between SIAN RESORT RESIDENCES I CONDOMINIUM ASSOCIATION, INC., a Florida
not-for-profit corporation (hereinafter referred to as the “Association”), whose
address is c/o Michael Lerner, 1555 North Sheffield, Chicago, Illinois 60622 and
MHI HOSPITALITY TRS, L.L.C., a Delaware Limited Liability Company, (hereinafter
referred to as “Manager”), having its principal office at 6411 Ivy Lane, Suite
510, Greenbelt, Maryland 20770.

Recitals:

WHEREAS, the Association desires to employ Manager as managing agent for Sian
Resort Residences I Condominium (“Condominium”) located at 4000 South Ocean
Drive, Hollywood, Florida 33019 in Broward County, established by the
Declaration of Condominium thereof recorded, or to be recorded, in the Public
Records of Broward County, Florida (“Declaration”), which consists of three
hundred nine (309) residential condominium hotel units and one (1) commercial
hotel unit (collectively the “Property”). Manager understands that the function
of the Association is the operation and management of the Common Elements of the
Property and all such other duties as are set forth in the Declaration, as
amended from time to time. Manager agrees to confer with the Directors of the
Association in the performance of its duties as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

Management

1. The Association hereby appoints Manager as the managing agent for the
Association and Manager hereby accepts such position on the terms and conditions
set forth herein.

2. Manager will manage, operate, maintain and supervise the routine management
of the Common Elements, excluding the Shared Components, in the manner as set
forth in the Declaration. All references to the “Common Elements” and the
“Shared Components” herein shall mean and include the Common Elements and the
Shared Components, as described in the Declaration. All services and actions
provided under this Agreement shall be performed on the Association’s behalf and
at the Association’s expense. The Manager shall not have any responsibility for
the management or supervision of individual Units pursuant to this Agreement
except as directed by the Association in writing and authorized by the
Declaration. Each individual Member may contract with Manager on an individual
basis for the provisions of certain rental, maintenance and/or repairs, and
other related services in accordance with an agreement between Manager (or an
affiliate of Manager) and Member. The Manager or an affilaite will operate the
commercial unit of the Condominium as a hotel (the “Hotel”) and will manage
certain of the Units as hotel rooms. The operation of the Hotel and provision of
services

 

1



--------------------------------------------------------------------------------

to Unit owners shall not be considered to be conflict of interest or otherwise
obligate Manager to take any action, except as it may agree with a Member.

3. Manager agrees to handle the bookkeeping for the Association; said
bookkeeping will include all monthly disbursements in connection with
maintaining and operating of the Association Property, excluding the Shared
Components. Not later than the twentieth (20th) day of each month, the Manager
will render a detailed financial report to the Association’s Board of Directors.

(a) Manager shall aid and assist the Association in any reasonable manner
requested by the Association as to the collection of Assessments. The
Association hereby authorizes Manager to assist in the collection of assessments
and all charges which may at any time be or become due to the Association and to
take such action deemed necessary pursuant to the Association Documents (as
herein defined), in the name of the Association, by way of legal process or
otherwise, as may be required for the collection of delinquent assessments at
the associations expense. “Association Documents” are herein defined as the
Declaration, Articles of Incorporation and Bylaws of the Association, and all
amendments to such Association Documents from time to time.

(b) As a standard practice, Manager shall furnish the Association’s Board of
Directors with an itemized list of all delinquent accounts immediately following
the completion of the monthly statement each month.

4. From the funds collected and deposited in the special account established for
said funds, the Manager will disburse regularly the funds required for the costs
to the Association such as, but not limited to:

(a) The Management Fee;

(b) Operating costs set forth in the annual budget approved by the Association’s
Board of Directors. The initial annual budget is attached as Exhibit. A.

(c) Insurance premiums other than with respect to the insurance to be maintained
by the Hotel Operator, as defined in the Declaration;

(d) Real estates taxes, if any;

(e) Sums otherwise due and payable by the Association in accordance with the
budget approved by the Association’s Board of Directors;

(f) Emergency expenditures disbursed as indicated in Article I (8) above.

(g) Administer the Association’s capital reserve fund as directed specifically
by the Board of Directors of the Association.

(h) After disbursement as indicated herein, any balance remaining in the special
account will be disbursed only as directed specifically by the President of the
Association or his designated representative.

 

2



--------------------------------------------------------------------------------

5. In accordance with the Association Documents, the Manager shall prepare and
the Board of Directors will approve the annual budget. The Manager will consult
with the Association, as requested whenever there are deviations between actual
and budget line items.

6. Manager agrees that all books and records will be available during normal
business hours for the purpose of an audit of said books and records and shall
prepare and deliver the annual audit in accordance with the provisions of
Chapter 718 of the Florida Statutes, and any other applicable rules and
regulations, at the Association’s expense.

7. Manager agrees to have prepared, for and at the cost of the Association, any
required Federal and State Tax Reports.

8. Manager is authorized at the expense of the Association to make, or cause to
be made, such routine repair work or normal maintenance work to the Common
Elements, excluding the Shared Components, as may be required for the operation
or physical protection of the Common Elements, excluding the Shared Components.
The expenditures to be incurred for any one item or replacement shall be in
accordance with the approved budget, unless authorized specifically by the
Association’s President or his duly authorized representative. However, under
such circumstances as the Manager shall deem to be an emergency, the Manager
will cause emergency repairs to be made for the following reasons: (i) to avert
danger to life and/or property; (ii) when such repairs are necessary immediately
for the preservation and safety of the property; (iii) for the safety of the
members of the Association; or (iv) when such repairs are required to be made to
avoid the suspension of any service to the Association. Such emergency repairs
may be made by the Manager irrespective of the budget limitation imposed herein
but shall not include any expenses associated with the Shared Components.
Notwithstanding this authority as to emergency repairs, it is agreed that the
Manager, if at all possible, will notify the President of the Association, or
his designated representative, immediately concerning the ordered emergency
repairs. Supervision of extraordinary repairs (such as fire, flood or windstorm)
and significant capital improvements will be billed at the rate of $50.00 per
hour.

9. Subject to the approval of the Association’s Board of Directors and
consistent with the approved budget, Manager will make contracts for routine
janitorial services, secretarial services, bookkeeping services, payroll
services, security services, accounting services and maintenance services (where
applicable), refuse collection, vermin exterminating and other necessary
services or such service as the Association’s Board of Directors shall deem
advisable with respect to the Common Elements, other than the Shared Components.
Such contracts will be signed by the Association’s President or his designated
representative.

10. In connection with obtaining services for the Condominium, the Manager
agrees to comply with the requirements of Chapter 718 of the Florida Statutes,
to obtain any required bids for services.

11. Manager will conduct regular inspections of the Common Elements, excluding
the Shared Components, on a not less than weekly basis and will take action to
correct any deficiencies of the service performed for the Association and report
such irregularities to the Association’s President or his designated
representative. Other management inspections will

 

3



--------------------------------------------------------------------------------

include overseeing and supervising duly authorized routine work being performed
on the Common Elements, excluding the Shared Components, on behalf of the
Association.

12. Manager and or its designate agrees to attend regular scheduled board
meetings as requested by the Board of Directors The Association will have
written records taken of proceedings of such meetings and will provide such
records to the Manager so that the Manager can prepare the Association minutes.
Such minutes will be approved by the President of the Association or his
designated representative prior to distribution to the Association’s members.
Manager will send notice to all members of the Association concerning annual,
semi-annual and special meetings, and proxies will be solicited as required
under the Association Documents.

13. Except for the insurance which is the obligation of the Hotel Operation, at
the Association’s expense and direction, Manager will cause to be placed and
kept in force all forms of insurance to protect the Association, its members and
mortgagees, as required under the Association Documents. All of the various
types of insurance coverage required shall be placed with such companies, in
such amounts, with beneficial interest appearing therein and shall list Manager
and all Manager’s subagents as additional insureds. The Manager will promptly
investigate and make a full written report as to all accidents or claims for
damage to the Common Elements, excluding the Shared Components, to the
designated person on the Board. Such report shall include a description of any
damage or destruction of the property, the estimated cost of repair, and shall
cooperate and make any and all reports required by any insurance company in
connection therewith.

14. Manager will take such action as may be necessary to comply promptly with
any and all orders or requirements affecting the Common Elements, excluding the
Shared Components, placed thereon by any governmental authority having
jurisdiction, and orders of the Board of Fire Underwriters, or other similar
bodies subject to the same limitation. The Manager, however, shall not take any
action under this paragraph so long as the Association is contesting or has
affirmed its intention to contest any such order or requirement. The Manager
shall promptly, and in no event later than seventy-two (72) hours from the time
of their receipt, notify the Association in writing of all such orders and
requirements.

15. Manager will prepare for execution and filing by the Association’s Board of
Directors any forms, reports and returns which may be required by law in
connection with the operation of the Association.

16. Manager shall see that all members are informed with respect to such rules,
regulations and notices as may be promulgated by the Association from time to
time and ensure that said members, guests and renters conform therewith.

17. Manager shall maintain business like relations with Members, whose service
requests shall be received, considered and recorded in a systematic fashion in
order to show the action taken with respect to each. Manager shall report
complaints of a serious nature to the Board with appropriate recommendations.

18. All actions taken by Manager under the foregoing paragraphs shall be done as
the agent of the Association, and all obligations or expenses incurred
thereunder shall be paid

 

4



--------------------------------------------------------------------------------

directly by the Association. Manager shall not be obliged to make any advance to
or for the account of the Association or to pay any sum, except out of the funds
held or provided as aforesaid, nor shall Manager be obliged to incur any
liability or obligations for the account of the Association without the
assurance that the necessary funds for the discharge thereof will be provided.

19. Notwithstanding anything to the contrary contained herein, Manager shall not
expend any funds of the Association with respect to the Shared Components and
the items that constitute Shared Costs, as defined in the Declaration.

ARTICLE II

Term

1. The initial term of this Agreement shall be for a period of ten (10) years,
commencing on the date of recording of the Declaration; provided, however, the
initial term of this Agreement, and any renewal thereof, shall at all times be
subject to all statutory rights of the Association. The term shall automatically
renew for successive five (5) year terms unless either party serves written
notice thirty (30) days prior to the expiration of the applicable term of its
intent not to renew. Notwithstanding the foregoing, unit owners may terminate
this Agreement pursuant to the provisions of Section 718.302, Florida Statutes.
The Manager shall be entitled to terminate this Agreement upon ninety (90) days
prior written notice to the Association.

2. In the event a petition in bankruptcy is filed by or against the Manager or
Association, or in the event that the Manager or Association shall make an
assignment for the benefit of creditors to take advantage of any insolvency act,
either party hereto may terminate this Agreement effective upon written notice
to the other.

3. In the event that Manager or the Association fails to perform its obligations
under this Agreement or otherwise defaults hereunder, the non-defaulting party
shall give the other party written notice specifying the default, and the
defaulting party shall have thirty (30) days from the date of such notice to
cure the default. If the defaulting party has not cured such default within
thirty (30) days then the non-defaulting party may terminate this Agreement.

4. Upon termination, (i) the parties shall account to each other with respect to
all matters outstanding as of the date of termination, (ii) the Association
shall furnish the Manager security, satisfactory to the Manager, against any
outstanding obligations or liabilities which the Manager may have incurred
hereunder and all Management Fees through the date of termination shall be paid
in full, and (iii) at the Association’s option, all records of the Association
shall be transferred electronically to the Association, where available.

ARTICLE III

Compensation/Personnel

1. In consideration of the Hotel Operator retaining Manager to manage the Shared
Components for Twenty-four Thousand and 00/100 ($24,000.00), Manager’s
compensation for services rendered and as described in this Agreement shall be
ten dollars ($10.00) per year.

 

5



--------------------------------------------------------------------------------

2. Subject to the inclusion of wages, benefits and other amounts with respect
thereto that are required to be paid under applicable laws in the Association’s
annual budget, Manager will hire or cause to be hired employees to perform the
services required hereunder and the Association with reimburse Manager for
salaries and related benefits incurred in connection therewith in accordance
with the budget. Manager is authorized to subcontract such duties as it in its
reasonable discretion deems to be efficient or necessary; provided, however,
that the salaries, wages and other compensation and fringe benefits, union dues,
insurance, employers’ and employees’ taxes, and vacation (collectively, “Wages”)
of such employees and personnel shall be negotiated by Manager and subject to
the Association’s approval (except in the event of an engagement where the total
obligation of the Association is less than $500). Employees of Manager who have
signing authority in respect of any accounts shall be subject to the
Association’s approval. Notwithstanding anything to the contrary in this
Agreement, the Association’s obligation to pay directly or reimburse Manager for
the cost of personnel necessary to perform the accounting aspects of Manager’s
Obligations under this Agreement shall not exceed the amount reflected in the
budget. All employees who are responsible for the handling of the Association’s
money shall be bonded by a fidelity bond, at the expense of the Association.

3. It is specifically understood and agreed that the Manager shall perform all
of the services required of it hereunder at no cost and expense whatsoever to
itself, but solely at the cost and expense of the Association. All of the
management and maintenance services required in this Agreement shall be rendered
on a basis of “out-of-pocket” costs and expenses, and the Association shall pay
or reimburse the Manager for all costs and expenses incurred by the Manager in
providing services, materials and supplies to the Association, including
specifically, but not limited to: the cost of all employees of the Manager for
the time spent upon performance of matters required by the terms of this
Agreement. Without limiting the foregoing, the Association will pay or reimburse
the Manager separately for the following services or costs:

(a) Clerical or secretarial services necessary to: (a) prepare, print, and
distribute Owners’ Roster; (b) print, duplicate, and distribute Rules and
Regulations; (c) type and distribute Board Meeting Agenda and Minutes; (d) type
and distribute members Meeting Agenda and Minutes; and (e) type and mail
President’s Correspondence

(b) Postage, telephone calls, office supplies, and all costs necessary for
management of the Association.

(c) Costs of duplication of any reports, forms, letters, correspondence or other
items not specifically described herein as being their responsibility of the
Manager.

(d) Notices, letters, newsletters, etc. approved by the Board to be mailed to
members of the Association.

(e) All costs expended by the Manager for materials, supplies and services other
than the management and overhead expenses of the Manager’s office operations, in
addition to the employees that the Manager may secure, for the performance of
the maintenance, repair and operations, and expenses, such as mileage, tolls,
air fare, and similar expenses.

 

6



--------------------------------------------------------------------------------

(f) All applicable sales taxes.

(g) Any other amount expended by the Manager at the direction and request of the
Association.

4. The Manager shall have the authority to terminate any employee(s) of the
Manager as it deems reasonably appropriate. Upon request made by the
Association, Manager shall replace any employee of Manager that is performing
services in respect of the property.

ARTICLE IV

Manager’s Insurance

The Manager hereby warrants that, at all times, in the performance of this
Agreement, it will maintain in full force and effect, insurance coverages as
follows:

(a) Worker’s Compensation insurance and occupational disease coverage in
accordance with statutory limits;

(b) General liability insurance in an amount not less than $1,000,000.00,
including coverage for bodily injury, property damage, and personal injury,
$1,000,000.00 per occurrence;

(c) Comprehensive automobile liability insurance in an amount not less than
$1,000,000.00 per occurrence, including coverage for bodily injury and property
damage arising out of the use of a vehicle while in the performance of any duty
relating to this Agreement (provided such vehicle is owned or leased by the
Manager and provided further Manager shall cause its employees and agents to
obtain and maintain the same insurance coverage on their owned or leased
vehicles used in the performance of any duty relating to this Agreement);

(d) An umbrella policy in the minimum amount of $ 10,000.00;

(e) Fidelity insurance in accordance with Chapter 718, Florida Statutes; and

(f) Certificates of Insurance shall be submitted to the Board of Directors,
naming the Association as an additional insured under the above referenced
policies. These Certificates shall contain a provision that thirty (30) days
prior notice has been given to the Association. The Association agrees that the
Manager will be named as an additional insured on its general liability
insurance coverage.

ARTICLE V

Indemnity

1. The Association shall indemnify Manager and save it harmless from and against
all claims, losses and liabilities, including all costs, fees and reasonable
attorneys’ fees and expenses in connection therewith, arising out of acts or
omissions of the Association, its officers and directors, including, without
limitation any damage to property, or injury to, or death of

 

7



--------------------------------------------------------------------------------

persons (including the property and persons of the parties hereto, and their
agents, subcontractors and employees) occasioned by or in connection with gross
negligence and willful misconduct of the Association or Association’s agents
(other than the Manager or the Manager’s agents).

2. Manager shall indemnify Association and save it harmless from and against all
claims, losses, liabilities, including all costs, fees and reasonable attorneys’
fees and expenses in connection therewith, arising out of acts or omissions of
the Manager or its employees or agents including without limitation any damage
to property, injury to, or death of persons (including the property and persons
of the parties hereto and their agents, subcontractors and employees) occasioned
by or in connection with the gross negligence or willful misconduct of the
Manager or the Manager’s agents or employees.

ARTICLE VI

Miscellaneous Provisions

1. This Agreement cannot be amended or modified except in writing signed by both
parties.

2. In the event that either party brings a legal action to enforce its rights
hereunder the prevailing party will be entitled to be reimbursed for attorney’s
fees and costs whether arising before or at trial, on appeal, in bankruptcy or
in post judgment collection.

3. All notices required hereunder shall be sent via first class mail or hand
delivery to the addresses indicated on the first page of this Agreement or to
such other address as directed by the parties from time to time.

4. Manager shall not assign this Agreement or delegate any duties hereunder
without the prior written consent of the Association; provided that Manager may,
at its sole discretion, delegate all or any portion of its duties hereunder to
MHI Hotels Services LLC, without the prior written consent of the Association
which is hereby deemed to be given. Any attempt by Manager to assign this
Agreement in whole or in part shall render this Agreement null and void.

5. The invalidity in whole or in part of any covenant, promise or undertaking,
or any section, subsection, sentence, clause, phrase or word, or of any
provision of this Agreement and the Declaration, shall not affect the validity
of the remaining portions thereof. The provisions of this Agreement shall be
paramount to the Condominium Act as to those provisions where permissive
variances are permitted; otherwise the provisions of said Condominium Act shall
prevail and shall be deemed incorporated herein.

 

8



--------------------------------------------------------------------------------

The parties hereto have executed this Association Management Agreement on the
day and year first above written.

 

SIAN RESORT RESIDENCES I

CONDOMINIUM ASSOCIATION, INC.

By:     

Print Name:     

Its:     

MHI HOSPITALITY TRS, L.L.C. By:     

Print Name:     

Its:     

 

9



--------------------------------------------------------------------------------

EXHIBIT K-l

Concession Agreement

 

29



--------------------------------------------------------------------------------

CONCESSION AGREEMENT

THIS CONCESSION AGREEMENT (the “Agreement”) is made as of the         day of
                    , 2006, by and between SIAN OCEAN RESIDENCES & RESORT MASTER
ASSOCIATION, INC., a Florida not-for-profit corporation (hereinafter referred to
as the “Association”), whose address is 4001 South Ocean Drive, Hollywood,
Florida 33409, and MHI Hospitality TRS, L.L.C., a Delaware limited liability
company (hereinafter referred to as “Operator”), having its principal office at
6411 Ivy Lane, Suite 510, Greenbelt, Maryland 20770.

RECITALS:

WHEREAS, the Association consists of the condominium units which are a part of
the Sian Ocean Residences & Resort, South Ocean Drive, Hollywood, Florida (the
“Community”). The function of the Association is the operation and management of
the Common Property of the Community and all such other duties as are set forth
in the Declaration of Easements, Covenants, Conditions and Restrictions for Sian
Ocean Residences and Resort Master Association, as amended from time to time
(“Declaration”).

WHEREAS, the Association desires to employ Operator as the sole and exclusive
concessionaire to operate the food and beverage operation serving the swimming
pool to be located along the intracoastal waterway and identified as the Resort
Pool on the site plan attached as Exhibit 1 (the “Site Plan”).

WHEREAS, Operator is the lessee of the commercial unit (the “Commercial Unit”)
of Sian Resort Residences I Condominium (the “Condominium Hotel”) and has
entered into a management agreement pursuant to which the Condominium Hotel will
be operated as a hotel (the “Hotel”). In addition Operator has entered into a
facilities management agreement (the “Management Agreement”) with the
Association to manage and operate the Resort Pool and the walkway between the
Resort Pool and the Condominium Hotel and related landscaping along such walkway
(the “Managed Property”).

WHEREAS, the Resort Pool will be an integral part of the experience of the
guests of the Hotel and the Association acknowledges and agrees that the food
and beverage operation at the Resort Pool will be operated hereunder in a manner
to facilitate their use by guests of the Hotel as well as the members of the
Association in accordance with the terms and provisions of the Declaration.

WHEREAS, in consideration of Operator’s agreement to provide the management
services to the Association in accordance with the Management Agreement, the
Association desires to grant to Operator the sole and exclusive right to provide
food and beverage and other services to Pool Patrons, as hereinafter defined,
utilizing the Resort Pool, as hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Resort Pool Services

Section 1.1. Commercial Activities. Operator shall have the sole and exclusive
right to utilize the deck surrounding the Resort Pool and the immediately
adjacent space for purposes of offering to all Members, Member’s Permittees (as
defined in the Declaration) and Hotel patrons and guests (collectively the “Pool
Patrons”), for its own account and not at the expense of the Association,
services such as private functions, live music, lectures, classes, food and
beverage service and activities and amenities of a similar nature customarily
offered or made available to guests of a resort hotel (the “Services”). The
Services shall at all times be provided in accordance with the Hotel Standards,
as defined in the Declaration, and in accordance with all rules and regulations
(the “Rules”) enacted by the Board of Directors of the Association (the
“Board”). Any such Services offered by Operator shall be provided in a principal
capacity and not as an agent of the Association.

Section 1.2. Cost of Operation and Revenues. Operator shall bear the entire cost
and expense incurred by Operator in connection with providing the Services and
Operator shall be entitled to all revenues derived from providing the Services.

Section 1.3. Charges to Pool Patrons. All charges for Services to Pool Patrons
shall apply uniformly to all Members, Members Permittees and Hotel patrons and
guests and Operator shall not discriminate against any Pool Patrons.

Section 1.4. Repair and Maintenance. Operator, at its sole cost and expense,
shall make, or cause to be made all repairs and perform, or cause to be
performed, all maintenance to Operator’s equipment to provide the Services in
accordance with Hotel Standards and the Rules.

Section 1.5. Rules. Operator shall comply with all Rules enacted by the Board,
as amended from time to time.

Section 1.6. Compliance. Operator shall take all action as may be necessary to
comply promptly with any and all orders or requirements affecting the Services
or required to provide the Services by any governmental authority having
jurisdiction, including without limitation the Health Department and orders of
the Board of Fire Underwriters, or other similar bodies having jurisdiction.

Section 1.7. Licenses and Permits. Operator, at its sole cost and expense shall
obtain all licenses and permits required to provide the Services by any
governmental authority having jurisdiction, including, without limitation, a
liquor license. The Association agrees to cooperate with Operator for purposes
of obtaining any licenses or authorizations, including any alcoholic beverage
license in connection with the Services.

Section 1.8. Employees. Operator shall be responsible for and hire and properly
supervise all employees required to provide the Services. All such employees
shall be employees of Operator and not employees of the Association.

 

2



--------------------------------------------------------------------------------

Section 1.9. Inventory and Equipment. Operator shall at all times maintain an
adequate inventory of supplies and equipment to provide the Services in
accordance with Hotel Standards.

Section 1.10. Hotel Standards. Notwithstanding the obligations of the Operator
to provide the Services in accordance with Hotel Standards, none of the Services
to be provided by Operator shall utilize the tradename or trademark(s) used in
connection with the operation of the Hotel.

Section 1.11. Subcontractors. Operator shall also be entitled, without the prior
approval of the Association, to subcontract with a third party to operate such
facilities or provide any of the Services provided that the Association has no
financial obligation with respect to such operation or subcontract and all such
Services are provided in accordance with the Hotel Standards and the Rules.

Section 1.12. Insurance. During the term of this Agreement, Operator shall
maintain as a minimum, the following insurance underwritten by an insurer
approved by the Association, which approval shall not be unreasonably withheld:

(1) employer’s liability with minimum limits of $10,000,000 per occurrence; and

(2) worker’s compensation insurance; and

(3) employment practices liability insurance (including coverage for harassment,
discrimination and wrongful termination, and covering defense and indemnity
costs) with a limit of $1,000,000 per loss; and

(4) the holder of the liquor license will maintain liquor liability insurance
with single limit coverage for personal and bodily injury and property damage of
at least $10,000,000 for each occurrence naming the Association as additional
insured; and

(5) commercial general liability insurance (including coverage for product
liability, completed operations, contractual liability, host liquor liability
and fire legal liability) and comprehensive automobile liability insurance
(including hired and non-owned liability) with single-limit coverage for
personal and bodily injury and property damage of at least $10,000,000 per
occurrence, naming the Association as additional insured.

All policies must be written on a fully insured basis.

Section 1.13. Evidence of Insurance. At all times during the term of this
Agreement, Operator will furnish to the Association certificates of insurance
evidencing the term and limits of coverage in force, names of applicable
insurers and persons insured, and a statement that coverage may not be canceled,
altered or permitted to lapse or expire without thirty (30) days advance written
notice to the Association. Revised certificates of insurance shall be forwarded
to the Association each time a change in coverage or insurance carrier is made
by Operator, and/or upon renewal of expired coverages. At Association’s option,
Operator may be required to provide certified insurance policy copies.

 

3



--------------------------------------------------------------------------------

ARTICLE II

Term

Section 2.1. Term. The initial term of this Agreement shall be for a period of
ten (10) years, commencing on the date of recording of the Declaration. The term
shall automatically renew for successive additional five (5) year terms unless
either party serves notice with cause at least ninety (90) days prior to the
expiration of the applicable term of its intent not to renew.

Section 2.2. Insolvency. In the event a petition in bankruptcy is filed by or
against the Operator or Association, or in the event that the Operator or
Association shall make an assignment for the benefit of creditors, either party
hereto may terminate this Agreement effective upon written notice to the other.

Section 2.3. Breach and Cure. In the event that Operator or the Association
fails to perform its obligations under this Agreement or otherwise defaults
hereunder, the non-defaulting party shall give the other party written notice
specifying the default, and the defaulting party shall have thirty (30) days
from the date of such notice to cure the default. If the defaulting party has
not cured such default within thirty (30) days then the non-defaulting party may
terminate this Agreement.

Section 2.4. Termination of Operator. Either party may terminate this Agreement
on ninety (90) days prior written notice to the Association in the event
Operator is neither the licensee of a hotel franchise for the Condominium Hotel
nor the owner or lessee of the Commercial Unit.

ARTICLE III

Indemnity

Section 3.1. Indemnification by the Association. The Association shall indemnify
Operator and save it harmless from and against all claims, damages, losses and
liabilities, including all costs, fees and reasonable attorneys’ fees and
expenses in connection therewith, arising out of acts or omissions of the
Association, its officers and directors, including, without limitation any
damage to property, or injury to, or death of persons (including the Pool
Patrons) occasioned by or in connection with gross negligence and willful
misconduct of the Association or Association’s agents (other than the Operator
or the Operator’s agents).

Section 3.2. Indemnification by Operator. Operator shall indemnify Association
and save it harmless from and against all claims, damages, losses, liabilities,
including all costs, fees and reasonable attorneys’ fees and expenses in
connection therewith, arising out of acts or omissions of the Operator or its
employees, subcontractors or agents including without limitation any damage to
property, injury to, or death of persons (including the Pool Patrons) occasioned
by or in connection with the gross negligence or willful misconduct of the
Operator or the Operator’s agents, subcontractors or employees.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous Provisions

Section 4.1. Amendment and Modification. This Agreement cannot be amended or
modified except in writing signed by both parties.

Section 4.2. Fees and Costs. In the event that either party brings a legal
action to enforce its rights hereunder the prevailing party will be entitled to
be reimbursed for attorneys fees and costs whether arising before or at trial,
on appeal, in bankruptcy or in post judgment collection.

Section 4.3. Notices. All notices required hereunder shall be sent via first
class mail or hand delivery to the addresses indicated on the first page of this
Agreement or to such other address as directed by the parties from time to time.

The parties hereto have executed this Agreement on the day and year first above
written.

 

SIAN OCEAN RESIDENCES & RESORT MASTER ASSOCIATION, INC. By:      Name:     
Title:     

 

MHI HOSPITALITY TRS, L.L.C. By:      Name:      Title:     

 

5



--------------------------------------------------------------------------------

EXHIBIT P

Hotel Plans and Specifications

 

34



--------------------------------------------------------------------------------

Exhibit “P”

Design Plans

Architectural

Fullerton Diaz Architects

Drawing Date: 2/24/06

Mechanical, Electrical, & Plumbing

TWR Consulting Engineers, Inc.

Drawing Date: 3/3/06

Structural

DHI Structural Engineers, Inc.

Drawing Date: 11/18/05

Interior Design

Ferrari Interiors, Inc.

Drawing Date: 1/27/06

Civil Drawings

Kimley-Horn & Associates, Inc.

Drawing Date: 08/06

Landscape

Kimley-Horn & Associates, Inc.

Drawing Date: 03/06

Resort Pool

Aquadynamics Design Group, Inc.

Drawing Date: 1/27/06



--------------------------------------------------------------------------------

EXHIBIT Q

Crowne Plaza® Certificate

 

35



--------------------------------------------------------------------------------

DISCLOSURE, ACKNOWLEDGMENT AND AGREEMENT

Sian Resort Residences I Condominium

This Disclosure, Acknowledgement and Agreement (this “Instrument”) is made as of
the            day of                     , 200  
by                                             , the purchaser(s) (“Purchaser”
or “you”) of Unit #                     (“the Unit” or “your Unit”) of Sian
Resort Residences I Condominium (the “Condominium”).

Purchaser acknowledges and agrees that:

(1) The seller and offerer of the Condominium, including your Unit, is
MCZ/Centrum Florida XIX, L.L.C. (the “Developer”). The Developer intends the
Condominium to be developed as a hotel (the “Hotel”). The Condominium will be
part of a larger mixed-use development that will be governed by a master
declaration of covenants, restrictions and easements and a master homeowners’
association (the “Master Development”).

(2) It is intended (but not guaranteed) that the commercial unit of the
Condominium (a) will be owned by MHI Hollywood, LLC (the “Hotel Owner”),
(b) will be leased by the Hotel Owner to an affiliate of the Hotel Owner, MHI
Hospitality TRS, LLC (“Franchisee”), and (c) will be operated by another
affiliate of the Hotel Owner, MHI Hotel Services LLC (“Hotel Manager”) (Hotel
Owner, Franchisee and Hotel Manager will collectively be referred to as the
“Franchisee Parties”).

(3) It is intended (but not guaranteed) that initially there will be a franchise
or license agreement (“License Agreement”) between Franchisee and Holiday
Hospitality Franchising, Inc. (including its affiliates, “Franchisor”) for the
licensing of the Hotel operation as a “Crowne Plaza®” resort hotel.

(4) Franchisor is merely licensing the use of certain trademarks, tradenames and
systems to enable the Hotel to be operated for a period of time as a “Crowne
Plaza®” resort hotel. Franchisor is not the developer, operator, manager,
seller, builder, broker, offeror or lessor of your Unit, or of the Condominium,
the Hotel or any associated rental program. Franchisor is not an affiliate of
the Developer or Franchisee Parties or any related entity.

(5) Any right to use the “Crowne Plaza®” tradename, trademarks, service marks or
systems, or any other trademarks, service marks, systems or other intellectual
property of Franchisor (collectively, the “Trademarks”) in connection with the
Hotel is a right only of Franchisee under the License Agreement and is limited
strictly by the terms of the License Agreement. You have not been granted and do
not have any right to use the Trademarks for any purpose including, without
limitation, in connection with the sale, rental or resale (or marketing or
advertising for sale, rental or resale) of your Unit.

(6) You and the other residential unit owners (a) do not have any right, title
or interest in or to the License Agreement or any of the rights or licenses
granted in the License Agreement, (b) are not a licensee, co-licensee or
sublicensee under the License Agreement, (c) are not a third party beneficiary
of the License Agreement, and (d) do not have the right to object to or defend



--------------------------------------------------------------------------------

or take any other action against, or delay or impede, any termination,
expiration, modification or non-renewal of the License Agreement.

(7) Franchisee’s right to use the Trademarks is subject to the terms,
provisions, obligations and limitations set forth in the License Agreement. The
License Agreement may be terminated at any time or may expire in accordance with
its terms, without notice to you and without your consent, in which event the
Hotel will promptly cease operating as a Crowne Plaza® resort hotel. You will
have no recourse against Franchisor, and Franchisor will have no liability to
you or any other unit owner, the Condominium association or Master Development
association as a result of the termination of the License Agreement, and you
hereby release Franchisor with respect to any and all liability arising as a
result of or in connection with the termination of the License Agreement.
Franchisor has no obligation to renew or extend the License Agreement beyond its
original term.

(8) Franchisor has no duty, obligation or responsibility of any kind to you or
your guests, invitees or lenders (including, without limitation, any contractual
or fiduciary duty or obligation, express or implied). Franchisor has no duty
under the License Agreement, the Condominium or Master Development governing or
offering documents (including without limitation, any purchase agreement,
prospectus, offering statement, budgets or plans), any marketing or sales
materials, any unit rental agreement or otherwise (collectively, the
“Documents”). Franchisor does not assume nor does it have any liability or
responsibility for any financial statements, projections, or other financial
information provided to you or any other purchaser or unit owner by any person
or entity. You agree to look solely and exclusively to the Developer,
Condominium association, Master Development association, Franchisee Parties or
other persons or entities, and not to look to Franchisor, with respect to any
claims relating to your Unit, the Condominium, the Hotel, Master Development,
Documents or any rental program or unit rental agreement.

(9) The License Agreement may be amended and modified from time to time by
Franchisor and Franchisee without your consent and without notice to you.
Franchisor may modify or change the franchise systems, standards or requirements
associated with the License Agreement from time to time without your consent and
without notice to you.

(10) Franchisor has not made, and is not making, any representation, warranty or
guaranty, or provided or providing any assurances or promises, with respect to
your Unit, the Condominium, the Master Development, the Hotel, Developer,
Franchisee Parties or any rental program or unit rental agreement or any aspect
of any of the foregoing (including, without limitation, the Documents), and
Franchisor has not acted, and is not acting, as a principal, guarantor, offeror,
broker, finder, sales person or sales agent with respect to the design,
development, construction, sales, marketing, maintenance, rental, operation or
management of your Unit, the Condominium, the Master Development, the Hotel, any
rental program, any unit rental agreement, or any aspect of any of the
foregoing. Franchisor is not a partner or joint venturer with the Developer or
any of the Franchisee Parties or with you.

(11) The Franchisee Parties and Developer are not acting, nor do they have any
authority to act, as agents, representatives or otherwise on behalf of
Franchisor with respect to any matter. Nothing contained in any agreement
between you and the Developer or between you

 

2



--------------------------------------------------------------------------------

and any of the Franchisee Parties or any other person or entity will modify the
terms and conditions of the License Agreement or any other agreement between
Franchisor and Franchisee or their respective affiliates. The rights of
Franchisor under the License Agreement and related agreements are solely and
exclusively for the benefit of Franchisor and its affiliates and shall not be
deemed to create any right in or obligation or liability to you or any other
person or entity.

(12) No approval or consent by Franchisor pursuant to its rights will constitute
any assurance or promise of any sort by Franchisor that any of the actions of
any Franchisee Party, the Developer or any other person or entity are in
compliance with any legal or contractual obligations.

All of the provisions of this Instrument are binding upon you, your heirs, legal
representatives, successors and assigns, and inure to the benefit of Franchisor
and its agents, employees, representatives, successors and assigns.

This Instrument is a legal document, and if you have questions or do not
understand it fully, you should consult qualified legal counsel.

 

Acknowledged and Agreed:

   

PURCHASER(S):

             

Printed Name:

        

Printed Name:

    

 

3



--------------------------------------------------------------------------------

EXHIBIT R

Alternative Crowne Plaza® Certificate

 

36



--------------------------------------------------------------------------------

DISCLOSURE AND ACKNOWLEDGEMENT

Sian Resort Residences I Condominium

This Disclosure and Acknowledgement (this “Instrument”) is made as of
the        day of                    , 200__
by                                         , the purchaser(s) (“Purchaser” or
“you”) of Unit #                     (“the Unit” or “your Unit”) of Sian Resort
Residences I Condominium (the “Condominium”).

Purchaser acknowledges by execution of this Instrument that Purchaser has been
advised of the following:

(1) The seller and offeror of the Condominium, including your Unit, is
MCZ/Centrum Florida XIX, L.L.C. (the “Developer”). The Developer intends the
Condominium to be developed as a hotel (the “Hotel”). The Condominium will be
part of a larger mixed-use development that will be governed by a master
declaration of covenants, restrictions and easements and a master homeowners’
association (the “Master Development”).

(2) It is intended (but not guaranteed) that the commercial unit of the
Condominium (a) will be owned by MHI Hollywood, LLC (the “Hotel Owner”),
(b) will be leased by the Hotel Owner to an affiliate of the Hotel Owner, MHI
Hospitality TRS, LLC (“Franchisee”), and (c) will be operated by another
affiliate of the Hotel Owner, MHI Hotel Services LLC (“Hotel Manager”) (Hotel
Owner, Franchisee and Hotel Manager will collectively be referred to as the
“Franchisee Parties”).

(3) It is intended (but not guaranteed) that initially there will be a franchise
or license agreement (“License Agreement”) between Franchisee and Holiday
Hospitality Franchising, Inc. (including its affiliates, “Franchisor”) for the
licensing of the Hotel operation as a “Crowne Plaza®” resort hotel.

(4) Franchisor is merely licensing the use of certain trademarks, tradenames and
systems to enable the Hotel to be operated for a period of time as a “Crowne
Plaza®” resort hotel. Franchisor is not the developer, operator, manager,
seller, builder, broker, offeror or lessor of your Unit, or of the Condominium,
the Hotel or any associated rental program. Franchisor is not an affiliate of
the Developer or Franchisee Parties or any related entity.

(5) Any right to use the “Crowne Plaza®” tradename, trademarks, service marks or
systems, or any other trademarks, service marks, systems or other intellectual
property of Franchisor (collectively, the “Trademarks”) in connection with the
Hotel is a right only of Franchisee under the License Agreement and is limited
strictly by the terms of the License Agreement. You have not been granted and do
not have any right to use the Trademarks for any purpose including, without
limitation, in connection with the sale, rental or resale (or marketing or
advertising for sale, rental or resale) of your Unit.

(6) You and the other residential unit owners (a) do not have any right, title
or interest in or to the License Agreement or any of the rights or licenses
granted in the License Agreement, (b) are not a licensee, co-licensee or
sublicensee under the License Agreement, (c) are not a third



--------------------------------------------------------------------------------

party beneficiary of the License Agreement, and (d) do not have the right to
object to or defend or take any other action against, or delay or impede, any
termination, expiration, modification or non-renewal of the License Agreement.

(7) Franchisee’s right to use the Trademarks is subject to the terms,
provisions, obligations and limitations set forth in the License Agreement. The
License Agreement may be terminated at any time or may expire in accordance with
its terms, without notice to you and without your consent, in which event the
Hotel will promptly cease operating as a Crowne Plaza® resort hotel. Franchisor
will have no liability to you or any other unit owner, the Condominium
association or Master Development association as a result of the termination of
the License Agreement. Franchisor has no obligation to renew or extend the
License Agreement beyond its original term.

(8) Franchisor has no duty, obligation or responsibility of any kind to you or
your guests, invitees or lenders (including, without limitation, any contractual
or fiduciary duty or obligation, express or implied). Franchisor has no duty
under the License Agreement, the Condominium or Master Development governing or
offering documents (including without limitation, any purchase agreement,
prospectus, offering statement, budgets or plans), any marketing or sales
materials, any unit rental agreement or otherwise (collectively, the
“Documents”). Franchisor does not assume nor does it have any liability or
responsibility for any financial statements, projections, or other financial
information provided to you or any other purchaser or unit owner by any person
or entity.

(9) The License Agreement may be amended and modified from time to time by
Franchisor and Franchisee without your consent and without notice to you.
Franchisor may modify or change the franchise systems, standards or requirements
associated with the License Agreement from time to time without your consent and
without notice to you.

(10) Franchisor has not made, and is not making, any representation, warranty or
guaranty, or provided or providing any assurances or promises, with respect to
your Unit, the Condominium, Master Development, Hotel, Developer, Franchisee
Parties or any rental program or unit rental agreement or any aspect of any of
the foregoing (including, without limitation, the Documents), and Franchisor has
not acted, and is not acting, as a principal, guarantor, offerer, broker,
finder, sales person or sales agent with respect to the design, development,
construction, sales, marketing, maintenance, rental, operation or management of
your Unit, the Condominium, the Master Development, the Hotel, any rental
program, any unit rental agreement, or any aspect of any of the foregoing.
Franchisor is not a partner or joint venturer with the Developer or any of the
Franchisee Parties or with you.

(11) The Franchisee Parties and Developer are not acting, nor do they have any
authority to act, as agents, representatives or otherwise on behalf of
Franchisor with respect to any matter. Nothing contained in any agreement
between you and the Developer or between you and any of the Franchisee Parties
or any other person or entity will modify the terms and conditions of the
License Agreement or any other agreement between Franchisor and Franchisee or
their respective affiliates. The rights of Franchisor under the License
Agreement and related agreements are solely and exclusively for the benefit of
Franchisor and its affiliates and shall not be deemed to create any right in or
obligation or liability to you or any other person or entity.



--------------------------------------------------------------------------------

(12) No approval or consent by Franchisor pursuant to its rights will constitute
any assurance or promise of any sort by Franchisor that any of the actions of
any Franchisee Party, the Developer or any other person or entity are in
compliance with any legal or contractual obligations.

 

PURCHASER(S):                 Printed Name:                                   
                                                                 
Printed Name:                                   
                                                             



--------------------------------------------------------------------------------

EXHIBIT S

Restrictive Covenant

 

37



--------------------------------------------------------------------------------

PREPARED BY AND RETURN TO:   

William R. Bloom, Esq.

Holland & Knight, LLP

701 Brickell Avenue, Suite 3000

Miami, Florida 33131

   This space reserved for Recorder’s use only

COVENANT

THIS COVENANT is made and entered into as of the _____ day of _________, 2006 by
and among MCZ/CENTRUM FLORIDA XLX, L.L.C., a Delaware limited liability company
(“MCZ/CENTRUM”), MCZ/CENTRUM FLORIDA VI OWNER, L.L.C., an Illinois limited
liability company (“MCZ/CENTRUM VI”), and MHI HOLLYWOOD, LLC, a Delaware limited
liability company (“MHI”).

RECITALS:

A. MCZ/CENTRUM is the developer and owner of all of the units comprising Sian
Resort Residences I Condominium, the Declaration of which was recorded
____________, 2006 in Official Records Book ___________, at Page of the Public
Records of Broward County, Florida (the “Hotel Condominium”).

B. MCZ/CENTRUM VI is an affiliate of MCZ/CENTRUM and is the owner of that
certain real property described on Exhibit “A” attached hereto and made a part
hereof (the “MCZ/CENTRUM VI PROPERTY”) which is adjacent to the Hotel
Condominium.



--------------------------------------------------------------------------------

C. MCZ/CENTRUM desires to sell to MHI the sole commercial unit of the Hotel
Condominium (the “Hotel Unit”) and MHI desires to purchase the Hotel Unit from
MCZ/CENTRUM and operate a hotel at the Hotel Condominium (the “Hotel”) provided
that MCZ/CENTRUM and MCZ/CENTRUM VI impose certain covenants and restrictions
upon the Hotel Unit, Hotel Condominium and the MCZ/CENTRUM VI PROPERTY, as
hereinafter provided.

D. MCZ/CENTRUM and MCZ/CENTRUM VI desire to have MHI purchase the Hotel Unit and
agree to impose certain covenants and restrictions upon the use of the Hotel
Condominium and the MCZ/CENTRUM VI PROPERTY, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. RECITALS. The Recitals and this Covenant are true and correct and are hereby
incorporated by reference and made a part hereof.

2. SITE PLAN. MCZ/CENTRUM VI currently intends to develop the MCZ/CENTRUM VI
PROPERTY substantially in accordance with the Site Plan shown on Exhibit “B”
attached hereto and made a part hereof (the “Site Plan”). The Site Plan reflects
the Hotel Condominium as the first phase of the project. The Resort Pool and the
Hotel Related Common Property (as said terms are hereinafter defined) and the
Hotel Condominium will be constructed substantially in accordance with the Site
Plan. The second phase of the project reflected on the Site Plan (“Phase II”) is
currently envisioned to consist of a newly constructed 27-story hotel
condominium containing approximately 349 hotel rooms, a pool and related

 

2



--------------------------------------------------------------------------------

parking garage and include ballroom space, meeting space, outdoor function
space, restaurant space and laundry facilities. The third phase of the project
reflected on the Site Plan (“Phase III”) is currently envisioned to consist of
either approximately 7,000 square feet of commercial space (the “Commercial
Space”) or approximately 60 townhomes. MCZ/CENTRUM VI covenants and agrees with
MHI that the MCZ/CENTRUM VI PROPERTY as shown on the Site Plan, if developed,
will be developed substantially in accordance with the Site Plan; provided,
however, nothing shall be deemed or construed to require either Phase II or
Phase III to be developed. MCZ/CENTRUM VI agrees not to modify the Site Plan in
any material respect without the approval of MHI which approval shall not be
unreasonably withheld or delayed and which approval shall be granted provided
that any changes to the Site Plan do not have a material adverse effect and are
not reasonably likely to have a material adverse effect on the operation of the
Hotel Condominium, the hotel operation at the Hotel Condominium, or the resort
pool located next to the intracoastal waterway as shown on the Site Plan (the
“Resort Pool”) or the Hotel Related Common Property. The failure of MHI to
respond to any request for approval of any material modification to the Site
Plan within fifteen (15) business days shall be deemed approval; provided that
any material modification to the Site Plan which has or is reasonably likely to
have a material adverse effect on the operation of the Hotel Condominium, the
Hotel, the Resort Pool, or the Hotel Related Common Property which requires the
approval of Holiday Hospitality Franchising, me. (the “Licensor”) pursuant to
the terms of that certain Crowne Plaza® License Agreement by and between
Licensor and MHI Hospitality TRS, LLC (the “Licensee”) dated September
___________, 2006 and the addendum thereto (the “License Agreement”) shall not
be deemed approved until such approval is actually received by MCZ/CENTRUM VI
from Licensor and MHI. The approval of Licensor shall only be required

 

3



--------------------------------------------------------------------------------

prior to the termination of the License Agreement and thereafter approval from
Licensor shall no longer be required.

3. PHASE II AND PHASE III PLANS AND SPECIFICATIONS. If MCZ/CENTRUM VI elects to
proceed with the development of Phase II and/or Phase III, MCZ/CENTRUM VI shall
submit plans and specifications for Phase II and/or Phase III, as appropriate,
and any material modification thereto, to MHI as they are developed for MHI’s
review and comment but only to confirm that the exterior appearance of all
improvements, facilities and landscaping within Phase II and/or Phase III will
be in accordance with standards equal to or better than the Hotel Condominium
pursuant to the License Agreement in effect as of the opening of the Hotel and
that the interior finishes of Phase II and/or Phase III, as appropriate, will be
complementary to or of a better quality than the interior finishes of the Hotel
Condominium pursuant to the License Agreement in effect as of the opening of the
Hotel. To the extent that MHI believes that the exterior appearance of any of
the improvements, facilities or landscaping to be constructed or placed within
Phase II and/or Phase III, as appropriate, will not be in accordance with
standards equal to or better than the Hotel Condominium pursuant to the License
Agreement in effect as of the opening of the Hotel and/or the interior finishes
of such improvements will not be complementary to or of a better quality than
the interior finishes of the Hotel Condominium pursuant to the License Agreement
in effect as of the opening of the Hotel, MHI shall provide written notice of
same to MCZ/CENTRUM VI listing the deficiencies within fifteen (15) business
days of MHI’s receipt of the plans and specifications for such improvements or
finishes, as applicable, or material modification thereof, or proposed
replacement or restoration thereof. Any disputes between MCZ/CENTRUM VI and MHI

 

4



--------------------------------------------------------------------------------

regarding compliance with the terms and provisions of this Section 3 shall be
submitted to arbitration in accordance with Section 10(k) of this Covenant.

4. USE RESTRICTIONS REGARDING PHASE II AND PHASE III. The commercial uses of the
MCZ/CENTRUM VI PROPERTY shall be upscale uses and not incompatible with or
detract from the operation of the Hotel Condominium or the Hotel. MHI
acknowledges and agrees that any competition from a second hotel which may be
developed on the MCZ/CENTRUM VI PROPERTY shall not be deemed to detract from the
operation of the Hotel Condominium or the Hotel. Flea markets, dollar stores,
adult entertainment establishments, pawn shops and adult-themed restaurants and
establishments are prohibited in or on the Hotel Condominium, the Hotel Unit,
the Hotel and the MCZ/CENTRUM VI PROPERTY. Any dispute regarding compliance with
the requirements of this Section 4 shall be subject to arbitration in accordance
with Section 10(k) of this Covenant.

5. BOARD ACTION BY CONDOMINIUM ASSOCIATION. MCZ/CENTRUM covenants and agrees
that so long as it or any of its affiliates controls the board of directors of
Sian Resort Residences I Condominium Association, Inc., a not-for-profit Florida
corporation (the “Condominium Association”) that neither MCZ/CENTRUM nor any of
its affiliates or the board of directors of the Condominium Association will
impose any amendments to the declaration of condominium, the articles of
incorporation for the Condominium Association, the bylaws of the Condominium
Association or rules and regulations for the Hotel Condominium (including the
criteria set forth on Exhibit B attached hereto) without MHI’s consent, which
consent shall not be unreasonably withheld or delayed and which consent shall be
required to be given provided that the proposed amendment(s) does not adversely
affect and is not reasonably likely to have an adverse effect on the ability of
the Licensee to comply

 

5



--------------------------------------------------------------------------------

with the terms conditions and payment obligations under the License Agreement
and does not negatively affect and is not reasonably likely to have a negative
effect on the operation of the Hotel Condominium, the Hotel or the Hotel Related
Common Property, as hereinafter defined. The failure of MHI to respond within
five (5) business days of receipt of such request shall be deemed approval,
provided that any amendment requiring the approval of Licensor pursuant to the
License Agreement shall not be deemed approved until such approval is actually
received by MCZ/Centrum from MHI and Licensor. Further MCZ/CENTRUM and each of
its affiliates covenant and agree that so long as it or they control the board
of directors of the Condominium Association, the board of directors of the
Condominium Association will not take any action that adversely affects or is
reasonably likely to adversely affect the ability of Licensee to comply with the
terms, conditions and payment obligations under the License Agreement or which
negatively affects or is reasonably likely to negatively affect the operation of
the Hotel Condominium or the Hotel and will not deny reasonable requests or
refuse to grant approvals reasonably requested by MHI.

6. BOARD ACTION BY MASTER ASSOCIATION. MCZ/CENTRUM VI covenants and agrees that
so long as it or any of its affiliates controls the board of directors of the
Sian Ocean Residence & Resort Master Association, Inc., a Florida not-for-profit
corporation (the “Master Association”) that neither MCZ/CENTRUM VI nor any of
its affiliates or the board of directors of the Master Association will impose
any amendments to the Declaration of Covenants, Conditions, Restrictions and
Easements for the Sian Ocean Residences and Resort Master Association which was
recorded in Official Records Book 41532 at Page 1989 of the Public Records of
Broward Country, Florida, the articles of incorporation of the Master
Association or the bylaws of the Master Association (collectively, the “Master
Association

 

6



--------------------------------------------------------------------------------

Documents”) without MHI’s consent, which consent shall not be unreasonably
withheld or delayed and which consent shall be required to be given provided
that the proposed amendments do not adversely affect and are not reasonably
likely to adversely affect the ability of Licensee to comply with the terms,
conditions and payment obligations under the License Agreement and do not
negatively affect and are not reasonably likely to negatively affect the
operation of the Hotel Condominium, the Hotel, the Resort Pool, or the Hotel
Related Common Property. The failure of MHI to respond within five (5) business
days of receipt such request shall be deemed approval provided that any
amendment requiring the approval of Licensor pursuant to the License Agreement
shall not be deemed approved until such approval is actually received by
MCZ/Centrum from MHI and Licensor. Notwithstanding the foregoing, it shall not
be deemed or construed as an amendment to the Master Association Documents if
additional properties are added to the Master Association Documents as
contemplated by the Master Association Documents. In addition, MCZ/CENTRUM VI
further covenants and agrees that so long as it and/or any of its affiliates
controls the board of directors of the Master Association, the board of
directors of the Master Association will take any action reasonably requested by
MHI to cause the Resort Pool and any other elements of the Hotel Related Common
Property to comply with Licensor’s brand standards and will not take any action
that adversely affects or is reasonably likely to adversely affect the ability
of Licensee to comply with the terms, conditions and payment obligations under
the License Agreement or which negatively affects or is reasonably likely to
adversely affect the operation of the Hotel, the Resort Pool, or the Hotel
Related Common Property and will not deny reasonable requests or refuse to grant
approvals reasonably requested by MHI.

 

7



--------------------------------------------------------------------------------

7. OWNERSHIP OF SIAN PARCEL. MCZ/CENTRUM VI acknowledges and agrees that so long
as MCZ/CENTRUM VI or any of its affiliates have any ownership interests in the
Sian Parcel, the Non-Residential Units or the Phase II Hotel Unit (as such terms
are defined in the Master Association Documents) they shall refrain from
supporting and shall vote all of their voting interests and cause their
affiliates to vote all of their voting interests against any action proposed to
be taken or approved by the Master Association which could adversely affect or
is reasonably likely to have an adverse effect on the operation of the Hotel
Condominium, the Hotel, the Resort Pool, including without limitation the
commercial operations associated with Resort Pool, or the outdoor function areas
which are located on the properties owned by the Master Association and which
could be perceived by Hotel guests to be part of the Hotel Condominium (the
“Hotel Related Common Property”) or which would adversely affect or is
reasonably likely to have an adverse effect on Licensee’s ability to comply with
the terms, conditions and payment obligations under the License Agreement,
including without limitation, to comply with Licensor’s brand standards.

8. SERVICE PROVIDERS. MCZ/CENTRUM and MHI covenant and agree that all third
parties providing services to any of the units included within the Hotel
Condominium including the Hotel Unit shall be required to comply with the
criteria set forth on Exhibit “C” attached hereto and made a part hereof.

9. NOTICES. All notices, consents, approvals, waivers and elections which any
party shall be required or shall desire to make or give under this Covenant
shall be in writing and shall be sufficiently made or given only when
hand-delivered, telecopied or mailed by certified mail, return receipt requested
postage affixed addressed:

 

8



--------------------------------------------------------------------------------

As to MHI:

   MHI Hollywood, LLC    4801 Courthouse Street    Suite 201    Williamsburg, VA
23188    Attn: Andrew M. Sims    Telephone: (757) 564-8684    Facsimile: (757)
564-8801

With a Copy to:

   Baker and McKenzie    815 Connecticut Avenue N.W.    Suite 900    Washington,
DC 20016    Attn: Thomas J. Egan, Jr., Esq.    Telephone: (202) 452-7050   
Facsimile: (202) 452-7093

As to MCZ/CENTRUM:

   MCZ/CENTRUM FLORIDA XIX, L.L.C.    c/o MCZ Development, Inc.    1555 N.
Sheffield Avenue    Chicago, IL 60622    Attn: Brian Niven and Michael Lerner   
Telephone: (312) 573-1122    Facsimile: (312) 573-1028

With a Copy to:

   CENTRUM PROPERTIES, INC.    225 West Hubbard Street, Fourth Floor    Chicago,
IL 60610    Attn: Arthur Slaven and Mary Koberstein, Esq.    Telephone: (312)
825-2500    Facsimile: (312) 923-0984

Copy to:

   Holland & Knight LLP    701 Brickell Avenue, Suite 3000    Miami, FL 33131   
Attn: William R. Bloom, Esq.    Telephone: (305) 789-7712    Facsimile: (305)
789-7799

As to MCZ/CENTRUM VI:

   MCZ/CENTRUM FLORIDA VI OWNER, L.L.C.    c/o MCZ Development, Inc.    1555 N.
Sheffield Avenue    Chicago, IL 60622    Attn: Brian Niven and Michael Lerner   
Telephone: (312) 573-1122    Facsimile: (312) 573-1028

 

9



--------------------------------------------------------------------------------

With a Copy to:

   CENTRUM PROPERTIES, INC.   

225 West Hubbard Street, Fourth Floor

Chicago, IL 60610

Attn: Arthur Slaven and Mary Koberstein, Esq.

Telephone: (312)825-2500

Facsimile: (312) 923-0984

Copy to:

   Holland & Knight LLP   

701 Brickell Avenue, Suite 3000

Miami, FL 33131

Attn: William R. Bloom, Esq.

Telephone: (305) 789-7712

Facsimile: (305) 789-7799

or at such other address as any party hereto shall designate by like notice
given to the other parties hereto. Notices, consents, approvals, waivers and
elections given or made as aforesaid shall have been given when hand-delivered,
upon receipt of a telecopy or the date of receipt or date of delivery is refused
if mailed by certified mail, return receipt requested.

10. MISCELLANEOUS PROVISION.

(a) Mortgagee. All holders of any existing mortgages join in the execution of
this Covenant in order to submit their interest in the Hotel Condominium, the
Hotel Unit and the MCZ/CENTRUM VI PROPERTY to the terms of this Covenant and are
hereby, without the necessity of any additional instruments, made subordinate to
the terms of this Covenant. Any future mortgages shall automatically, without
the necessity of any additional instrument be subject and subordinate to the
terms and conditions of this Covenant.

(b) Amendments. This Covenant shall not be amended, modified altered or changed
in any respect except by further agreement in writing duly executed by the
owners of the Hotel Unit and the MCZ/CENTRUM VI PROPERTY.

(c) Severability. Should any of the provisions of this Covenant or the
application thereof to any person or situation be held invalid or unenforceable,
the remainder of

 

10



--------------------------------------------------------------------------------

this Covenant and the application of such provision to persons or a situation,
other than those as to which it shall have been held invalid or unenforceable,
shall not be affected thereby and shall continue valid and be enforced to the
fullest extent permitted by law.

(d) Captions. The headings contained in this Covenant are for convenience and
reference only and in no way define, limit or describe the scope of or intent of
the Covenant.

(e) Attorneys’ Fees and Costs. In the event of any dispute which shall be
arbitrated/litigated between the parties in connection with this Covenant the
prevailing party shall be entitled to recover from the other party all of its
reasonable attorneys’ fees, costs and expenses at both trial and appellate
levels.

(f) Governing Laws. The ability of this Covenant and all of its terms and
provisions shall be interpreted and in accordance with the laws of the State of
Florida.

(g) Covenants Running the Land. The terms and provisions of this Covenant shall
constitute covenants running with the land and shall be binding upon the owner
of and each successor in title to any portion of the Hotel Unit and the
MCZ/CENTRUM VI PROPERTY.

(h) Entire Agreement. This Covenant by the entire agreement of the parties and
supersedes any prior oral or written agreements with respect to the matters
stated herein.

(i) Waiver of Trial by Jury. The parties knowingly, voluntarily and
intentionally waived trial by jury in any action, proceeding or counterclaim
brought by or any of them or other matters whatsoever arising out of or in any
way connected with this Covenant.

 

11



--------------------------------------------------------------------------------

(j) Counterparts. This Covenant may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

(k) Arbitration. Any controversy, dispute, or claim of any nature arising out
of, in connection with or in relation to sections 2, 3, 4, 5, 6 or 7 of this
Covenant shall be resolved at the written request of any party hereto by binding
arbitration. The arbitration shall be administered in accordance with the
current Commercial Arbitration Rules of the American Arbitration Association.
Any matter to be settled by arbitration shall be submitted to the American
Arbitration Association in Broward County, Florida. The parties to the dispute
shall attempt to designate one arbitrator from the American Arbitration
Association. If they are unable to do so within thirty (30) days after written
demand therefore, the American Arbitration Association may designate an
arbitrator. The arbitration shall be final and binding and enforceable in any
court of competent jurisdiction. The arbitrator shall award attorneys’ fees
(including those for in-house counsel) and costs to the prevailing party.

(1) Estoppel Certificate. MHI, MCZ/CENTRUM and MCZ/CENTRUM VI agree at any time,
from time to time, upon not less than ten (10) days prior written notice, to
execute, acknowledge and deliver to the requesting party a statement, in
writing, setting forth whether or not the party, its successors or assigns, is
in default in keeping, observing or performing any of the terms and provisions
of this Covenant; and if in default, specifying each such default, and setting
forth such other truthful information as may reasonably be requested regarding
compliance with this Covenant.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MCZ/CENTRUM, MCZ/CENTRUM VI and MHI have caused this
Covenant to be executed and delivered as of the date first above written.

 

MCZ/CENTRUM:

MCZ/CENTRUM FLORIDA XIX, L.L.C.,

a Delaware limited liability company

By:

    

Name:

 

Title:

  MCZ/CENTRUM VI:

MCZ/CENTRUM FLORIDA VI OWNER, L.L.C.,

an Illinois limited liability company

By:

    

Name:

 

Title:

  MHI: MHI HOLLYWOOD, LLC, a Delaware limited liability company

By:

    

Name:

 

Title:

 

 

13



--------------------------------------------------------------------------------

STATE OF FLORIDA

   )    ) SS:

COUNTY OF                                             

   )

The foregoing instrument was acknowledged before me this              day of
            , 2006, by                     , as              of MCZ/CENTRUM
FLORIDA XIX, L.L.C., a Delaware limited liability company, on behalf of the
company; he is ¨ personally known by me or ¨ produced identification.

 

          Print or Stamp Name:      Notary Public, State of Florida at Large My
Commission Expires:

(NOTARY SEAL)

 

STATE OF FLORIDA

   )    ) SS:

COUNTY OF                                             

   )

The foregoing instrument was acknowledged before me this              day of
            , 2006, by                     , as              of MCZ/CENTRUM
FLORIDA VI OWNER, L.L.C., an Illinois limited liability company, on behalf of
the company; he is ¨ personally known by me or ¨ produced identification.

 

          Print or Stamp Name:      Notary Public, State of Florida at Large My
Commission Expires:

(NOTARY SEAL)

 

14



--------------------------------------------------------------------------------

STATE OF FLORIDA

   )    ) SS:

COUNTY OF                                             

   )

The foregoing instrument was acknowledged before me this              day of
            , 2006, by                     , as              of MHI HOLLYWOOD,
LLC., a Delaware limited liability company, on behalf of the company; he is ¨
personally known by me or ¨ produced identification.

          Print or Stamp Name:      Notary Public, State of Florida at Large My
Commission Expires:

(NOTARY SEAL)

 

15



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

MCZ/CENTRUM VI PROPERTY

 

16



--------------------------------------------------------------------------------

EXHIBIT A

PARCEL 1:

Commencing at the Northeast corner of Section 26, Township 51 South, Range 42
East; thence running Westerly along the North line of said Section 26, a
distance of 297.4 feet to a point on the West Line of the right of way of U.S.
Road A-1-A (State Road #140, known as Ocean Beach Road) as described in Easement
Deed from Hallandale Beach Improvements Co., Florida corporation, to the State
of Florida, dated April 13, 1932, and recorded in Deed Book 232, Page 265. of
the Public Records of Broward County, Florida; thence running Southerly along
the West right of way line of the aforesaid U.S. Road A-1-A, a distance of 796.3
feet to a point, which is the Point of Beginning of the tract of land herein
described; thence running Southerly along the West right of way line of said
U.S. Road A-1-A distance of 276.77 feet; thence run South 87°09’08” West for a
distance of 293.11 feet to a point; thence, run South 2°50’52” East for a
distance of 248.02 feet to a point; thence run South 87°09’08” West for a
distance of 281.26 feet to a point; thence continuing along the same Westerly
direction a distance of 41.98 feet to a point on the East right of way line of
the Intra-Coastal Water Way as described in Easement Deed from the Hallandale
Beach Improvement Co., a Florida corporation, to the United States of America,
dated May 26, 1931, and recorded in Deed Book 227, Page 419, of the Public
Records of Broward County. Florida; thence running Northerly along the East
right of way line of said Intra-Coastal Water Way a distance of 490.4 feet more
or less, (538.19 feet measured) (to a point 542 feet) (564.17 measured)
[measured on a line at right angles to the East Line of said Section 26] West of
the Point of Beginning; (thence East 542 feet (564.17 measured) to the Point of
Beginning; being a part of parcel of land described as Blocks E and F of a
survey of the Northeast 1/4 of the Northeast 1/4 of Section 26, Township 51
South, Range 42 East, made by Frank C. Dickey, Registered Land Surveyor, dated
June 1, 1946, and recorded in Deed Book 542, Page 270, of the Public Records of
Broward County, Florida.

LESS RIGHT OF WAY (PARCEL NO. 101) SEE PARCEL #101 DESCRIPTION:

.PARCEL 101:

That part of the Northeast one-quarter (NE 1/4) of the Northeast one-quarter (NE
1/4) of Section 26, Township 51 South, Range 42’ East, Broward County, Florida;
said part being more particularly described as follows:

COMMENCE at a Found Brass Cap in Concrete Monument #2094, marking the Southeast
corner of the Northeast one-quarter (NE 1/4) of the Northeast one-quarter (NE
1/4) of said Section 26; thence South 87°09’08” West along the Southerly line of
said Northeast one-quarter (NE 1/4) of the Northeast .one-quarter (NE 1/4) of
said Section 26 and the Baseline of Survey for State Road 858 (Hallandale Beach
Boulevard), a distance of 1,041.67 feet to the Easterly existing Right of Way
line of the Intra-Coastal Waterway; thence North 06°39’20” East along said
Easterly existing Right of Way line, a distance of 50.68 feet to the Northerly
existing Right of Way line for State Road 858 (Hallandale Beach Boulevard) and
the Point of Beginning; thence continue North 06°39’20” East, a distance of
62.85 feet; thence North 87°09’08’ East a distance of 311.42 feet; thence South
02°50’52” East, a distance of 62.00 feet to said Northerly existing Right of Way
line for State Road 853 (Hallandale Beach Boulevard); thence South 87°09’08”
West along said Northerly existing Right of Way line, a distance of 321.71 feet
to the Point of Beginning.

AND

PARCEL II

Lot 15, SEACREST PARK, according to the plat thereof, as recorded in Plat Book
23, Page 16 of the Public Records of Broward County, Florida.

AND



--------------------------------------------------------------------------------

PARCEL III:

Lots 10 and 11, SEACREST PARK, according to the plat thereof, as recorded in
Plat Book 23, Page 16, of the Public Records of Broward County, Florida, except
for the East seven feet of Lot 11.

PARCEL IV:

A parcel of land lying in the Northeast one-quarter (NE 1/4) of the Northeast
one-quarter (NE 1/4) of Section 26, Township 51 South, Range 42 East, Broward
County, Florida, more particularly described as follows:

Commencing at the Northeast comer of said Section 26; thence run South 86°56’53”
West, along the North line of said Section 28, for a distance of 297.10 feet to
a point on the Wastrely right of way boundary of U.S. Highway A-1-A (State Road
No. 140, also known as Ocean Beach Road) as described in Easement Deed dated
April 13,1932, and recorded in Deed Book 232, Page 285, of the Public Records of
Broward County, Florida; thence run South 4°45’23” West, along said Westerly
right of way boundary for a distance of 1073.0 feet to the Point of Beginning of
the parcel of land hereinafter to be described; thence continue South 4°45’23”
West, a distance of 25.22 feet to a point; thence run South 87°09’08” West, a
distance of 124.77 feet to a point; thence run South 2°50’52” East a distance,
of 223.02 feet to a point on a line that is 50 feet North of and parallel to the
South line of the Northeast one-quarter (NE 1/4) of the Northeast one-quarter
(NE 1/4) of said Section 26; thence run South 67°09’08” West, along a line that
is 50 feet North of and parallel to the South line of said Northeast one-quarter
(NE 1/4) of the Northeast one-quarter (NE 1/4) of said Section 26, a distance of
165 feet to a point; thence run North 2°50’52” West, a distance of 248.02 feet
to a point; thence run North 87°09’08” East a distance of 293.11 feet to the
Point of Beginning.

LESS AND EXCEPT the following described property taken by Eminent Domain
Proceedings as contained in Broward County Circuit Court Case Number 95-15516: A
portion of the NE 1/4 of the NE 1/4 of Section 26, Township 51 South, Range 42
East, Broward County, Florida, being more particularly described as follows:

Commence at the Found PRM/2094 marking the Northwest comer of Tract ‘A’ of 4112
SOUTH OCEAN PLAT, as recorded in Plat Book 129, Page 38 of the Public Records of
Broward County, Florida; then South 02°51’22” East along the Westerly line of
said Tract ‘A’, a distance of 223.02 feet to a found drill hole in back of
sidewalk, also being the Northerly Existing Right of Way line for State Road 858
(Hallandale Beach Boulevard) and the Point of Beginning; thence South 87°08’38”
West along said Northerly Existing Right of Way line, a distance of 165.00 feet;
thence North 02°51’22” West, a distance of 62.00 feet thence South 74°48’34”
East, a distance of 62.07 feet; thence South 78°31’00” East, a distance of
109.39 feet; hence South 02°51’22” East, a distance of 15.68 feet to the Point
of Beginning

Less and Except the following described property



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

The legal description of the Sian Resort Residences I Condominium is as follows:

Commencing at the Northeast corner of Section 26, Township 51 South, Range 42
East; thence running Westerly along the North line of said Section 26, a
distance of 297.4 feet to a point on the West line of the right of way of U.S.
Road A-1-A (State Road #140, known as Ocean beach Road) as described in Easement
Deed from Hallandale Beach Improvements Co., a Florida corporation to the State
of Florida, dated April 13, 1932, and recorded in Deed Book 232, Page 265, of
the Public Records of Broward County, Florida; thence Southerly along the West
right of way line of the aforesaid U.S. Road A-1-A South 04’45’23” West, a
distance of 796.3 feet to a point, said point being the Southeast corner of Lot
18, SEACREST PARK, according to the plat thereof, as recorded in Plat Book 23,
Page 16 of the Public Records of Broward County, Florida; thence continue South
04°45’23” West along said West Right of Way of the aforementioned State Road
A-1-A for a distance of 179.29 feet to a point; thence South 86°42’51” West
49.82 feet to the Point of Beginning of the following described parcel; thence
South 02°51’49” East for a distance of 38.15 feet to a point; thence south
87°04’41” West for a distance of 12.53 feet to a point; thence South 02°51’49”
East for a distance of 18.55 feet to a point; thence South 87°04’41” West for a
distance of 27.98 feet to a point; thence south 02°51’49” East for a distance of
13.41 feet to a point; thence South 87°04’41” West for a distance of 253.92 feet
to a point; thence North 02°51’49” West for a distance of 13.41 feet to a point;
thence South 87»04’41” West for a distance of 17.61 feet to a point; thence
North 02”51’49” West for a distance of 18.51 feet to a point; thence South
87°04’41” West for a distance of 22.19 feet to a point; thence North 02”51’49”
West for a distance of 38.34 feet to a point; thence North 87°04’41” East for a
distance of 22.26 feet to a point; thence North 02°51’49” West for a distance of
32.51 feet to a point; thence North 87°04’41” East for a distance of 299.44 feet
to a point; thence South 02°51’49” East for a distance of 32.68 feet to a point;
thence North 87°04’41” East for a distance of 12.53 feet to a point; to the
Point of Beginning.



--------------------------------------------------------------------------------

Exhibit B

LOGO [g79817img11.jpg]



--------------------------------------------------------------------------------

EXHIBIT “C”

CRITERIA FOR SERVICE PROVIDERS

All third parties providing goods and/or services to the Hotel Condominium or
any Unit therein, including, without limitation, solicitation and/or provision
of housekeeping, personal services (e.g., massage, personal training, dry
cleaning, transportation services, etc.) and/or food and beverage services shall
adhere and shall cause their employees and agents to adhere to the following
rules and restrictions:

 

  a) Each provider shall be attired in a fashion consistent with the Hotel
Standards, as defined in the Master Association Documents.

 

  b) Each provider shall have all necessary licenses and permits to perform
their duties.

 

  c) Each provider shall maintain adequate insurance coverage in keeping with
Hotel Standards.

 

  d) Each provider shall have undergone background checks and complied with
security procedures in keeping with Hotel Standards.

 

  e) Each provider shall check in with the owner of the Hotel Unit prior to the
commencement of any activities.

 

17



--------------------------------------------------------------------------------

EXHIBIT T

Portion of Hotel Unit to be converted

to New ADA Units

 

38



--------------------------------------------------------------------------------

Exhibit “T”

2nd Floor ADA Units

LOGO [g79817img13.jpg]